Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 1 of 183   PageID #: 131




                                    EXHIBIT 5




                                      15
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 2 of 183                      PageID #: 132




                        IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE


 JERE GRAY, et al.,                  )
                                     )
         Plaintiffs,                 )
                                     )
 vs.                                 )                  Civil Action No.
                                     )                  1:21-cv-00071-LEW
 GOVERNOR JANET T. MILLS,            )
 et al.,                             )
                                     )
         Defendants.                 )
 ____________________________________)


                DECLARATION OF PETER A. MCCULLOUGH, MD, MPH

        Pursuant to 28 U.S.C. §1746, I, Peter A. McCullough, MD, MPH, declare under the

 penalty of perjury of the laws of the United States of America, and state upon personal

 knowledge that:

        1.      I am an adult of sound mind, 58 years old, and make this statement voluntarily,

 based upon my own personal knowledge, education and experience, and under the penalty of

 perjury of the laws of the United States of America.

        2.      I am competent to testify to the facts and matters set forth herein.

        3.      After receiving a bachelor’s degree from Baylor University, I completed my

 medical degree as an Alpha Omega Alpha graduate from the University of Texas Southwestern

 Medical School in Dallas.      I went on to complete my internal medicine residency at the

 University of Washington in Seattle, a cardiology fellowship including service as Chief Fellow at

 William Beaumont Hospital, and a master’s degree in public health at the University of

 Michigan.




                                                  1
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 3 of 183                   PageID #: 133




        4.      I am board certified in internal medicine and cardiovascular disease and hold an

 additional certification in clinical lipidology, and previously echocardiography. I am on the

 medical staff at Baylor University Medical Center and Baylor Jack and Jane Hamilton Heart and

 Vascular Hospital, in Dallas, Texas. I am also on staff at Baylor Heart and Vascular Institute,

 which promotes cardiovascular research and education. I practice internal medicine and clinical

 cardiology as well as teach, conduct research, and am an active scholar in medicine with roles as

 an author, editorialist, and reviewer at dozens of major medical journals and textbooks. I am

 Professor of Medicine at Texas A & M University School of Medicine, Baylor Dallas Campus.

        5.      I have led clinical, education, research, and program operations at major academic

 centers (Henry Ford Hospital, Oakland University William Beaumont School of Medicine) as

 well as academically oriented community health systems.             I spearheaded the clinical

 development of in vitro natriuretic peptide and neutrophil gelatinase associated lipocalin assays

 in diagnosis, prognosis, and management of heart and kidney disease now used worldwide. I

 also led the first clinical study demonstrating the relationship between severity of acute kidney

 injury and mortality after myocardial infarction. I have contributed to the understanding of the

 epidemiology of chronic heart and kidney disease through many manuscripts from the Kidney

 Early Evaluation Program Annual Data Report published in the American Journal of Kidney

 Disease, and participated in clinical trial design and execution in cardiorenal applications of

 acute kidney injury, hypertension, acute coronary syndromes, heart failure, and chronic

 cardiorenal syndromes. I participated in event adjudication (involved attribution of cause of

 death) in trials of acute coronary syndromes, chronic kidney disease, heart failure, and data

 safety and monitoring of anti-diabetic agents, renal therapeutics, hematology products, and

 gastrointestinal treatments.




                                                2
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 4 of 183                             PageID #: 134




         6.      I frequently lecture and advise on internal medicine, nephrology, and cardiology

 to leading institutions worldwide. I am recognized by my peers for my work on the role of

 chronic kidney disease as a cardiovascular risk state.             I have over 1000 related scientific

 publications, including the “Interface between Renal Disease and Cardiovascular Illness” in

 Braunwald’s Heart Disease Textbook. My works have appeared in the New England Journal of

 Medicine, Journal of the American Medical Association, and other top-tier journals worldwide. I

 am an associate editor of the American Journal of Cardiology and the American Journal of

 Kidney Diseases. I have testified before the U.S. Senate Committee on Homeland Security and

 Governmental Affairs, the U.S. Food and Drug Administration Cardiorenal Advisory Panel and

 its U.S. Congressional Oversight Committee, and the Texas Senate Committee on Health and

 Human Services.

         7.      Since the outset of the pandemic, I have been a leader in the medical response to

 the COVID-19 disaster and have published “Pathophysiological Basis and Rationale for Early

 Outpatient Treatment of SARS-CoV-2 (COVID-19) Infection,” the first synthesis of sequenced

 multidrug treatment of ambulatory patients infected with SARS-CoV-2 in the American Journal

 of Medicine and updated in Reviews in Cardiovascular Medicine.1,              2
                                                                                   I have 36 peer-reviewed


 1
  McCullough PA, Kelly RJ, Ruocco G, Lerma E, Tumlin J, Wheelan KR, Katz N, Lepor NE, Vijay K, Carter H,
 Singh B, McCullough SP, Bhambi BK, Palazzuoli A, De Ferrari GM, Milligan GP, Safder T, Tecson KM, Wang
 DD, McKinnon JE, O'Neill WW, Zervos M, Risch HA. Pathophysiological Basis and Rationale for Early Outpatient
 Treatment of SARS-CoV-2 (COVID-19) Infection. Am J Med. 2021 Jan;134(1):16-22. doi:
 10.1016/j.amjmed.2020.07.003. Epub 2020 Aug 7. PMID: 32771461; PMCID: PMC7410805.
 2
  McCullough PA, Alexander PE, Armstrong R, Arvinte C, Bain AF, Bartlett RP, Berkowitz RL, Berry AC, Borody
 TJ, Brewer JH, Brufsky AM, Clarke T, Derwand R, Eck A, Eck J, Eisner RA, Fareed GC, Farella A, Fonseca SNS,
 Geyer CE Jr, Gonnering RS, Graves KE, Gross KBV, Hazan S, Held KS, Hight HT, Immanuel S, Jacobs MM,
 Ladapo JA, Lee LH, Littell J, Lozano I, Mangat HS, Marble B, McKinnon JE, Merritt LD, Orient JM, Oskoui R,
 Pompan DC, Procter BC, Prodromos C, Rajter JC, Rajter JJ, Ram CVS, Rios SS, Risch HA, Robb MJA, Rutherford
 M, Scholz M, Singleton MM, Tumlin JA, Tyson BM, Urso RG, Victory K, Vliet EL, Wax CM, Wolkoff AG, Wooll
 V, Zelenko V. Multifaceted highly targeted sequential multidrug treatment of early ambulatory high-risk SARS-
 CoV-2 infection (COVID-19). Rev Cardiovasc Med. 2020 Dec 30;21(4):517-530. doi: 10.31083/j rcm.2020.04.264.
 PMID: 33387997.



                                                      3
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 5 of 183                      PageID #: 135




 publications on the infection cited in the National Library of Medicine. Through a window to

 public policymakers, I have contributed extensively on issues surrounding the COVID-19 crisis

 in a series of OPED’s for TheHill. I testified on the SARS-CoV-2 outbreak in the U.S. Senate

 Committee on Homeland Security and Governmental Affairs on November 19, 2020. I testified

 on lessons learned from the pandemic response in the Texas Senate Committee on Health and

 Human Services on March 10, 2021, and on early treatment of COVID-19 the Colorado General

 Assembly on March 31, 2021.

            8.       I am a Fellow of the American College of Cardiology, the American Heart

 Association, the American College of Physicians, the American College of Chest Physicians, the

 National Lipid Association, and the National Kidney Foundation. I am also a Diplomate of the

 American Board of Clinical Lipidology.

            9.       In 2013, I was honored with the International Vicenza Award for Critical Care

 Nephrology for my contribution and dedication to the emerging problem of cardiorenal

 syndromes. I am the President of the Cardiorenal Society of America, an organization dedicated

 to bringing together cardiologists and nephrologists and engage in research, improved quality of

 care, and community outreach to patients with both heart and kidney disease.3

            10.      I am the current President of the Cardiorenal Society of America, a professional

 organization dedicated to advancing research and clinical care for patients who have combined

 heart and kidney disease. I am the Editor-in-Chief of Cardiorenal Medicine, a primary research

 journal listed by the National Library of Medicine which is the only publication with a primary

 focus on research concerning patients with combined heart and kidney disease. Finally, I am the

 Editor-in-Chief of Reviews in Cardiovascular Medicine, a widely read journal that publishes


 3
     See http://www.cardiorenalsociety.org/ (last visited April 8, 2021).




                                                              4
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 6 of 183                             PageID #: 136




 reviews on contemporary topics in cardiology and is also listed by the National Library of

 Medicine.

         11.     A copy of my resume is attached to this report as Exhibit A, which further

 demonstrates my academic and scientific achievements and provides a list of publications

 authored by me in the past 30 years.

         12.     Public health officials have relied on the “polymerase chain reaction” (“PCR”)

 test in order to detect and report the presence of live, infectious SARS-CoV-2 virus in human

 beings with suspected COVID-19 illness. The PCR test requires a sample of mucus from a

 person’s nose or throat or sputum (and more recently, PCR tests using saliva have been

 introduced). The sample is searched for viral RNA, which is a fragment of genetic material

 belonging to a virus.        RNA is then converted to DNA through a process called reverse

 transcription, which is then amplified many times to make it detectable, through a process called

 “polymerase chain reaction.” The PCR process of amplification involves creating copies of the

 viral DNA and is done in cycles, and the cycles can be repeated until there are as many as one

 billion copies of the original viral fragment. The number of times a cycle is repeated is called

 the “Ct value.”4

         13.     PCR tests have been shown to produce a highly elevated rate of “false positive”

 results in people who are likely not infectious, especially in asymptomatic (healthy) people who

 are being screened and have no signs or symptoms of COVID-19. This is a by-product of the

 PCR process, in which a viral genetic fragment is amplified in cycles. Each amplification cycle

 is a doubling, so it is exponential. This means that an amplification factor of 40 is 1 x 2 to the



 4
   Jawerth, Nicole, “How is the COVID-19 Virus Detected using Real Time RT-PCR?” International Atomic Energy
 Agency (March 27, 2020), https://www.iaea.org/newscenter/news/how-is-the-covid-19-virus-detected-using-real-
 time-rt-pcr (last visited April 1, 2021).


                                                      5
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 7 of 183                              PageID #: 137




 40th power, or more than a trillion times amplification. As explained in a review of PCR tests,

 published by the Society of Critical Care Medicine:

         Through the use of fluorescent probes and detection steps between replication cycles, the
         test allows quantification of the amount of viral RNA (viral load) in a sample. As DNA is
         replicated exponentially during PCR, the fluorescence also increases exponentially. The
         [testing] instrument reports a Ct (cycle threshold), which is the number of replication
         cycles that are required to produce a fluorescent signal that exceeds a baseline. Samples
         that contain a large starting amount of viral RNA require fewer cycles to produce a
         detectable fluorescent signal (and therefore have a lower Ct). The Ct has a simple
         negative linear correlation with the logarithm of the number of viral copies in the original
         sample. This relationship quantifies the amount of viral RNA in a specimen; however, the
         assays [tests] must then include additional standards containing known concentrations of
         viral RNA.5

         14.     There are three important things to note in this description. One is reference to a

 “baseline,” a point at which viral RNA presence is deemed significant, which is determined by

 each SARS-CoV-2 test manufacturer, not a standard established by a centralized public health

 authority like the FDA. Another is that in order to quantify the amount of virus in a specimen,

 the test must compare the resultant “Ct value” to “some known concentration of RNA.” It is not

 known if the tests do this but our research indicates that the test result is simply a binary.

         15.     The third important point is that “the Ct has a simple negative linear correlation

 with the logarithm of the number of viral copies in the original sample.” The number of cycles

 at which viral fragment is detected varies with the viral load, or the amount of virus, that an

 individual is carrying. So individuals who “test positive” at a higher cycle threshold have a

 lighter viral load, and are therefore not likely to be infectious. Current practice is to report test

 results as binary results, “positive” or “negative,” with no reference to “Ct value,” and therefore



 5
    Motley, Michael P.; Bennett-Guerrero, Elliott; Fries, Bettina C.; Spitzer, Eric D., Review of Viral Testing
 (Polymerase Chain Reaction) and Antibody/Serology Testing for Severe Acute Respiratory Syndrome-Coronavirus-
 2 for the Intensivist, Critical Care Explorations: June 2020 - Volume 2 - Issue 6 - p e0154,
 https://journals.lww.com/ccejournal/Fulltext/2020/06000/Review_of_Viral_Testing__Polymerase_Chain.22.aspx
 (last visited April 1, 2021).



                                                       6
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 8 of 183                                PageID #: 138




 with no consideration of how much of a viral load a person may carry or how infectious they

 may or may not be, grossly inflating the number of people who pose a risk to others. Also,

 without any standardized guidance from the FDA, the number of cycles at which a test result is

 deemed “positive” or “negative” varies from lab to lab, test to test. There is no standard

 establishing the requisite viral load for the presentation of the COVID-19 disease. There is no

 also no standard, or even estimate, as to what viral load would be necessary for the virus to

 become a danger to others. Such standards are impossible to create, because the threshold viral

 loads can vary substantially from person to person. Thus public health authorities relying upon

 the PCR tests are using “guesstimates” to make “guesstimates” to make further “guesstimates” in

 order to justify their policies.

         16.      In September 2020, the Journal of Clinical Infectious Diseases published

 scientific research supported by a grant from the French government, in which scientists

 performed 250,566 COVID-19 PCR tests on 179,151 patients and found that 13,161 were

 positive.6 They selected 3,790 “positive” samples and attempted to grow a live virus from these

 samples in a culture medium. They were only successful in growing a virus in about half of the

 samples. For those samples, in which the “Ct value” was 25 cycles for a positive test, 70% grew

 a virus. But when the “Ct value” was 35 cycles, only 3% of the samples grew a virus. This is

 important since many of the PCR tests granted Emergency Use Authorization by the FDA use a

 “Ct value” of 35-45 cycles or higher when testing for COVID-19, and at these cycles we can

 expect a false-positive rate as high as 97% based on the French study. The study concludes that

 positive test results at “Ct values” over 30 should not be used to guide public health decisions.

 6
  Jaafar R, Aherfi S, Wurtz N et al. “Correlation Between 3790 Quantitative Polymerase Chain Reaction-Positive
 Samples and Positive Cell Cultures, Including 1941 Severe Acute Respiratory Syndrome Coronavirus 2 Isolates.”
 Clin Infect Dis 2020 Sep; https://doi.org/10.1093/cid/ciaa1491.




                                                        7
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 9 of 183   PageID #: 139
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 10 of 183                                       PageID #: 140




  Diagnostic Panel) Test
  Wren Labs COVID-19 PCR Test                                                       38 cycles
  LabCorp COVID-19 RT-PCR Test                                                      35 cycles11

           20.      The Food and Drug Administration (“FDA”) has merely authorized for

  emergency use, rather than approved, the use of PCR testing for SARS-Co-V-2 as a diagnostic

  aid in the setting of an acutely ill patient with suspected COVID-19, not in asymptomatic

  individuals. These tests remain experimental with no assurance of efficacy. Test manufacturers

  use disclaimers like this in their product manuals: “[t]he FDA has not determined that the test is

  safe or effective for the detection of SARS-Co-V-2.”12

           21.      The PCR test is also unsuitable as a tool for diagnosing the disease caused by the

  SARS-CoV-2 virus, COVID-19. The inventor of the PCR test, Kary Mullis, Ph.D., who won a

  Nobel Prize in chemistry for the invention in 1993, developed the test as a tool for use in

  laboratory research, but said that the test was never designed to diagnose disease.                           That is

  because, while COVID-19 PCR tests identify the presence of viral fragments of DNA, the tests

  do not provide accurate information about the presence of infectious, live virus as opposed to

  non-infectious (dead) viral fragments of SARS-CoV-2 or fragments of other viruses present in

  the sampled mucous.. The federal CDC apparently agrees. The July 2020 instruction manual for

  its 2019-Novel Coronavirus (2019-nCoV) Real Time RT-PCR Diagnostic Panel test includes

  these statements: “Detection of viral RNA may not indicate the presence of infectious virus or

  that 2019-nCoV is the causative agent for clinical symptoms”; and “This test cannot rule out

  diseases caused by other bacterial or viral pathogens.”13



  11
     See https://www fda.gov/media/136151/download (last visited April 1, 2021).
  12
     See https://www.optimedical.com/en/products-and-services/kits/opt-sars-cov-2-rt-pcr-test-kit/ (last visited April 2,
  2021).
  13
     See https://www fda.gov/media/134922/download accessed 11.6.2020 (last visited April 6, 2021).



                                                            9
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 11 of 183                     PageID #: 141




         22.     For all of the forgoing reasons, death certificates which report COVID-19 as a

  cause of death in reliance on PCR testing are intrinsically unreliable, especially where other co-

  morbidities are reported, autopsies are not performed, or the deceased was moribund prior to the

  time of purported infection with COVID-19.

         23.     I am available to testify in support of this Motion should the Court determine that

  it would like to hear further from me.

         24.     I DECLARE UNDER THE PENALTY OF PERJURY UNDER THE LAWS OF

  THE UNITED STATES OF AMERICA THAT THE FOREGOING INFORMATION

  CONTAINED IN THIS DECLARATION IS TRUE AND CORRECT.



  April 8, 2021
  _______________                                     _________________________________
  Date                                                Peter A. McCullough, MD, MPH




                                                 10
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 12 of 183   PageID #: 142




                                   EXHIBIT A




                                       11
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 13 of 183                PageID #: 143




                                     Monday, February 1, 2021
                                       CURRICULUM VITAE


           PETER A. McCULLOUGH, MD, MPH, FACP, FACC, FCCP, FAHA, FNKF, FNLA, FCRSA

        Business
                             Baylor University Medical Center
                             Worth Street Tower
                             3409 Worth St., #500
                             Dallas TX 75246
                             Desk: 214-841-2000
                             Cell: 248-444-6905
                             e-mail: PeterAMcCullough@gmail.com

        Home                 5231 Richard Avenue
                             Dallas, TX 75206

        Birth date           December 29, 1962
        Birthplace           Buffalo, NY, USA


   EDUCATION

     1) Certificate of Graduate Liberal Arts Studies: Southern Methodist University, December 17,
        2016, principal faculty Dr. Anthony Picchioni, PhD, Adjunct Professor in Human
        Development, P.O. Box 750181, Dallas, TX 75275, 214-768-3417, www.smu.edu
        • Graduated with Honor

     2) Master of Public Health: University of Michigan School of Public Health, August 19, 1994,
        Dean Noreen M. Clark, PhD, 109 Observatory Street, Ann Arbor, MI 48109-2029, phone
        734-764-5454, www.sph.umich.edu
         • Major: General Epidemiology

     3) Doctor of Medicine: University of Texas Southwestern Medical School, June 4, 1988, Dean
        Bryan M. Williams, MD, 5323 Harry Hines Boulevard, Dallas, TX 75235-9070, 214-648-3111,
        http://www.utsouthwestern.edu/education/medical-school/
        • Clinical year rank of 1 in 199, overall rank in class of 12 in 199
        • Alpha Omega Alpha Texas Gamma Chapter, installed March 17, 1988

     4) Bachelor of Science: Baylor University, May 18, 1984, Chancellor Abner McCall, PhD, Office
        of the Registrar, Waco, TX 76798-7056, 254-710-1181, http://www.baylor.edu/
        • Double-major: Biology and Psychology
        • Graduated with Honor, degree rank of 29 in 131, university rank of 127 in 1,152
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 14 of 183                   PageID #: 144


                                     Peter A. McCullough, M.D., M.P.H.

          •   Alpha Lambda Delta Freshman Honorary, installed March 19, 1981

   POSTGRADUATE TRAINING

      1) Cardiovascular Diseases Fellowship: William Beaumont Hospital (WBH) (presently Oakland
         University William Beaumont School of Medicine), Division of Cardiology, 3601 W. Thirteen
         Mile Rd, Royal Oak, MI 48073, 248-551-4198, 7-1-94 to 6-30-97, Chief Cardiovascular
         Fellow for 1996-97, William W. O’Neill, MD, Program Director and Division Chief

      2) Internal Medicine Residency: University of Washington School of Medicine, Department of
         Internal Medicine, 1959 NE Pacific, Seattle, WA 98195, (206) 543-3239, 3-year traditional
         track, 7-1-88 to 6-30-91, James F. Wallace, MD, Program Director, Paul G. Ramsey, MD,
         Chairman of Medicine

   PROFESSIONAL EXPERIENCE

      Baylor Scott and White Health, Baylor Health Care System, Baylor University Medical Center
      (BUMC), Baylor Heart and Vascular Institute, Baylor Jack and Jane Hamilton Heart and Vascular
      Hospital, Dallas TX, Texas A & M University Health Sciences Center, Department of Medicine,
      Division of Cardiology, Baylor Heart and Vascular Institute, 621 N. Hall St., #H030, Dallas, TX
      75226, February 3, 2014 to present. Cardiovascular Governance Council, Kevin Wheelan, MD,
      Cardiology Division Chief and Chief Medical Officer, Heart Institute Office (214) 820-7500

  Positions Held:       1) Professor in the Principal Faculty, Non-Tenure Track in the Department of
                        Internal Medicine, Texas A & M University Health Sciences Center
                        2) Chief of Cardiovascular Research
                        3) Program Director, BUMC Cardiovascular Diseases Fellowship Program
                        4) Vice Chief, BUMC Internal Medicine

      St. John Providence Health System, Providence Park Heart Institute, Department of Medicine,
      Cardiology Section, 47601 Grand River Avenue, Suite B-125, Novi, MI 48374, September 1,
      2010 to July 19, 2013. Department of Medicine Chair, Anibal Drelichman, MD: 248-849-3152,
      Cardiology Section Chief: Shukri David, MD, 248-465-5955

      Positions Held:   1) Chief Academic and Scientific Officer (Academic Dean Equivalent), St. John
                        Providence Health System, (2010 to 2013)
                        2) Medical Director, Clinical Lipidology, Department of Medicine, Cardiology
                        Section (2010 to 2013)

      William Beaumont Hospital, Department of Internal Medicine, Divisions of Nutrition and
      Preventive Medicine, Department of Cardiology, 3601 West Thirteen Mile Road, Royal Oak, MI
      48073, October 1, 2002 to 2010. Department of Medicine Chair: Michael A. Maddens, M.D.,
      248-551-0622, Department of Cardiology Chair: David E. Haines, M.D., 248-858-0404


                                                                                                        2
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 15 of 183                    PageID #: 145


                                     Peter A. McCullough, M.D., M.P.H.

      Oakland University William Beaumont School of Medicine, 472 O'Dowd Hall
      2200 N. Squirrel, Rochester, MI 48309, Robert Folberg, MD, Medical School Dean, Kenneth
      Hightower, PhD, Dean of Allied Health Sciences, 248-370-3562. Clinical Professor of Health
      Sciences and Medicine (2007 to 2010)

      Positions Held:   1) Consultant Cardiologist and Chief, Division of Nutrition and Preventive
                           Medicine (2002 to 2010), Department of Internal Medicine
                        2) Medical Director, Preventive Cardiology (2002 to 2010)
                        3) Medical Director, Lipid Apheresis Program (2007 to 2010)
                        4) Medical Director, Weight Control Center (2002-2005)

     University of Missouri-Kansas City (UMKC) School of Medicine, Truman Medical Center,
     Department of Medicine, Cardiology Section, 2301 Holmes St., Kansas City, MO 64108. August
     18, 2000-September 30, 2002. Department of Medicine Chair: George R. Reisz, M.D, 816-556-
     3450

     Positions Held: 1) Associate Professor of Medicine (Tenure Track) and Cardiology Section
                  Chief

     Henry Ford Health System (HFHS), Henry Ford Heart and Vascular Institute, 2799 W. Grand
     Blvd., K-14, Detroit, MI 48202, July 1, 1997 to August 16, 2000. Cardiovascular Division Head:
     W. Douglas Weaver, M.D, 800-653-6568

     Positions Held:    1) Assistant Professor of Medicine (Tenure Track), Case Western Reserve
                        University School of Medicine, and HFHVI Senior Staff Cardiologist
                        Medical Director, Preventive Cardiology, 1999-2000
                        2) Program Director, Cardiovascular Diseases Fellowship Training Program,
                        1999-2000
                        3) Director of Cardiovascular Informatics Section, 1997-2000
                        4) Associate Director of the Center for Clinical Effectiveness, 1997-99
                        5) Associate Director of the Cardiovascular Diseases Fellowship Program,
                        1998-99

     Emergency Physicians Medical Group, PC, 2000 Green Road, Suite 300, Ann Arbor, MI 48105,
     800-466-3764. Emergency medicine attending at Mission Health McPherson Hospital, Howell,
     1991-1997; Oakwood Beyer Hospital Center, Ypsilanti 1991-1997, and Mercy Hospital, Grayling
     1991-1992

     Positions Held:    1) Associate Member
                        2) Washtenaw County Human Services Deputy Medical Examiner, 1995-1996

     Mercy Internal Medicine Associates, 308 Michigan Avenue, Grayling, MI 49738, Mercy
     Hospital-Grayling, 1100 Michigan Avenue, Grayling, MI 49738, 517-348-5461. Internal
     medicine attending at Mercy Hospital, Grayling, MI, 1991-1992
                                                                                                      3
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 16 of 183                   PageID #: 146


                                    Peter A. McCullough, M.D., M.P.H.


     Positions Held:   1) Coronary Care Unit Director
                       2) Physician Director of Cardiopulmonary Services

   SPECIAL TRAINING

     1) The Healthcare Forum Cardiovascular Health Fellowship, 1998-99
     2) American Heart Association (AHA), 23rd 10-Day U.S. Seminar on the Epidemiology and
         Prevention of Cardiovascular Disease, July-August, 1997
     3) University of Michigan Summer Session in Epidemiology, 1997-99
     4) Stanford University Course on Medical Informatics, Palo Alto, CA, June, 1997
     5) Current Practice of Vascular Ultrasound 3-Day Course, Chicago, IL, April, 1997
     6) Advanced Pacemaker Concepts Course, CPI, Inc., Lansing, MI, 1995
     7) Pacesetter Comprehensive Pacemaker 4-Day Course, Santa Fe, NM, 1997
     8) Medtronic Bakken Education Tutorial and Medtronic Applied Physiological Research
         Laboratory Lead Implantation Training and Biventricular Implantation Training (2 sessions),
         Minneapolis, MN, 2001-2002
     9) 2004 ASCeXAM Review Course, American Society of Echocardiography, San Francisco, CA,
         April 22-24, 2004
     10) National Lipid Association Masters Course in Clinical Lipidology, Hilton Head, SC, August 21-
         23, 2008

   CERTIFICATION AND LICENSURE

     1) Licensed in the State of Washington 1988-1997 (#MD00027562), Michigan expires January
        31, 2022 (#4301058147), and New York 1992 to present (#189283 inactive status), Missouri
        2000-2002 (#2000165365 inactive status) and Texas expires May 31, 2022 (#P9222)
     2) FLEX passed April 4, 1990, State of Washington, Department of Health, Board of Medical
        Examiners
     3) Diplomate, American Board of Internal Medicine, Candidate #136084, September, 25, 1991,
        recertified May 1, 2001, valid through 2011, recertified June 10, 2011, valid through 2021,
        510 Walnut Street, Suite 1700, Philadelphia, PA 19106-3699
     4) Diplomate, American Board of Internal Medicine, Cardiovascular Diseases Subspecialty,
        Candidate #136084, November, 1997, valid through 2007, recertified October 1, 2007, valid
        through 2017, recertified September 28, 2017, valid through 2027, 510 Walnut Street, Suite
        1700, Philadelphia, PA 19106-3699
     5) Diplomate, American Board of Clinical Lipidology, September 27, 2008, 6816 Southpoint
        Parkway, Suite 1000, Jacksonville, FL 32216. Fellow, National Lipid Association
     6) National Board of Echocardiography (NBE), Examination of Special Competence in Adult
        Echocardiography, 2004-2014 expired
     7) Diplomate, American Board of Forensic Examiners, July 16, 1996, no expiration date

   RECOGNITION


                                                                                                     4
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 17 of 183                 PageID #: 147


                                    Peter A. McCullough, M.D., M.P.H.

      Teaching:
     1. Henry Ford Hospital, 1999 Chief Medical Resident's Best Teacher Award

      Research:
     1. Chest Foundation Young Investigator Award 2001, Philadelphia, PA, November 7, 2001,
        President’s International Awards Ceremony

     2. National Kidney Foundation (NKF) of Michigan, Innovations in Health Care Award Finalist
        2008, East Lansing, MI, April 17, 2008

     3. American College of Cardiology (ACC) Simon Dack Award for Scholarly Excellence by the
        Journal of the American College of Cardiology, March 5, 2009

     4. 11th International Vicenza Award in Critical Care Nephrology, International Renal Research
        Institute, Vicenza, Italy, June 11, 2013

      Postgraduate:
     1. Founding Fellow, Cardiorenal Society of America, March 2016
     2. Fellow, National Lipid Association, January, 2013
     3. Fellow, National Kidney Foundation, January, 2012
     4. Fellow, American College of Chest Physicians, February, 2001
     5. Fellow, American College of Physicians, January, 2001
     6. Fellow, American College of Cardiology, February, 1999

   AFFILIATIONS

     1) Alpha Omega Alpha, National Honor Medical Society, 1988 to present
     2) American College of Emergency Physicians, Member, 1992-1994
     3) American College of Forensic Examiners, Member 1996 to present
     4) AHA, Council on Epidemiology and Prevention, 1995 to present
     5) AHA, Grassroots Network, 1998-2000.
     6) Central Society for Clinical Research, Member, 1999-2000
     7) Council on Geriatric Cardiology, Member 1996-1997
     8) Michigan Chapter of the ACC, Chair, Annual Cardiology Board Review, 1999-2000
     9) Michigan State Medical Society, Member, 1997-2000, 2004 to 2009
     10) The American Medical Informatics Association, 1997-2000
     11) The Health Forum, Charter Cardiovascular Health Charter Alumni Representative, 1998 to
         2002
     12) Cardiorenal Society of America, Founding Executive Board Member, 2013 to present, Vice
         President 2014-2016, President 2016 to present
     13) Dallas County Medical Society, 2014 to present
     14) Texas Medical Association, 2014 to present
     15) Baylor Alumni Association, 2015 to present
     16) New York Academy of Sciences, 2016 to present
                                                                                                     5
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 18 of 183                 PageID #: 148


                                   Peter A. McCullough, M.D., M.P.H.


   EDITORIAL RESPONSIBILITIES

     1) Advances in Chronic Kidney Disease, Editorial Board Member, 2003-present. [referenced
         through Elsevier Bibliographic Database, EMBASE/Excerpta Medica, MEDLINE]
     2) American Journal of Cardiology, Associate Editor, 2014 to present
     3) American Journal of Kidney Disease, [referenced through Elsevier Bibliographic Database,
         EMBASE/Excerpta Medica, MEDLINE] Associate Editor, 2006 to 2019, Guest Editor, 2011,
         2012
     4) Arquivos Brasileiros de Cardiologia, International Editorial Board, 2006 to present
     5) Biocritique, Editorial Board, 2001 to 2013, www.biocritique.com
     6) Blood Purification, Editorial Board 2018 to present
     7) Cardiovascular Clinician, Editorial Board, 2011 to 2013, internet site,
         CARDIOVASCULARClinician.com™
     8) Cardiovascular Diagnosis and Therapy (CDT), Editorial Board (Print ISSN: 2223-3652; Online
         ISSN: 2223-3660, 2012 to present
     9) Cardiovascular Innovations and Applications (CVIA), Editorial Board 2015 to present
     10) Cardiorenal Medicine, Associate Editor, 2016-2017, Editor-in-Chief 2018 to present
     11) Circulation, Editorial Board, 2016 to present
     12) Circulation Heart Failure, Editorial Board, 2008 to present, Associate Editor, 2008 to 2016,
         Guest Editor 2010, 2011, 2012
     13) Clinical Exercise Physiology, Clinical Consultant to the Editorial Board, 1998-2002.
     14) Cochrane Renal Group Module, 2008, Editorial Contributor, Centre for Kidney Research, The
         Children’s Hospital at Westmead, Westmead NSW, Australia
     15) Expert Review of Cardiovascular Therapy, Editorial Advisory Panel, 2002 to present,
     www.future-drugs.com
     16) Journal of the American College of Cardiology, Editorial Consultant, 2003-present. “Elite
     Reviewer” Recognition, 2004, 2005, 2006, 2007, 2008, 2011, 2014, 2016 (DeMaria AN. The elite
     reviewer. J Am Coll Cardiol 2003;41(1):157-8.)
     17) Journal of Geriatric Cardiology, Editorial Board Member, 2003-present. The Institute of
         Geriatric Cardiology, Chinese PLA Hospital, Beijing. [Joint China-U.S.A. publication]
     18) Journal of Biorepository Science for Applied Medicine, Honorary Editorial Board, 2012 to
         2018
     19) Journal of Clinical & Experimental Cardiology, OMICS Publishing Group, Open Access,
         CrossRef, PubMed, DOAJ, Index Copernicus, Scientific Commons, EBSCO, 2010 to 2017
     20) Journal of Diabetes & Metabolism, OMICS Publishing Group, Open Access, 2010 to 2017
     21) Journal of Interventional Cardiology, “News and Views”, Section Editor, 2000-2003.
         Editorial Board Member, 2003 to present
     22) Journal of Nephrology and Therapeutics, Editorial Board, OMICS Publishing Group, Editorial
         Board, 2010 to 2017
     23) Reviews in Cardiovascular Medicine, MedReviews, LLC, www.medreviews.com “Cardiorenal
         Function,” Section Editor, 2001-2002, Associate Editor, 2003-2009, Co-Editor, 2009 to
         present


                                                                                                   6
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 19 of 183                 PageID #: 149


                                    Peter A. McCullough, M.D., M.P.H.

     24) The American College of Cardiology Foundation ACCEL Audio Journal, Editorial Board 2008
         to present
     25) The Open Atherosclerosis & Thrombosis Journal, [referenced through Bentham Open,
         PubMed, Google and Google Scholar] Editorial Board, 2008 to 2012
     26) The Open Heart Failure Journal, [referenced through Bentham Open, PubMed, Google and
         Google Scholar] Editorial Board, 2008 to 2010
     27) Therapy, [referenced through Elsevier Bibliographic Database, EMBASE/Excerpta Medica,
         MEDLINE], Editorial Board, 2008 to 2010

     Manuscript Reviewer

     1) Advances in Chronic Kidney Disease, 2004 to present (18)
     2) Advances in Medical Sciences, 2012 to present (2)
     3) Advances in Therapy, 2008 to present (1).
     4) American Family Physician, 2004 to present (2)
     5) American Journal of Cardiovascular Drugs, 2002 to present. (2)
     6) American Heart Journal (AHJ), 1998 to present (22)
     7) American Journal of Cardiology (AJC), 1999 to present (60)
     8) American Journal of Human Biology, 2014 to present (1)
     9) American Journal of Hypertension, 2011 to present (1)
     10) American Journal of Kidney Diseases (AJKD), 2002 to present (30)
     11) American Journal of Medicine (AJM), 1997 to present (7)
     12) American Journal of the Medical Sciences (AJMS), 2006 to present (3)
     13) American Journal of Nephrology, 2004 to present (24)
     14) American Journal of Physiology: Renal Physiology, 2006 to present (2)
     15) American Journal of Transplantation, 2004 to present (1)
     16) Annals of Epidemiology, 2004 to present (1)
     17) Annals of Internal Medicine, 2008 to present (3)
     18) Annals of Noninvasive Electrocardiology, 2009 to present (1)
     19) Antimicrobial Agents and Chemotherapy, 2020 to present (1)
     20) Archives of Internal Medicine, 2004 to present (2)
     21) Archives of Pathology and Laboratory Medicine, 2007 to present (1)
     22) Arteriosclerosis, Thrombosis, and Vascular Biology, 2010 to present (2)
     23) Autonomic Neuroscience: Basic and Clinical, 2007 to present (1)
     24) BUMC Proceedings, 2012 to present (3)
     25) Biochemia Medica, 2012 to present (1)
     26) Biomed Central (BMC) Medical Imaging, 2010 to present (1)
     27) Blood Purification, 2010 to present (2)
     28) BMC Medicine, 2007 to present (1)
     29) BMC Nephrology, 2011 to present (1)
     30) BMJ Clinical Evidence, 2008 to present (1)
     31) British Medical Journal (BMJ), 2009 to present (1)
     32) Canadian Medical Association Journal (CMAJ), 2006 to present (3)
     33) Cardiac Failure Review, 2015 to present (1)
                                                                                                   7
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 20 of 183                    PageID #: 150


                                   Peter A. McCullough, M.D., M.P.H.

     34) Cardiology, 2007 to present (1)
     35) Cardiorenal Medicine; 2013 to present (10)
     36) Cardiovascular Innovations and Applications, 2016 to present (1)
     37) Cardiovascular Therapeutics, 2010 to present (1)
     38) Catheterization and Cardiovascular Interventions, 2000 to present (6)
     39) Chest, 2000 to present (6)
     40) Circulation, 1998 to present (100)
     41) Circulation Cardiovascular Interventions, 2012 to present (1)
     42) Circulation Cardiovascular Quality and Outcomes, 2010 to present (1)
     43) Circulation Heart Failure, 2009 to present (4)
     44) Circulation Imaging, 2012 to present (1)
     45) Cleveland Clinic Journal of Medicine, 2008 to present (1)
     46) Clinica Chimica Acta, 2013 (1)
     47) Clinical Cardiology, 2001 (3)
     48) Clinical Chemistry and Laboratory Medicine, 2010 to present (2)
     49) Clinical Exercise Physiology, 2000-2002 (4)
     50) Clinical Journal of the American Society of Nephrology 2008 to present (3)
     51) Clinical Kidney Journal, 2012 to present (1)
     52) Clinical Medicine and Research, 2008 to present (1)
     53) Clinical Nephrology, 2008 to present (2)
     54) Clinical Physiology and Functional Imaging, 2010 to present (1)
     55) Clinical Researcher, 2002 to present (1)
     56) Clinics, 2010 to present (1)
     57) Cochrane Collaboration,2009 to present (2)
     58) Congestive Heart Failure, 2005 to present (4)
     59) Coronary Artery Disease, 2005 to present (1)
     60) Critical Care Medicine, 2008 to present (2)
     61) Current Medical Research and Opinion, 2005 to present (1)
     62) Diabetes Care, 2011 to present (2)
     63) Diabetes and Vascular Disease Research, 2011 to present (1)
     64) Diabetes, Obesity, and Metabolism, 2019 to present (1)
     65) Diabetic Medicine, 2008 to present (1)
     66) Drug Benefit Trends, 1999 (1)
     67) Drugs, 2000 (2)
     68) European Heart Journal, 1995 (12)
     69) European Journal of Cardiovascular Prevention and Rehabilitation, 2006 (1)
     70) European Journal of Heart Failure, 2012 (4)
     71) Expert Opinion on Pharmacotherapy, 2003 to present (3)
     72) Expert Opinion Therapeutic Patents, 2004 to present (1)
     73) Expert Review of Cardiovascular Therapy, 2008 to present (2)
     74) Global Heart, 2012 (1)
     75) Heart, 2004 (2)
     76) Heart and Vessels, 2007 (2)
     77) Hemodialysis International 2013 (2)
                                                                                                      8
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 21 of 183                 PageID #: 151


                                    Peter A. McCullough, M.D., M.P.H.

     78) Internal Medicine Journal (Australasia), 2009 to present (1)

     79) International Journal of Infectious Diseases 2020 to present (2)
     80) International Journal of Nephrology, 2010 to present (2)
     81) Journal of Biomarkers, 2013 (1)
     82) Journal of Geriatric Cardiology, 2017 (1)
     83) Journal of Internal Medicine, 2009 to present (1)
     84) Journal of Interventional Cardiology (JIC), 1996 to present (9)
     85) Journal of the American College of Cardiology (JACC), 1998 to present (228)
     86) Journal of the American College of Cardiology: Heart Failure (JACC Heart Fail), 2014 to
         present (12)
     87) Journal of the American College of Cardiology: Imaging (JACC Imag), 2014 to present (6)
     88) Journal of the American College of Cardiology: Interventions (JACC Interv), 2010 to present
         (10)
     89) Journal of the American Medical Association (JAMA), 2002 to present (60)
     90) Journal of the American Medical Association Cardiology (JAMA Cardiology), 2016 to present
         (20)
     91) Journal of the American Society of Echocardiography (JASE), 2009 to present (1)
     92) Journal of the American Society of Nephrology (JASN) 2005 to present (14)
     93) Journal of Cardiac Failure, 2003 to present (10)
     94) Journal of Clinical Outcomes Management, 2011 to present (1)
     95) Journal of Critical Care, 2011, to present (1)
     96) Journal of General Internal Medicine, 2008 to present (1)
     97) Journal of Human Hypertension, 2010 to present (1)
     98) Journal of Inherited Metabolic Disease, 2014 to present (2)
     99) Journal of Lipid Research, 2010 to present (1)
     100)       Journal of Managed Care, 2004 to present (1)
     101)       Journal of Physiology and Pathophysiology, 2009 to present (1)
     102)       Kidney and High Blood Pressure Research, 2008 to present (1)
     103)       Kidney International, 2004 to present (8)
     104)       Medical Science Monitor, 2008 to present (1)
     105)       Medicine & Science in Sports and Exercise, 2005 to present (3)
     106)       Nature Clinical Practice Cardiovascular Medicine, 2004 to present (4)
     107)       Nature Clinical Practice Nephrology, 2008 to present (1)
     108)       Nature Reviews Nephrology, 2009 to present (3)
     109)       Nephron, 2005 to present (1)
     110)       Nephrology, 2009 to present (1)
     111)       Nephrology, Dialysis, and Transplantation, 2005 to present (7)
     112)       New England Journal of Medicine, 2006 to present (8)
     113)       Pharmacological Research (Italy), 1999 (1)
     114)       Pharmaceutical Sciences, 2011 (1)
     115)       PLoS Medicine, 2005 (1)
     116)       PLOS ONE, 2013 (1)
     117)       Prehospital Emergency Care, 2015 (1)
                                                                                                   9
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 22 of 183                PageID #: 152


                                   Peter A. McCullough, M.D., M.P.H.

     118)      Preventive Medicine, 2008 (1)
     119)      Rejuvenation Research, 2007 (1)
     120)      Renal Failure, 2011 (2)
     121)      The Lancet, 1999 to present (11)
     122)      The Lancet Diabetes, 2013 to present (5)
     123)      The Lancet Global Health, 2015 to present (2)

     Major Meeting Abstract Grader

     1) ACC Scientific Sessions 2001 to present (10)
     2) ACC I2 Summit, 2006 to present (2)
     3) American Diabetes Association, 2008 to present (13)
     4) AHA Scientific Sessions, 1997 to present (8)
     5) American Medical Informatics Association, Annual Symposium, 1998-2001 (3)
     6) International Academy of Cardiology World Congress on Heart Disease, Academy of
        Cardiology Annual Scientific Sessions—Mechanisms and Management, 2002-present (3)
     7) Transcatheter Therapeutics (TCT), 2004 (1)

     Grant Reviewer

     1. National Medical Research Council, Singapore, 2003-2004
     2. National Institutes of Health, National Institute of Diabetes and Digestive and Kidney
         Diseases, Special Emphasis Panel/Initial Review Group 2006/01 ZDK1 GRB-9, 2005
     3. National Institutes of Health, National Institute of Diabetes and Digestive and Kidney
         Diseases, Special Emphasis Review Group, 1 R01 DK070033-01A2, 2006
     4. National Institutes of Health, National Heart Lung and Blood Institute, Study Section, ZHL1
         CSR-H (M1), March 6-7, 2006, Heart Failure Network
     5. Diabetes UK, The British Diabetic Association, Macleod House, 10 Parkway, London NW1
         7AA. December 24, 2008
     6. National Institutes of Health National Institute of Diabetes and Digestive and Kidney
         Diseases, Special Review Panel, Chronic Renal Insufficiency Cohort Study (CRIC) and A
         Prospective Cohort Study of Kidney Disease in Children (CKiD) Study, February 23-25, 2012,
         March 6, 2013
     7. National Institutes of Health National Institute of Diabetes and Digestive and Kidney
         Diseases, Special Review Panel, ZDK1 GRB-7 (O3)S in response to PAR-DK-09-247: Ancillary
         Studies to Major Ongoing Clinical Research Studies to Advance Areas of Scientific Interest
         within the Mission of the NIDDK (R01), July 11, 2012
     8. Alberta Innovates Health Solutions Collaborative Research & Innovation Opportunities
         (CRIO) Grant Review, September, 2012
     9. Health Research Board of Ireland, Health Research Awards, 2013
     10. National Institutes of Health National Institute of Diabetes and Digestive and Kidney
         Diseases 2017/01 ZRG1 DKUS-R (55) Study Section 2016



                                                                                                10
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 23 of 183                   PageID #: 153


                                     Peter A. McCullough, M.D., M.P.H.

  Guidelines Reviewer

     1. Kidney Disease Improving Global Outcome (KDIGO) Guidelines Review
           a. Prevention, Diagnosis, Evaluation and Treatment of Hepatitis C in Chronic Kidney
               Disease, Published April, 2008
           b. Diagnosis, Evaluation, Prevention and Treatment of Chronic Kidney Disease related
               Mineral and Bone Disorders (CKD-MBD), Published August, 2009
           c. Acute Kidney Injury (AKI), published March, 2012


   CLINICAL TRIAL AND STUDY RESPONSIBILITIES

     Overall Study Responsibilities: Steering and Executive Committees

      1) Study Principal Investigator, Medicine vs Angiography for Thrombolytic Exclusion Patients
         (M.A.T.E.), 1994-1997, (multicenter, U.S., randomized controlled trial [RCT]). Status:
         closed.

      2) Study Principal Investigator, The Resource Utilization Among Congestive Heart Failure Study
         (R.E.A.C.H.), 1998-2000, (single-center, prospective cohort study). Status: closed.

      3) Study Principal Investigator, The Asthma, Beta-Agonists, and Congestive Heart Failure Study,
         (A.B.C.H.F.), 1998-1999, (single-center, case-control study). Status: closed.

      4) Study Co-Principal Investigator, The Prevention of Radiocontrast Induced Nephropathy
         Clinical Evaluation (P.R.I.N.C.E.) Study, 1995-1998, (single-center, RCT). Status: closed.

      5) Study Co-Principal Investigator, BNP Multinational Study, Principal Investigator, Alan Maisel,
         MD, Biosite Diagnostics, Inc., 2000-2006, (multicenter, international, prospective cohort
         study). Status: closed.

      6) Study Co-Investigator, Prophylactic Oral Amiodarone Compared to Placebo for Prevention
         of Atrial Fibrillation Following Coronary Artery Bypass Graft Surgery (P.A.P.A.C.A.B.G.),
         1996-1998, (single-center, RCT). Status: closed.

      7) Study Co-Investigator, Rapid Early Bedside Markers of Myocardial Injury, 1998-1999, HFHS
         and Biosite Diagnostics, Inc. (prospective cohort study). Status: closed.

      8) Member, Steering Committee, Clinical Study Protocol No. 2000-025: A Phase IIIb,
         Multicenter, Randomized, Double-Blind, Placebo-Controlled Study to Determine the Safety,
         Efficacy, and Tolerability of Fenoldopam Mesylate in Subjects Undergoing Interventional
         Cardiology Procedures (CONTRAST), William W. O’Neill, MD and Gregg Stone, MD, Co-
         Principal Investigators, Abbott Laboratories, Inc., 2000-2003 (multicenter, US, RCT). Status:
         closed.
                                                                                                     11
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 24 of 183                   PageID #: 154


                                    Peter A. McCullough, M.D., M.P.H.


     9) Chair, National Steering Committee, Kidney Early Evaluation Program (KEEP) NKF, Member
        2000-2005, Co-Chair 2005-2010, Chair 2010-present (multicenter, U.S., prospective cohort
        study). Annual budget ~$1,325,198 (2009), ~$1,233,832 (2010), ~$1,614,953.00 (2011),
        ~$989,500 (2012), ~$1,217,000 (2013). Status: inactive.

     10) Member, Steering Committee, Protocol No. 704.351 Evaluation of Synergy between
         Natrecor and Furosemide on Renal and Neurohormone Responses in Chronic Heart Failure:
         A Phase IV Study, Scios Inc., 2003-2005 (multicenter, U.S., randomized cross-over trial).
         Status: closed.

     11) Member, Steering Committee, Protocol No. CCIB002FUS12. A Multicenter, Double-blind,
         Randomized, Parallel Group Study to Evaluate the Effects of Lotrel and Lotensin HCT on
         Microalbuminuria in Mild to Moderate Hypertensive Subjects with Type 2 Diabetes Mellitus,
         Novartis Pharmaceuticals, Inc., 2003-2006. Status: closed.

     12) Rotating Executive Committee Principal Investigator Member, NIH HF-ACTION Trial (Exercise
         Training Program to Improve Clinical Outcomes in Individuals With Congestive Heart
         Failure), HL63747 01A2, 2006-2009. Principal Investigator, David Whellan, MD, status:
         closed.

     13) Overall Study Principal Investigator, Neutrophil Gelatinase-Associated Lipocalin: A Novel
         Blood Marker for Risk of Developing Contrast Induced Nephropathy (ENCINO), multicenter,
         prospective, blinded cohort study, 2006-2009, status: closed.

     14) Member, Steering Committee, VA NEPHRON-D: Diabetes iN Nephropathy Study, 2008 to
         2013, trial stopped early for safety cardiovascular and acute kidney safety concerns in
         angiotensin converting enzyme inhibitor plus losartan arm, status: closed.

     15) Member, External Expert Panel, National Institutes of Health, National Institute of Digestive
         and Diabetes and Kidney Diseases, Chronic Renal Insufficiency Cohort Study, status open,
         2010 to present.

     16) Member, Optimal Medical Management Subcommittee, National Institutes of Health,
         National Heart Lung and Blood Institute, International Study of Comparative Health
         Effectiveness with Medical and Invasive Approaches (ISCHEMIA), status: open, 2011 to
         present.

     17) Member, Steering Committee, National Institutes of Health, National Heart Lung and Blood
         Institute, International Study of Comparative Health Effectiveness with Medical and Invasive
         Approaches (ISCHEMIA) in patients with Chronic Kidney Disease (ISCHEMIA-CKD), status:
         open, 2012 to present.



                                                                                                    12
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 25 of 183                    PageID #: 155


                                     Peter A. McCullough, M.D., M.P.H.

      18) Member, Steering Committee, Thrasos Innovation, Inc, A Phase II Multi-Center, Parallel-
          Group, Randomized, Double Blind, Proof-of-Concept, Adaptive Study Investigating the
          Safety and Efficacy of THR-184 Administered via Intravenous Infusion in Patients at
          Increased Risk of Developing Cardiac Surgery Associated-Acute Kidney Injury (CSA-AKI),
          status: closed, 2012 to 2015.

      19) Overall Principal Investigator, AbbVie, Inc, Clinical Study Protocol M13-796, A Phase 2b,
          Randomized, Double-Blind, Placebo-Controlled, Safety and Efficacy Trial of Multiple Dosing
          Regimens of ABT-719 for the Prevention of Acute Kidney Injury in Subjects Undergoing High
          Risk Cardiac Surgery, status: closed, 2013 to 2014.

      20) Overall Principal Investigator, Bioporto, Inc, The NGAL Test™ As An Aid in the risk
          assessment for AKI stage II and III in an Intensive Care Population, status: open 2017 to
          present.

      21) Member, Global Expert Panel, Novo Nordisk, Inc, A Research Study to See How Semaglutide
          Works Compared to Placebo in People With Type 2 Diabetes and Chronic Kidney Disease
          (FLOW), status: open.

  Overall Study Responsibilities: Endpoint Committees

      1) Member, Critical Endpoints Committee, Treat Angina with Aggrastat and Determine Cost of
         Therapy with an Invasive or Conservative Strategy, TACTICS-TIMI 18 (Protocol 019-00),
         1998-2000, (multicenter, international, RCT). Status: closed

      2) Member, Study Endpoints Committee, A Phase II, Escalation Trial of Vasoflux in Patients
         Undergoing Thrombolysis with Streptokinase for Acute Myocardial Infarction, Protocol CLN-
         P-V18-07001, Parexel International Corporation,1998, (multicenter, international, RCT).
         Status: closed

      3) Member, Safety Endpoint Evaluation Committee, A Phase III, Single-Blind Controlled Study
         to Evaluate the Clinical Effects of a Hemoglobin-based Oxygen Carrier (HBOC-210) Given as
         a Transfusion Alternative in Patients Undergoing Orthopedic Surgery. (Protocol HEM-0115),
         Biopure Corporation with Quintiles, Inc., Clinical Event and Adjudication Services, 2000-
         2001. (multicenter, international, RCT). Status: closed

      4) Member, Critical Endpoints Committee, Cerivastatin Heart Outcomes in Renal Disease:
         Understanding Survival (C.H.O.R.U.S.), Barry Brenner, MD and William F. Keane, MD, Co-
         Principal Investigators, Bayer Inc., 2000-2003 (multicenter, international, RCT). Status:
         study terminated early due to drug withdrawal from market

      5) Member, Clinical Events Classification Committee, Correction of Hemoglobin and Outcomes
         in Renal Insufficiency (CHOIR), Ajay Singh, MD, Donal Reddan, MBBS, Principal Investigators,
         Ortho Biotech Inc., 2001-2004 (multicenter, international, RCT). Status: closed
                                                                                                      13
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 26 of 183                     PageID #: 156


                                     Peter A. McCullough, M.D., M.P.H.


      6) Member, Critical Endpoint Committee, A Randomised, Double-blind, Parallel Group, Phase
         3, Efficacy and Safety Study of AZD6140 (Ticagrelor) Compared with Clopidogrel for
         Prevention of Vascular Events in Patients with Non-ST or ST Elevation Acute Coronary
         Syndromes (ACS) [PLATO – A Study of PLATelet inhibition and Patient Outcomes.],
         AstraZeneca, Inc., Duke Clinical Research Institute, 2008, status: closed

      7) Chair, Clinical Endpoints Committee, Alere San Diego, Inc, Alere Prospective Blinded Study
         of a Novel Troponin Assay (PEARL), status: closed 2015

      8) Chair, Adjudication Committee, Myeloperoxidase In the Diagnosis of Acute coronary
         Syndromes (MIDAS) study, Alere, Inc., status: closed 2012

      9) Independent Endpoint Adjudicator, BioPorto Diagnostics, The NGAL test as an aid for the
         Diagnosis of AKI in an Intensive Care Population, Code of the Study: KLIN 12-005, status
         closed, 2015

      10) Independent Endpoint Adjudicator, Ischemix, Inc., Safety and Efficacy of CMX-2043 for
          Protection of the Heart and Kidneys in Subjects Undergoing Coronary Angiography (CARIN),
          status: closed 2016

      11) Chair, Data Adjudication Committee, Estimating versus Measuring Plasma Volume and
          Kidney Function in Acute Decompensated Congestive Heart Failure, Eudra-CT Number 2018-
          002638-18, Sponsor: Charite-Unversitatsmedizin Berlin, FAST Biomedical, Inc, 2018-present

  Overall Study Responsibilities: Data Safety Monitoring Committees

      1) Member, External Advisory Committee/Data Safety Monitoring Board, National Institutes of
         Health, National Institute of Diabetes and Digestive and Kidney Diseases, Polycystic Kidney
         Disease (PKD) Clinical Trials Network HALT-PKD Trial, Robert Schrier, MD, Principal
         Investigator, Committee Chair: William Henrich, MD, 2004-2008, Data Safety Monitoring
         Board, status: closed 2014

      2) Chairman, Data Safety Monitoring Committee, Clinical Trials Program CS0011-A-U301,
         Daiichi Sankyo Pharma Development (DSPD) CS-011, Seven Core Trials of Rivoglitazone in
         Type 2 Diabetes: 1) A 26-week placebo-controlled trial of 1.0 and 1.5 mg rivoglitazone vs.
         45 mg pioglitazone, as monotherapy in type 2 diabetics (CS0011-A-U301); 2) A 26-week
         placebo-controlled trial of 0.5, 1.0 and 1.5 mg rivoglitazone vs. 15, 30 and 45 mg
         pioglitazone, as monotherapy in type 2 diabetics (CS0011-A-U302); 3) A 26-week placebo-
         controlled trial of 1.0 and 1.5 mg rivoglitazone vs. 45 mg pioglitazone, in type 2 diabetics on
         metformin therapy, followed by a 26-week pioglitazone-controlled continuation period
         (CS0011-A-U303); 4) A 26-week placebo-controlled trial of 0.5 and 1.0 rivoglitazone vs. 30
         mg pioglitazone, in type 2 diabetics on sulfonylureas therapy, followed by a 26-week
         pioglitazone-controlled continuation period (CS0011-A-U304); 5) A 26-week placebo-
                                                                                                      14
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 27 of 183                   PageID #: 157


                                    Peter A. McCullough, M.D., M.P.H.

        controlled trial of 0.5 and 1.0 mg rivoglitazone vs. 15 mg pioglitazone in type 2 diabetics on
        insulin therapy (CS0011-A-U305); 6) A long-term (12-24 months) randomized, general
        efficacy and safety study of rivoglitazone vs. pioglitazone, as monotherapy or add-on
        therapy, in type 2 diabetics (CS0011-A-U306); 7) A 26-week placebo-controlled trial of
        rivoglitazone and metformin, in type 2 diabetics (CS0011-A-U307), USFDA Special Protocol
        Assessment Agreement granted, status: closed, 2009 trials program terminated

     3) Member, Data Safety Monitoring Committee, A Multicenter, Randomized, Double-Blind,
        Placebo-Controlled Study to Evaluate Cardiovascular Outcomes Following Treatment with
        Alogliptin in Addition to Standard of Care in Subjects with Type 2 Diabetes and Acute
        Coronary Syndrome SYR322_402, EXAMINE Trial Takeda Global Research and Development
        Center, Inc. (US) Takeda Global Research and Development Centre, Ltd. (Europe), status:
        2009 trial stopped early for non-inferiority but futility on superiority outcome

     4) Chair, Data Safety Monitoring Committee, Protocol D9120C00019, A randomised, double-
        blind, placebo controlled, multi-centre phase IIb dose finding study to assess the effect on
        GERD symptoms, safety and tolerability during four weeks treatment with AZD3355 in doses
        60 mg, 120 mg, 180 mg and 240 mg bid as add-on treatment to a PPI in patients with GERD
        that are partial responders to PPI treatment, AstraZeneca, status: closed 2009, trials
        program terminated for safety

     5) Member, Data Safety Monitoring Committee, Protocols: AMAG-FER-IDA-301, A Phase III,
        Randomized, Double-Blind, Placebo-Controlled Trial of Ferumoxytol for the Treatment of
        Iron Deficiency Anemia, Protocol: AMAG-FER-IDA-302, A Phase III, Randomized, Open-Label,
        Active Controlled Trial Comparing Ferumoxytol with Iron Sucrose for the Treatment of Iron
        Deficiency Anemia, Protocol: AMAG-FER-IDA-303, A Phase III, Open-Label Extension, Trial of
        the Safety and Efficacy of Ferumoxytol for the Episodic Treatment of Iron Deficiency
        Anemia, AMAG Pharmaceuticals, Inc., status: closed 2010, trial completed in 2013 without
        safety concerns

     6) Chair, Independent Data Monitoring Committee, Protocol 402-C-0903 Bardoxolone Methyl
        Evaluation in Patients with Chronic Kidney Disease and Type 2 Diabetes: the Occurrence of
        Renal Events (BEACON), Reata Pharmaceuticals, Inc., status: trial stopped in 2012 early for
        cardiovascular and mortality safety concerns

     7) Member, Independent Safety Council, Affymax Inc and Takeda Pharmaceutical Co.,
        Omontys (peginesatide), status: closed, post-marketing surveillance led to voluntary drug
        withdrawal from market in 2013 for serious and fatal allergic reactions

     8) Chair, Independent Data Monitoring Committee, AbbVie, Inc, Clinical Study Protocol M11-
        352 A Randomized, Multicountry, Multicenter, Double Blind, Parallel, Placebo-Controlled
        Study of the Effects of Atrasentan on Renal Outcomes in Subjects with Type 2 Diabetes and
        Nephropathy SONAR: Study Of Diabetic Nephropathy with Atrasentan, status closed 2018

                                                                                                     15
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 28 of 183                  PageID #: 158


                                    Peter A. McCullough, M.D., M.P.H.

     9) Chair, Independent Data Monitoring Committee, AbbVie, Inc., Clinical Study Protocol M13-
        958 A Phase 2b, Randomized, Double-Blind, Placebo-Controlled, Safety and Efficacy Trial of
        Multiple Dosing Regimens of ABT-719 for the Prevention of Acute Kidney Injury in Subjects
        Undergoing High Risk Major Surgery, status: closed 2015

     10) Member, Data Monitoring Committee, Akebia Therapeutics, Inc., AKB-6548-CI-0007, Phase
         2b Randomized, Double-Blind, Placebo-Controlled Study to Assess the Pharmacodynamic
         Response, Safety, and Tolerability to 20 Weeks of Oral Dosing of AKB-6548 in Subjects with
         Anemia Secondary to Chronic Kidney Disease (CKD), GFR Categories G3a-G5 (Stages 3, 4,
         and 5) (Pre-Dialysis), status: closed 2015

     11) Member, Study Monitoring Team, Akebia Therapeutics, Inc., AKB-6548-CI-0011, Phase 2a
         Open-Label Study to Assess the Efficacy, Safety, and Tolerability of AKB-6548 in Subjects
         with Anemia Secondary to End Stage Renal Disease (ESRD), Undergoing Chronic
         Hemodialysis, status: closed 2016

     12) Member, Data Monitoring Committee, Merck, Inc., Pfizer, Inc, Clinical Trials Program,
         Ertugliflozin (MK-8835/PF-04971729) Phase 2 and Phase 3 Development Program, status
         closed, 2012 to 2020

     13) Member, Steering Committee, Medtronic, Inc., Monitoring in Dialysis, status: closed 2016

     14) Member, Data Safety and Monitoring Board, St. Jude Medical, EnligHTN IV Multi-center,
         randomized, single-blind, sham controlled clinical investigation of renal denervation for
         uncontrolled hypertension, status: 2013 trial terminated before recruitment started

     15) Chair, Data Safety Monitoring Board, Neumedicines, Inc., A Phase 2, Single-Dose,
         Randomized, Double-Blind, Placebo-Controlled Study to Evaluate the Safety, Tolerability,
         Pharmacokinetics, and Pharmacodynamics of HemaMax™ (rHuIL-12) in Healthy Subjects,
         status: closed 2016

     16) Chair, Data Safety Monitoring Board, Reata Pharmaceuticals, Inc., A Phase 2 Study of the
         Safety, Efficacy, and Pharmacodynamics of RTA 408 in the Treatment of Friedreich’s Ataxia,
         2014 to 2019, status: closed

     17) Chair, Data Safety Monitoring Board, Reata Pharmaceuticals, Inc., A Phase 2 Study of the
         Safety, Efficacy, and Pharmacodynamics of RTA 408 in the Treatment of Mitochondrial
         Myopathy, 2015 to 2019, status: closed

     18) Member, Patient Safety Review Committee, Reata Pharmaceuticals, Inc, A dose-ranging
         study of the efficacy and safety of Bardoxolone Methyl in patients with pulmonary arterial
         hypertension (402-C-1302), 2014 to 2018, status: closed



                                                                                                      16
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 29 of 183                    PageID #: 159


                                    Peter A. McCullough, M.D., M.P.H.

     19) Chair, Data Safety Monitoring Board, Reata Pharmaceuticals, Inc., A Study of the Efficacy
         and Safety of Bardoxolone Methyl in Patients with Connective Tissue Disease-Associated
         Pulmonary Arterial Hypertension (CATALYST), 2016 to present, status: closed

     20) Chair, Data Safety Monitoring Board, Reata Pharmaceuticals, Inc., A Phase 2/3 of Efficacy
         and Safety of Bardoxolone Methyl in Patients with Alport Syndrome (CARDINAL), 2017 to
         present, status: closed

     21) Chair, Data Safety Monitoring Board, Sanfit, Inc., A double-blind, randomised, placebo-
         controlled study to assess the effect of SNF472 on progression of cardiovascular
         calcification on top of standard of care in end-stage-renal-disease (ESRD) patients on
         haemodialysis (HD) SNFCT2015-05, 2017 to 2019, status: closed

     22) Chair, Data Monitoring Committee, Renew Research, KAI Research, A Randomized Pivotal
         Study of RenewTM NCP-5 for the Treatment of Mild Cognitive Impairment due to
         Alzheimer’s Disease or Mild Dementia of the Alzheimer’s Type, 2018 to present, status:
         closed

     23) Chair, Data Safety Monitoring Committee, Sanofi, Inc, Multicenter, randomized, double-
         blind, placebo-controlled two stage study to characterize the efficacy, safety, tolerability
         and pharmacokinetics of GZ/SAR402671 in patients at risk of rapidly progressive Autosomal
         Dominant Polycystic Kidney Disease (ADPKD) STUDY NUMBER: EFC15392 STUDY NAME:
         SAVE-PKD COMPOUND: GZ/SAR402671, 2018 to present, status: open

     24) Chair, Data Safety Monitoring Board, National Institutes of Health, National Heart, Lung and
         Blood Institute R34 NHLBI Clinical Trial Pilot Studies (R34) Reducing Arrhythmia in Dialysis by
         Adjusting the Rx Electrolytes/Ultrafiltration (RADAR), David Charytan, MD, PI, 2019 to
         present, status: open

     25) Chair, Data Safety Monitoring Board, GZ402671 EFC15392 Multicenter, randomized,
         double-blind, placebo-controlled two stage study to characterize the efficacy, safety,
         tolerability and pharmacokinetics of GZ/SAR402671 in patients at risk of rapidly progressive
         Autosomal Dominant Polycystic Kidney Disease (ADPKD), Sanofi, status: open

     26) Chair, Data Safety Monitoring Board, MEDI3506, Trials Portfolio, D9182C00001 A Phase 2
         Randomized, Double-blinded, Placebo-controlled Study to Evaluate the Efficacy and Safety
         of MEDI3506 in Adult Subjects with Moderate-to-severe Atopic Dermatitis; D9181C00001 A
         Phase II, Randomised, Double-blind, Placebo-controlled Study to Assess the Efficacy and
         Safety of MEDI3506 in Adult Participants with Uncontrolled Moderate-to-severe Asthma;
         D9180C00002 A Phase II, Randomized, Double-blind, Placebo-controlled Study to Assess the
         Efficacy, Safety and Tolerability of MEDI3506 in Participants with Moderate to Severe
         Chronic Obstructive Pulmonary Disease and Chronic Bronchitis (FRONTIER 4); D9183C00001
         A Phase 2b Randomized, Double-blind, Placebo-controlled, Study to Evaluate the Efficacy


                                                                                                     17
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 30 of 183                   PageID #: 160


                                     Peter A. McCullough, M.D., M.P.H.

         and Safety of MEDI3506 in Subjects with Diabetic Kidney Disease, Axio Inc, A Cytel
         Company, status: open


  GRANT AWARDS

  Original Research Grants

      G1) London JF (PI), Bis KG, Juni JE, Wilke N, DiCarli MF, Shetty AN, McCullough PA, Timmis GC.
          Magnetic Resonance vs. Positron Emission Tomography for the Detection of Myocardial
          Viability. Bracco Diagnostics Inc./SCA&I Grant, $25,000 (WBH RC-453), 1997-98. Additional
          WBH Research Institute Mini-grant, $5,000 (WBH Grant #RC-748). Level of involvement:
          author of the variable definitions, endpoints, and data analysis sections, 0% FTE. Status:
          closed 1998

      G2) McCullough PA (PI), Shah S, Noor H, Marks KR, McCabe KB, Zong L, McCord J, Khoury N,
          Ulcickas-Yood M, Ward RE. Diagnostic Accuracy of an Emergency Department Clinical
          Decision Unit in the Evaluation of Chest Pain. HFHS Small Projects Fund $10,000 (HFHS
          Grant #A30785), 0% FTE. Status: closed 1997

      G3) Keteyian SJ (Co-PI), McCullough PA (Co-PI), Brawner CA, Rosman HS, Stein P, Weaver WD. A
          Prospective Study of Case Identification and Triage of Patients Eligible for Cardiac
          Rehabilitation. Merck & Co., U.S. Human Health, $30,000 (HFHS Grant #E18037), 3% FTE.
          Status: closed 1998

      G4) McCullough PA. Novel Methods for Identifying High-Risk Patients for Subsequent
          Cardiovascular Events. Merck & Co., U.S. Human Health, $20,000 (HFHS Grant #M1060), 0%
          FTE. Status: closed 1998

      G5) McCullough PA. Cardiovascular Informatics Development Award. Pfizer, Inc., $10,000
          (HFHS Grant #E60022), 0% FTE. Status: closed 1998

      G6) McCullough PA, Yee J, Soman S, Sallach J, Borzak S, Foreback C, Monaghan K, Tisdale JE,
          Bailey E, Bola P, Chase G, Marks KR, Weaver WD. A Prospective Dose-Ranging Trial of Folic
          Acid to Reduce Total Homocyst(e)ine Levels in Patients with End-Stage Renal Disease
          Undergoing Hemodialysis. HFHS Project Development Fund $10,000 (HFHS Grant #A20003),
          0% FTE. Status: closed 1999

      G7) McCullough PA. NuStep Recumbent Cross Trainer Product Development Pilot Study,
          NuStep, Inc., (single center, prospective pilot study), $12,500.00, (WBH Grant #RC- 08-
          94847). Status: closed 2005

      G8) McCullough PA, Secondary Analyses from the PRINCE Trial, (single center data analysis),
          $20,000, PLC Medical, Inc., (WBH #RC 08-94851) Status: closed 2005
                                                                                                    18
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 31 of 183                   PageID #: 161


                                    Peter A. McCullough, M.D., M.P.H.


     G9) McCullough PA, Sullivan RA. A Systematic Review of Vascular Calcification in Patients with
         Chronic Kidney Disease and End-Stage Renal Disease, 2002-2003, Braintree Labs, Inc.,
         $40,000, 25% FTE (WBH Grant #RC 08-94833) Status: closed 2003

     G10)     Pasas SA, Davies MI, McCullough PA. Determination of Protein-bound Homocysteine
        in Human Plasma using Capillary Electrophoresis with Electrochemical Detection in Patients
        with Chronic Kidney Disease, 2003-2004, AHA Predoctoral Fellowship Program (Pasas),
        $38,000, 15% FTE (UMKC Grant #). Status: closed 2003

     G11)       Collins AC, Gladstone E, Robitscher JW, McCullough PA, Klag M, Narva A, Gilberston
        D for the NKF. Demonstration project: state-based screening for chronic kidney disease.
        Response to CDC-RFA-DP06-004, demonstration project for identifying individuals at high-
        risk for CKD in the US. Centers for Disease Control, $1,199,609, 12% FTE Status: closed
        2007

     G12)     McCullough PA, Principal Investigator. Neutrophil Gelatinase-Associated Lipocalin
        (NGAL): A Novel Blood Marker for Risk of Developing Contrast-Induced Nephropathy
        (ENCINO). Biosite/Inovise, Inc., $229,000.00 (WBH #RC-94862), 0% FTE Status: closed 2009

     G13)     Agrawal V, Barnes M, McCullough PA. Evaluation of CKD awareness in medical
        residents. WBH intramural mini-grant R/C# 98662, $10,000.00, 0% FTE Status: closed 2008

     G14)      McCullough PA, overall Principal Investigator transferred to Zalesin K. FDA
        Investigational New Drug Exemption (INDE) #060672. A Prospective, Randomized, Placebo-
        Controlled, Parallel-Group, Pilot Trial of Paricalcitol in the Treatment of
        Hyperparathyroidism in Patients after Roux-en-Y Gastric Bypass Surgery with Chronic Kidney
        Disease, Abbott Laboratories, Inc., $496,600.00 (WBH #RC-90290), 0% FTE Status: closed
        2009

     G15)      McCullough PA, overall Principal Investigator transferred to Miller WM, FDA INDE
        #107750. Investigator Initiated Study. A Prospective, Double-Blind, Randomized, Parallel
        Group, Placebo-Controlled Trial of Aliskiren versus Placebo in Non-Diabetic, Normotensive
        Obese Patients with Microalbuminuria, Novartis, Inc., $339,400.00 (WBH #RC-90345),
        Status: closed 2010

     G16)      McCullough PA, overall Principal Investigator. Investigator Initiated Study, FDA
        Investigational New Drug (IND) #74707. A Phase 2, randomized, double-blind, placebo-
        controlled trial, to assess the efficacy and safety of deferiprone in the reduction of markers
        of contrast-induced acute oxidative kidney injury. Cormedix, Inc, $857,745 (includes
        $101,442 for Beaumont Research Coordinating Center). Study centers included Providence
        Hospital and Medical Center Southfield, St. John Hospital and Medical Center, Detroit,
        Northern Michigan Hospitals, Petoskey, MI, St. Vincent’s Hospital, Indianapolis, IN, Fairfield
        Cardiac Cath Labs, LLC, Fairfield, OH, Oklahoma Heart Hospital, Oklahoma City, OK, Ohio
                                                                                                    19
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 32 of 183                  PageID #: 162


                                    Peter A. McCullough, M.D., M.P.H.

        Health Research Institute, Columbus, OH, Mercy St. Vincent Hospital, Toledo, OH, Status:
        closed 2011

     G17)      McCullough PA, overall study Principal Investigator, A Prospective Randomized
        Parallel-Group Controlled Trial of Multiple Blood Biomarkers in the Personalized
        Management of Chronic Heart Failure, Baylor IRB 014-252, Baylor Foundation, 2014,
        $78,639.20, status: closed 2016.

     G18)     McCullough PA, overall study Principal Investigator, Baylor Hypertrophic
        Cardiomyopathy Program Development Project: Time-resolved, 3D phase contrast
        magnetic resonance imaging (MRI) (4D Flow) and Advanced Strain Rate Echocardiography in
        Patients with Hypertrophic Cardiomyopathy, Baylor IRB 014-175, Baylor Foundation, 2014,
        $100,000.00, status: open

     G19)     McCullough PA, overall study Principal Investigator, Preventive Cardiology Registry:
        Role of Proprotein Convertase Subtilisin/kexin type 9 (PCSK9) and Other Catabolic
        Determinants in Hypercholesterolemia in Patients with Suspected Heterozygous Familial
        Hypercholesterolemia Baylor IRB 014-122, Baylor Foundation, $3,100.00, status: closed
        2014

     G20)       McCullough PA, overall study Principal Investigator and Study Chairman, Investigator
        Initiated Trial, “A Prospective, Double-blind, Placebo Controlled, Parallel Group,
        Randomized Trial of Extended Release Exenatide versus Placebo in Diabetic Patients with
        Type 4 Cardiorenal Syndrome: EXTEND-CRS”, D5551L00004/ISSEXEN0013, FDA IND 123200,
        Baylor IRB 014-149, AstraZeneca, 2014, $1,597,901.93, status: open

     G21)     McCullough PA, overall study Principal Investigator, Iso-osmolar Contrast and the
        Timing of Coronary Angiography in the Multivariate Risk for Cardiac Surgery Associated with
        Acute Kidney Injury and Major Adverse Renal and Cardiac Events (MARCE), Baylor IRB 014-
        096, GE Healthcare, Inc, 2015, $145,885.00, status open

     G22)      McCullough PA, overall study Principal Investigator, Timing of coronary angiography
        and multivariate risk for cardiac surgery associated acute kidney injury and major adverse
        renal and cardiac events (MARCE), Baylor IRB 014-096, Baylor Foundation, $8,100.00,
        status: closed 2016

     G23)     Mendez J, McCullough PA, et al, co-investigator, Assessment of Multiple Blood
        Biomarkers in Patients with Advanced Heart Failure Undergoing Evaluation for Cardiac
        Transplantation and Mechanical Circulatory Support, Baylor IRB 014-300, Critical
        Diagnostics, Inc, $10,400.00, status: closed 2016

     G24)      Bottiglieri, T, McCullough PA, et al, co-investigator, Urinary 11dhTxB2 response to
        acetylsalicylic acid (aspirin) in cardiovascular disease progression and adverse outcomes,
        Baylor IRB 008-230, Corgenix, Inc., $99,087.00, status: closed 2016
                                                                                                     20
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 33 of 183                    PageID #: 163


                                     Peter A. McCullough, M.D., M.P.H.


      G25)     Schussler JM, Vasudevan A, McCullough PA, co-investigator, Clinical outcomes and
         metabolomic and damage associated molecular patterns of acute kidney injury in patients
         undergoing percutaneous coronary intervention via the radial versus femoral artery
         approach, Baylor IRB 014-299, Baylor Health Care System Foundation, $61,416.00, status:
         closed 2018

      G26)     Tecson K, McCullough PA, coinvestigator, Contribution of Chronic Kidney Disease and
         Acute Kidney Injury to Heart Failure Outcomes, Baylor IRB 015-296, Baylor Health Care
         System Foundation, $43,424.60, status: open

      G27)     Vasudevan A, McCullough PA, coinvestigator, Burden of Cardiovascular Events Follow
         Percutaneous Coronary Intervention, Baylor IRB 015-297, Baylor Health Care System
         Foundation, $40,000.00, status: closed 2018

      G28)      Tecson, K, McCullough PA, Therapeutic Intensity of Lipid Lowering Therapy in
         Response to Recurrent Cardiovascular Events, Baylor IRB 017-106, Amgen, Inc., $249,990.00
         status: open

      G29)     McCullough PA, Principal Investigator, A Case Finding Study of Familial
         Chylomicronemia, Akcea Pharmaceuticals, $10,000.00, status: closed 2017

      G30)      McCullough PA, Bottiglieri T, Tecson K. Baylor Foundation $49,923.80. Identifying
         metabolomic profiles among genetically confirmed familial hypercholesterolemia,
         dyslipidemia without familial hypercholesterolemia, and healthy controls, status start-up
         2019

  Site Principal Investigator Contracts

      G1) Jafri S, McCullough PA, and the WATCH Investigators. Warfarin and Antiplatelet Therapy in
          Chronic Heart Failure, (W.A.T.C.H.) Field Center, Veterans Administration Cooperative
          Studies Program and Sanofi Pharmaceuticals, $36,000.00 (HFHS Grant #B51008) status:
          closed 2000

      G2) Jafri S, McCullough PA, and the CHARM Investigators. Candesartan Cilexetil (Candesartan)
          in Heart Failure Assessment of Reduction in Mortality and Morbidity (C.H.A.R.M.) Field
          Center, 1999-2000, Astra Pharmaceuticals, $56,000.00 (HFHS Grant #E09045) status: closed
          2000

      G3) Schuger C, McCullough PA, and the MADIT Investigators. Multicenter Automatic
          Defibrillator Implantation Trial II (M.A.D.I.T.-II), Guidant Corporation/Cardiac Pacemakers
          (CPI), $96,000 (HFHS Grant #G10087) status: closed 2000



                                                                                                        21
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 34 of 183                     PageID #: 164


                                     Peter A. McCullough, M.D., M.P.H.

     G4) Schuger C, McCullough PA, and the MIRACLE Investigators. Multicenter InSync Randomized
         Clinical Evaluation (M.I.R.A.C.L.E.), Medtronic Inc., $195,000, (HFHS Grant #G12006) status:
         closed 2000

     G5) McCullough PA, Shetty A, Soman S and the CHORUS Investigators. Cerivastatin Heart
         Outcomes in Renal Disease: Understanding Survival (C.H.O.R.U.S.), Barry Brenner, MD and
         William F. Keane, MD, Co-Principal Investigators, Bayer Inc., 2000-2003 (RCT), Clinical Site
         Contract, Bayer Pharmaceuticals, $266,875.00 10% FTE (HFHS Grant #E05046) status:
         closed 2000

     G6) McCullough PA, Manley HJ and the CHORUS Investigators. Cerivastatin Heart Outcomes in
         Renal Disease: Understanding Survival (C.H.O.R.U.S.), Barry Brenner, MD and William F.
         Keane, MD, Co-Principal Investigators, Bayer Inc., 2000-2003 (RCT), Clinical Site Contract,
         Bayer Pharmaceuticals, $279,000 10% FTE (UMKC Grant #E05046) status: closed 2001

     G7) Nowak R, McCord J, McCullough PA and the BNP Investigators. Breathing Not Properly
         Study (B.N.P. Multinational Study), Alan Maisel, MD, and Peter A. McCullough, MD, MPH,
         Co-Principal Investigators, Biosite Diagnostics, Inc., (prospective cohort study) Field Center
         Contract, Biosite Diagnostics, Inc., $180,000.00 (HFHS Site), $500,000.00, 0% FTE (HFHS
         Grant #E03005) status: closed 2001

     G8) Ehrman JK, McCullough PA. A Prospective Randomized Trial of a Personal Health Assistant
         in the Secondary Prevention of Heart Disease. Merck, Inc., $220,961.00, 7% FTE (HFHS
         Grant #E41010) status: closed 2002

     G9) McCullough PA and the CORC Investigators. Kansas City Cardiomyopathy Questionnaire
         Interpretability Study, John A. Spertus, MD, MPH, Principal Investigator, Cardiovascular
         Outcomes Research Consortium (C.O.R.C.), 2001 (multicenter, U.S., prospective cohort
         study), $21,400.00, status: closed 2002

     G10)      McCullough PA, Rutherford BD, and the OAT Investigators. Occluded Artery Trial,
        Judith Hochman, MD, and Gervasio Lamas, MD, Co-Principal Investigators, National
        Institutes of Health, National Heart Lung and Blood Institute, $54,000.00. 0% FTE (UMKC
        Grant #K531122) status: closed 2002

     G11)     McCullough PA site Principal Investigator and National Executive Committee
        Member. Rapid Emergency Department Heart Failure Outpatient Trial, Biosite Diagnostics,
        $21,000. 0% FTE (UMKC Grant #K531130) status: closed 2002

     G12)     McCullough PA site Principal Investigator. African-American Heart Failure Trial
        (AHEFT). A Placebo-Controlled Trial of BiDil added to Standard Therapy in African American
        Patients with Heart Failure, NitroMed, Inc., $20,000.00 (UMKC Proposal #9722, TMC Grant
        #261231) status: closed 2002


                                                                                                      22
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 35 of 183                  PageID #: 165


                                    Peter A. McCullough, M.D., M.P.H.

     G13)      McCullough PA and the IMAGING Investigators for Cardiology Clinical Studies, LLC.
        Investigation of Myocardial Gated SPECT Imaging as Initial Strategy in Heart Failure: The
        IMAGING in Heart Failure Trial, Dupont Pharmaceuticals Inc., $20,000.00 (UMKC Proposal
        #9825, UMKC Grant #KG001278) status: closed 2002

     G14)     McCullough PA, site Principal Investigator, and Ad Hoc Executive Committee
        Member. Heart Failure and a Controlled Trial Investigating Outcomes of Exercise Training.
        National Institutes of Health, National Heart, Lung, and Blood Institute, subcontracted
        through the Duke Clinical Research Institute, $665,000, (NIH Grant #1 U01 HL63747 01A2,
        WBH Grant # RC 08-94837, Site #301) status: closed 2005

     G15)      McCullough PA, site Principal Investigator, and Executive Committee Member.
        Protocol No. 704.351 Evaluation of Synergy between Natrecor and Furosemide on Renal
        and Neurohormone Responses in Chronic Heart Failure: A Phase IV Study, Scios Inc., 2003
        (multicenter, U.S., randomized cross-over trial), $105,447.50, (WBH Grant # RC 08-94836)
        status: closed 2005

     G16)       McCullough PA, site Principal Investigator and National Co-Principal Investigator.
        Protocol No. CCIB002FUS12. A Multicenter, Double-blind, Randomized, Parallel Group
        Study to Evaluate the Effects of Lotrel and Lotensin HCT on Microalbuminuria in Mild to
        Moderate Hypertensive Subjects with Type 2 Diabetes Mellitus, Novartis Inc., (multicenter,
        U.S., randomized trial), $63,649.90, (WBH Grant #RC 08-94838) status: closed 2006

     G17)      McCullough PA, and the ACCOMPLISH Investigators. Protocol No. CCIB002.12301.
        Avoiding Cardiovascular Events through Combination Therapy in Patients Living with
        Systolic Hypertension, Novartis, Inc., 2003 (multicenter, multinational, randomized trial)
        $159,241.00, (WBH Grant #RC 08-94844) status: closed 2006

     G18)     McCullough PA, site Principal Investigator. Efficacy of Vasopressin Antagonism in
        Heart Failure: Outcome Study with Tolvaptan, Protocol #156-03-236, IND #50,533, Otsuka
        Maryland Research Institute, (multicenter, international, randomized trial), $210,750.00,
        (WBH Grant #RC 08-94842 changed to #RC 08-94849) status: closed 2005

     G19)        McCullough PA, site Principal Investigator. A Multicenter, Double-Blind,
        Randomized, Parallel Group, 6-week Study to Evaluate the Efficacy and Safety of
        Ezetimibe/Simvastatin Combination versus Atorvastatin in Patients with
        Hypercholesterolemia, Protocol #051/EZT544, Merck, Inc., (multicenter, U.S., randomized
        trial), $18,840.00, (WBH Grant #RC 08-94843) status: closed 2006

     G20)      McCullough PA, site Principal Investigator, A multicenter, double-bind randomized,
        parallel-group study to compare the effect of 24 weeks treatment with LAF237 (50 mg qd or
        bid) to placebo as add-on therapy in patients with type 2 diabetes inadequately controlled
        with metformin monotherapy. Novartis Pharmaceuticals, Inc., (multicenter, U.S.,
        randomized trial), $30,700.00, (WBH Grant #RC 08-94845) status: closed 2007
                                                                                                     23
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 36 of 183                 PageID #: 166


                                   Peter A. McCullough, M.D., M.P.H.


     G21)       McCullough PA, site Principal Investigator. A multicenter, double-bind randomized,
        parallel-group study to compare the effect of 24 weeks treatment with LAF237 (50 mg qd or
        bid) to placebo as add-on therapy to pioglitazone 45 mg qd in patients with type 2 diabetes
        inadequately controlled with thiazolidinediones monotherapy. Novartis Pharmaceuticals,
        Inc., (multicenter, U.S., phase III randomized trial) $30,700.00, (WBH Grant #RC 08-94846)
        status: closed 2006

     G22)      McCullough PA, site Principal Investigator. An 8-week, randomized, double-blind,
        parallel group, multicenter placebo and active controlled disease escalation study to
        evaluate the safety and efficacy of aliskiren in patients with hypertension, $47,100.00 (WBH
        #RC 08- 94852) status: closed 2007

     G23)      McCullough PA, site Principal Investigator. A randomized, double-blind study to
        compare the durability of glucose lowering and preservation of pancreatic beta-cell function
        of rosiglitazone monotherapy compared to metformin or glyburide/glibenclamide in
        patients with drug naïve, recently diagnosed type 2 diabetes, $140,100.00, Novartis
        Pharmaceuticals (WBH #RC 08-94849) status: closed 2008

     G24)      McCullough PA, site Principal Investigator. A multicenter, randomized, double-blind
        factorial study of the co-administration of MK-0431 and metformin in patients with type 2
        diabetes who have inadequate glycemic control, $36,735.00, Merck Research Laboratories
        (WBH #RC 08-94853) status: closed 2008

     G25)     McCullough PA, site Principal Investigator. Multicenter, Randomized, Double-Blind
        Study to Evaluate the Efficacy & Safety of Ezetimibe/Simvastatin and Niacin Co-
        Administered in Patients with type IIa or Type IIb Hyperlipidemia, $46,960.00, Merck
        Research Laboratories, MRK-091, (WBH #RC 08-94854) status: closed 2008

     G26)       McCullough PA, site Principal Investigator. A Multi-Center, Randomized, Double-
        Blind, factorial Design study to evaluate the lipid-altering efficacy & safety of MK-0524B
        Combination Tablet in Patients with Primary Hypercholesterolemia or Mixed Hyperlipidemia
        $40,849.00, Merck Research Laboratories, MRK-022. (WBH #RC 08-94855) status: closed
        2007

     G27)      McCullough PA, site investigator. An 8-week, multicenter, randomized, double-blind,
        parallel-group study to evaluate the efficacy and safety of the combination of
        valsartan/HCTZ/amlodipine compared to valsartan/HCTZ, valsartan/amlodipine, and
        HCTZ/amlodipine in patients with moderate to severe hypertension, $43,500.00, Novartis
        Pharmaceuticals (WBH #RC 08-94857) status: closed 2007

     G28)      McCullough PA, site Principal Investigator. A multicenter randomized, double-blind
        parallel arm, 6-week study to evaluate the efficacy and safety of ezetimibe/simvastatin
        versus atorvastatin in patients with metabolic syndrome and hypercholesterolemia at high
                                                                                                  24
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 37 of 183                 PageID #: 167


                                   Peter A. McCullough, M.D., M.P.H.

        risk for coronary heart disease, $32,010.00. Merck Research Laboratories (WBH #RC 08-
        94861) status: closed 2008

     G29)       McCullough PA, site Principal Investigator. A multicenter, randomized, double-blind
        study to evaluate the safety and efficacy of the initial therapy with coadministration of
        sitagliptin and pioglitazone in patients with type 2 diabetes mellitus, $24,036.00, Merck
        Research Laboratories, MRK-064 (WBH #RC 08-94860) status: closed 2008

     G30)    Dixon, SD, site PI, McCullough PA, Multinational Executive Committee. RENAL
        GUARD Pilot Trial. PLC Medical Systems, $37,610.00 (WBH #RC- 90771) status: closed 2008

     G31)      McCullough, PA, site Principal Investigator, A multi-center, randomized, double-
        blind, placebo and active controlled, parallel group, dose range study to evaluate the
        efficacy and safety of LCZ696 comparatively to valsartan, and to evaluate AHU377 to
        placebo after 8-week treatment in patients with essential hypertension. Novartis, Inc.,
        $31,965.28. (WBH #RC-94863) status: closed 2008

     G32)      McCullough PA, site Principal Investigator. Paricalcitol capsules benefits in renal
        failure induced cardiac morbidity in subjects with chronic kidney disease stage 3b/4,
        (PRIMO Abbott Laboratories, ABT-M-10-030, $157,992.00, (WBH #RC-94864) status: closed
        2008

     G33)     McCullough PA, site Principal Investigator. A randomized, double-blind, parallel
        group study to evaluate the effects of high-dose statin therapy on fluorodeoxyglucose (FDG)
        uptake in arteries of patients with atherosclerotic vascular disease. Merck Research
        Laboratories, MRK-081, $86,994.00 (WBH #RC 08-90223) status: closed 2008

     G34)     McCullough PA, site Principal Investigator. Patient registry for the Liposorber LA-15
        system. Kaneka, Inc., $7,515.00, (WBH #RC-90877) status: closed 2009

     G35)     McCullough PA, site Principal Investigator. A 30-week multicenter, randomized,
        double-blind. Parallel-group study of the combination of ABT-335 and Rosuvastatin
        compared to rosuvastatin monotherapy in dyslipidemic subjects with stage 3 chronic kidney
        disease, Abbott M10-313, $128,544.00, (WBH #RC-90212) status: closed 2009

     G36)      McCullough PA, site Principal Investigator. A multicenter, randomized open label,
        active-comparator controlled study to assess the efficacy, safety, and tolerability of
        taspoglutide compared to exenatide in patients with type 2 diabetes mellitus inadequately
        controlled with metformin, thiazolidinedione, or a combination of both, Roche BC 21625,
        $72,012.50, (WBC #RC-90245) status: closed 2010

     G37)     McCullough PA, site Principal Investigator. A multicenter, randomized double-blind,
        placebo-controlled study to assess the efficacy, safety, and tolerability of taspoglutide
        compared to placebo in obese patients with type 2 diabetes mellitus inadequately
                                                                                                  25
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 38 of 183                   PageID #: 168


                                    Peter A. McCullough, M.D., M.P.H.

        controlled with metformin monotherapy, Roche BC 22092, $38,387.50, (WBH #RC-90258)
        status: closed 2009

     G38)      McCullough PA, site Principal Investigator. A safety and efficacy trial evaluating the
        use of apixaban for the extended treatment of deep vein thrombosis and pulmonary
        embolism, Bristol Myers Squibb-Pfizer CV185057, $173,750.00, (WBH #RC-90288) status:
        closed 2009

     G39)      McCullough PA, site Principal Investigator. A phase 3, active (warfarin) controlled,
        randomized, double-blind, parallel arm study to evaluate efficacy and safety of apixaban in
        preventing stroke and systemic embolism in subjects with nonvalvular atrial fibrillation,
        Bristol Myers Squibb-Pfizer CV1805030, $173,750.00, (WBH #RC-90275) status: 2009

     G40)     McCullough PA, site Principal Investigator. Treatment of Preserved Cardiac Function
        Heart Failure with an Aldosterone Antagonist Trial (TOPCAT), National Institutes of Health,
        National Heart, Lung, and Blood Institute, subcontracted through the New England
        Research Institutes, Inc., $86,250.00, (WBH #RC-90267) status: closed 2010

     G41)       McCullough PA, site Principal Investigator. An 8-week, randomized, double-blind,
        parallel group, multicenter, forced titration study to evaluate the efficacy and safety of
        aliskiren plus HCTZ verus aliskiren monotherapy in metabolic syndrome patients with stage
        2 hypertension, Novartis, Inc., $107,362.44 (WBH #RC-90277) status: closed 2009

     G42)      McCullough PA, site Principal Investigator, Astute SAPPHIRE AST-111, Evaluation of
        Novel Biomarkers from Acutely Ill Patients at Risk for Acute Kidney Injury, Astute Medical,
        Inc, San Diego, CA, $23,195.50 status: closed 2012

     G43)      McCullough PA, site Principal Investigator, protocol number 156-10-292 titled “An
        Observational Prospective Registry to Identify Demographic and Clinical Characteristics of
        Patients Hospitalized with Euvolemic and Hypervolemic Hyponatremia and Assess the
        Comparative Effectiveness of Available Treatments and the Impact on Resource Utilization.
        Otsuka Inc., $21,262.60 status: initial contract fulfilled, reopened under extension and
        registry completed in 2013

     G44)      McCullough PA, site Principal Investigator, PROspective Multicenter Imaging Study
        for Evaluation of Chest Pain (PROMISE) Study, National Heart, Lung, and Blood Institute
        (NHLBI), Pamela Douglas, MD, Principal Investigator Clinical Coordinating Center, Duke
        Clinical Research Institute, $17,000.00 status: closed 2012

     G45)       McCullough PA, site Principal Investigator, ACZ885M/Canakinumab Clinical Trial
        Protocol CACZ885M2301 A randomized, double-blind, placebo-controlled, event-driven trial
        of quarterly subcutaneous canakinumab in the prevention of recurrent cardiovascular
        events among stable post-myocardial infarction patients with elevated hsCRP. Novartis,
        Inc., 2011 $279,223.00 status: closed 2015
                                                                                                      26
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 39 of 183                 PageID #: 169


                                   Peter A. McCullough, M.D., M.P.H.


     G46)      McCullough PA, site Principal Investigator, AN-CVD2233 Evaluation of the Safety and
        Efficacy of Short-term A-002 (Varespladib) Treatment in Subjects with Acute Coronary
        Syndromes (VISTA-16) Anthera Pharmaceuticals, Inc., 2011 $72,600.00 status: closed 2011

     G47)      McCullough PA, site Principal Investigator, BC22140A Cardiovascular outcomes study
        to evaluate the potential of aleglitazar to reduce cardiovascular risk in patients with a
        recent acute coronary syndrome (ACS) event and type 2 diabetes mellitus (T2D), F.
        Hoffmann-La Roche Ltd, $307,500.00 status: closed 2012

     G48)     McCullough PA, site Principal Investigator, A Double-blind, Randomized, Placebo-
        controlled, Multicenter Study (Phase 2) to Evaluate the Safety and Efficacy of IV Infusion
        Treatment with Omecamtiv Mecarbil in Subjects with Left Ventricular Systolic Dysfunction
        Hospitalized for Acute Heart Failure (Protocol 20100754), Amgen, Inc, 253,464.00 status:
        closed 2012

     G49)      McCullough PA, site Principal Investigator, MB102-073 A Multicenter, Randomized,
        Double-Blind, Placebo-Controlled, Parallel Group, Phase 3 Trial to Evaluate the Safety and
        Efficacy of Dapagliflozin in Subjects with Type 2 Diabetes with Inadequately Controlled
        Hypertension on an Angiotensin-Converting Enzyme Inhibitor (ACEI) or Angiotensin
        Receptor Blocker (ARB), Bristol-Myers Squibb Research and Development, 2011 $34,115.00
        status: closed 2012

     G50)      McCullough PA, site Principal Investigator, MB102-077 A Multicenter, Randomized,
        Double-Blind, Placebo-Controlled, Parallel Group, Phase 3 Trial to Evaluate the Safety and
        Efficacy of Dapagliflozin in Subjects with Type 2 Diabetes with inadequately controlled
        hypertension treated with an Angiotensin-Converting Enzyme Inhibitor (ACEI) or
        Angiotensin Receptor Blocker (ARB) and an additional Antihypertensive medication, Bristol-
        Myers Squibb Research and Development, $34,115.00 status: closed 2011

     G51)      McCullough PA, site Principal Investigator, ABT M11350 RADAR: Reducing Residual
        Albuminuria in Subjects with Diabetes and Nephropathy with AtRasentan – A Phase 2b,
        Prospective, Randomized, Double-Blind, Placebo-Controlled Trial to Evaluate Safety and
        Efficacy, Abbott Laboratories, $188,377.00 status: closed 2012

     G52)      McCullough PA, site Principal Investigator, PEGASUS TIMI 54 trial, A Randomized,
        Double-Blind, Placebo Controlled, Parallel Group, Multinational Trial, to Assess the
        Prevention of Thrombotic Events with Ticagrelor Compared to Placebo on a Background of
        Acetyl Salicylic Acid (ASA) Therapy in Patients with History of Myocardial Infarction,
        AstraZeneca, 2011 $98,530.00 status: transferred to PI Marcel Zughaib, MD

     G53)     McCullough PA, site Principal Investigator, A Double-blind, Randomized, Placebo-
        controlled, Multicenter Study Assessing the Impact of Additional LDL-Cholesterol Reduction
        on Major Cardiovascular Events When AMG 145 is Used in Combination with Statin Therapy
                                                                                                     27
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 40 of 183                    PageID #: 170


                                    Peter A. McCullough, M.D., M.P.H.

        in Patients with Clinically Evident Cardiovascular Disease AMG 145 Amgen Protocol Number
        20110118 EudraCT number 2012-001398-97, Amgen, Inc., $1,732,062.80 status: closed
        2016

     G54)      McCullough PA, site Principal Investigator, A single-blind, multi-site trial of the
        dietary supplement anatabine (RCP006) to determine the effects on peripheral markers of
        inflammation in patients with elevated levels of C-reactive protein (CRP). Roskamp Institute
        Protocol Number RI-11-01, $6700.00 status: closed 2012

     G55)     McCullough PA, site Principal Investigator, Long-term safety and tolerability of
        REGN727/SAR236553 in high cardiovascular risk patients with hypercholesterolemia not
        adequately controlled with their lipid modifying therapy: a randomized, double-blind,
        placebo-controlled study LTS11717 Sanofi Aventis, $252,000.00 status: closed 2013

     G56)      McCullough PA, site Principal Investigator, Assessment of Clinical Effects of
        Cholesteryl Ester Transfer Protein Inhibition with Evacetrapib in Patients at a High Risk for
        Vascular Outcomes – the ACCELERATE Study, protocol I1V-MC-EIAN, Eli Lilly, $421,202.00
        status: closed 2014

     G57)     McCullough PA, site Principal Investigator, AEGR-733-025, LOWER: Lomitapide
        Observational Worldwide Evaluation Registry, Aegerion, Inc., 2014, $23,478.00 status: open

     G58)       McCullough PA, site Principal Investigator, The Evaluation Of PF-04950615 (RN316),
        In Reducing the Occurrence of Major Cardiovascular Events in High Risk Subjects (SPIRE-1),
        Pfizer, Inc., $145,343.90 status: closed 2016

     G59)       McCullough PA, site Principal Investigator, The Evaluation Of PF-04950615 (RN316)
        In Reducing the Occurrence of Major Cardiovascular Events in High Risk Subjects (SPIRE-2),
        Pfizer, Inc., $145,343.90 status: closed 2016

     G60)      McCullough PA, site Principal Investigator, Long Term Observational Study in Patients
        with Homozygous Familial Hypercholesterolemia Treated with Kynamaro™, Genzyme-
        Sanofi, Inc., $61,260.00 status: closed 2018

     G61)     McCullough PA, site Principal Investigator, CUP14366, Alirocumab (SAR236553)
        Expanded Access Program for the Treatment of Severe Hypercholesteremia Not Controlled
        with Maximal Tolerated Dose of Lipid Lowering Therapy Administered According to
        Standard of Care, Sanofi-Regeneron, Inc., 2015 $8,500.00 status: closed 2015

     G62)     McCullough PA, site Principal Investigator, Aspirin Dosing: A Patient-Centric Trial
        Assessing Benefits and Long-term Effectiveness (ADAPTABLE), Patient-Centered Outcomes
        Research Institute, 2015 $29,400.00 status: open



                                                                                                        28
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 41 of 183                  PageID #: 171


                                    Peter A. McCullough, M.D., M.P.H.

     G63)      McCullough PA, site Principal Investigator, Assessment of Heart Failure using
        Condition-Specific Impact Assessments (PROMIS), Patient-Centered Outcomes Research
        Institute, 2015 $81,840.00 status: 2017 status: closed

     G64)       McCullough PA, site Principal Investigator, A Randomized Parallel-Group, Placebo-
        Controlled, Double-Blind, Event-Driven, Multi-Center Pivotal Phase III Clinical Outcome Trial
        of Efficacy and Safety of the Oral sGC Stimulator Vericiguat in Subjects With Heart Failure
        With Reduced Ejection Fraction (HFrEF) - VerICiguaT Global Study in Subjects With Heart
        Failure With Reduced Ejection Fraction (VICTORIA), Merck, Inc, 2017 $878,163.90 status:
        closed

     G65)      McCullough PA, site Principal Investigator, A phase III randomised, double-blind trial
        to evaluate efficacy and safety of once daily empagliflozin 10 mg compared to placebo, in
        patients with chronic Heart Failure with preserved Ejection Fraction (HFpEF), EMPEROR-
        PRESERVED, Boehringer-Ingleheim, 2017 $170,099.00, status: open

     G66)      McCullough PA, site Principal Investigator, A phase III randomised, double-blind trial
        to evaluate efficacy and safety of once daily empagliflozin 10 mg compared to placebo, in
        patients with chronic Heart Failure with preserved Ejection Fraction (HFpEF), EMPEROR-
        REDUCED, Boehringer-Ingleheim, 2017 $170,099.00, status: open

     G67)      Schiffmann R, McCullough PA Sub-Investigator, 014-097 PB-102-F03 (Sponsor -
        Protalix - PRX-102 1mg/kg q 2 weeks) A Multi Center Extension Study of PRX-102
        Administered by Intravenous Infusions Every 2 Weeks for 60 Months to Adult Fabry
        Patients, status: open

     G68)      Schiffmann R, McCullough PA Sub-Investigator, 014-288 AT1001-042 (Sponsor -
        Amicus - oral drug - chaperone) An Open-Label Extension Study to Evaluate the Long-Term
        Safety and Efficacy of Migalastat Hydrochloride Monotherapy in Subjects with Fabry
        Disease, status: closed.

     G69)      Schiffmann R, McCullough PA Sub-Investigator, 016-153 PB-102-F20 (Sponsor -
        Protalix - BLINDED - ERT PRX-102 or Fabrazyme 1mg/kg q 2 weeks) A Randomized, Double
        blind, Active Control Study of the Safety and Efficacy of PRX-102 compared to Agalsidase
        Beta on Renal Function in Patients with Fabry Disease Previously Treated with Agalsidase
        Beta – Study Number PB-102-F20, status: open

     G70)      Schiffmann R, McCullough PA Sub-Investigator, 017-189 PB-102-F50 (Sponsor -
        Protalix - PRX-102 infusion - 2mg/kg monthly) A Phase 3, Open Label, Switch Over Study to
        Assess the Safety, Efficacy and Pharmacokinetics of pengunigalsidase alfa (PRX-102) 2 mg/kg
        Administered by Intravenous Infusion Every 4 Weeks for 52 weeks in Patients with Fabry
        Disease Currently Treated with Enzyme Replacement Therapy: Fabrazyme® (agalsidase
        beta) or Replagal (agalsidase alfa), status: open


                                                                                                    29
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 42 of 183                PageID #: 172


                                   Peter A. McCullough, M.D., M.P.H.

     G71)     Schiffmann R, McCullough PA 018-150 MODIFY (Sponsor - Idorsia - oral drug -
        substrate reduction) A multicenter, double-blind, randomized, placebo controlled, parallel-
        group study to determine the efficacy and safety of lucerastat oral monotherapy in adult
        subjects with Fabry disease, status: open

     G72)      McCullough PA, site Principal Investigator, A Randomized, Double-blind, Placebo-
        controlled, Parallel-group Multicenter Study to Evaluate the Effects of Sotagliflozin on
        Clinical Outcomes in Hemodynamically Stable Patients with Type 2 Diabetes Post Worsening
        Heart Failure (SAR 439954), Sanofi US Services, Inc, $214,600.00, 2019, status: open

     G73)     McCullough PA, site Sub-Investigator, A Randomized, Double-blind, Placebo-
        controlled, Parallel-group Study to Evaluate the Safety and Efficacy of Alirocumab in
        Patients with Homozygous Familial Hypercholesterolemia (R727-CL-1628), Regeneron
        Pharmaceuticals, Inc, $143,503.00, 2019, status: closed

     G74)     McCullough PA, site Sub-Investigator, A Randomized, Double-Blind, Placebo-
        Controlled, Parallel-Group Study to Evaluate the Efficacy and Safety of Evinacumab in
        Patients with Homozygous Familial Hypercholesterolemia (R1500-CL-1629) Regeneron
        Pharmaceuticals, Inc, $143,503.00, 2019, status: closed

      G75)      McCullough PA, site Sub-Investigator, An Open-Label Study to Evaluate the Long-
         Term Efficacy and Safety of Evinacumab in Patients with Homozygous Familial
         Hypercholesterolemia (R1500-CL-1719) Regeneron Pharmaceuticals, Inc, $65,317.44, 2019,
         status: open

     G76)     Bottiglieri T, Tecson K, McCullough PA, Identifying metabolomic profiles among
        genetically confirmed familial hypercholesterolemia, dyslipidemia without familial
        hypercholesterolemia, and healthy controls, Baylor Health Care System Foundation,
        $49,293.80, 2020 status: open

     G77)      McCullough PA, Wheelan KE. BSWRI—Overall Principal Investigator, 001 A
        prospective clinical study of hydroxychloroquine in the prevention of SARS-COV-2 (COVID-
        19) infection in health care workers after high-risk exposures, FDA IND 149293, Baylor
        Health Care System Foundation, $506,506.00, 2020 status: open

     G78)       McCullough PA, Site Investigator, 4D-310-C001 entitled “An Open-label, Phase 1/2
        Trial of Gene Therapy 4D-310 in Adult Males with Fabry Disease” 4D Molecular
        Therapeutics, Inc, $101,210.85, 2020 status: open

     G79)      McCullough PA, Site Investigator, TQJ230, Assessing the Impact of Lipoprotein (a)
        Lowering With TQJ230 on Major Cardiovascular Events in Patients With CVD
        (Lp(a)HORIZON) Novartis Pharmaceuticals Corporation, $3,475,000.00, 2020 status open



                                                                                                   30
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 43 of 183                    PageID #: 173


                                       Peter A. McCullough, M.D., M.P.H.

   Published Abstracts

  A1)      McCullough PA, O'Neill WW, May M, Lichtenberg A, Strzelecki M, Grines CG, Safian RD.
        Predictors of Acute Complications after Percutaneous Coronary Revascularization with New
        Devices. J Am Coll Cardiol 1994; 122-123A [oral].

  A2)      McCullough PA, O'Neill WW, Hoffman M, Glazier S, Safian RD. The "Protective Effect" of
        Restenosis Lesions on Angiographic Complications with New Devices. Circulation 1995;92:I-346
        [poster].

  A3)       McCullough PA, Wolyn R, Rocher LL, Levin RN, O'Neill, WW. Acute Contrast Nephropathy
        After Coronary Intervention: Prediction of Dialysis and Related Mortality in the Elderly.
        American Journal of Geriatric Cardiology 1996;5:52 [poster].

  A4)       McCullough PA, Wolyn R, Rocher LL, Levin RN, O'Neill WW. Acute Contrast Nephropathy
        After Coronary Intervention: Incidence, Risk Factors, and Relationship to Mortality. J Am Coll
        Cardiol 1996;304-305A [oral].

  A5)      McCullough PA, Ayad O, Goldstein JA. Cost-Effectiveness Analysis of Patients Admitted with
        Chest Pain and Normal or Near-Normal Electrocardiograms.            Cathet Cardiovasc Diag
        1996;38:118 [poster].

  A6)      Aliabadi D, McCullough PA, Kaplan B, Grines CL, Safian RD, Pica M, O’Neill WW, Goldstein JA.
        A Novel Mobile Fluoroscopic Imaging System for Rapid Bedside Coronary Angiography. Cathet
        Cardiovasc Diag 1996;38:111 [oral].

  A7)       Thompson RJ, McCullough PA, Kahn JK, O’Neill WW. Early Prediction of Death and
        Neurologic Outcome in Out-of-Hospital Sudden Death Survivors in the Emergency Department.
        Circulation 1996;94:I-356 [poster].

  A8)       McCullough PA, O’Neill WW, Graham M, David S, Stomel R, Rogers F, Grines CL. A
        Prospective Randomized Trial of Triage Angiography in Suspected Acute Myocardial Infarction
        Patients Who are Considered Ineligible for Reperfusion Therapy. Circulation 1996;94:I-570
        [oral].

  A9)      Aliabadi D, McCullough PA, Grines CL, Safian RD, Pica MC, O’Neill WW, Goldstein JA. A
        Novel Mobile Fluoroscopic Imaging System for Rapid Bedside Coronary Angiography. J Am Coll
        Cardiol 1997;450A [poster].

  A10) McCullough PA, O’Neill WW, Graham M, David S, Stomel R, Rogers F, Farhat A, Kazlauskaite
     R, Grines CL. Late Outcomes in the Medicine vs. Angiography for Thrombolytic Exclusion (MATE)
     Study. Circulation, 1997;96:I-595-596 [oral].



                                                                                                    31
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 44 of 183                 PageID #: 174


                                    Peter A. McCullough, M.D., M.P.H.

  A11) Redle JD, West AJ, Khurana S, Marzan R, McCullough PA, Frumin HI. Prophylactic Oral
     Amiodarone with Beta Blockade has Favorable Effects on Atrial Fibrillation Post Coronary Bypass
     Surgery. Circulation, 1997;96:I-125 [poster].

  A12) Sharma ND, Gandhi RS, Philbin EF, Weaver WD, McCullough PA. Which Patients with Left
     Ventricular Dysfunction Require Chronic Anticoagulation? A Prospective Analysis. J Am Coll
     Cardiol 1998;31:33A. [poster].

  A13) McCullough PA, Tobin KJ, Kahn JK, O’Neill WW, Thompson RJ. Prediction of In-hospital
     Survival after Sudden Cardiac Death: Derivation and Validation of a Clinical Model. J Am Coll
     Cardiol 1998;31:485A [poster].

  A14) Stevens M, McCullough PA, Tobin KJ, Speck JP, Westveer DC, Guido-Allen DA, Hartenburg
     DS, Puchrowicz-Ochocki SB, O’Neill WW. A Randomized Trial of Prevention Measures in Patients
     at High Risk for Contrast Nephropathy: Initial Results of the PRINCE Study. J Am Coll Cardiol
     1998;31:469A [poster].

  A15) Tobin KJ, McCullough PA, Speck JP, Westveer DC, Guido-Allen DA, Hartenburg DS,
     Puchrowicz-Ochocki SB, O’Neill WW, Stevens M. What Role Does Mannitol Play in Preventing
     Contrast Nephropathy? A Prospective Analysis. J Am Coll Cardiol 1998;31:469A [poster].

  A16) McCullough PA, Al-Zagoum M, Graham M, David S, Stomel R, Rogers F, Farhat A,
     Kazlauskaite R, Grines CL, O’Neill WW. A Time to Treatment Analysis in the Medicine vs.
     Angiography for Thrombolytic Exclusion Trial. Cathet Cardiovasc Diag 1998;44:105 [oral].

  A17) McCullough PA, Al-Zagoum M, O’Neill WW, Graham M, David S, Stomel R, Rogers F, Farhat
     A, Kazlauskaite R, Grines CL. A Program of Triage Angiography in Acute Coronary Syndromes
     Ineligible for Thrombolysis: An Efficacy Analysis. Cathet Cardiovasc Diag 1998;44:105[poster].

  A18) Philbin EF, McCullough PA, Polanczyk CA, Jenkins PL, DiSalvo TG. Are Subjects in Heart
     Failure Trials Similar in Clinical Practice? Circulation, 1998;98:I-866 [moderated poster].

  A19) McCullough PA, Smith S, Borzak S. Understanding the Risks Associated with Baseline Renal
     Function in the Coronary Care Unit. Circulation, 1998;98:I-413 [poster].

  A20) Afzal A, Gunda M, Brawner CA, Havstad S, McCullough PA, Keteyian SJ. Race and the Rate of
     Referral to Cardiac Rehabilitation. Circulation, 1998;98:I-810-811 [poster].

  A21) Borzak S, Every NR, Jankowski M, Havstad S, Chase GA, McCullough PA, Elston-Lafata J,
     Weaver WD. Elderly Patients with Unstable Angina Have Ongoing Risk for Future Events.
     Circulation, 1998;98:I-629 [oral].




                                                                                                 32
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 45 of 183                PageID #: 175


                                    Peter A. McCullough, M.D., M.P.H.

  A22) Borzak S, Every NR, Chase GA, Jankowski M, Havstad S, McCullough PA, Elston-Lafata J,
     Weaver WD. U.S. Regional Differences in Use of Revascularization for Unstable Angina Patients.
     Circulation, 1998;98:I-275 [oral].

  A23) McCullough PA, Newman M, Kaiser Carlson L, Flower J, Tuchfield B. Accelerating the
     Improvement in Community Cardiovascular Health Using Web-Enhanced Project Development.
     J Am Coll Cardiol 1999;33:7A [info@ACC].

  A24) Mehra P, Pasnoori V, Sengstock D, Obaidat O, Brawner CA, Keteyian SJ, Philbin EF,
     McCullough PA. The Effect of Reactive Airways Disease on Peak Oxygen Consumption in
     Congestive Heart Failure. J Am Coll Cardiol 1999;33:172A [poster].

  A25) McCullough PA, Cingireddy U, Philbin EF, Weaver WD. Evidence for a Heart Failure
     Epidemic: Findings from the REACH Study. J Am Coll Cardiol 1999;33:179A [poster].

  A26) McCullough PA, Cingireddy U, Philbin EF, Weaver WD. Secular Trends in the Management of
     Congestive Heart Failure by Primary Care Physicians and Cardiovascular Specialists. J Am Coll
     Cardiol 1999;33:247A [poster]

  A27) Hassan SA, Borzak S, Philbin EF, Soman S, Shah S, Weaver WD, Yee J, Marks KR, McCullough
     PA. The Impact Chronic Renal Insufficiency on Heart Failure Mortality after Hospitalization.
     Journal of Cardiac Failure 1999;5 Suppl 1:70. [poster].

  A28) Sengstock D, Obaidat O, Pasnoori V, Mehra P, McCullough PA. Asthma, Chronic Beta-Agonist
     Use, and the Development of Dilated Cardiomyopathy: Primary Results from the ABCHF Study.
     Journal of Cardiac Failure 1999;5 Suppl 1:64. [moderated poster].

  A29) McCullough PA, Kuntz RE, Marks KR, Popma JJ. Should We Change from Aspirin and
     Ticlopidine to Aspirin and Clopidogrel after Routine Coronary Stenting? A Population-Based
     Decision Analysis. Circulation 1999;100:I-379.[oral].

  A30) McCullough PA, Prakash R, Tobin KJ, O'Neill WW, Thompson RJ. Application of a Cardiac
     Arrest Score in Patients with Sudden Death and ST Segment Elevation for Triage Angiography
     and Intervention. Fighting Sudden Cardiac Death: A Worldwide Challenge, 1999;18:T-2.

  A31) McCullough PA, Philbin EF, Czerska B, Spertus JA, Weaver WD. Population-based
     Medication Profiling in Heart Failure: Treatment Related Outcomes from the R.E.A.C.H. Study. J
     Am Coll Cardiol 2000; 35:542A [moderated poster].

  A32) McCullough PA, Philbin EF, Czerska B, Spertus JA, Weaver WD. The Diagnostic Evaluation of
     Newly Discovered Heart Failure: Opportunities for Improvement from the R.E.A.C.H. Study. J
     Am Coll Cardiol 2000;35:327A [poster].



                                                                                                33
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 46 of 183                   PageID #: 176


                                     Peter A. McCullough, M.D., M.P.H.

  A33) Shah SS, Tokarski GF, McCord JK, Khoury NE, McCabe KB, Morlock RJ, Noor H, McCullough
     PA. Impact of an Emergency Department Cardiac Clinical Decision Unit on a Population of
     Patients with Episodic Chest Discomfort. J Am Coll Cardiol 2000;35:380A [poster].

  A34) Kadakia RA, McCullough PA, Soman S, Jankowski M, Borzak S, Keeley EC. Does Percutaneous
     Revascularization Confer a Long-Term Survival Benefit in Patients with Acute Renal Failure? J Inv
     Cardiol 2000;12(11):P1.

  A35) McCullough PA, Philbin EF, Spertus JA, Weaver WD. Gender Differences in the Diagnostic
     Evaluation of Heart Failure: Findings from the R.E.A.C.H. Study. J Inv Cardiol 2000;12(11):P23.

  A36) Pampati V, Shenkman HJ, McKinnon JE, Khandelwal AK, Nori DM, McCullough PA. The
     Significance of QRS Prolongation in Heart Failure: Findings from the CONQUEST Study.
     Chest2000;118(4):133S.

  A37) Hassan SA, Bhatt S, Borzak S, Pallekonda V, Soman SS, Yee J, Marks K, McCullough PA.
     Clinical and Echocardiographic Determinants of Congestive Heart Failure with Renal
     Dysfunction.Chest2000;118(4):134S.

  A38) Soman SS, Vera E, Jaffery H, Singh S, Marks KR, Borzak S, McCullough PA. Impact of Age and
     Admission Hemoglobin on Coronary Care Unit Mortality. Chest 2000; 118(4):166S.

  A39) Soman SS, Shah S, Marks KR, Yee J, Borzak S, McCullough PA. The Independent Association
     of Renal Dysfunction and Arrhythmias in the Intensive Care Unit Setting.           Chest
     2000;118(4):171172S.

  A40) Sallach JA, Soman SS, Sallach SM, Yee J, Karriem V, Hoffman RM, McCullough PA.
     “Homocysteine Flux”: An Opportunity to Modify Cardiovascular Risk in Hemodialysis
     Patients.Chest2000;118(4):218S.

  A41) McKinnon JE, Khandelwal AK, Shenkman HJ, Pampati V, Nori DM, McCullough PA.
     Congestive Heart Failure and QRS Duration: Utilization in Establishing Prognosis in Systolic and
     Diastolic Dysfunction—Results of the CONQUEST Study. Chest 2000; 118(4):221S.

  A42) Kadakia RA, Bonifacio DL, Mikhail B, Clark VL, McCullough PA. Survival Following Coronary
     Intervention in Patients with End Stage Renal Disease. Chest 2000; 118(4):226-227S.

  A43) Hassan S, Nori D, Bhatt S, Borzak S, Philbin E, Weaver WD, Soman S, Shah S, McCullough PA.
     Impact of Bundle Branch Block (BBB) Pattern on EKG on Survival in Patients with Congestive
     Heart Failure (CHF), an Eight Year Follow-up Study. Journal of Heart Failure 2000;6(1):65 [A258].

  A44) Soman SS, Sallach J, Sallach S, McCullough PA, Karriem V, Hoffman R, Yee J. Homocysteine
     (tHcy) Removal by Hemodialysis (HD) Modifies Cardiovascular Disease (CVD) Risk in ESRD.
     American Society of Nephrology 2000 [A0887].
                                                                                                    34
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 47 of 183                   PageID #: 177


                                     Peter A. McCullough, M.D., M.P.H.


  A45) McCord JK, Nowak R, McCullough PA, Borzak S, Tokarski G, Tomlanovich M, Foreback C,
     Malki Q, Asfour A, Weaver WD. Very Rapid Rule-out: 90 Minute Exclusion of Acute Myocardial
     Infarction (AMI) with Troponin-I (cTnI) and Myoglobin (Myo). Circulation 2000;102(18): II497.

  A46) Shenkman HJ, McKinnon JE, Khandelwal AK, Pampati V, Nori DM, McCullough PA.
     Determinants of QRS Prolongation in a Generalized Heart Failure Population: Findings from the
     Conquest Study. Circulation 2000;102(18): II617.

  A47) Philbin EF, McCullough PA, Di Salvo TG, Dec W, Jenkins PL, Weaver WD. Socioeconomic
     Status is an Important Determinant of Use of Invasive Strategies after Myocardial Infarction in
     Hospitals with Cardiac Surgery. Circulation 2000;102(18): II840.

  A48) McCullough PA, Sandberg KR, Borzak S, Hudson MP, Garg M, Manley HJ. Use of Aspirin and
     thrombolysis for myocardial infarction in patients with chronic renal disease: An opportunity for
     quality improvement, AHA Conference on Quality of Care and Outcomes P93, Circulation 2001.

  A49) Ketterer MW, Goldberg AD, McCullough PA, Patel S, Farha AJ, Clark V, Keteyian S, Dennollet
     J, Chapp J, Thayer B, Deveshwar S. Psychosocial Correlates of Early Ischemic Heart Disease
     (IHD): Preliminary Results. Psychosomatic Medicine 2001;63:172-173.

  A50) Fitzgerald FE, Thayer BL, Ehrman JK, Keteyian S, Jarvis R, McCullough PA. A Hospital
     Employee Cholesterol Challenge Using Spreads Containing Plant Sterol Esters to Help Reduce
     Total and LDL-Cholesterol. American Diabetes Association 2001 [p000].

  A51) McCullough PA, Garg M, Bonifacio DL, Malineni K, Kadakia RR, Soman SS, Sandberg KR.
     Relationship between Lipid Levels and Advanced Coronary Calcification in End Stage Renal
     Disease. Central Society for Clinical Research Combined Annual Meeting, 2001 [P78] Journal of
     Investigative Medicine 2001;49:284A.

  A52) McCullough PA, Hudson MP, Garg M, Borzak S. Benefits of Aspirin and Beta-Blockade after
     Myocardial Infarction in Patients with Advanced Renal Dysfunction. Central Society for Clinical
     Research Combined Annual Meeting, 2001 [P79] Journal of Investigative Medicine
     2001;49:285A.

  A53) Hannen MN, McCullough PA, Garg M, Quick AM. Tricuspid Valve Endocarditis in a Patient
     with Negative Blood Cultures and Right Atrial Mass. Central Society for Clinical Research
     Combined Annual Meeting, 2001 [P96] Journal of Investigative Medicine 2001;49:287A.

  A54) McCullough PA, Garg M, Borzak S, Hudson MP. Outcomes after Myocardial Infarction in
     Patients with Advanced Renal Disease Treated with Aspirin and β-Blockade. CHEST
     2001;120(4):145S.



                                                                                                    35
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 48 of 183                   PageID #: 178


                                     Peter A. McCullough, M.D., M.P.H.

  A55) McCullough PA, Garg M, Borzak S, Hudson MP. Benefits of Aspirin and Beta-Blockade after
     Myocardial Infarction in Patients with Chronic Renal Disease. Circulation 2001;104 (17):II-234.

  A56) Manhapra A, Jacobsen G, Havstad S, McCullough P, Hudson MP, Weaver WD, Borzak S.
     Improved Long Term Survival with Beta Blocker Therapy Among African Americans and
     Caucasians with Myocardial Infarction. Circulation 2001;104 (17):II-627.

  A57) Manhapra A, Jacobsen G, Havstad S, McCullough P, Hudson MP, Weaver WD, Borzak S.
     Racial Differences in Long Term Survival following an Acute Myocardial Infarction. Circulation
     2001;104 (17):II-778.

  A58) Brown WW, Bakris GL, Collins A, Flack JM, Gannon M, Greene E, Grimm R, Keane WF, Klag
     M, McCullough P, Politoski G. Identification of Individuals at High Risk (HR) for Kidney Disease
     (KD) via Targeted Screening. International Society of Hypertension in Blacks 2001 Meeting, Las
     Vegas, July 8-12, 200, Plenary Presentation and Poster. Ethnicity & Disease 2001; 11 (2): 358.

  A59) Brown WW, Bakris GL, Chen S, Collins A, Davis J, Flack JM, Gannon M, Greene E, Grimm R,
     Keane WF, Klag MJ, McCullough PA, Politoski G, Tran A. St. Louis VAMC/St. Louis University,
     Rush Presbyterian, Minneapolis Medical Research Foundation, NKF, Wayne State University,
     Mayo Clinic, Hennepin County Medical Center, Johns Hopkins Medical Institutions, UMKC.
     Targeted Screenings Identify Persons at Risk for Kidney Disease (KD). Poster, ASN/ISN
     International Congress of Nephrology, San Francisco, October 13-17, 2001. J of the Am Soc of
     Nephrol 2201; 12: A1003.

  A60) Maisel AS, Hlavin P, McCord J, Nowak RM, Hollander JE, Duc P, Steg G, Omland T, Westheim
     A, Abraham WT, Storrow AB, McKay CA, Wu AH, McCullough PA, for the BNP Multinational
     Study Investigators. B-Type Natriuretic Peptide in the Emergency Diagnosis of Diastolic
     Dysfunction Heart Failure. J Am Coll Cardiol 2002;39:140A.

  A61) McCullough PA, Nowak RM, McCord J, Hollander JE, Steg G, Duc P, Westheim A, Omland T,
     Storrow AB, Abraham WT, Wu AH, Clopton P, Lenert L, Maisel AS, for the BNP Multinational
     Study Investigators. B-Type Natriuretic Peptide Adds to Clinical Judgment in the Diagnosis of
     Heart Failure: A Bayesian Analysis From the BNP Multinational Study. J Am Coll Cardiol
     2002;39:140A.

  A62) McCullough PA, Nowak RM, McCord J, Hollander JE, Loh E, Steg G, Duc P, Omland T,
     Westheim A, Abraham WT, Storrow AB, Wu AH, Hlavin P, Maisel AS, for the BNP Multinational
     Study Investigators. The Independent Contribution to Elevations in B-Type Natriuretic Peptide
     from Atrial Fibrillation. J Am Coll Cardiol 2002;39:90A.

  A63) Maisel AS, Kazanegra R, McCord J, Nowak RM, Hollander JE, Duc P, Steg G, Omland T, Wold-
     Knudsen C, Westheim A, Abraham WT, Storrow AB, Wu AH, McCullough PA, for the BNP
     Multinational Study Investigators. The Effect of Diabetes on B-Type Natriuretic Peptide Levels in
     Patients with Acute Dyspnea. J Am Coll Cardiol 2002;39:182A.
                                                                                                        36
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 49 of 183                   PageID #: 179


                                     Peter A. McCullough, M.D., M.P.H.


  A64) McCullough PA, Nowak RM, Foreback C, Borzak S, Tokarski G, Tomlanovich MC, Jacobsen G,
     Weaver WD, Sandberg KR, McCord J. Performance of Cardiac Troponin I in the Exclusion of
     Myocardial Infarction in Patients with Advanced Renal Disease. J Am Coll Cardiol 2002;39:326A.

  A65) Khandelwal A, McKinnon JE, Shenkman HJ, Pampati V, Nori D, Kaatz S, Sandberg KR,
     McCullough PA. Epidemiology of Systolic and Diastolic Dysfunction Heart Failure in 3,471 Urban
     Patients. J Am Coll Cardiol 2002;39:192A.

  A66) Maisel AS, Kazanegra R, McCord J, Nowak RM, Hollander JE, Duc P, Steg G, Omland T,
     Westheim A, Abraham WT, Storrow AB, Lamba S, Wu AH, McCullough PA, for the BNP
     Multinational Study Investigators. Primary Results of the BNP Multinational Study: B-Type
     Natriuretic Peptide in the Emergency Diagnosis of Heart Failure. J Am Coll Cardiol
     2002;39:201A.

  A67) McCullough PA, McCord J, Nowak RM, Hollander JE, Duc P, Omland T, Abraham WT, Wu
     AHB, Krishnaswamy P, Maisel AS. B-type Natriuretic Peptide Should be Part of the Diagnostic
     Evaluation of Heart Failure: Implications from the Breathing Not Properly (BNP) Multinational
     Study. J Heart Failure 2002;7(1):44.

  A68) Nowak RM, Maisel AS, McCord J, Kazanegra R, Hlavin P, Lenert LA, Clopton P, Hollander JE,
     Loh E, Duc P, Steg PG, Westheim A, Omland T, Abraham WT, Lamba S, Storrow AB, Wu AHB,
     McKay C, McCullough PA. B-type Natriuretic Peptide Complements Clinical Judgment in the
     Emergency Diagnosis of Heart Failure. Acad Emerg Med 2002 9: 359.

  A69) Hollander JE, Maisel AS, Nowak RM, McCord J, Kazanegra R, Hlavin P, Lenert LA, Clopton P,
     Loh E, Duc P, Steg PG, Wertheimer A, Omland T, Abraham WT, Lamba S, Storrow AB, Wu AHB,
     McKay C, McCullough PA. Impact of Acute Myocardial Ischemia on Blood B-Type Natriuretic
     Peptide in the Emergency Diagnosis of Heart Failure. Acad Emerg Med 2002 9: 440.

  A70) Knudsen CW, Omland T, Clopton P, Westheim A, Abraham WT, Storrow AB, McCord J,
     Nowak RM, Steg PG, Duc P, McCullough PA, Maisel AS. Diagnostic Value of Chest Radiographs
     in Patients Presenting with Acute Dyspnea: Comparison with B-type Natriuretic Peptide.
     Circulation 2002;106(19):II-683.

  A71) Omland T, Knudsen CW, Westheim A, McCord J, Aumont MC, McCullough PA. The Effect of
     Hypertension on B-type Natriuretic Peptide Levels in Patients with Acute Dyspnea: An Analysis
     from the Breathing Not Properly Study. Circulation 2002;106(19):II-477.

  A72) Sallach JA, McCord J, Sallach SM, Duc P, Omland T, Nowak RM, Hollander JE, Storrow AB,
     Abraham WT, Wu AHB, Clopton P, Krishnaswamy P, Maisel AS, McCullough PA. The Effect of
     Pre-Existing Ischemic Heart Disease on B-type Natriuretic Peptide Levels in Patients Presenting
     with Acute Dyspnea. Circulation 2002;106(19):II-565.


                                                                                                       37
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 50 of 183                  PageID #: 180


                                    Peter A. McCullough, M.D., M.P.H.

  A73) Ehrman JK, Manhapra A, Jacobsen G, McCullough PA. Lower Socioeconomic Status is
     Associated with Poor Survival in Heart Failure Patients. Circulation 2002;106(19):II-762.

  A74) McCullough PA, Omland T, Knudsen CW, Duc P, Nowak RM, McCord J, Hollander JE, Aumont
     MC, Steg PG, Westheim A, Storrow AB, Abraham WT, Lamba S, Wu AHB, Alan S. Maisel AS, BNP
     Multinational Study Investigators. Uncovering Heart Failure in Patients with Bronchospasm:
     Rationale for the Early Use of B-Type Natriuretic Peptide in the Emergency Department. J Am
     Coll Cardiol 2003;41:142A.

  A75) Maisel AS, Kazanegra R, McCullough PA, McCord J, Nowak RM, Hollander JE, Wu AHB, Duc P,
     Omland T, Storrow AB, Krishnaswamy P, Abraham WT, Clopton P, Steg PG, Westheim A,
     Knudsen CW, Herrmann HC. Bedside B-Type Natriuretic Peptide in the Emergency Diagnosis of
     Systolic and Nonsystolic Heart Failure: Results From the Breathing Not Properly (BNP)
     Multinational Study. J Am Coll Cardiol 2003;41:143A.

  A76) Steg PG, Duc P, Joubin L, McCord J, Abraham WT, Hollander JE, Omland T, Baron G, Aumont
     MC, Mentré F, McCullough PA, Maisel AS, BNP Multinational Study Investigators. A Comparison
     of Bedside B-Type Natriuretic Peptide Versus Echocardiographic Determination of Ejection
     Fraction in the Diagnosis of Heart Failure. J Am Coll Cardiol 2003;41:337A.

  A77) Mundy BJ, McCord J, Nowak RM, Hudson MP, Czerska B, Jacobsen G, Omland T, Wu AHB,
     Duc P, Hollander JE, McCullough PA, Maisel AS, BNP Multinational Study Investigators. B-Type
     Natriuretic Peptide Levels Are Inversely Related to Body Mass Index in Patients With Heart
     Failure. J Am Coll Cardiol 2003;41:158A.

  A78) McCullough PA, Nowak RM, McCord J, Omland T, Knudsen CW, Duc P, Hollander JE, Steg PG,
     Aumont MC, Westheim A, Storrow AB, Abraham WT, Lamba S, Wu AHB, Maisel AS, BNP
     Multinational Study Investigators. What is in the Differential Diagnosis of a B-Type Natriuretic
     Peptide Level of 1,000 pg/ml? J Am Coll Cardiol 2003;41:159A.

  A79) McCullough PA, Steg PG, Aumont MC, Duc P, Omland T, Knudsen CW, Nowak RM, McCord J,
     Hollander JE, Westheim A, Storrow AB, Abraham WT, Lamba S, Wu AHB, Maisel AS, BNP
     Multinational Study Investigators. What Causes Elevated B-Type Natriuretic Peptide in Patients
     Without Heart Failure? J Am Coll Cardiol 2003;41:278A.

  A80) Gurudutt B. Kulkarni, John House, John A. Spertus, Peter A. McCullough. Chronic Kidney
     Disease: The Silent Killer After Coronary Angioplasty. J Am Coll Cardiol 2003;41:54A.

  A81) Chew DP, Bhatt DL, Berger PB, Henry T, McCullough PA, Feit F, Bittl JA, Lincoff AM.
     Bivalirudin Provides Increasing Benefit With Declining Renal Function in Percutaneous Coronary
     Intervention: A Meta-Analysis of 5,035 Patients Enrolled in Three Randomized Trials. J Am Coll
     Cardiol 2003;41:83A.



                                                                                                    38
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 51 of 183                    PageID #: 181


                                     Peter A. McCullough, M.D., M.P.H.

  A82) Stone GW, McCullough PA, Tumlin J, Madyoon H, Murray P, Wang A, Chu AA, Schaer G,
     Stevens M, Wilensky RL, O'Neill WW, Lepor N. A Prospective, Randomized Placebo-Controlled
     Multicenter Trial Evaluating Fenoldopam Mesylate for the Prevention of Contrast Induced
     Nephropathy: The CONTRAST Trial. J Am Coll Cardiol 2003;41:83A.

  A83) McCullough PA, Duc P, Omland T, McCord J, Nowak RM, Hollander JE, Herrmann HC, Steg
     PG, Westheim A, Aumont MC, Knudsen CW, Storrow AB, Abraham WT, Lamba S, Wu AHB, Perez
     A, Clopton P, Krishnaswamy P, Kazanegra R, Maisel AS, BNP Multinational Study Investigators.
     B-Type Natriuretic Peptide and Renal Function in the Diagnosis of Heart Failure: An Analysis
     from the BNP Multinational Study. J Am Coll Cardiol 2003;41:222A.

  A84) McCullough PA, Sandberg KR, Yanez J. Determinants of vascular calcification in patients
     with chronic kidney disease and end-stage renal disease: a systematic review. Am J Kidney Dis
     2003;(42)227A.

  A85) Kazanegra R, Clopton P, Krishnaswamy P, Nowak RM, McCord J, Hollander JE, Duc P, Omland
     T, Storrow AB, Abraham WT, Wu AH, Steg PG, Westheim A, Perez A, Herrmann HC, Knudsen CW,
     Aumont M-C, McCullough PA, Maisel AS. The impact of age, race and gender on the ability of B-
     type natriuretic peptide to aid in the emergency diagnosis of heart failure: results from the
     breathing not properly (BNP) multinational study. J Cardiac Failure 2003; 9(5):S36.

  A86) Aumont MC, Duc P, Baron G, McCord JA, Omland T, Storrow AB, McCullough PA, Maisel AS.
     High levels of brain natriuretic peptide without chronic heart failure: analysis of a multicentre
     study. Eur Heart J 2003;24(530): P2810.

  A87) Havranek EP, Masoudi FA, Rumsfeld JS, Luther SA, McCullough PA, Jones PG, Rathore SS.
     Changes in BNP are not associated with outcomes in outpatients with heart failure. Circulation
     2003;108(17):IV-692.

  A88) Sandberg KR, Gallagher MJ, Krause KR, Franklin BA, McCullough PA. Caloric expenditure in
     the morbidly obese. Circulation 2003;108(17):IV-735.

  A89) Gallagher MJ, Sandberg KR, de Jong A, Krause KR, McCullough PA, Franklin BA. Heart rate
     recovery after symptom limited exercise testing in obese patients. Circulation 2003;108(17):IV-
     735.

  A90) Fishbane S, McCullough PA, Rudnick M. Systematic Review of the Role of N-acetylcysteine
     in the Prevention of Contrast Media-Induced Nephropathy. J Am Soc Nephrol Vol 14, 2003,
     1553A.

  A91) Stacul F, Bertrand ME, McCullough PA, Brinker J. Contrast-induced nephropathy (CIN)
     following iso-osmolar (IOCM) versus low-osmolar contrast media (LOCM) in patients undergoing
     angiography and predicting factors for CIN: a meta-analysis. European Congress of Radiology
     2004, B-934.
                                                                                                     39
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 52 of 183                   PageID #: 182


                                     Peter A. McCullough, M.D., M.P.H.


  A92) Maisel AS, Hollander J, Guss D, McCullough PA, Nowak R, Green G, Saltzberg M, Kazanegra
     R, Clopton P, Jesse R, for the REDHOT Investigators. Primary results of the Rapid Emergency
     Department Heart Failure Outpatient Trial (REDHOT): a multicenter trial examining B-type
     natriuretic peptide levels, emergency physician decision making and outcomes in patients with
     shortness of breath. J Am Coll Cardiol 2004; 43(5):6A.

  A93) Knudsen CW, Omland T, Westheim A, Clopton P, Abraham WT, Storrow A, McCord JK,
     Nowak R, Duc P, McCullough PA, Maisel A. B-type natriuretic peptide and chest radiograph
     findings as indicators of systolic dysfunction in patients presenting with acute dyspnea. J Am
     Coll Cardiol 2004; 43(5):171A.

  A94) Soman P, Lahiri A, Mieres J, Calnon D, Wolinsky D, Beller GA, Sias T, Burnham K, Conway L,
     McCullough PA, Daher E, Walsh MN, Wight J, Heller GV, Udelson JE. Investigation of
     Myocardial-Gated SPECT Imaging as an Initial Strategy in Heart Failure: The IMAGING in Heart
     Failure Study. J Am Coll Cardiol 2004;43(5):323A.

  A95) Maisel AS, Bhalla MA, Gardetto N, McCord J, Nowak RM, Hollander JE, Wu AHB, Duc P,
     Omland T, Storrow AB, Krishnaswamy P, Abraham WT, Clopton P, Steg G, Aumont MC,
     Westheim A, Knudsen CW, Perez A, Kamin R, Kazanegra R, Herrmann HC, McCullough PA, for
     the BNP Multinational Study Investigators. Utility of B-type natriuretic peptide levels in
     predicting outcome of hospitalized patients with congestive heart failure: results of the
     Breathing Not Properly (BNP) Multinational Study. J Am Coll Cardiol 2004; 43(5):234A.

  A96) Sandberg KR, Irving SD, Veri S, McCullough PA. Dietary and exercise habits in morbidly
     obese patients pre and post gastric bypass surgery. Presented at the 44th Annual Conference on
     Cardiovascular Disease Epidemiology and Prevention. Circulation 2004;109(6):P233.

  A97) Sandberg KR, Gallagher MJ, Franklin BA, deJong AT, Krause KR, McCullough PA. The effects
     of bariatric surgery on exercise tolerance and cardiopulmonary fitness in the morbidly obese.
     American Society for Bariatric Surgery Annual Meeting 2004 [P7].

  A98) Odom JS, Sandberg KR, McCullough PA. Psychological screening in bariatric surgery
     candidates. American Society for Bariatric Surgery Annual Meeting 2004 [P51].

  A99) de Jong AT, Gallagher MJ, Sandberg KR, Krause KR, Ehrman JK, Keteyian SJ, Brawner CA,
     McCullough PA, Franklin BA. Ability to achieve maximal oxygen consumption during exercise
     testing in morbidly obese patients. Medicine & Science in Sports and Exercise 2004;36(4):S140
     [999].

  A100) Conklin A, de Jong AT, Franklin BA, McCullough PA. Evaluation of cardiorespiratory fitness in
     morbidly obese adults: a feasibility study. Medicine & Science in Sports and Exercise
     2004;36(4):S140 [1000].


                                                                                                      40
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 53 of 183                     PageID #: 183


                                      Peter A. McCullough, M.D., M.P.H.

  A101) Grayson D, De Jong AT, Ochoa A, Gallagher M, Franklin BA, McCullough PA. Oxygen
     consumption changes during EECP treatment in patients with and without coronary artery
     disease. Medicine & Science in Sports and Exercise 2004;36(4):S140 [1475].

  A102) Jurkovitz C, Norris K, Li S, Shen SC, McGill JA, McCullough PA, Narva A, Bakris G, Collins A,
     Klag M, Brown W. Does Obesity Modify the Association between Hypertension and Race? An
     Analysis of the KEEP Population. Preventive Medicine 39(2004), S21.

  A103) Strunk A, Bhalla V, Clopton P, Nowak RM, McCord J, Hollander JE, Duc, P, Storrow, AB,
     Abraham WT, Wu AHB, Steg G, Perez A, Kazanegra R, Herrmann HC, Aumont MC, McCullough
     PA, Maisel AS for the BNP Multinational Study Investigators*. Impact of the history of
     congestive heart failure on accuracy of BNP in the emergency diagnosis of heart failure: results
     from the breathing not properly (BNP) multinational study. J Card Failure 10(4):S50 #120, 8th
     Annual Scientific meeting of the Heart Failure Society of America, 2004.

  A104) Jurkovitz C, Li S, Norris K, McGill J, Chen SC, Pergola P, Narva A, McCullough PA, Brown W,
     Klag M. Obesity is associated with risk factors for chronic kidney disease: Kidney Early
     Evaluation Program Results. J Am Soc Nephrol 2004;15:134A.

  A105) Singh AK, McGill J, McCullough PA, Brown W, Collins A, Chen SC, Li S, Narva A, Herman WH,
     Bakris GL, Jurkovitz C, Norris K, Pergola P, Klag M. Advanced stages of chronic kidney disease
     (CKD) detected among screened individuals with diabetes mellitus, undiagnosed diabetes, and
     mildly elevated glucose values: Results from the NKF Kidney Early Evaluation Program (KEEP)
     Study. J Am Soc Nephrol 2004;15:322A.

  A106) McGill J, McCullough PA, Brown W, Collins A, Chen SC, Li S, Narva A, Herman WH, Bakris GL,
     Norris K, Pergola P, Klag M, Jurkovitz C. Pre-menopausal and elderly women with chronic
     kidney disease (CKD) at highest risk of anemia: Results from the NKF Kidney Early Evaluation
     Program (KEEP) Study. J Am Soc Nephrol 2004;15:547A.

  A107) Gallagher MJ, Franklin BA, deJong A, Sandberg KR, Krause KR, Ehrman JK, Keteyian SJ,
     Brawner CA, Mattichak SJ, Kahn JK, McCullough PA. Cardiorespiratory fitness levels in obesity
     approximate those of heart failure patients: implications for exercise prescription. Circulation
     2004;110(17)822A.

  A108) Knudsen CW, Clopton P, Klemsdal TO, Westheim A, Wu A, Abraham WT, Storrow AB,
     McCord JK, Nowak RM, McCullough PA, Omland T. Predictors of absence of heart failure in
     patients with elevated B-type natriuretic peptide levels. 2004;110(17)368A.

  A109) Daniels LB, Clopton P, Hollander JE, Guss D, McCullough P, Nowak R, Green G, Saltzberg M,
     Ellison SR, Bhalia MA, Bhalia V, Jesse R, Maisel A. Effect of ethnicity on likelihood of admission
     for heart failure. J Am Coll Cardiol 2005;45(3)168A.



                                                                                                          41
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 54 of 183                    PageID #: 184


                                     Peter A. McCullough, M.D., M.P.H.

  A110) McCullough PA, Brown WW, McGill JB, Collins AJ, Chen SC, Li S, Singh AK, Narva AS, Herman
     WH, Bakris GL, Jurkovitz CT, Norris KC, Pergola P, Klag MJ, for the KEEP Investigators.
     Independent components of chronic kidney disease as a cardiovascular risk factor; results from
     the Kidney Early Evaluation Program (KEEP). J Am Coll Cardiol 2005;45(3)424A.

  A111) McCullough PA, Klag MJ, McGill JB, Collins AJ, Chen SC, Li S, Singh AK, Narva AS, Herman WH,
     Bakris GL, Jurkovitz CT, Norris KC, Pergola P, Brown WW, for the KEEP Investigators. Age over 30
     becomes a cardiovascular risk factor in patients screened for chronic kidney disease, results
     from the Kidney Early Evaluation Program (KEEP). J Am Coll Cardiol 2005;45(3)434A.

  A112) Daniels LB, Clopton P, Chiu A, McCord J, Hollander JE, Duc P, Omland T, Storrow AB, Wu AHB,
     Steg G, Westheim A, Knudsen CW, Hermann HC, McCullough PA, Maisel AS. Using B-type
     natriuretic peptide to diagnose heart failure in obese patients. J Am Coll Cardiol
     2005;45(3)141A.

  A113) Trivax JE, Gallagher MJ, Alexander DV, deJong AT, Kasturi G, Sandberg KR, Jafri SM, Krause
     KR, Chengelis DL Moy J, Franklin BA, McCullough PA. Poor aerobic fitness predicts
     complications associated with bariatric surgery. CHEST 2005;128(4)282S.

  A114) Miller WM, Nori KE, Sandberg KR, Vial C, VanderLinden M, McCullough PA. Change in C-
     reactive protein levels with weight loss following gastric bypass surgery. Circulation
     2005;111(14) P213.

  A115) Moy J, Gallagher M de Jong A, Sandberg K, Trivax J, Alexander D, Kasturi G, Jafri S, Krause K,
     Chengelis D, Franklin B, McCullough P. Preoperative cardiopulmonary fitness predicts surgical
     complications after laparoscopic roux-en-Y gastric bypass surgery for morbid obesity. Obesity
     Research 2005;13, A14 (54-OR).

  A116) Nori Janosz K, Koenig K, Leff C, Miller W, McCullough P. How much weight needs to be lost
     to resolve type 2 diabetes? Obesity Research 2005;13, A59 (229-P).

  A117) Odom J, Ferrara M, McCullough P, Miller W. The effect of behavioral group attendance on
     weight loss while participating in an out-patient, hospital-based, meal replacement program.
     Obesity Research 2005;13, A144 (557-P).

  A118) Miller W, Veri S, Odom J, Lillystone M, Gibbs D, McCullough P. Effects of a short-term
     multidisciplinary program for childhood obesity. Obesity Research 2005;13, A84 (328-P).

  A119) Odom J, Ferrara M, McCullough P, Miller W. The effect of psychosocial factors on weight
     loss during an out-patient, hospital-based, meal replacement program. Obesity Research
     2005;13, A69 (267-P).




                                                                                                     42
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 55 of 183                    PageID #: 185


                                     Peter A. McCullough, M.D., M.P.H.

  A120) Vanhecke TE, Miller WM, Franklin BA, Weber JE, McCullough PA. Differences in health
     awareness knowledge, environmental tobacco smoke exposure (ETS), and body-shape
     perception among adolescents based upon body mass index. J Am Coll Cardiol 2006;47(4) 247A.

  A121) Duru K, Jurkovitz C, Narva A, McGill J, Bakris G, Chen SC, Lu S, Pergola P, McCullough P, Singh
     A, Klag M, Collins A, Brown W, Norris K. Racial and gender differences in hypertension control
     and chronic kidney disease: results from the Kidney Early Evaluation Program (KEEP). NKF 2006
     Spring Clinical Meetings; 245: P101.

  A122) Conklin A, de Jong A, McCullough PA, Franklin B. Cardiorespiratory Fitness: Relation to Body
     Mass Index among the Morbidly Obese and Superobese. Med Sci Sports Exerc. 2006 May;38(5
     Suppl):S84-5.

  A123) Miller WM, Khazaal N, Nori-Janosz K, Franklin B, Vial C, Kaitner R, McCullough P. Advantages
     of group treatment and exercise promoting short-term weight loss in obese adults. Obesity
     2006;14(Suppl):A157.

  A124) McCullough PA. Which Types and Which Amount of Physical Activities to Achieve and
     Maintain a Healthy Body Weight? 4th Metabolic Syndrome, Type II Diabetes, and
     Atherosclerosis Congress (MSDA), 2007, AL-18, p 23.

  A125) Vanhecke TE, McCullough PA, Trivax J, DeJong A, Franklin BA. Energy Expenditure, Epicardial
     Adipose Tissue and Cardiorespiratory Fitness in Morbidly Obese Adults: 2154: Board #67 June 1
     8:00 AM - 9:30 AM. Med Sci Sports Exerc. 2007 May;39(5 Suppl):S385.

  A126) Miller WM, Veri S, Odom J, Lillystone M, Washington T, McCullough PA, Franklin BA. Dietary
     behaviors and knowledge among urban pre-adolescents: 1581: board #71 may 30 3:30 PM - 5:00
     PM. Med Sci Sports Exerc. 2007 May;39(5 Suppl):S247.

  A127) DeJong AT, McCullough P, Franklin B. Use of VE/VCO2 slope Corrected for Peak VO2 as a
     Predictor of Post-Surgical Complications in Morbidly Obese Patients: 686: May 31 8:30 AM 8:45
     AM. Med Sci Sports Exerc. 2007 May;39(5 Suppl):S40.

  A128) Zalesin KC, Krause KR, Chengelis DL, McCullough PA. Determinants of the Resolution of Type
     2 Diabetes after Bariatric Surgery. American Society of Bariatric Surgery. Surgery for Obesity and
     Related Disorders 3(3):314; 2007.

  A129) Kadaj P, Vanhecke T, Barnes MA, Lazar MH, Gandhi M, McCullough, PA. Natriuretic peptide
     testing and APACHE II scores for the evaluation and prediction of outcome in acutely ill patients:
     a prospective cohort study. Chest 2007;132(4) 551S.

  A130) Agrawal V, Khan I, Rai B, Krause KR, Chengelis DL, Zalesin KC, Rocher LL, McCullough PA.
     Weight loss after bariatric surgery reduces albuminuria in obese adults with diabetes. J Am Soc
     Nephrol, Oct 2007; 18: 574A.
                                                                                                     43
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 56 of 183                    PageID #: 186


                                     Peter A. McCullough, M.D., M.P.H.


  A131) Agrawal V, Rai B, Khan I, Krause KR, Chengelis DL, Zalesin KC, Rocher LL, McCullough PA.
     Weight loss after bariatric surgery reduces albuminuria in obese adults. J Am Soc Nephrol, Oct
     2007; 18: 767A.

  A132) O’Donoghue M, Sabatine M, Boden WE, Braunwald E, Cannon CP, Clayton TC, de Winter RJ,
     Fox KA, Lagerqvist B, McCullough PA, Murphy SA, Spacek R, Swahn E, Wallentin L, Windhausen
     F. The benefit of early invasive strategy in women versus men with non-ST-elevation acute
     coronary syndromes: a collaborative meta-analysis of randomized trials. Circulation
     2007:116(16);II-383.

  A133) Boerrigter G, Costello-Boerrigter LC, Abraham WT, St. John Sutton, MG, Heublein D, Kruger
     KM, Hill MR, McCullough PA, Burnett JC. Cardiac resynchronization therapy with biventricular
     pacing improves renal function in heart failure patients with reduced glomerular filtration rate.
     Circulation 2007:116(16);II-405.

  A134) Deliri H, Davis E, Hager CS, Welch CA, Malik FS, McCullough PA, Wagner GS, Carter WH. A
     prospective randomized trial of blood B-type natriuretic peptide levels informing management
     after elective coronary artery bypass surgery. Circulation 2007:116(16);II-683.

  A135) McCullough PA, Li S, Collins AJ, Chen SC, Jurkovitz CT, Norris KC, McFarlane S, Johnson B,
     Shlipak M, Obialo C, Brown WW, Vassaloti J, Bakris GL, for the KEEP Investigators. Chronic
     kidney disease and risk for premature cardiovascular disease. Circulation 2007:116(16);II-852.

  A136) McCullough PA, Leifer E, Ellis S, Rendall DS, Horwich T, Hill JA, Fonarow GC. Relationship
     between renal function and cardiopulmonary fitness in patients with systolic heart failure. J Am
     Coll Cardiol 2008;51(10)A52-53.

  A137) O’Donoghue, Boden WE, Cannon CP, Clayton TC, de Winter RJ, Fox KA, Lagerqvist B,
     McCullough PA, Murphy SA, Spacek R, Swahn E, Wallentin L, Windhausen F, Sabatine MS. The
     benefit of an invasive strategy in diabetic versus non-diabetic subjects with non-ST segment
     elevation acute coronary syndromes; a collaborative meta-analysis of randomized trials. J Am
     Coll Cardiol 2008;51(10)A216.

  A138) McCullough PA, Li S, Jurkovitz CT, Stevens LA, Wang C, Collins AJ, Chen SC, Norris KC,
     McFarlane S, Johnson B, Shlipak MG, Obialo CI, Brown WB, Vassalotti JA, Whaley-Connel AT, for
     the KEEP Investigators. Chronic kidney disease and cardiovascular disease in volunteer and
     randomly selected populations: KEEP and NHANES. Am J Kidney Dis 2008;51(4)B68.(Abstract
     #162)

  A139) McFarlane SI, Chen SC, Whaley-Connell A, Sowers J, Vassalotti JA, Salifu MO, Li S, Wang C,
     Bakris G, McCullough PA, Collins AJ, Norris K for the KEEP Investigators. Racial and gender
     differences in prevalence and predictors of anemia of chronic kidney disease: KEEP and NHANES
     1999-2004. Am J Kidney Dis 2008;51(4)B68. (Abstract #163)
                                                                                                      44
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 57 of 183                     PageID #: 187


                                      Peter A. McCullough, M.D., M.P.H.


  A140) Pavey BS, Saab G, McFarlane SI, Sowers JR, Chen S, Li S, Vassalotti J, Collins AJ, Norris K,
     McCullough PA, Bakris G, Whaley-Connell A, for the KEEP Investigators. Prevalent components
     of cardiometabolic syndrome and cardiovascular disease from the Kidney Early Evaluation
     Program (KEEP). Am J Kidney Dis 2008;51(4)B79. (Abstract #207)

  A141) Agrawal V, Vanhecke TE, Franklin BA, Zalesin KC, Sangal RB, Hakmeh B, deJong AT,
     McCullough PA. Albuminuria in obese adults is associated with hypertension and sleep
     disturbance. Am J Kidney Dis 2008;51(4)B29. (Abstract #5)

  A142) Vassalotti JA, Uribarri J, Chen SC, Li S, Wang C, Collins AJ, Calvo MS, Whaley-Connell A, Norris
     KC, McCullough PA, Andress DL, for the KEEP Investigators. Trends in mineral metabolism in the
     kidney early evaluation program (KEEP). Am J Kidney Dis 2008;51(4)B52. (Abstract #75)

  A143) Agrawal V, Krause KR, Chengelis DL, Zalesin K, Rocher L, McCullough PA. Relation between
     degree of weight loss after bariatric surgery and reduction in high sensitivity C-reactive protein.
     Surgery for Obesity and Related Diseases 2008;3(4)324.(Abstract P33)

  A144) Odom J, Washington TL, Zalesin K, McCullough PA, Hakmeh B. Psychosocial trends related
     to weight regain after bariatric surgery. Surgery for Obesity and Related Diseases
     2008;3(4)324.(Abstract BH-04)

  A145) McCullough PA. New insights on accelerated vascular calcification in patients with kidney
     disease. J Heart Dis 2008;(6):121 (Abstract 482).

  A146) Agrawal V, Ghoshi AK, Barnes MA, McCullough PA. Perception of indications for nephrology
     referral among internal medicine residents. A national online survey. J Am Soc Neph
     2008;19:812-13A (SA-PO3091).

  A147) Agrawal V, Swami A, Al-Sabbagh M, Kosuri R, Samarapungavan D, McCullough PA. Contrast
     induced acute kidney injury in renal transplantation recipients undergoing cardiac
     catheterization. J Am Soc Neph 2008;19:986-87A (PUB766).

  A148) Agrawal V, Agarwal M, Barnes MA, Ghosh AK, McCullough PA. Internal medicine resident’s
     knowledge of chronic kidney disease complications and management: a national survey. NKF
     2009 Spring Clinical Meetings; 43: I22.

  A149) Li S, Chen SC, Vassaloti J, Norris K, McCullough PA, Bakris G, Collins A. Predictors of self-
     referred repeat CKD screening in the Kidney Early Evaluation Program (KEEP). NKF 2009 Spring
     Clinical Meetings; 48: I42.

  A150) Whaley-Connell, Sowers JR, McCullough PA, Roberts T, McFarlane SI, Chen SC, Li S, Wang C,
     Collins AJ, Bakris GL, and the Kidney Early Evaluation Program Investigators. Diabetes mellitus


                                                                                                       45
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 58 of 183                    PageID #: 188


                                     Peter A. McCullough, M.D., M.P.H.

     and CKD awareness: the Kidney Early Evaluation Program and the National Health and Nutrition
     and Examination Survey. NKF 2009 Spring Clinical Meetings; 52: I60.

  A151) Kalatizidis R, Li S, Wang C, Chen SC, McCullough PA, Bakris G. Hypertension in early-stage
     kidney disease: an update from the kidney early evaluation program. NKF 2009 Spring Clinical
     Meetings; 80: I170.

  A152) Agrawal V, Agarwal M, Samarapungavan D, McCullough PA. Long term outcomes of
     contrast induced acute kidney injury in renal transplant recipients. NKF 2009 Spring Clinical
     Meetings; 83: I184.

  A153) McCullough PA, Whaley-Connell A, Brown WW, Collins AJ, Chen SC, Li S, Norris KC, Johnson
     BC, Calhoun D, Jurkovitz C, McFarlane S, Obialo C, Shlipak M, Sowers J, Stevens L, Vassalotti JA,
     Bakris GL. Cardiovascular risk modification in chronic kidney disease patients with coronary
     disease: results from the Kidney Early Evaluation Program (KEEP). J Am Coll Cardiol
     2009;53(10):A224.

  A154) Kosiborod M, McCullough PA, Rao S, Inzucchi SE, Maddox TM, Masoudi FA, Xiao L, Fiske S,
     Spertus JA. Hyperglycemia and risk of acute kidney injury after coronary angiography in patients
     hospitalized with acute myocardial infarction. J Am Coll Cardiol 2009;53(10):A382.

  A155) Miller WM, Veri S, McCullough PA, Franklin BA. Children improve nutritional knowledge,
     increase physical activity and reduce body mass through a multidisciplinary school intervention.
     Poster: 2009 American College of Sports Medicine Annual Meeting; 2009 May 27; Seattle, WA.
     Medicine and Science in Sports and Exercise 2009;41(5):S1543.

  A156) Zalesin, KC, Franklin BA, Lillystone M, Shamoun T, Krause K, Chengelis D, Mucci S, Shaheen
     KW, McCullough PA. Differential loss of fat and lean mass in the morbidly obese after bariatric
     surgery. Surgery for Obesity and Related Diseases 2009;5: S29 (poster) awarded Outstanding
     Poster Recognition

  A157) Miller WM, Franklin BA, Veri S, Maaz Y, Jameel J, McCullough PA. Is degree of obesity
     associated with childhood obesity treatment outcomes? Poster: The Obesity Society’s Annual
     Scientific Meeting; 2009 Oct 26; Washington, DC. Obesity 2009;17(2):S184

  A158) Trivax JE, Franklin BA, Goldstein JA, Chinnaiyan KM, Gallagher MJ, deJong AT, Colar JM,
     Haines DE, McCullough PA. Acute cardiac effects of marathon running: evidence for right heart
     overload. Circulation 2009;120 (18): S513

  A159) Amin AP, Riley K, Spertus JS, Venkitachalam L, Stolker JM, McCullough PA, Masoudi FA,
     Jones PG, Kosiborod M. Trends in the prevalence of acute kidney injury in patients with acute
     myocardial infarction. J Am Coll Cardiol 2010;55 (10): A102 (1046-282)



                                                                                                     46
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 59 of 183                    PageID #: 189


                                     Peter A. McCullough, M.D., M.P.H.

  A160) Agrawal V, Garimella PS, Jaar BG, Plantinga L, Ye J, McCullough PA. Access to health care in
     adults evaluated for chronic kidney disease: findings from the Kidney Early Evaluation Program.
     NKF 2010 Spring Clinical Meetings, April 13-17, 2010, P35.

  A161) Bomback AS, Kshirsagar AV, Whaley-Connell AT, Chen SC, Li S, Klemmer PJ, McCullough PA,
     Bakris GL. Racial differences in kidney function among individuals with obesity and metabolic
     syndrome: results from the Kidney Early Evaluation Program (KEEP). NKF 2010 Spring Clinical
     Meetings, April 13-17, 2010, P45.

  A162) Saab G, Whaley-Connell A, Chen SC, Li S, Sowers JR, Norris K, Bakris G, McCullough PA. The
     association of serum phosphorus and pulse pressure in men and women with chronic kidney
     disease: data from the Kidney Early Evaluation Program. NKF 2010 Spring Clinical Meetings,
     April 13-17, 2010, P80.

  A163) McCullough PA, Brown J, Weisbord S. The effects of iso-osmolar contrast media on
     contrast-induced acute kidney injury: a meta-analysis. Cath Cardiovasc Interv 2010;75(6):S78,
     B-034.

  A164) McCullough PA, Capasso P. Patient discomfort associated with the use of intravascular
     iodinated contrast media: a meta-analysis of comparative randomized trials. Cath Cardiovasc
     Interv 2010;75(6):S80, B-037.

  A165) Miller WM, Spring TJ, Zalesin KC, Kaeding K, deJong AT, McCullough PA, Franklin, BA.
     Resting metabolic rate is directly associated with cardiorespiratory fitness in the morbidly obese.
     Poster: AHA Annual Conference on Nutrition, Physical Activity and Metabolism; 2010 March 2;
     San Francisco, CA. Circulation 2010 March; Suppl. Page 114, Poster P75.

  A166) Miller WM, So NC, Zalesin KC, Spring TJ, Kaeding K, Krause K, Chengelis D, deJong AT,
     Franklin BA, McCullough PA. Low resting metabolic rate is associated with low cardiorespiratory
     fitness, low vitamin D and hyperuricemia in bariatric surgery patients. Poster P-41: 27th Annual
     Meeting of the American Society for Metabolic and Bariatric Surgery; 2010 June 24; Las Vegas,
     NV. Surgery for Obesity and Related Diseases 2010;6:S41.

  A167) Spring TJ, Franklin BA, McCullough PA, Miller W, Zalesin K, Kaeding K, deJong AT. Reduced
     resting oxygen consumption in the morbidly obese: Implications for exercise prescription.
     Poster: AHA Annual Conference on Nutrition, Physical Activity and Metabolism; 2010 March 2;
     San Francisco, CA. Circulation 2010 March; Suppl. Page 102, Poster P29.

  A168) Vanhecke TE, Franklin BA, Soman P, Lahiri A, Mieres JH, Sias T, Calnon D, Wolinsky D, Beller
     G, Burnham K, Conway L, Wight J, Walsh M, Daher E, Heller G, Udelson JE, McCullough PA.
     Influence of Myocardial Ischemia on Outcomes in Patients with Systolic Versus Non-Systolic
     Heart Failure. Journal of the American College of Cardiology Volume 57, Issue 14, Supplement, 5
     April 2011, Page E2015. Best Fellow-in-Training Poster.


                                                                                                     47
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 60 of 183                  PageID #: 190


                                     Peter A. McCullough, M.D., M.P.H.

  A169) Babyev R, Whaley-Connell A, Kshirsaga AV, Navaneethan S, Chen SC, Li S, McCullough PA,
     Bakris GL, Bomback AS, for the KEEP Investigators. Race does not influence ESRD and mortality
     in obese patients with CKD stages 3-4: results from the Kidney Early Evaluation Program. NKF
     2010 Spring Clinical Meetings, Las Vegas, NV, April 24-30, 2011, P55.

  A170) Bose S, Mehta NN, Chen SC, McCullough PA, for the KEEP Investigators. Poor glycemic
     control but not dyslipidemia is associated with albuminuria in patients with CKD and type 2
     diabetes mellitus: a Kidney Early Evaluation Program report. NKF 2011 Spring Clinical Meetings,
     Las Vegas, NV, April 24-30, 2011, P56.

  A171) Whaley-Connell A, Saab G, Szpunar S, Stevens L, Shlipak M, Bomback A, Tamura MK,
     McFarlane S, Li S, Chen SC, Collins A, Norris K, Bakris G, McCullough, PA, for the KEEP
     Investigators. Disease state awareness, kidney disease, and relationship to ESRD and death.
     NKF 2011 Spring Clinical Meetings, Las Vegas, NV, April 24-30, 2011, P121.

  A172) Shah A, Fried L, Chen SC, Qiu Y, Li S, Cavanaugh K, Norris KC, Whaley-Connell AT, McCullough
     PA, Mehrotra R. Associations between access to care and awareness of chronic kidney disease.
     NKF 2012 Spring Clinical Meetings, Washington, DC, May 9-13, 2012, P170.

  A173) Akrawinthawong K, Shaw M, Kachner J, Apostolov E, Basnakian A. Shah S, Tilak J,
     McCullough PA. Urine catalytic iron and neutrophil gelatinase associated lipocalin as
     companion early markers of acute kidney injury after cardiac surgery: a prospective pilot study.
     NKF 2013 Spring Clinical Meetings, Orlando, FL, April 3-5, 2013, P02. Am J Kidney Disease
     2013;61(4):A1.

  A174) Mehrotra R, Chen SC, Kestenbaum B, Peralta C, Saab G, Sachs M, Shah A, Li S, Norris K,
     Whaley-Connell A. McCullough PA. Serum phosphorus and death or progression to end-stage
     renal disease in persons screened in the community for chronic kidney disease. NKF 2013 Spring
     Clinical Meetings, Orlando, FL, April 3-5, 2013, P149. Am J Kidney Disease 2013;61(4):A7.

  A175) Amin A, Chen SC, Kosiborod M, Whaley-Connell A, Li S, McCullough PA. Synergistic
     relationship between eGFR and microalbuminuria in predicting long-term progression to ESRD
     or death in patients with piabetes: results from KEEP. NKF 2013 Spring Clinical Meetings,
     Orlando, FL, April 3-5, 2013, P176. Am J Kidney Disease 2013;61(4):A8.

  A176) Jurkovitz C, Li S, Norris K, Saab G, Bomback A, Whaley-Connell A, McCullough PA.
     Association Between Lack of Health Insurance and Risk of Death and ESRD: Results from the
     Kidney Early Evaluation Program (KEEP). NKF 2013 Spring Clinical Meetings, Orlando, FL, April 3-
     5, 2013, P135. Am J Kidney Disease 2013;61(4):A6.

  A177) Larsen TR, Singh G, Velocci V, McCullough PA. Bioimpedience and fluid overload in patients
     admitted to the intensive care unit for sepsis syndromes. Blood Purif 2013;35:241.



                                                                                                   48
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 61 of 183                   PageID #: 191


                                     Peter A. McCullough, M.D., M.P.H.

  A178) Manatsathit W, Al-Hamid H, Gill B, Leelasinjaroen P, Hashmi U, Barawi M, McCullough P.
     Experience in the management of upper gastrointestinal bleeding and outcomes in patients
     taking dabigatran compared with warfarin: a retrospective, comparative study. Am J
     Gastroenterol 2013; 108:S464-S465.

  A179) Fried LF, Emanuele N, Hongyuan Zhang J, Brophy M, Conner T, Duckworth W, Leehey DJ,
     McCullough PA, O’Connor TZ, Palevsky PM, Reilly RF, Seliger SL, Warren S, Watnick S, Peduzzi P,
     Guarino P. Combined Angiotensin Inhibition for Treatment of Diabetic Nephropathy: VA
     Nephron-D Trial. HI-OR03 J Am Soc Nephrol 24: 2013.

  A180) Kumar N, McCullough PA. Epidemiology of Cardiovascular Mortality in Patients with Chronic
     Kidney Disease and End-Stage Renal Disease. SA-PO235 J Am Soc Nephrol 24: 2013.

  A181) Khan S, McCullough PA, Chawla LS, Beaver TM, Bennett Guerrero E, Wang D, Houser MT.
     M13-796 Study Design – A Phase 2b, Randomized, Double-Blind, Placebo-Controlled, Safety and
     Effi cacy Trial of Multiple Dosing Regimens of ABT-719 for Prevention of Acute Kidney Injury in
     Patients Undergoing High Risk Cardiac Surgeries. PUB013, J Am Soc Nephrol 24: 2013.

  A182) Larsen T, Kinni V, Zaks J, David S, McCullough P. A Lethal Case of Influenza and Type 5
     Cardiorenal Syndrome. Crit Care Med 2013;41(12 Suppl.):1296.

  A183) Akrawinthawong K, Parker G, Stivers D, Cannon L, Dixon S, Ricci J, Kupfer K, Alexander P,
     David S, McCullough PA. Subclinical and clinical contrast-induced acute kidney injury: results
     from the ENCINO Study. Am J Kidney Dis 2014;63(5):A23

  A184) Palazzuoli A, Pellegrini M, Ruocco G, Martini G, Franci B, Campagna MS, Gilleman M, Nuti N,
     McCullough PA, Ronco C. Continuous versus bolus intermittent loop diuretic infusion in acutely
     decompensated heart failure: a prospective randomized trial. European Heart Journal 2014;
     35:386; Suppl 1; Meeting Abstract: 2226; European Society of Cardiology Congress, Barcelona,
     Spain, 2014

  A185) Shin HJ, McCullough PA, Li S, Cho E, Rimm E, Rosner B, Manson JE, Hu FB. The Association
     Between Diet Quality After Diabetes Diagnosis and Major Cardiovascular Events in Women With
     Type 2 Diabetes Mellitus. Circulation. 2014;130:A17257

  A186) Oudiz R, Meyer C, Chin M, Feldman J, Goldsberry A, McConnell J, McCullough P, O’Grady M,
     Tapson V, Torres F, Waxman A, White R. Initial Data Report from "LARIAT": A Phase 2 Study of
     Bardoxolone Methyl in PAH Patients on Stable Background Therapy. Chest
     2015;148(4_MeetingAbstracts):639A. doi:10.1378/chest.2345856

  A187) McCullough PA, Spinowitz B. Novel Agents for the Prevention and Management of
     Hyperkalemia. Journal of Managed Care and Speciality Pharmacy, Supplement 21 (10-a),
     October 2015: E23.


                                                                                                      49
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 62 of 183                    PageID #: 192


                                     Peter A. McCullough, M.D., M.P.H.

  A188) Haase VH, Hartman CS, Maroni BJ, Farzaneh-Far R, McCullough PA. Vadadustat, a Novel
     Oral Treatment for Anemia of Chronic Kidney Disease, Maintains Stable Hemoglobin Levels in
     Dialysis Patients Converting from Erythropoiesis-Stimulating Agents. SA-PO1110 J Am Soc
     Nephrol 26: 2015.

  A189) Palazzuoli A, Ruocco G, Pellegrini M, Franci B, Campagna MS, Nuti R, Ronco C, McCullough
     PA. Impact of loop diuretic infusion modalities on congestion signs and outcomes in patients
     with acute heart failure. European Heart Journal 2015; 36:672, Suppl 1 Meeting Abstract:
     P3791; European Society of Cardiology Congress, London, UK 2015.

  A190) Haase V, Hartman C, Maroni B, Farzaneh-Far R, McCullough P. Vadadustat Maintains Stable
     Hemoglobin Levels in Dialysis Patients Converting from Erythropoiesis-Stimulating Agent (ESA).
     Poster 171. NKF Spring Clinical Meetings, 2016.

  A191) Munkres AG, Vasudevan A, Shin HJ, Sarmast SA, McCullough PA. Abstract 212: Integration
     of Multiple Cardiac Biomarkers into a Disease-Specific Score: Relationship to Clinical Status and
     Therapeutic Intensity. Circulation: Cardiovascular Quality and Outcomes, March, 2016.

  A192) Tecson K, Silver M, Brune S, Cauthen C, Kwan M, Schussler J, Vasudevan A, Watts J,
     McCullough PA. Impact of Enhanced External Counterpulsation on Heart Failure
     Rehospitalization Among Patients with Ischemic Cardiomyopathy. J Am Coll Cardiol.
     2016;67(13_S):1545. doi:10.1016/S0735-1097(16)31546-7.

  A193) Prasad A, Morales J, Williams K, Sohn A, Levin D, Khan A, McCullough P, Mehran R, Bailey S.
     Contemporary Practice Patterns Related to the Risk of Acute Kidney Injury in the Catherization
     Laboratory: Results from an International Survey of Society of Cardiovascular Angiography and
     Intervention (SCAI) Cardiologists. Journal of the American College of Cardiology Volume 67, Issue
     13, Supplement, 5 April 2016, Page 322

  A194) Mazimba S, McCullough P, Rosner M, Mejia-Lopez E, Bilchick K. Changes in Renal Perfusion
     Pressure During Hemodynamically Guided Therapy is Associated with Worsening Renal
     Function. Journal of the American College of Cardiology Volume 69, Issue 11, Supplement, 21
     March 2017, Page 768

  A195) Mazimba S, Welch T, McCullough P, Breathett K, Tallaj J, Bergin J, Kennedy J, Smith L,
     Abuannadi M, Bilchick B. Systemic Arterial Pulsatility Index (SAPI) Predicts Adverse Outcomes in
     Advanced Heart Failure Patients. Journal of the American College of Cardiology Volume 69,
     Issue 11, Supplement, 21 March 2017, Page 856

  A196) Vasudevan A , McCullough PA, Sathyamoorthy M, Schussler JM, Velasco CE, Lopez LR, Swift
     C, Schiffmann R, Bottiglieri T. Abstract 104: Urinary 11-Dehydro-Thromboxane B2 and Mortality
     in Patients with Stable Coronary Artery Disease. Scientific Poster Abstracts Selected for the 2016
     Congress on Atherosclerotic Cardiovascular Disease Prevention, Sept. 16-18, 2016, Boca Raton,
     Florida., Clin Cardiol. 2016 Sep;39 Suppl 1:4-18. doi: 10.1002/clc.22597.
                                                                                                     50
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 63 of 183                    PageID #: 193


                                     Peter A. McCullough, M.D., M.P.H.


  A197) Tecson KM, Hamman BL, Choi JW, Garg P, Olugbode OA, Schussler JM, Stoler RC, Vasudevan
     A, Velasco CE, McCullough PA. Abstract 15609: The Effect of Contrast-Induced Acute Kidney
     Injury in High Risk Patients Undergoing Cardiac Surgery. Circulation. 2016;134(Suppl 1).

  A198) Ballantyne CM, McCullough PA, Sanganalmath SK , Koren A, Letierce A, Davidson MH. Safety
     and Efficacy of Alirocumab in Patients With Atherosclerotic Cardiovascular Disease, Based on
     Statin Intensity: Pooled Analyses of 5 Placebo-controlled Phase 3 Trials. Circulation.
     2016;134:A16873.

  A199) Pergola PE, Spinowitz BS, McCullough PA, Singh B, Menoyo JA, Lavin PT, Rasmussen HS,
     Fishbane S. Effect of Sodium Zirconium Cyclosilicate Treatment for Hyperkalemia on Blood
     Pressure in a Long-Term Open-Label Phase 3 Study. J Am Soc Nephrol 27: 2016 (TH-PO478).

  A200) Golestaneh L, Gaber AO, Kalim S, McCullough PA, Germain MJ. Neutrophil Gelatinase-
     Associated Lipocalin (NGAL) Correlates to AKI Stage in ICU Patients. J Am Soc Nephrol 27: 2016
     (TH-PO643).

  A201) Kalim S, Gaber AO, Golestaneh L, Germain MJ, McCullough PA. Multi Center ICU Study Finds
     NGAL Increases Rate of AKI Detection. J Am Soc Nephrol 27: 2016 (TH-PO667).

  A202) Haase VH, Khawaja Z, Chan J, Zuraw Q, Farzaneh‑Far R, Maroni BJ, McCullough PA.
     Vadadustat Maintains Hemoglobin (Hb) Levels in Dialysis-Dependent Chronic Kidney Disease
     (DD-CKD) Patients Independent of Systemic Inflammation or prior Dose of Erythropoiesis-
     Stimulating Agent (ESA). J Am Soc Nephrol 27: 2016 (TH-PO960).

  A203) Bottiglieri T, Vasudevan A, Lopez LR, Swift C, Schiffmann R, McCullough P. Increased F2-
     Isoprostane Oxidative Stress in Coronary Artery Disease (CAD) Patients with Poor Aspirin-
     Induced Thromboxane A2 Inhibition. 84th European Atherosclerosis Society (EAS) Congress,
     Innsbruck, Austria, May 29-June 1, 2016.

  A204) Winkelmayer W, Block G, Chertow G, Fishbane S, Komatsu Y, McCullough P, Pergola P,
     Rosenberger C, Williamson D, Yee J, Collins A, Khawaya Z, Sharma A, Zuraw Q, Maroni B. The
     INNO2VATE Phase 3 Program of Vadadustat for Treatment of Anemia in Dialysis-Dependent
     CKD: Rationale and Study Design. Poster 173. NKF Spring Clinical Meetings, 2017.

  A205) Lopez LR, Vasudevan A, Sathyamoorthy M, Schussler JM, Velasco C, Swift C, Schiffmann R,
     Bottiglieri T, McCullough, PA. Relationship of platelet thromboxane inhibition by aspirin and all-
     cause mortality in patients with stable coronary artery disease. 85th European Atherosclerosis
     Society (EAS) Congress, SAG007, pg 90, Prague, Czech Republic, April 24-26, 2017

  A206) Oudiz RJ, Meyer C, Chin M, Feldman J, Goldsberry A, McConnel JWl, McCullough PA, O'Grady
     M, Tapson VF, Torres F, Waxman A, White J. Results of Interim Analysis of the Efficacy and
     Safety of Bardoxolone Methyl in Patients with Pulmonary Arterial Hypertension Associated with
                                                                                                     51
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 64 of 183                    PageID #: 194


                                     Peter A. McCullough, M.D., M.P.H.

     Connective Tissue Disease (CTD) (The LARIAT Study) American Journal of Respiratory and Critical
     Care Medicine 2017;195:A6896 http://www.atsjournals.org/doi/abs/10.1164/ajrccm-
     conference.2017.195.1 MeetingAbstracts.A6896

  A207) McCullough PA, Weir MR, deGoma EM, Zuraw Q, Sharma A, Luo W, Middleton J.
     Vadadustat does not prolong corrected QT interval in a thorough QTC study in healthy subjects.
     MP418. 54th ERA-EDTA Congress, Madrid, Spain, June 3-6, 2017. www.era-edta2017.org

  A208) Meyer C, Warnock D, Chin M, Goldsberry A, McCullough P, O'Grady M, Toto R, Ward K, Block
     G, Pergola P. MP142 A Phase 2/3 Study of the Efficacy and Safety of Bardoxolone Methyl in
     Patients with Alport Syndrome. Nephrology Dialysis Transplantation, Volume 32, Issue suppl_3,
     1 May 2017, Pages iii480.

  A209) McCullough PA, Uhlig K, Neylan JF, Fishbane S. Safety and Efficacy of Ferric Citrate in
     Patients with Nondialysis-Dependent Chronic Kidney Disease and Iron Deficiency Anemia: Post
     Hoc Analysis in Patients with or Without Heart Failure. Journal of Cardiac Failure, August 2017,
     Volume 23, Issue 8, Supplement, Pages S64–S65.

  A210) McCullough PA, David G, Todoran T, Brilakis ES, Ryan MP, Gunnarsson C. Iso-Osmolar
     Contrast Media and Adverse Renal and Cardiac Events after Percutaneous Cardiovascular
     Intervention. Poster accepted for presentation at ISPOR 20th Annual European Congress,
     November 4-8, 2017, Glasgow, Scotland, Value in Health, 2017.

  A211) Fried L, Emanuele N, Huang Y, Zhang JH, Palevsky PM, Johnson GR, Seliger SL, McCullough
     PA, Conner TA, Brophy M. ESRD and Mortality after VA NEPHRON-D. American Society of
     Nephrology Kidney Week 2017, November 1-5, 2017, New Orleans, LA, ABSTRACT: TH-PO717

  A212) Block GA, Pergola PE, Inker L, McCullough PA, Chin M, Meyer CH, Rheault MN, Kashtan C,
     Warnock DG. Initial Data Report from “CARDINAL”: A Phase 2/3 Study of Bardoxolone Methyl in
     Patients with Alport Syndrome. American Society of Nephrology Kidney Week 2017, November
     1-5, 2017, New Orleans, LA, ABSTRACT: FR-PO1053

  A213) Fishbane S, Adler SH, Singh B, Lavin PT, McCullough PA, Kosiborod M, Pergola PE, Packham
     DK, Roger SD, Lerma EV, Butler J, Von haehling S, Spinowitz BS, Block GA. Maintained Efficacy
     and Safety of Sodium Zirconium Cyclosilicate for Hyperkalemia: 12-Month, Open-Label, Phase 3
     Study, American Society of Nephrology Kidney Week 2017, November 1-5, 2017, New Orleans,
     LA, ABSTRACT: TH-PO1112

  A214) Packham DK, McCullough PA, Kosiborod M, Spinowitz BS, Fishbane S, Pergola PE, Lerma EV,
     Butler J, Von haehling S, Adler SH, Singh B, Lavin PT. Efficacy and Safety of Short-Term
     Treatment with Sodium Zirconium Cyclosilicate (ZS-9) for Hyperkalemia: Open-Label, Phase 3
     Trial. American Society of Nephrology Kidney Week 2017, November 1-5, 2017, New Orleans,
     LA, ABSTRACT: FR-PO1074


                                                                                                        52
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 65 of 183                 PageID #: 195


                                    Peter A. McCullough, M.D., M.P.H.

  A215) McCullough PA, Pergola P, Fishbane S, von Haehling S, Roger S, Adler S, Singh B, Lavin P,
     Butler J, Block G, Lerma E, Packham D, Kosiborod M. Efficacy and Safety of Sodium Zirconium
     Cyclosilicate to Treat Hyperkalemia Among Patients Taking Renin–Angiotensin–Aldosterone
     System Inhibitors in a 12-Month, Open-Label, Phase 3 Study: A Post Hoc Subgroup Analysis.
     Circulation. 2017;136:A16610

  A216) Ambrosy AP, Mulder H, Coles A, Krauss WE, Lam CS, McCullough PA, Pina I, Tromp J,
     Whellan DJ, O’Connor C, Mentz RJ. Renal Function and Exercise Training in Ambulatory Heart
     Failure Patients With a Reduced Ejection Fraction - Findings From the HF-ACTION Randomized
     Controlled Trial. Circulation. 2017;136:A17039

  A217) Tecson KM, Kluger AY, DiMario S, Harrison D, McCullough PA. Abstract 131: Recurrent acute
     cardiovascular events and statin use. Circ: Cardiovasc Qual Outcomes. 2018;11(Suppl 1):A131 LP
     – A131. http://circoutcomes.ahajournals.org/content/11/Suppl 1/A131.abstract.

  A218) Roger S, Lavin P, Lerma E, McCullough PA, Butler J, Spinowitz B, von Haehling S, Kosiborod
     M, Adler S, Fishbane S, Packham D. Safety and Efficacy of Sodium Zirconium Cyclosilicate for
     Long-Term Treatment of Hyperkalaemia in Patients with Chronic Kidney Disease: Results From
     an Open-Label, Phase 3 Study. FP071, 55th ERA-EDTA Congress, Copenhagen, Denmark, May 24-
     27, 2018

  A219) Rossing P, Block GA, Chertow GM, Chin M, Goldsberry A, McCullough PA, Meyer CJ,
     Packham D, Spinowitz B, Sprague SM, Warnock DG, Pergola PE. Effect of Bardoxolone Methyl
     Treatment on Urinary Albumin in Patients with Type 2 Diabetes and Chronic Kidney Disease –
     Post-Hoc Analysis from BEAM and BEACON. FP152, 55th ERA-EDTA Congress, Copenhagen,
     Denmark, May 24-27, 2018

  A220) Meyer CJ, Chakinala MM, Chin MP, Coyne DW, Feldman J, Goldsberry A, McCullough PA,
     O’Grady M, Torres F, Oudiz RJ, Ward K, White RJ. Two-Year Durability of Improvements In eGFR
     with Bardoxolone Methyl in Patients with Pulmonary Arterial Hypertension: The LARIAT Study.
     FP804, 55th ERA-EDTA Congress, Copenhagen, Denmark, May 24-27, 2018

  A221) Barker CM, Van Houten J, Mehta H, Cord D, Gunnarsson, Mollenkopf S, Verta P, McCullough
     PA. The Healthcare Burden of Disease Progession in Medicare Patients with Functional Mitral
     Regurgitation. J Am Coll Cardiol March 12, 2019, 73 (9 Supplement 1) 1051;
     DOI:10.1016/S0735-1097(19)31658-4

  A222) Cork DP, Mehta H, Barker CM, Verta P, Gunnarsson C, Ryan MP, Baker ER, Mollenkopf S, Van
     Houten J, McCullough PA. The Economic Impact of Mitral Regurgitation, on Medically Managed
     Incident Heart Failure. J Am Coll Cardiol March 12, 2019, 73 (9 Supplement 1) 1130;
     DOI:10.1016/S0735-1097(19)31737-1

  A223) Cork DP, Mehta H, Barker CM, Verta P, Ryan MP, Baker E, Gunnarrson C, Mollenkopf S, Van
     Houten J, McCullough PA. The Impact of Mitral Regurgitation on Mortality and Heart Failure
                                                                                                    53
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 66 of 183                 PageID #: 196


                                    Peter A. McCullough, M.D., M.P.H.

     Admissions in Newly Diagnosed Heart Failure. J Am Coll of Cardiol March 12, 2019, 73 (9
     Supplement 1) 1131; DOI:10.1016/S0735-1097(19)31738-3

  A224) McCullough PA, Cork DP, Mehta HS, Barker CM, Gunnarrson C, Ryan M, Mollenkopf S. Van
     Houten J, Verta P. Abstract 151: Therapeutic Intensity in Medically Managed Incident Heart
     Failure Patients with and without Mitral Regurgitation: A Claims Based Analysis. 4 Apr 2019
     https://doi.org/10.1161/hcq.12.suppl_1.151Circulation: Cardiovascular Quality and Outcomes.
     2019;12:A151

   Peer-Reviewed Published Manuscripts

  M1) McCullough PA, O’Neill WW. Influence of Regional Cardiovascular Mortality on the Use of
    Angiography after Acute Myocardial Infarction. Am J Cardiol 1997;79:575-80. PMID: 97221465.

  M2) Stewart RE, Miller DD, Bowers TR, McCullough PA, Ponto RA, Grines CL, O’Neill WW, Juni JE,
    Safian RD. PET Perfusion and Vasodilator Function after Angioplasty for Acute Myocardial
    Infarction. J Nuc Med 1997;38:770-777. PMID: 97314102.

  M3) Aliabadi D, Pica MC, McCullough PA, Grines CL, Safian RD, O’Neill WW, Goldstein JA. Rapid
    Bedside Coronary Angiography with a Portable Fluoroscopic Imaging System. Cathet Cardiovasc
    Diagn 1997;41(4):449-455. PMID: 97403128.

  M4) McCullough PA, Wolyn R, Rocher LL, Levin RN, O’Neill WW. Acute Renal Failure after
    Coronary Intervention: Incidence, Risk Factors, and Relationship to Mortality. Am J Med
    1997;103:368-375. PMID: 98041552.

  M5) Thompson RJ, McCullough PA, Kahn JK, O’Neill WW. Prediction of Death and Neurologic
    Outcome in the Emergency Department in Out-of-Hospital Cardiac Arrest Survivors. Am J
    Cardiol 1998;81:17-21. PMID: 98122431.

  M6) McCullough PA, Ayad O, O’Neill WW, Goldstein JA. Costs and Outcomes of Patients
    Admitted with Chest Pain and Essentially Normal Electrocardiograms. Clin Cardiol 1998;21:22-
    26. PMID: 98134803.

  M7) McCullough PA, Smith GS. Evaluation of Narrative Text for Case Finding: The Need for
    Accuracy Measurement. Am J Ind Med 1998;34:133-136. PMID: 98315422.

  M8) McCullough PA, Thompson RJ, Tobin KJ, Kahn JK, O’Neill WW. Validation of a Decision
    Support Tool for the Evaluation of Cardiac Arrest Victims. Clin Cardiol 1998;21:195-200. PMID:
    98202866

  M9) McCullough PA, O’Neill WW, Graham M, Stomel RJ, Rogers F, David S, Farhat A, Kazlauskaite
    R, Al-Zagoum M, Grines CL. A Prospective Randomized Trial of Triage Angiography in Acute
    Coronary Syndromes Ineligible for Thrombolytic Therapy: Results of the Medicine versus
                                                                                                   54
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 67 of 183                PageID #: 197


                                    Peter A. McCullough, M.D., M.P.H.

     Angiography in Thrombolytic Exclusion (MATE) Trial. J Am Coll Cardiol 1998;32:596-605. PMID:
     98412530.

  M10) Redle JD, Khurana S, Marzan R, McCullough PA, Stewart JR, Westveer DC, O’Neill WW,
    Bassett JS, Tepe NA, Frumin HI. Prophylactic Oral Amiodarone Compared to Placebo for
    Prevention of Atrial Fibrillation Following Coronary Artery Bypass Surgery. Am Heart J
    1999;138:144-150. PMID: 10385778.

  M11) Stevens MA, McCullough PA, Tobin KJ, Speck JP, Westveer DC, Guido-Allen DA, Timmis GC,
    O’Neill WW. A Prospective Randomized Trial of Prevention Measures in Patients at High Risk for
    Contrast Nephropathy: Results of the P.R.I.N.C.E. Study. J Am Coll Cardiol 1999;33:403-411.
    PMID: 99137305.

  M12) McCullough PA, O'Neill WW. Unstable Angina: Early Use of Coronary Angiography and
    Intervention. Cardiol Clin 1999;17(2):373-386. PMID: 10384833.

  M13) McCullough PA, Marks KR. Aspirin and Ticlopidine after Routine Coronary Stenting: The
    Gold Standard as of 1999. J Thromb Thrombolysis 1999;7:233-239. PMID: 10373716.

  M14) Sharma ND, McCullough PA, Philbin EF, Weaver WD. Left Ventricular Thrombus and
    Subsequent Thromboembolism in Patients with Severe Systolic Dysfunction.    Chest
    1999;117:314-320. PMID: 10669669.

  M15) McCullough PA, O’Neill WW, Graham M, Stomel RJ, Rogers F, David S, Farhat A, Kazlauskaite
    R, Al-Zagoum M, Grines CL. Impaired Culprit Vessel Flow in Acute Coronary Syndromes Ineligible
    for Thrombolysis. J Thromb Thrombolysis 2001;10(3):247-253. PMID: 11122545.

  M16) McCullough PA, O’Neill WW, Graham M, Stomel RJ, Rogers F, David S, Farhat A, Kazlauskaite
    R, Al-Zagoum M, Grines CL. A Time to Treatment Analysis in the Medicine versus Angiography in
    Thrombolytic Exclusion (MATE) Trial. J Interven Cardiol 2001;14(4):415-422. PMID: 12053495.

  M17) McCullough PA, Soman SS, Shah SS, Smith ST, Marks KR, Yee J, Steven Borzak S. Risks
    Associated with Renal Dysfunction in Coronary Care Unit Patients. J Am Coll Cardiol
    2000;36(3):679-684. PMID: 10987584.

  M18) Philbin EF, McCullough PA, Dec GW, DiSalvo TG. Length of Stay and Procedure Utilization are
    the Major Determinants of Hospital Charges for Heart Failure. Clin Cardiol 2001;24:56-62. PMID:
    11195608.

  M19) Philbin EF, McCullough PA, DiSalvo TG, Dec GW, Jenkins PL, Weaver WD. Socioeconomic
    Status is an Important Determinant of Utilization of Invasive Procedures after Acute Myocardial
    Infarction in New York State. Circulation 2000;102[suppl III]:III107-115. PMID: 11082372



                                                                                                55
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 68 of 183                 PageID #: 198


                                    Peter A. McCullough, M.D., M.P.H.

  M20) Stone GW, Tumlin JA, Madyoon H, Lepor NE, McCullough PA, Mathur VS, Murray PT, O’Neill
    WW. Design and Rationale of CONTRAST--A Prospective, Randomized, Placebo-Controlled Trial
    of Fenoldopam Mesylate for the Prevention of Radiocontrast Nephropathy. Rev Cardiovasc
    Med. 2001;2 Suppl 1:S31-6. PMID: 12439366.

  M21) Philbin EF, McCullough PA, DiSalvo TG, Dec GW, Jenkins PL, Weaver WD. Underuse of
    invasive procedures among Medicaid patients with acute myocardial infarction.
    Am J Public Health. 2001 Jul;91(7):1082-8. PMID: 11441735

  M22) Bonifacio D, Malineni K, Kadakia R, Soman S, Sandberg K, McCullough PA. Coronary
    Calcification and Interventional Outcomes in Dialysis Patients. J Cardiovasc Risk 2001;8(3):133-
    7. PMID 11455844

  M23) Beattie JN, Soman SS, Sandberg KR, Yee J, Borzak S, McCullough PA. Determinants of
    Mortality after Myocardial Infarction in Patients with Advanced Renal Dysfunction. Am J Kid
    Disease 2001;37:1191-2000. PMID 11382688.

  M24) Cannon CP, Weintraub WS, Demopoulos LA, Vicari R, Frey MJ, Lakkis N, Neumann FJ,
    Robertson DH, DeLucca PT, DiBattiste PM, Gibson CM, Braunwald E; TACTICS (Treat Angina with
    Aggrastat and Determine Cost of Therapy with an Invasive or Conservative Strategy)--
    Thrombolysis in Myocardial Infarction 18 Investigators (McCullough PA, Endpoints Committee).
    Comparison of early invasive and conservative strategies in patients with unstable coronary
    syndromes treated with the glycoprotein IIb/IIIa inhibitor tirofiban. N Engl J Med. 2001 Jun
    21;344(25):1879-87. PMID: 11419424

  M25) Shah SS, Noor H, Tokarski G, McCord J, Khoury N, McCabe KB, Marks KR, Morlock RJ,
    McCullough PA. Clinical Effectiveness Evaluation of an Emergency Department Clinical Decision
    Unit. British Journal of Clinical Governance 2001;6(1):40-45.

  M26) Cheitlin MD, Gerstenblith G, Hazzard WR, Pasternak R, Fried LP, Rich MW, Krumholz HM,
    Peterson E, Reves JG, McKay C, Saksena S, Shen WK, Akhtar M, Brass LM, Biller J. (McCullough
    PA, Heart Failure Subcommittee). AHA Conference Proceedings: Do existing databases hold the
    answers to clinical questions in geriatric cardiovascular disease and stroke? Executive Summary.
    Database Conference, January 27-30, 2000. Circulation. 2001 Aug 14;104(7):E39. PMID:
    11502721.

  M27) McCord J, Nowak RM, McCullough PA, Foreback C, Borzak S, Tokarski G, Tomlanovich MC,
    Jacobsen G, Weaver WD. Ninety Minute Exclusion of Acute Myocardial Infarction Using
    Quantitative Point of Care Testing of Myoglobin and Troponin I. Circulation 2001; Sep
    25;104(13):1483-8. PMID: 11571240.

  M28) McCullough PA, Manley HJ. Prediction and Prevention of Contrast Nephropathy. J Interven
    Cardiol 2001;14(5):547-558. PMID: 12053647.


                                                                                                 56
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 69 of 183                   PageID #: 199


                                     Peter A. McCullough, M.D., M.P.H.

  M29) McCullough PA, Philbin EF, Spertus JA, Kaatz S, Sandberg KR, Weaver WD. Confirmation of a
    Heart Failure Epidemic: Findings from the Resource Utilization Among Congestive Heart Failure
    (R.E.A.C.H.) Study. J Am Coll Cardiol 2002;39:60-69. PMID: 11755288.

  M30) Riaz K, Forker AD, Garg M, McCullough PA. Atypical presentation of cocaine-induced Type A
    aortic dissection: a diagnosis made by transesophageal echocardiography. J Investig Med. 2002
    Mar;50(2):140-2. PMID 11928942.

  M31) Levin A, Stevens L, McCullough PA. Cardiovascular disease and the kidney. Tracking a killer
    in chronic kidney disease. Postgraduate Medicine 2002;11(4):53-60. PMID 11985133.

  M32) Ketterer MW, Denollet J, Goldberg AD, McCullough PA, John S, Farha AJ, Clark V, Keteyian S,
    Chapp J, Thayer B, Deveshwar S. The Big Mush: Psychometric Measures are Confounded and
    Nonindependent in Their Association with Age at Initial Diagnosis of Ischemic Coronary Heart
    Disease. J Cardiovasc Risk 2002:9;41-48. PMID 11984216.

  M33) Abraham WT, Fisher WG, Smith AL, Delurgio DB, Leon AR, Loh E, Kocovic DZ, Packer M,
    Clavell AL, Hayes DL, Ellestad M, Trupp RJ, Underwood J, Pickering F, Truex C, McAtee P,
    Messenger J; MIRACLE Study Group. Multicenter InSync Randomized Clinical Evaluation
    (McCullough PA, Site Principal Investigator). Cardiac resynchronization in chronic heart failure.
    N Engl J Med. 2002 Jun 13;346(24):1845-53. PMID 12063368.

  M34) McCullough PA. Outcomes studies and the biomedical research enterprise.
    J Interv Cardiol. 2002 Apr;15(2):167-70. PMID 12063813.

  M35) Shenkman HJ, Pampati V, Khandelwal AK, McKinnon J, Nori D, Kaatz S, Sandberg KR,
    McCullough PA. Congestive Heart Failure and QRS Duration: Establishing Prognosis Study.
    Chest 2002 Aug;122(2):528-34. PMID 12171827.

  M36) Soman SS, Sandberg KR, Borzak S, Hudson MP, Yee J, McCullough PA. The Independent
    Association of Renal Dysfunction and Arrhythmias in Critically Ill Patients. Chest 2002
    Aug;122(2):669-77. PMID 12171849.

  M37) Maisel AS, Krishnaswamy P, Nowak RM, McCord J, Hollander JE, Duc P, Omland T, Storrow
    AB, Abraham WT, Wu AHB, Clopton P, McCullough PA, for the BNP Multinational Study
    Investigators. Bedside B-type Natriuretic Peptide in the Emergency Diagnosis of Heart Failure:
    Primary Results from the Breathing Not Properly (BNP) Multinational Study. N Engl J Med,
    2002:347(3);161-167. PMID 12124404.

  M38) McCullough PA, Sullivan R. News and Views: Equipoise on Opening Chronic Total
    Occlusions. J Interven Cardiol 2002;15(3):243-247. PMID 12141153.




                                                                                                    57
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 70 of 183                 PageID #: 200


                                     Peter A. McCullough, M.D., M.P.H.

  M39) McCullough PA, Sandberg KR, Borzak S, Hudson MP, Garg M, Manley HJ. Benefits of aspirin
    and beta-blockade after myocardial infarction in patients with chronic kidney disease.
    Am Heart J. 2002 Aug;144(2):226-32. PMID 12177638.

  M40) McCullough PA, Nowak RM, McCord J, Hollander JE, Herrman HC, Steg PG, Duc P, Westheim
    A, Omland T, Wold Knudsen C, Storrow AB, Abraham WT, Lamba S, Wu AHB, Perez A, Clopton P,
    Krishnaswamy P, Kazanegra R, Maisel AS, for the BNP Multinational Study Investigators. B-type
    Natriuretic Peptide and Clinical Judgment in the Emergency Diagnosis of Heart Failure: An
    Analysis from the Breathing Not Properly (BNP) Multinational Study. Circulation 2002;106:416-
    422. PMID 12135939.

  M41) McCullough PA, Nowak RM, Foreback C, Borzak S, Tokarski G, Tomlanovich MC, Weaver WD,
    Sandberg KR, McCord J. Emergency evaluation of chest pain in patients with advanced kidney
    disease. Arch Intern Med. 2002 Nov 25;162(21):2464-8. PMID 12437406.

  M42) Guitterez N, Diaz A, Timmis GC, O’Neill WW, Stevens MA, McCullough PA. Determinants of
    serum creatinine trajectory in acute contrast nephropathy. J Interv Cardiol. 2002 Oct;15(5):349-
    54. PMID: 12440177.

  M43) McCullough PA, Prakash R, Tobin KJ, O'Neill WW, Thompson RJ. Application of a cardiac
    arrest score in patients with sudden death and ST segment elevation for triage to angiography
    and intervention. J Interv Cardiol. 2002 Aug;15(4):257-61. PMID 12238419.

  M44) Reddy HK, Koshy SK, Sturek M, Jayam VK, Bedi A, McCullough PA. Rationale and methods
    for assessment of coronary flow prior to coronary intervention: where are we headed?
    J Interv Cardiol. 2002 Aug;15(4):335-41. PMID 12238433.

  M45) Sengstock D, Pasnoori V, Obaidat O, Mehra P, Marks KR, McCullough PA. Asthma, Beta-
    Agonists, and the Development of Congestive Heart Failure: Results of the A.B.C.H.F. Study. J
    Card Failure, 2002;8(4):232-238. PMID 12397571.

  M46) Sullivan R, McCullough PA. Shifting statins from clinic to critical care.
    J Interv Cardiol. 2002 Oct;15(5):431-4. PMID 12440192.

  M47) McCullough PA. Cardiorenal Risk: An Important Clinical Intersection. Rev Cardiovasc Med.
    2002;3(2):71-76. PMID 12447150

  M48) McCullough PA, Nowak RM, Foreback C, Borzak S, Tokarski G, Tomlanovich MC, Khoury NE,
    Weaver WD, Sandberg KR, McCord J. Performance of Multiple Cardiac Biomarkers Measured in
    the Emergency Department in Patients with Chronic Kidney Disease and Chest Pain.
    Acad Emerg Med. 2002 Dec;9(12):1389-1396. PMID 12460842

  M49) McCullough PA. Scope of cardiovascular complications in patients with kidney disease.
    Ethn Dis. 2002 Fall;12(4):S3-44-8. PMID 12477154
                                                                                                    58
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 71 of 183                    PageID #: 201


                                     Peter A. McCullough, M.D., M.P.H.


  M50) Safley DM, McCullough PA. Antiphospholipid syndrome with renal artery embolism: case
    report. Rev Cardiovasc Med. 2002 Fall;3(4):192-201. PMID: 12556753

  M51) McCullough PA, Sandberg KR, Yee J, Hudson MP. Mortality benefit of angiotensin-
    converting enzyme inhibitors after cardiac events in patients with end-stage renal disease.
    J Renin Angiotensin Aldosterone Syst. 2002 Sep;3(3):188-91. PMID: 12563570

  M52) McCullough PA. Beyond serum creatinine: defining the patient with renal insufficiency and
    why? Rev Cardiovasc Med 2003;4(Suppl 1):S2-S6. PMID 12556731

  M53) Riaz K, Forker AD, Isley WL, Hamburg MS, McCullough PA. Hyperthyroidism: a curable
    cause of congestive heart failure-three case reports and a review of the literature. Congest
    Heart Fail. 2003 Jan-Feb;9(1):40-6. PMID 12556677

  M54) McCullough PA, Philbin EF, Spertus JA, Sandberg KR, Sullivan RA, Kaatz S. Opportunities for
    improvement in the diagnosis and treatment of heart failure.
    Clin Cardiol. 2003 May;26(5):231-7. PMID 12769251

  M55) Maisel AS, DeMaria A, Krishnaswamy P, Nowak RM, McCord J, Hollander JE, Duc P, Omland
    T, Storrow AB, Abraham WT, Wu AHB, Clopton P, McCullough PA, for the BNP Multinational
    Study Investigators. Bedside B-Type natriuretic peptide in the emergency diagnosis of heart
    failure with reduced or preserved ejection fraction. Results from the Breathing Not Properly
    Multinational Study. J Am Coll Cardiol. 2003 Jun 4;41(11):2010-7.
    PMID 12798574

  M56) McCullough PA, Duc P, Omland T, McCord J, Nowak RM, Hollander JE, Herrmann HC, Steg
    PG, Westheim A, Knudsen CW, Storrow AB, Abraham WT, Lamba S, Wu AH, Perez A, Clopton P,
    Krishnaswamy P, Kazanegra R, Maisel AS; Breathing Not Properly Multinational Study
    Investigators. B-type natriuretic peptide and renal function in the diagnosis of heart failure: an
    analysis from the Breathing Not Properly Multinational Study.
    Am J Kidney Dis. 2003 Mar;41(3):571-9. PMID 12612980

  M57) McCullough PA, Hollander JE, Nowak RM, Storrow AB, Duc P, Omland T, McCord J, Hermann
    HC, Steg PG, Westheim A, Knudsen CW, Abraham WT, Lamba S, Wu AHB, Perez A, Clopton P,
    Krishnaswamy P, Kazanegra R, Maisel AS, for the BNP Multinational Study Investigators.
    Uncovering Heart Failure in Patients with a History of Pulmonary Disease: Rationale for the Early
    Use of B-type Natriuretic Peptide in the Emergency Department.
    Acad Emerg Med. 2003 Mar;10(3):198-204. PMID 12615582

  M58) McCullough PA. Why is chronic kidney disease the "spoiler" for cardiovascular outcomes? J
    Am Coll Cardiol. 2003 Mar 5;41(5):725-8. PMID 12628713



                                                                                                     59
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 72 of 183                  PageID #: 202


                                    Peter A. McCullough, M.D., M.P.H.

  M59) Riaz K, McCullough PA. Fatal case of delayed repolarization due to cocaine abuse and global
    ischemia. Rev Cardiovasc Med. 2003 Winter;4(1):47-53. PMID 12684601

  M60) Safley DM, McCullough PA. The Emerging Role of Brain Natriuretic Peptide in the
    Management of Acute and Chronic Heart Failure in Outpatients. Heart Fail Monit. 2003;4(1):13-
    20. PMID 12808480

  M61) McCullough PA, Philbin EF, Spertus JA, Sandberg KR, Kaatz S. Angiotensin converting
    enzyme inhibitors and beta-blockers in African Americans with heart failure. Ethn Dis. 2003
    Summer;13(3):331-6. PMID 12894957.

  M62) McCullough PA. Acute coronary syndromes in patients with renal failure.
    Curr Cardiol Rep. 2003 Jul;5(4):266-70. PMID 12801443

  M63) McCullough PA. B-type natriuretic peptides. A diagnostic breakthrough in heart failure.
    Minerva Cardioangiol. 2003 Apr;51(2):121-9. PMID 12783068

  M64) Keeley EC, Kadakia R, Soman S, Borzak S, McCullough PA. Analysis of long-term survival
    after revascularization in patients with chronic kidney disease presenting with acute coronary
    syndromes. Am J Cardiol. 2003 Sep 1;92(5):509-14. PMID 12943868.

  M65) McCullough PA, Omland T, Maisel AS. B-type natriuretic peptides: a diagnostic
    breakthrough for clinicians. Rev Cardiovasc Med. 2003 Spring;4(2):72-80.
    PMID 12776016

  M66) McCullough PA, Abraham WT. Does Quality of Life Evidence Assist in the Selection of
    Patients for Resynchronization Therapy? Card Electrophysiol Rev. 2003 Jan;7(1):71-76.
    PMID 12766523

  M67) Chew DP, Bhatt DL, Kimball W, Henry TD, Berger P, McCullough PA, Feit F, Bittl JA, Lincoff
    AM. Bivalirudin provides increasing benefit with decreasing renal function: a meta-analysis of
    randomized trials. Am J Cardiol. 2003 Oct 15;92(8):919-23. PMID 14556866

  M68) Maisel AS, McCullough PA. Cardiac natriuretic peptides: a proteomic window to cardiac
    function and clinical management. Rev Cardiovasc Med. 2003;4 Suppl 4:S3-S12. PMID
    14564223

  M69) McCullough PA, Sandberg KR. Sorting out the evidence on natriuretic peptides. Rev
    Cardiovasc Med. 2003;4 Suppl 4:S13-9. PMID 14564224

  M70) McCullough PA, Sandberg KR. B-type natriuretic peptide and renal disease. Heart Fail Rev.
    2003 Oct;8(4):355-8. PMID 14574057



                                                                                                     60
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 73 of 183                  PageID #: 203


                                    Peter A. McCullough, M.D., M.P.H.

  M71) Keeley EC, McCullough PA. Coronary revascularization in patients with end-stage renal
    disease: risks, benefits, and optimal strategies. Rev Cardiovasc Med. 2003 Summer;4(3):125-30.
    PMID 12949440.

  M72) McCord J, Nowak RM, Hudson MP, McCullough PA, Tomlanovich MC, Jacobsen G, Tokarski
    G, Khoury N, Weaver WD. The prognostic significance of serial myoglobin, troponin I, and
    creatine kinase-MB measurements in patients evaluated in the emergency department for acute
    coronary syndrome. Ann Emerg Med. 2003 Sep;42(3):343-50. PMID 12944886.

  M73) Sarnak MJ, Levey AS, Schoolwerth AC, Coresh J, Culleton B, Hamm LL, McCullough PA,
    Kasiske BL, Kelepouris E, Klag MJ, Parfrey P, Pfeffer M, Raij L, Spinosa DJ, Wilson PW; AHA
    Councils on Kidney in Cardiovascular Disease, High Blood Pressure Research, Clinical Cardiology,
    and Epidemiology and Prevention. Kidney disease as a risk factor for development of
    cardiovascular disease: a statement from the AHA Councils on Kidney in Cardiovascular Disease,
    High Blood Pressure Research, Clinical Cardiology, and Epidemiology and Prevention.
    Circulation. 2003 Oct 28;108(17):2154-69. PMID 14581387.

  M74) Sarnak MJ, Levey AS, Schoolwerth AC, Coresh J, Culleton B, Hamm LL, McCullough PA,
    Kasiske BL, Kelepouris E, Klag MJ, Parfrey P, Pfeffer M, Raij L, Spinosa DJ, Wilson PW; AHA
    Councils on Kidney in Cardiovascular Disease, High Blood Pressure Research, Clinical Cardiology,
    and Epidemiology and Prevention. Kidney disease as a risk factor for development of
    cardiovascular disease: a statement from the AHA Councils on Kidney in Cardiovascular Disease,
    High Blood Pressure Research, Clinical Cardiology, and Epidemiology and Prevention.
    Hypertension. 2003 Nov;42(5):1050-65. PMID 14604997.

  M75) Stone GW, McCullough PA, Tumlin JA, Lepor NE, Madyoon H, Murray P, Wang A, Chu AA,
    Schaer GL, Stevens M, Wilensky RL, O'Neill WW; CONTRAST Investigators. Fenoldopam
    mesylate for the prevention of contrast-induced nephropathy: a randomized controlled trial.
    JAMA. 2003 Nov 5;290(17):2284-91. PMID 14600187.

  M76) Steg PG, Duc P, Joubin L, McCord J, Abraham WT, Hollander JE, Omland T, Baron G, Aumont
    MC, Mentre F, McCullough PA, Maisel AS. A comparison of bedside B-type natriuretic peptide
    versus echocardiographic determination of ejection fraction in the diagnosis of heart failure. J
    Am Coll Cardiol. 2003 Mar 19;41(6 Suppl B):337. PMID 14637402

  M77) Kernis SJ, Franklin BA, Sandberg KR, O'Neill WW, McCullough PA. Advantages of an early
    invasive approach in acute coronary syndromes. Am J Med. 2003 Dec 1;115(8):669-71. PMID
    14656622

  M78) McCullough PA, Sandberg KR. Epidemiology of contrast-induced nephropathy.
    Rev Cardiovasc Med. 2003;4 Suppl 5:S3-9. PMID 14668704




                                                                                                   61
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 74 of 183                  PageID #: 204


                                    Peter A. McCullough, M.D., M.P.H.

  M79) Khanna A, McCullough PA. Malignant hypertension presenting as hemolysis,
    thrombocytopenia, and renal failure. Rev Cardiovasc Med. 2003 Fall;4(4):255-9. PMID
    14674379

  M80) McCullough PA, Fonarow GC. B-type natriuretic peptide and multimarker approaches in
    cardiovascular medicine. Rev Cardiovasc Med. 2003;4 Suppl 4:S1-2. PMID 14703686

  M81) McCullough PA, Kuncheria J, Mathur VS. Diagnostic and therapeutic utility of B-type
    natriuretic peptide in patients with renal insufficiency and decompensated heart failure. Rev
    Cardiovasc Med. 2003;4 Suppl 7:S3-S12. PMID 14668695

  M82) Franklin BA, McCullough PA, Gordon S. Winter Storm Warning: Snow Removal May Be
    Hazardous to Your (Patient's) Health. Curr Sports Med Rep. 2004 Apr;3(2):59-61. PMID
    14980132

  M83) Conaway DG, Sullivan RA, McCullough PA. Improved Symptoms, Physical Limitation, and
    Self-Efficacy After Resynchronization in a Patient with Heart Failure and a Prolonged QRS
    Duration. Rev Cardiovasc Med. 2004 Winter;5(1):53-7. PMID 15029112

  M84) McCullough PA, Sandberg KR Chronic kidney disease and sudden death: strategies for
    prevention. Blood Purif. 2004;22(1):136-42. PMID 14732822

  M85) Knudsen, CW, Omland, T, Clopton P, Westheim, A, Abraham, WT, Storrow AB, J McCord,
    Nowak, RM, Steg, PG, Duc, P, McCullough, PA, Maisel, AS, for the BNP Multinational Study
    Investigators. Diagnostic Value of B-type Natriuretic Peptide and Chest Radiograph Findings in
    Patients with Acute Dyspnea. Am J Med. 2004 Mar 15;116(6):363-8. PMID 15006584

  M86) McCullough PA, Gibson CM, Dibattiste PM, Demopoulos LA, Murphy SA, Weintraub WS,
    Neumann FJ, Khanal S, Cannon CP; TACTICS-TIMI-18 INVESTIGATORS. Timing of Angiography
    and Revascularization in Acute Coronary Syndromes: J Interv Cardiol. 2004 Apr;17(2):81-86.
    PMID 15104769.

  M87) McCullough PA. B-type natriuretic peptide and its clinical implications in heart failure. Am
    Heart Hosp J 2004;2:26-33.

  M88) McCullough PA, Dorrell KA, Sandberg KR, Yerkey MW. Ximelagatran: a novel oral direct
    thrombin inhibitor for long-term anticoagulation. Rev Cardiovasc Med. 2004 Spring;5(2):99-103.
    PMID 15184843.

  M89) Maisel AS, Clopton P, Krishnaswamy P, Nowak RM, McCord J, Hollander JE, Duc P, Omland T,
    Storrow AB, Abraham WT, Wu AH, Steg G, Westheim A, Knudsen CW, Perez A, Kazanegra R,
    Bhalla V, Herrmann HC, Aumont MC, McCullough PA; BNP Multinational Study Investigators.
    Impact of age, race, and sex on the ability of B-type natriuretic peptide to aid in the emergency


                                                                                                      62
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 75 of 183                   PageID #: 205


                                     Peter A. McCullough, M.D., M.P.H.

     diagnosis of heart failure: results from the Breathing Not Properly (BNP) multinational study.
     Am Heart J. 2004 Jun;147(6):1078-84. PMID 15199359.

  M90) McCullough PA. Cardiovascular risk reduction and preservation of renal function in the early
    nephropathy patient. Adv Chronic Kidney Dis. 2004 Apr;11(2):184-91. PMID 15216489.

  M91) Yerkey MW, Kernis SJ, Franklin BA, Sandberg KR, McCullough PA. Renal dysfunction and
    acceleration of coronary disease. Heart. 2004 Aug;90(8):961-6. PMID 15253986

  M92) McCullough PA, Soman S. Cardiovascular calcification in patients with chronic renal failure:
    Are we on target with this risk factor? Kidney Int. 2004 Sep;66 Suppl 90:S18-24. PMID
    15296503

  M93) McCullough PA, Sandberg KR, Dumler F, Yanez JE. Determinants of coronary vascular
    calcification in patients with chronic kidney disease and end-stage renal disease: a systematic
    review. J Nephrol. 2004 Mar-Apr;17(2):205-15. PMID 15293519

  M94) McCullough PA. Opportunities for improvement in the cardiovascular care of patients with
    end-stage renal disease. Adv Chronic Kidney Dis. 2004 Jul;11(3):294-303. PMID 15241743

  M95) Dumler F, McCullough PA. Optimal dialysis for the end-stage renal disease patient with
    cardiovascular disease. Adv Chronic Kidney Dis. 2004 Jul;11(3):261-73. PMID 15241741

  M96) Keeley EC, McCullough PA. Coronary revascularization in patients with coronary artery
    disease and chronic kidney disease. Adv Chronic Kidney Dis. 2004 Jul;11(3):254-60. PMID
    15241740

  M97) McCullough PA. Guest editorial: Cardiovascular care in end-stage renal disease. Adv
    Chronic Kidney Dis. 2004 Jul;11(3):245. PMID 15241738

  M98) McCullough PA, Bakris GL, Owen WF Jr, Klassen PS, Califf RM. Slowing the progression of
    diabetic nephropathy and its cardiovascular consequences. Am Heart J. 2004 Aug;148(2):243-
    51. PMID 15308993

  M99) Best PJ, Reddan DN, Berger PB, Szczech LA, McCullough PA, Califf RM. Cardiovascular
    disease and chronic kidney disease: insights and an update. Am Heart J. 2004 Aug;148(2):230-
    42. PMID 15308992

  M100) Bakris GL, Toto RD, McCullough PA. Rationale and design of a study comparing two fixed-
    dose combination regimens to reduce albuminuria in patients with type II diabetes and
    hypertension. J Hum Hypertens. 2004 Sep 30 PMID 15457206.

  M101) Wu AH, Omland T, Duc P, McCord J, Nowak RM, Hollander JE, Herrmann HC, Steg PG, Wold
    Knudsen C, Storrow AB, Abraham WT, Perez A, Kamin R, Clopton P, Maisel AS, McCullough PA.
                                                                                                      63
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 76 of 183                   PageID #: 206


                                     Peter A. McCullough, M.D., M.P.H.

     Breathing Not Properly Multinational Study Investigators. The effect of diabetes on B-type
     natriuretic peptide concentrations in patients with acute dyspnea: an analysis from the
     Breathing Not Properly Multinational Study. Diabetes Care. 2004 Oct;27(10):2398-404. PMID
     15451907

  M102) McCullough PA, Franklin BA. Conventional risk factors and cardiac events--debunking an old
    myth about prevalence. Rev Cardiovasc Med. 2004 Summer;5(3):185-6. PMID 15346104

  M103) Maisel A, Hollander JE, Guss D, McCullough P, Nowak R, Green G, Saltzberg M, Ellison SR,
    Bhalla MA, Bhalla V, Clopton P, Jesse R; Rapid Emergency Department Heart Failure Outpatient
    Trial investigators. Primary results of the Rapid Emergency Department Heart Failure Outpatient
    Trial (REDHOT): a multicenter study of B-type natriuretic peptide levels, emergency department
    decision making, and outcomes in patients presenting with shortness of breath. J Am Coll
    Cardiol. 2004 Sep 15;44(6):1328-33. PMID 15364340

  M104) McCullough PA. Cardiovascular disease in chronic kidney disease from a cardiologist's
    perspective. Curr Opin Nephrol Hypertens. 2004 Nov;13(6):591-600. PMID: 15483448

  M105) McCord J, Mundy BJ, Hudson MP, Maisel AS, Hollander JE, Abraham WT, Steg PG, Omland T,
    Knudsen CW, Sandberg KR, McCullough PA. Relationship between obesity and B-type
    natriuretic Peptide levels. Arch Intern Med. 2004 Nov 8;164(20):2247-52. PMID: 15534162

  M106) Wase A, Basit A, Nazir R, Jamal A, Shah S, Khan T, Mohiuddin I, White C, Saklayen M,
    McCullough PA. Impact of chronic kidney disease upon survival among implantable
    cardioverter-defibrillator recipients. J Interv Card Electrophysiol. 2004 Dec;11(3):199-204.
    PMID: 15548886

  M107) McCullough PA. B-type natriuretic peptide and its clinical implications in heart failure. Am
    Heart Hosp J. 2004 Winter;2(1):26-33. PMID: 15604836

  M108) Silver MA, Maisel A, Yancy CW, McCullough PA, Burnett JC Jr., Francis GS, Mehra MR,
    Peacock WF 4th, Fonarow G, Gibler WB, Morrow DA, Hollander J; BNP Consensus Panel. BNP
    Consensus Panel 2004: A clinical approach for the diagnostic, prognostic, screening, treatment
    monitoring, and therapeutic roles of natriuretic peptides in cardiovascular diseases. Congest
    Heart Fail. 2004 Sep-Oct;10(5 Suppl 3):1-30. PMID: 15604859

  M109) McCullough PA. Preface. Ximelagatran and oral direct thrombin inhibition. Rev Cardiovasc
    Med. 2004;5 Suppl 5:S1. PMID: 15619609

  M110) Prystowsky EN, McCullough PA. Introduction: the role of oral direct thrombin inhibitors in
    cardiovascular disease. Rev Cardiovasc Med. 2004;5 Suppl 5:S2-3. PMID: 15619611

  M111) McCullough PA. Clinical applications of B-type natriuretic peptide levels in the care of
    cardiovascular patients. Minerva Cardioangiol. 2004 Dec;52(6):479-89. PMID: 15729209
                                                                                                       64
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 77 of 183                  PageID #: 207


                                     Peter A. McCullough, M.D., M.P.H.


  M112) Safley DM, Awad A, Sullivan RA, Sandberg KR, Mourad I, Boulware M, Merhi W, McCullough
    PA. Changes in B-type natriuretic peptide levels in hemodialysis and the effect of depressed left
    ventricular function. Adv Chronic Kidney Dis. 2005 Jan;12(1):117-24. PMID: 15719344.

  M113) McCullough PA, Khandelwal AK, McKinnon JE, Shenkman HJ, Pampati V, Nori D, Sullivan RA,
    Sandberg KR, Kaatz S. Outcomes and prognostic factors of systolic as compared with diastolic
    heart failure in urban America. Congest Heart Fail. 2005 Jan-Feb;11(1):6-11. PMID: 15722664.

  M114) McCullough PA, Lepor NE. The deadly triangle of anemia, renal insufficiency, and
    cardiovascular disease: implications for prognosis and treatment. Rev Cardiovasc Med. 2005
    Winter;6(1):1-10. PMID: 15741920

  M115) El-Achkar TM, Ohmit SE, McCullough PA, Crook ED, Brown WW, Grimm R, Bakris GL, Keane
    WF, Flack JM. Higher prevalence of anemia with diabetes mellitus in moderate kidney
    insufficiency: The Kidney Early Evaluation Program. Kidney Int. 2005 Apr;67(4):1483-8. PMID:
    15780101

  M116) McCullough PA, Soman SS. Contrast-induced nephropathy. Crit Care Clin. 2005
    Apr;21(2):261-80. PMID: 15781162

  M117) McCullough PA. Evaluation and treatment of coronary artery disease in patients with end-
    stage renal disease. Kidney Int Suppl. 2005 Jun;(95):s51-8. PMID: 15882314

  M118) Knudsen CW, Clopton P, Westheim A, Klemsdal TO, Wu AH, Duc P, McCord J, Nowak RM,
    Hollander JE, Storrow AB, Abraham WT, McCullough PA, Maisel AS, Omland T. Predictors of
    elevated B-type natriuretic peptide concentrations in dyspneic patients without heart failure: an
    analysis from the breathing not properly multinational study. Ann Emerg Med. 2005
    Jun;45(6):573-80. PMID: 15940086

  M119) Gallagher MJ, Franklin BA, Ehrman JK, Keteyian SJ, Brawner CA, deJong AT, McCullough PA.
    Comparative Impact of Morbid Obesity vs Heart Failure on Cardiorespiratory Fitness. Chest.
    2005 Jun;127(6):2197-203. PMID: 15947337

  M120) Mehta SR, Cannon CP, Fox KA, Wallentin L, Boden WE, Spacek R, Widimsky P, McCullough
    PA, Hunt D, Braunwald E, Yusuf S. Routine vs selective invasive strategies in patients with acute
    coronary syndromes: a collaborative meta-analysis of randomized trials. JAMA. 2005 Jun
    15;293(23):2908-17. PMID: 15956636

  M121) Merhi W, Dixon SR, O'Neill WW, Hanzel GS, McCullough PA. Percutaneous left ventricular
    assist device in acute myocardial infarction and cardiogenic shock. Rev Cardiovasc Med. 2005
    Spring;6(2):118-23. PMID: 15976733



                                                                                                   65
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 78 of 183                   PageID #: 208


                                     Peter A. McCullough, M.D., M.P.H.

  M122) Gallagher MJ, McCullough PA. The role of B-type natriuretic peptide in the diagnosis and
    treatment of decompensated heart failure. Int J Geriatric Cardiol 2004; September 1(1):21-28.

  M123) McCullough PA, Hassan SA, Pallekonda V, Sandberg KR, Nori DB, Soman SS, Bhatt S, Hudson
    MP, Weaver WD. Bundle branch block patterns, age, renal dysfunction, and heart failure
    mortality. Int J Cardiol. 2005 Jul 10;102(2):303-8. PMID: 15982501

  M124) Steg PG, Joubin L, McCord J, Abraham WT, Hollander JE, Omland T, Mentre F, McCullough
    PA, Maisel AS. B-type natriuretic Peptide and echocardiographic determination of ejection
    fraction in the diagnosis of congestive heart failure in patients with acute dyspnea. Chest. 2005
    Jul;128(1):21-9. PMID 16002911

  M125) Gallagher MJ, McCullough PA. The emerging role of natriuretic peptides in the diagnosis
    and treatment of decompensated heart failure. Curr Heart Fail Rep. 2004 Sep;1(3):129-35.
    PMID: 16036036

  M126) McCullough PA, Sandberg KR, Miller WM, Odom JS, Sloan KC, de Jong AT, Nori KE, Irving SD,
    Krause KR, Franklin BA. Substantial weight gain during adulthood: the road to bariatric surgery.
    Prev Cardiol. 2005 Summer;8(3):155-9. PMID 16034218

  M127) Miller WM, Nori Janosz KE, Yanez J, McCullough PA. Effects of weight loss and
    pharmacotherapy on inflammatory markers of cardiovascular disease. Expert Rev Cardiovasc
    Ther. 2005 Jul;3(4):743-59. PMID 16076283

  M128) Nori Janosz KE, Miller WM, Odom J, Lillystone M, McCullough PA. Optimal diabetes
    management during medical weight loss for cardiovascular risk reduction. Expert Rev
    Cardiovasc Ther. 2005 Jul;3(4):761-75. PMID 16076284

  M129) McCullough PA, Berman AD. Percutaneous coronary interventions in the high-risk renal
    patient: strategies for renal protection and vascular protection. Cardiol Clin. 2005
    Aug;23(3):299-310. PMID 16084279

  M130) Luther SA, McCullough PA, Havranek EP, Rumsfeld JS, Jones PG, Heidenreich PA, Peterson
    ED, Rathore SS, Krumholz HM, Weintraub WS, Spertus JA, Masoudi FA; for the Cardiovascular
    Outcomes Research Consortium. The Relationship Between B-type Natriuretic Peptide and
    Health Status in Patients With Heart Failure. J Card Fail. 2005 Aug;11(6):414-21. PMID
    16105631

  M131) Knudsen CW, Omland T, Clopton P, Westheim A, Wu AH, Duc P, McCord J, Nowak RM,
    Hollander JE, Storrow AB, Abraham WT, McCullough PA, Maisel A. Impact of atrial fibrillation on
    the diagnostic performance of B-type natriuretic Peptide concentration in dyspneic patients an
    analysis from the breathing not properly multinational study. J Am Coll Cardiol. 2005 Sep
    6;46(5):838-44. PMID 16139134


                                                                                                    66
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 79 of 183                 PageID #: 209


                                    Peter A. McCullough, M.D., M.P.H.

  M132) McCullough PA. Chronic angina: new medical options for treatment. Rev Cardiovasc Med.
    2005 Summer;6(3):152-61. PMID 16195688

  M133) Spertus J, Peterson E, Conard MW, Heidenreich PA, Krumholz HM, Jones P, McCullough PA,
    Pina I, Tooley J, Weintraub WS, Rumsfeld JS; Cardiovascular Outcomes Research Consortium.
    Monitoring clinical changes in patients with heart failure: a comparison of methods. Am Heart J.
    2005 Oct;150(4):707-15. PMID 16209970

  M134) McCullough PA. Effect of lipid modification on progression of coronary calcification. J Am
    Soc Nephrol. 2005 Nov;16 Suppl 2:S115-9. PMID 16251246

  M135) Wu AH, Omland T, Wold Knudsen C, McCord J, Nowak RM, Hollander JE, Duc P, Storrow AB,
    Abraham WT, Clopton P, Maisel AS, McCullough PA. For The Breathing Not Properly
    Multinational Study Investigators. Relationship of B-type natriuretic peptide and anemia in
    patients with and without heart failure: A substudy from the Breathing Not Properly (BNP)
    Multinational Study. Am J Hematol. 2005 Oct 24;80(3):174-180. PMID 16247751

  M136) Miller WM, Nori-Janosz KE, Lillystone M, Yanez J, McCullough PA. Obesity and lipids. Curr
    Cardiol Rep. 2005 Nov;7(6):465-70. PMID 16256017

  M137) McCord J, Nowak RM, Jacobsen G, Sallach JA, Wu AH, Perez A, Omland T, Knudsen CW,
    Westheim A, Duc P, Steg PG, Hollander JE, Herrmann HC, Storrow AB, Abraham WT, Lamba S,
    McCullough PA, Maisel A. B-Type Natriuretic Peptide Levels in Patients in the Emergency
    Department with Possible Heart Failure and Previous Stable Angina Pectoris and/or Healed
    Myocardial Infarction. Am J Cardiol. 2005 Nov 15;96(10):1370-3. Epub 2005 Sep 23. PMID
    16275180

  M138) Chinnaiyan KM, Alexander D, McCullough PA. Role of Angiotensin II in the Evolution of
    Diastolic Heart Failure. J Clin Hypertens (Greenwich). 2005 Dec;7(12):740-7. PMID: 16330897

  M139) McCullough PA. Symposium: cardiovascular diseases and renal insufficiency. Introduction.
    Int J Geriatric Cardiol 2005; September 2005 2(3):130.

  M140) McCullough PA. Spectrum of cardiorenal disease. Int J Geriatric Cardiol 2005; September
    2005 2(3):131-135.

  M141) McCullough PA, Lepor NE. Anemia: A Modifiable Risk Factor for Heart Disease. Rev
    Cardiovasc Med. 2005;6 Suppl. 3:1-3. PMID: 16340932

  M142) McCullough PA, Lepor NE. Piecing Together the Evidence on Anemia: The Link between
    Chronic Kidney Disease and Cardiovascular Disease. Rev Cardiovasc Med. 2005;6 Suppl. 3:4-12.
    PMID: 16340933



                                                                                                     67
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 80 of 183                 PageID #: 210


                                    Peter A. McCullough, M.D., M.P.H.

  M143) McCullough PA, Silver MA, Kennard ED, Kelsey SF, Michaels AD; IEPR Investigators. Impact
    of body mass index on outcomes of enhanced external counterpulsation therapy. Am Heart J.
    2006 Jan;151(1):139. PMID: 16368306

  M144) Strunk A, Bhalla V, Clopton P, Nowak RM, McCord J, Hollander JE, Duc P, Storrow AB,
    Abraham WT, Wu AHB, Steg G, Perez A, Kazanegra R, Herrmann HC, Aumont MC, McCullough
    PA, Maisel A, for the BNP Multinational Study Investigators. Impact of the history of congestive
    heart failure on the utility of B-type natriuretic peptide in the emergency diagnosis of heart
    failure: Results from the Breathing Not Properly Multinational Study. Am J Med 119(1):69.e1-
    69.e11, 2006. PMID: 16431187

  M145) McCullough P. Outcomes of contrast-induced nephropathy: Experience in patients
    undergoing cardiovascular intervention. Catheter Cardiovasc Interv. 2006 Mar;67(3):335-43.
    PMID: 16489569.

  M146) McCullough PA, Mueller C, Yancy CW Jr. Overview of B-type natriuretic Peptide as a blood
    test. Congest Heart Fail. 2006 Mar-Apr;12(2):99-102. PMID: 16596044

  M147) McCullough PA. Ranolazine: Focusing on angina pectoris. Drugs Today (Barc). 2006
    Mar;42(3):177-83. PMID: 16628259

  M148) Daniels LB, Clopton P, Bhalla V, Krishnaswamy P, Nowak RM, McCord J, Hollander JE, Duc P,
    Omland T, Storrow AB, Abraham WT, Wu AH, Steg PG, Westheim A, Knudsen CW, Perez A,
    Kazanegra R, Herrmann HC, McCullough PA, Maisel AS. How obesity affects the cut-points for B-
    type natriuretic peptide in the diagnosis of acute heart failure. Results from the Breathing Not
    Properly Multinational Study. Am Heart J. 2006 May;151(5):1006-12. PMID: 16644321

  M149) Brenden CK, Hollander JE, Guss D, McCullough PA, Nowak R, Green G, Saltzberg M, Ellison
    SR, Bhalla MA, Bhalla V, Clopton P, Jesse R, Maisel AS; REDHOT Investigators. Gray zone BNP
    levels in heart failure patients in the emergency department: results from the Rapid Emergency
    Department Heart Failure Outpatient Trial (REDHOT) multicenter study. Am Heart J. 2006
    May;151(5):1013-8. PMID: 16644322

  M150) Daniels LB, Bhalla V, Clopton P, Hollander JE, Guss D, McCullough PA, Nowak R, Green G,
    Saltzberg M, Ellison SR, Bhalla MA, Jesse R, Maisel A. B-Type Natriuretic Peptide (BNP) Levels
    and Ethnic Disparities in Perceived Severity of Heart Failure Results From the Rapid Emergency
    Department Heart Failure Outpatient Trial (REDHOT) Multicenter Study of BNP Levels and
    Emergency Department Decision Making in Patients Presenting With Shortness of Breath. J Card
    Fail. 2006 May;12(4):281-5. PMID: 16679261

  M151) Hanzel GS, Downes M, McCullough PA. Editorial: Renal function after renal artery stenting.
    J Geriatric Cardiol 2005;2(4):196-197.



                                                                                                   68
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 81 of 183                  PageID #: 211


                                    Peter A. McCullough, M.D., M.P.H.

  M152) Foley RN, McCullough PA. Editorial: Anemia and left ventricular hypertrophy in non-dialysis
    chronic kidney disease. J Geriatric Cardiol 2005;2(4):195-196.

  M153) McCullough PA. Chronic kidney disease: tipping the scale to the benefit of angiotensin-
    converting enzyme inhibitors in patients with coronary artery disease. Circulation. 2006 Jul
    4;114(1):6-7. PMID: 16818827

  M154) McCullough PA, Gallagher MJ, deJong AT, Sandberg KR, Trivax JE, Alexander D, Kasturi G,
    Jafri SM, Krause KR, Chengelis DL, Moy J, Franklin BA. Cardiorespiratory fitness and short-term
    complications after bariatric surgery. Chest. 2006 Aug;130(2):517-25. PMID: 16899853

  M155) Ochoa AB, DeJong A, Grayson D, Franklin B, McCullough P. Effect of enhanced external
    counterpulsation on resting oxygen uptake in patients having previous coronary
    revascularization and in healthy volunteers. Am J Cardiol. 2006 Sep 1;98(5):613-5. Epub 2006
    Jun 30. PMID: 16923446

  M156) McCullough PA, Bertrand ME, Brinker JA, Stacul F. A meta-analysis of the renal safety of
    isosmolar iodixanol compared with low-osmolar contrast media. J Am Coll Cardiol. 2006 Aug
    15;48(4):692-9. Epub 2006 Jul 24. PMID: 16904536

  M157) McCullough PA, Wase A. Do implantable cardioverter-defibrillators improve survival in
    dialysis patients after cardiac arrest? Nat Clin Pract Nephrol. 2006 Feb;2(2):70-1. PMID:
    16932394

  M158) McCullough PA, Stacul F, Davidson C, Becker CR, Adam A, Lameire N, Tumlin J; CIN
    Consensus Working Panel. Overview. Am J Cardiol. 2006 Sep 18;98(6S1):2-4. Epub 2006 Feb 13.
    PMID: 16949374.

  M159) McCullough PA, Adam A, Becker CR, Davidson C, Lameire N, Stacul F, Tumlin J; CIN
    Consensus Working Panel. Epidemiology and Prognostic Implications of Contrast-Induced
    Nephropathy. Am J Cardiol. 2006 Sep 18;98(6S1):5-13. Epub 2006 Feb 10. PMID: 16949375

  M160) Tumlin J, Stacul F, Adam A, Becker CR, Davidson C, Lameire N, McCullough PA; CIN
    Consensus Working Panel. Pathophysiology of Contrast-Induced Nephropathy. Am J Cardiol.
    2006 Sep 18;98(6S1):14-20. Epub 2006 Feb 17. PMID: 16949376

  M161) Lameire N, Adam A, Becker CR, Davidson C, McCullough PA, Stacul F, Tumlin J; CIN
    Consensus Working Panel. Baseline Renal Function Screening. Am J Cardiol. 2006 Sep
    18;98(6S1):21-26. Epub 2006 Feb 20. PMID: 16949377

  M162) McCullough PA, Adam A, Becker CR, Davidson C, Lameire N, Stacul F, Tumlin J; CIN
    Consensus Working Panel. Risk Prediction of Contrast-Induced Nephropathy. Am J Cardiol.
    2006 Sep 18;98(6S1):27-36. Epub 2006 Feb 23. PMID: 16949378


                                                                                                      69
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 82 of 183                  PageID #: 212


                                     Peter A. McCullough, M.D., M.P.H.

  M163) Becker CR, Davidson C, Lameire N, McCullough PA, Stacul F, Tumlin J, Adam A; CIN
    Consensus Working Panel. High-Risk Situations and Procedures. Am J Cardiol. 2006 Sep
    18;98(6S1):37-41. Epub 2006 Feb 20. PMID: 16949379

  M164) Davidson C, Stacul F, McCullough PA, Tumlin J, Adam A, Lameire N, Becker CR; CIN
    Consensus Working Panel. Contrast Medium Use. Am J Cardiol. 2006 Sep 18;98(6S1):42-58.
    Epub 2006 Mar 2. PMID: 16949380

  M165) Stacul F, Adam A, Becker CR, Davidson C, Lameire N, McCullough PA, Tumlin J; CIN
    Consensus Working Panel. Strategies to Reduce the Risk of Contrast-Induced Nephropathy. Am
    J Cardiol. 2006 Sep 18;98(6S1):59-77. Epub 2006 Mar 20. PMID: 16949381

  M166) Vanhecke TE, Miller WM, Franklin BA, Weber JE, McCullough PA. Awareness, knowledge,
    and perception of heart disease among adolescents. Eur J Cardiovasc Prev Rehabil. 2006
    Oct;13(5):718-23. PMID: 17001210

  M167) Zalesin KC, McCullough PA. Bariatric surgery for morbid obesity: risks and benefits in
    chronic kidney disease patients. Adv Chronic Kidney Dis. 2006 Oct;13(4):403-17. PMID:
    17045226

  M168) Michaels AD, McCullough PA, Soran OZ, Lawson WE, Barsness GW, Henry TD, Linnemeier G,
    Ochoa A, Kelsey SF, Kennard ED, for the IEPR Investigators. Primer: practical approach to the
    selection of patients for and application of EECP. Nature Clinical Practice Cardiovascular
    Medicine 2006; 3: 623-632. PMID: 17063167

  M169) McCullough PA. Failure of beta-blockers in the reduction of perioperative events: where did
    we go wrong? Am Heart J. 2006 Nov;152(5):815-8. PMID: 17070139

  M170) McCullough PA. Renal safety of iodixanol. Expert Rev Cardiovasc Ther. 2006 Sep;4(5):655-
    61. PMID: 17081087

  M171) Vanhecke TE, Franklin BA, Lillystone MA, Sandberg KR, DeJong AT, Krause KR, Chengelis DL,
    McCullough PA. Caloric Expenditure in the Morbidly Obese Using Dual Energy X-ray
    Absorptiometry. J Clin Densitom. 2006 Oct-Dec;9(4):438-44. Epub 2006 Sep 28. PMID:
    17097530

  M172) Conard MW, Haddock CK, Poston WS, Havranek E, McCullough P, Spertus J; Cardiovascular
    Outcomes Research Consortium. Impact of obesity on the health status of heart failure patients.
    J Card Fail. 2006 Dec;12(9):700-6. PMID: 17174231

  M173) McCullough PA, Stacul F, Becker CR, Adam A, Lameire N, Tumlin JA, Davidson CJ. Contrast-
    Induced Nephropathy (CIN) Consensus Working Panel: Executive Summary. Rev Cardiovasc
    Med. 2006 Fall;7(4):177-97. PMID: 17224862


                                                                                                   70
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 83 of 183                 PageID #: 213


                                    Peter A. McCullough, M.D., M.P.H.

  M174) Chinnaiyan KM, Alexander D, Maddens M, McCullough PA. Curriculum in cardiology:
    integrated diagnosis and management of diastolic heart failure. Am Heart J. 2007
    Feb;153(2):189-200. PMID: 17239676

  M175) Vogel JA, Franklin BA, Zalesin KC, Trivax JE, Krause KR, Chengelis DL, McCullough PA.
    Reduction in predicted coronary heart disease risk after substantial weight reduction after
    bariatric surgery. Am J Cardiol. 2007 Jan 15;99(2):222-6. Epub 2006 Nov 16. PMID: 17223422

  M176) McCullough PA, Rocher LR. Statin therapy in renal disease: Harmful or protective. Curr
    Atheroscler Rep. 2007 Jan;9(1):18-24. PMID: 17169242

  M177) McCullough PA. [Cardiorenal intersection: crossroads to the future.] Arq Bras Cardiol. 2007
    Jan;88(1):117-26. Portuguese Translation. PMID: 17364130

  M178) Mehta L, Devlin W, McCullough PA, O'Neill WW, Skelding KA, Stone GW, Boura JA, Grines CL.
    Impact of body mass index on outcomes after percutaneous coronary intervention in patients
    with acute myocardial infarction. Am J Cardiol. 2007 Apr 1;99(7):906-10. Epub 2007 Feb 12.
    PMID: 17398181

  M179) McCullough PA. Kidney disease. Estimated glomerular filtration rate: why is it important?
    Rev Cardiovasc Med. 2007 Winter;8(1):46-9. PMID: 17401304

  M180) Lawson WE, Hui JC, Kennard ED, Soran O, McCullough PA, Kelsey SF; for the IEPR
    Investigators. Effect of enhanced external counterpulsation on medically refractory angina
    patients with erectile dysfunction. Int J Clin Pract. 2007 May;61(5):757-62. PMID: 17493089

  M181) McCullough PA, Jurkovitz CT, Pergola PE, McGill JB, Brown WW, Collins AJ, Chen SC, Li S,
    Singh A, Norris KC, Klag MJ, Bakris GL; for the KEEP Investigators. Independent Components of
    Chronic Kidney Disease as a Cardiovascular Risk State: Results From the Kidney Early Evaluation
    Program (KEEP). Arch Intern Med. 2007 Jun 11;167(11):1122-9. PMID: 17563019

  M182) McCullough PA. Coronary artery disease. Clin J Am Soc Nephrol. 2007 May;2(3):611-6. Epub
    2007 Mar 21. PMID: 17699471

  M183) McCullough PA, Lepor NE. The rosiglitazone meta-analysis. Rev Cardiovasc Med. 2007
    Spring;8(2):123-6. PMID: 17603430

  M184) McCullough PA, Henry TD, Kennard ED, Kelsey SF, Michaels AD; for the IEPR Investigators.
    Residual high-grade angina after enhanced external counterpulsation therapy. Cardiovasc
    Revasc Med. 2007 Jul-Sep;8(3):161-5. PMID: 17765644

  M185) Miller WM, Nori Janosz KE, Zalesin KC, McCullough PA. Nutraceutical meal replacements:
    more effective than all-food diets in the treatment of obesity. Therapy 2007, 4(5):623-639.


                                                                                                    71
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 84 of 183                   PageID #: 214


                                     Peter A. McCullough, M.D., M.P.H.

  M186) Zalesin KC, Miller WM, Nori Janosz KE, Yanez J, Krause K, Chengelis DL, McCullough PA.
    Controversies in vitamin D: deficiency and supplementation after Roux-en-Y gastric bypass
    surgery. Therapy 2007, 4(5):561-574.

  M187) Li S, Chen SC, Shlipak M, Bakris G, McCullough PA, Sowers J, Stevens L, Jurkovitz C,
    McFarlane S, Norris K, Vassalotti J, Klag MJ, Brown WW, Narva A, Calhoun D, Johnson B, Obialo
    C, Whaley-Connell A, Becker B, Collins AJ. Low birth weight is associated with chronic kidney
    disease only in men. Kidney Int. 2008 Mar;73(5):637-42. PMID: 18094674

  M188) Duru OK, Li S, Jurkovitz C, Bakris G, Brown W, Chen SC, Collins A, Klag M, McCullough PA,
    McGill J, Narva A, Pergola P, Singh A, Norris K. Race and Sex Differences in Hypertension Control
    in CKD: Results From the Kidney Early Evaluation Program (KEEP). Am J Kidney Dis. 2008
    Feb;51(2):192-8. PMID: 18215697

  M189) McCullough PA. Multimodality prevention of contrast-induced acute kidney injury. Am J
    Kidney Dis. 2008 Feb;51(2):169-72. PMID: 18215694

  M190) McCullough PA, Rocher LR. Statin therapy in renal disease: harmful or protective? Curr Diab
    Rep. 2007 Dec;7(6):467-73. PMID: 18255012

  M191) Nori Janosz KE, Koenig Berris KA, Leff C, Miller WM, Yanez J, Myers S, Vial C, Vanderlinden M,
    Franklin BA, McCullough PA. Clinical resolution of type 2 diabetes with reduction in body mass
    index using meal replacement based weight loss. Vascular Disease Prevention vol.5, 17-
    23(2008).

  M192) Bellomo R, Auriemma S, Fabbri A, D'Onofrio A, Katz N, McCullough PA, Ricci Z, Shaw A,
    Ronco C. The pathophysiology of cardiac surgery-associated acute kidney injury (CSA-AKI). Int J
    Artif Organs. 2008 Feb;31(2):166-78. PMID: 18311733

  M193) Bakris GL, Toto RD, McCullough PA, Rocha R, Purkayastha D, Davis P; GUARD (Gauging
    Albuminuria Reduction With Lotrel in Diabetic Patients With Hypertension) Study Investigators.
    Effects of different ACE inhibitor combinations on albuminuria: results of the GUARD study.
    Kidney Int. 2008 Jun;73(11):1303-9. Epub 2008 Mar 19. PMID: 18354383

  M194) McCullough PA, Li S, Jurkovitz CT, Stevens LA, Wang C, Collins AJ, Chen SC, Norris KC,
    McFarlane SI, Johnson B, Shlipak MG, Obialo CI, Brown WW, Vassalotti JA, Whaley-Connell AT;
    Kidney Early Evaluation Program Investigators. CKD and cardiovascular disease in screened high-
    risk volunteer and general populations: the Kidney Early Evaluation Program (KEEP) and National
    Health and Nutrition Examination Survey (NHANES) 1999-2004. Am J Kidney Dis. 2008 Apr;51(4
    Suppl 2):S38-45. PMID: 18359407

  M195) McFarlane SI, Chen SC, Whaley-Connell AT, Sowers JR, Vassalotti JA, Salifu MO, Li S, Wang C,
    Bakris G, McCullough PA, Collins AJ, Norris KC; Kidney Early Evaluation Program Investigators.
    Prevalence and associations of anemia of CKD: Kidney Early Evaluation Program (KEEP) and
                                                                                                    72
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 85 of 183                   PageID #: 215


                                     Peter A. McCullough, M.D., M.P.H.

     National Health and Nutrition Examination Survey (NHANES) 1999-2004. Am J Kidney Dis. 2008
     Apr;51(4 Suppl 2):S46-55. PMID: 18359408

  M196) Vassalotti JA, Uribarri J, Chen SC, Li S, Wang C, Collins AJ, Calvo MS, Whaley-Connell AT,
    McCullough PA, Norris KC; Kidney Early Evaluation Program Investigators. Trends in mineral
    metabolism: Kidney Early Evaluation Program (KEEP) and the National Health and Nutrition
    Examination Survey (NHANES) 1999-2004. Am J Kidney Dis. 2008 Apr;51(4 Suppl 2):S56-68.
    PMID: 18359409

  M197) Whaley-Connell AT, Sowers JR, Stevens LA, McFarlane SI, Shlipak MG, Norris KC, Chen SC,
    Qiu Y, Wang C, Li S, Vassalotti JA, Collins AJ; Kidney Early Evaluation Program Investigators.
    CKD in the United States: Kidney Early Evaluation Program (KEEP) and National Health and
    Nutrition Examination Survey (NHANES) 1999-2004. Am J Kidney Dis. 2008 Apr;51(4 Suppl
    2):S13-20. PMID: 18359403

  M198) Whaley-Connell AT, Sowers JR, McFarlane SI, Norris KC, Chen SC, Li S, Qiu Y, Wang C, Stevens
    LA, Vassalotti JA, Collins AJ; Kidney Early Evaluation Program Investigators. Diabetes mellitus in
    CKD: Kidney Early Evaluation Program (KEEP) and National Health and Nutrition and Examination
    Survey (NHANES) 1999-2004. Am J Kidney Dis. 2008 Apr;51(4 Suppl 2):S21-9. PMID: 18359404

  M199) McCullough PA. Acute kidney injury with iodinated contrast. Crit Care Med. 2008 Apr;36(4
    Suppl):S204-11. PMID: 18382195

  M200) deJong AT, Gallagher MJ, Sandberg KR, Lillystone MA, Spring T, Franklin BA, McCullough PA.
    Peak oxygen consumption and the minute ventilation/carbon dioxide production relation slope
    in morbidly obese men and women: influence of subject effort and body mass index. Prev
    Cardiol. 2008 Spring;11(2):100-5. PMID: 18401238

  M201) McCullough PA. Contrast-induced acute kidney injury. J Am Coll Cardiol. 2008 Apr
    15;51(15):1419-28. PMID: 18402894

  M202) Vanhecke TE, Gandhi M, McCullough PA, Lazar MH, Ravikrishnan KP, Kadaj P, Begle RL.
    Outcomes of patients considered for, but not admitted to, the intensive care unit. Crit Care
    Med. 2008 Mar;36(3):812-7. PMID: 18431268

  M203) Zalesin KC, Krause KR, Chengelis DL, McCullough PA. Determinants of resolution of type 2
    diabetes after bariatric surgery. Vascular Disease Prevention 2008;5(2):75-80.

  M204) Miller W, Odom J, Veri S, Korponic S, Lillystone M, McCullough PA. Impact of short-term
    educational and behavioral therapy on childhood obesity. Vascular Disease Prevention 2008;
    5(2):129-134.




                                                                                                     73
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 86 of 183                 PageID #: 216


                                    Peter A. McCullough, M.D., M.P.H.

  M205) Vanhecke TE, Franklin BA, Ajluni SC, Sangal RB, McCullough PA. Cardiorespiratory fitness
    and sleep-related breathing disorders. Expert Rev Cardiovasc Ther. 2008 Jun;6(5):745-58.
    PMID: 18510490

  M206) Gebreegziabher Y, McCullough PA, Bubb C, Loney-Hutchinson L, Makaryus JN, Anand N,
    Divakaran V, Akhrass P, Alam A, Gizycki H, McFarlane SI. Admission hyperglycemia and length of
    hospital stay in patients with diabetes and heart failure: a prospective cohort study. Congest
    Heart Fail. 2008 May-Jun;14(3):117-20. PMID: 18550921

  M207) O'Donoghue M, Boden WE, Braunwald E, Cannon CP, Clayton TC, de Winter RJ, Fox KA,
    Lagerqvist B, McCullough PA, Murphy SA, Spacek R, Swahn E, Wallentin L, Windhausen F,
    Sabatine MS. Early invasive vs conservative treatment strategies in women and men with
    unstable angina and non-ST-segment elevation myocardial infarction: a meta-analysis. JAMA.
    2008 Jul 2;300(1):71-80. PMID: 18594042

  M208) Franklin BA, McCullough PA. The "Null Effect" of Low-Density Lipoprotein Cholesterol
    Lowering on a Modest Baseline Intima-Media Thickness: Lessons Learned From the ENHANCE
    Trial. Prev Cardiol. 2008 Summer;11(3):177-8.

  M209) Agrawal V, Kizilbash SH, McCullough PA. New therapeutic agents for diabetic kidney disease.
    Therapy. 2008 Jun;5(4):553-75.

  M210) Vanhecke TE, Berman AD, McCullough PA. Body weight limitations of United States cardiac
    catheterization laboratories including restricted access for the morbidly obese. Am J Cardiol.
    2008 Aug 1;102(3):285-6.

  M211) Saab G, Whaley-Connell AT, McCullough PA, Bakris GL. CKD awareness in the United States:
    the Kidney Early Evaluation Program (KEEP). Am J Kidney Dis. 2008 Aug;52(2):382-3.

  M212) McCullough PA, Li S, Jurkovitz CT, Stevens L, Collins AJ, Chen SC, Norris KC, McFarlane S,
    Johnson B, Shlipak MG, Obialo CI, Brown WW, Vassaloti J, Whaley-Connell AT, Brenner RM,
    Bakris GL; KEEP Investigators. Chronic kidney disease, prevalence of premature cardiovascular
    disease, and relationship to short-term mortality. Am Heart J. 2008 Aug;156(2):277-83. Epub
    2008 Jun 4. PMID: 18657657

  M213) McCullough PA, Lepor NE. Lipids, biomarkers, and noninvasive imaging of atherosclerotic
    disease activity in clinical trials. Rev Cardiovasc Med. 2008 Spring;9(2):142-9. PMID: 18660735

  M214) McCullough PA, Agrawal V, Danielewicz E, Abela GS. Accelerated Atherosclerotic
    Calcification and Mönckeberg’s Sclerosis: A Continuum of Advanced Vascular Pathology in
    Chronic Kidney Disease. Clin J Am Soc Nephrol. 2008 Nov;3(6):1585-98. PMID: 18667741

  M215) Boerrigter G, Costello-Boerrigter LC, Abraham WT, Sutton MG, Heublein DM, Kruger KM, Hill
    MR, McCullough PA, Burnett JC Jr. Cardiac resynchronization therapy improves renal function in
                                                                                                     74
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 87 of 183                   PageID #: 217


                                    Peter A. McCullough, M.D., M.P.H.

     human heart failure with reduced glomerular filtration rate. J Card Fail. 2008 Sep;14(7):539-46.
     Epub 2008 May 27. PMID: 18722318

  M216) Zalesin KC, Franklin BA, Miller WM, Peterson ED, McCullough PA. Impact of obesity on
    cardiovascular disease. Endocrinol Metab Clin North Am. 2008 Sep;37(3):663-84. PMID:
    18775358

  M217) Vanhecke TE, Franklin BA, Zalesin KC, Sangal RB, deJong AT, Agrawal V, McCullough PA.
    Cardiorespiratory fitness and obstructive sleep apnea syndrome in morbidly obese patients.
    Chest. 2008 Sep;134(3):539-45. PMID: 18779193

  M218) Madala MC, Franklin BA, Chen AY, Berman AD, Roe MT, Peterson ED, Ohman EM, Smith SC
    Jr, Gibler WB, McCullough PA; CRUSADE Investigators. Obesity and Age of First Non-ST-Segment
    Elevation Myocardial Infarction. J Am Coll Cardiol. 2008 Sep 16;52(12):979-985. PMID:
    18786477

  M219) Agrawal V, Khan I, Rai B, Krause KR, Chengelis DL, Zalesin KC, Rocher LL, McCullough PA. The
    effect of weight loss after bariatric surgery on albuminuria. Clin Nephrol. 2008 Sep;70(3):194-
    202. PMID: 18793560

  M220) Efstratiadis S, Kennard ED, Kelsey SF, Michaels AD; International EECP Patient Registry-2
    Investigators.(McCullough PA, site Principal Investigator) Passive tobacco exposure may impair
    symptomatic improvement in patients with chronic angina undergoing enhanced external
    counterpulsation. BMC Cardiovasc Disord. 2008 Sep 17;8:23. PMID: 18798998

  M221) McCullough PA. Radiocontrast-induced acute kidney injury. Nephron Physiol.
    2008;109(4):p61-72. Epub 2008 Sep 18. PMID: 18802377

  M222) McCullough PA. The impact of systemic calcified atherosclerosis in patients with chronic
    kidney disease. Adv Chronic Kidney Dis. 2008 Oct;15(4):335-7. PMID: 18805378

  M223) McCullough PA, Chinnaiyan KM, Agrawal V, Danielewicz E, Abela GS. Amplification of
    atherosclerotic calcification and Mönckeberg's sclerosis: a spectrum of the same disease
    process. Adv Chronic Kidney Dis. 2008 Oct;15(4):396-412. PMID: 18805386

  M224) Agrawal V, Krause KR, Chengelis DL, Zalesin KC, Rocher LL, McCullough PA. Relation
    between degree of weight loss after bariatric surgery and reduction in albuminuria and C-
    reactive protein. Surg Obes Relat Dis. 2009 Jan-Feb;5(1):20-6. Epub 2008 Aug 5. PMID:
    18951068

  M225) Agrawal V, Ghosh AK, Barnes MA, McCullough PA. Awareness and Knowledge of Clinical
    Practice Guidelines for CKD among Internal Medicine Residents: A National Online Survey. Am J
    Kidney Dis. 2008 Dec;52(6):1061-9. Epub 2008 Oct 30. PMID: 18976845


                                                                                                    75
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 88 of 183                  PageID #: 218


                                    Peter A. McCullough, M.D., M.P.H.

  M226) Jamerson K, Weber MA, Bakris GL, Dahlöf B, Pitt B, Shi V, Hester A, Gupte J, Gatlin M,
    Velazquez EJ; ACCOMPLISH Trial Investigators. Benazepril plus amlodipine or
    hydrochlorothiazide for hypertension in high-risk patients. (McCullough PA, Site Principal
    Investigator) N Engl J Med. 2008 Dec 4;359(23):2417-28. PMID: 19052124

  M227) Flemmer M, Rajab H, Mathena T, Paulson J, Perkins S, Whelan T, Chiu R, McCullough PA.
    Blood B-type natriuretic peptide and dialysis: present assessment and future analyses. South
    Med J. 2008 Nov;101(11):1094-100. PMID: 19088516

  M228) Agrawal V, Ghosh AK, Barnes MA, McCullough PA. Perception of Indications for Nephrology
    Referral among Internal Medicine Residents: A National Online Survey Clin J Am Soc Nephrol.
    2009 Feb;4(2):323-8. PMID: 19218472

  M229) Fried LF, Duckworth W, Zhang JH, O'Connor T, Brophy M, Emanuele N, Huang GD,
    McCullough PA, Palevsky PM, Seliger S, Warren SR, Peduzzi P; for VA NEPHRON-D Investigators.
    Design of Combination Angiotensin Receptor Blocker and Angiotensin-Converting Enzyme
    Inhibitor for Treatment of Diabetic Nephropathy (VA NEPHRON-D). Clin J Am Soc Nephrol. 2009
    Feb;4(2):361-8. Epub 2008 Dec 31. PMID: 19118120

  M230) Chinnaiyan KM, McCullough PA. Optimizing Outcomes in Coronary CT Imaging. Rev
    Cardiovasc Med. 2008 Fall;9(4):215-24. PMID: 19122579

  M231) Cardenas GA, Lavie CJ, Cardenas V, Milani RV, McCullough PA. The importance of
    recognizing and treating low levels of high-density lipoprotein cholesterol: a new era in
    atherosclerosis management. Rev Cardiovasc Med. 2008 Fall;9(4):239-58. PMID: 19122582

  M232) Chinnaiyan KM, McCullough PA, Flohr TG, Wegner JH, Raff GL. Improved noninvasive
    coronary angiography in morbidly obese patients with dual-source computed tomography. J
    Cardiovasc Comput Tomogr. 2008 Dec 3. PMID: 19136325

  M233) Soman P, Lahiri A, Mieres JH, Calnon DA, Wolinsky D, Beller GA, Sias T, Burnham K, Conway
    L, McCullough PA, Daher E, Walsh MN, Wight J, Heller GV, Udelson JE. Etiology and
    pathophysiology of new-onset heart failure: Evaluation by myocardial perfusion imaging. J Nucl
    Cardiol. 2009 Jan-Feb;16(1):82-91. Epub 2009 Jan 20. PMID: 19152132

  M234) Goldfarb S, McCullough PA, McDermott J, Gay SB. Contrast-induced acute kidney injury:
    specialty-specific protocols for interventional radiology, diagnostic computed tomography
    radiology, and interventional cardiology. Mayo Clin Proc. 2009 Feb;84(2):170-9. PMID:
    19181651

  M235) McCullough PA. Treatment disparities in patients with acute coronary syndromes and
    kidney disease. Eur Heart J. 2009 Mar;30(5):526-7. PMID: 19201760



                                                                                                   76
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 89 of 183                   PageID #: 219


                                     Peter A. McCullough, M.D., M.P.H.

  M236) Agrawal V, Ghosh AK, Barnes MA, McCullough PA. Perception of indications for nephrology
    referral among internal medicine residents: a national online survey. Clin J Am Soc Nephrol.
    2009 Feb;4(2):323-8. PMID: 19218472

  M237) McCullough PA, Chinnaiyan KM. Hazards of contrast-induced acute kidney injury in elderly
    women. Women’s Health (Lond Engl). 2009 Mar;5(2):123-5. PMID: 19245350

  M238) Vanhecke TE, Franklin BA, Miller WM, deJong AT, Coleman CJ, McCullough PA.
    Cardiorespiratory fitness and sedentary lifestyle in the morbidly obese. Clin Cardiol. 2009
    Mar;32(3):121-4. PMID: 19301295

  M239) Agrawal V, Marinescu V, Agarwal M, McCullough PA. Cardiovascular implications of
    proteinuria: an indicator of chronic kidney disease. Nat Rev Cardiol. 2009 Apr;6(4):301-11.
    PMID:19352334

  M240) O'Connor CM, Whellan DJ, Lee KL, Keteyian SJ, Cooper LS, Ellis SJ, Leifer ES, Kraus WE,
    Kitzman DW, Blumenthal JA, Rendall DS, Miller NH, Fleg JL, Schulman KA, McKelvie RS, Zannad F,
    Piña IL; HF-ACTION Investigators.(McCullough PA Site Principal Investigator) Efficacy and safety
    of exercise training in patients with chronic heart failure: HF-ACTION randomized controlled
    trial. JAMA. 2009 Apr 8;301(14):1439-50. PMID: 19351941

  M241) Vanhecke TE, Franklin BA, Maciejko J, Chinnaiyan K, McCullough PA. Lipoproteins,
    inflammatory biomarkers, and cardiovascular imaging in the assessment of atherosclerotic
    disease activity. Rev Cardiovasc Med. 2009 Winter;10(1):51-8. PMID:19367236

  M242) Miller WM, Franklin BA, Nori Janosz KE, Vial C, Kaitner R, McCullough PA. Advantages of
    group treatment and structured exercise in promoting short-term weight loss and cardiovascular
    risk reduction in adults with central obesity. Metab Syndr Relat Disord 2009 May 18. PMID:
    19450156

  M243) Agrawal V, Swami A, Kosuri R, Alsabbagh M, Agarwal M, Samarapungavan D, Rocher LL,
    McCullough PA. Contrast-induced acute kidney injury in renal transplant recipients after cardiac
    catheterization. Clin Nephrol. 2009 Jun;71(6):687-96. PMID: 19473638

  M244) Janosz KE, Zalesin KC, Miller WM, McCullough PA, Franklin BA. Impact of surgical and
    nonsurgical weight loss on diabetes resolution and cardiovascular risk reduction. Curr Diab Rep.
    2009 Jun;9(3):223-8. PMID: 19490824

  M245) McCullough PA, Neyou A. Comprehensive Review of the Relative Clinical Utility of B-Type
    Natriuretic Peptide and N-Terminal Pro-B-Type Natriuretic Peptide Assays in Cardiovascular
    Disease. Open Heart Failure Journal, 2009, 2, 6-17.

  M246) Odom J, Zalesin KC, Washington TL, Miller WW, Hakmeh B, Zaremba DL, Altattan M,
    Balasubramaniam M, Gibbs DS, Krause KR, Chengelis DL, Franklin BA, McCullough PA.
                                                                                                  77
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 90 of 183                   PageID #: 220


                                     Peter A. McCullough, M.D., M.P.H.

     Behavioral Predictors of Weight Regain after Bariatric Surgery. Obes Surg. 2010 Mar;20(3):349-
     56 PMID: 19554382

  M247) McCullough PA, Agarwal M, Agrawal V. Review article: Risks of coronary artery calcification
    in chronic kidney disease: do the same rules apply? Nephrology (Carlton). 2009 Jun;14(4):428-
    36. PMID: 19563385

  M248) Agrawal V, Shah A, Rice C, Franklin BA, McCullough PA. Impact of treating the metabolic
    syndrome on chronic kidney disease. Nat Rev Nephrol. 2009 Sep;5(9):520-8. Epub 2009 Jul 28.
    Review. PMID: 19636332

  M249) Moe SM, Drüeke TB, Block GA, Cannata-Andía JB, Elder G, Fukagawa M, Jorgetti V, Ketteler
    M, Langman CB, Levin A, MacLeod AM, McCann L, McCullough PA, Ott SM, Wang AY, Weisinger
    JR, Wheeler DC, Eckardt KU, Kasiske BL, Uhlig K, Moorthi R, Earley A, Persson R. Introduction
    and definition of CKD-MBD and the development of the guideline statements. Kidney Int Suppl.
    2009 Aug;(113):S1-130. PMID: 19644521

  M250) McCullough PA. Darapladib and atherosclerotic plaque: should lipoprotein-associated
    phospholipase A2 be a therapeutic target? Curr Atheroscler Rep. 2009 Sep;11(5):334-7. PMID:
    19664375

  M251) Agrawal V, Vanhecke TE, Rai B, Franklin BA, Sangal RB, McCullough PA. Albuminuria and
    Renal Function in Obese Adults Evaluated for Obstructive Sleep Apnea. Nephron Clin Pract.
    2009 Aug 12;113(3):c140-c147. PMID: 19672111

  M252) Agrawal V, Barnes MA, Ghosh AK, McCullough PA. Questionnaire instrument to assess
    knowledge of chronic kidney disease clinical practice guidelines among internal medicine
    residents. J Eval Clin Pract. 2009 Aug;15(4):733-8. PMID: 19674226

  M253) Franklin BA, McCullough PA. Cardiorespiratory fitness: an independent and additive marker
    of risk stratification and health outcomes. Mayo Clin Proc. 2009 Sep;84(9):776-9. PMID:
    19720774

  M254) Lele S, Shah S, McCullough PA, Rajapurkar M. Serum catalytic iron as a novel biomarker of
    vascular injury in acute coronary syndromes. EuroIntervention. 2009 Aug;5(3):336-42. PMID:
    19736158

  M255) McCullough PA, Hanzel GS. B-type natriuretic peptide and echocardiography in the
    surveillance of severe mitral regurgitation prior to valve surgery. J Am Coll Cardiol. 2009 Sep
    15;54(12):1107-9. PMID: 19744621

  M256) Pahle AS, Sørli D, Omland T, Knudsen CW, Westheim A, Wu AH, Steg PG, McCord J, Nowak
    RM, Hollander JE, Storrow AB, Abraham WT, McCullough PA, Maisel A. Impact of systemic


                                                                                                      78
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 91 of 183                    PageID #: 221


                                     Peter A. McCullough, M.D., M.P.H.

     hypertension on the diagnostic performance of B-type natriuretic peptide in patients with acute
     dyspnea. Am J Cardiol. 2009 Oct 1;104(7):966-71. PMID: 19766765

  M257) McCullough PA. Commentary: contrast-induced nephropathy and long-term adverse
    events: cause and effect? Nephrol Dial Transplant. 2009 Dec;24(12):3578-9. Epub 2009 Sep 25.
    PMID: 19783600

  M258) Saab G, Whaley-Connell A, McFarlane SI, Li S, Chen SC, Sowers JR, McCullough PA, Bakris GL;
    Kidney Early Evaluation Program Investigators. Obesity is associated with increased parathyroid
    hormone levels independent of glomerular filtration rate in chronic kidney disease. Metabolism.
    2009 Oct 1. PMID: 19800639

  M259) McMurray MD, Trivax JE, McCullough PA. Serum cystatin C, renal filtration function, and left
    ventricular remodeling. Circ Heart Fail. 2009 Mar;2(2):86-9. PMID: 19808322

  M260) Nori Janosz KE, Zalesin KC, Miller WM, McCullough PA. Treating type 2 diabetes: incretin
    mimetics and enhancers. Ther Adv Cardiovasc Dis. 2009 Oct;3(5):387-95. PMID: 19808944

  M261) Thakkar BV, Hirsch AT, Satran D, Bart BA, Barsness G, McCullough PA, Kennard ED, Kelsey SF,
    Henry TD. The efficacy and safety of enhanced external counterpulsation in patients with
    peripheral arterial disease. Vasc Med. 2010 Feb;15(1):15-20. Epub 2009 Oct 19. PMID:
    19841026

  M262) Keteyian SJ, Isaac D, Thadani U, Roy BA, Bensimhon DR, McKelvie R, Russell SD, Hellkamp AS,
    Kraus WE; HF-ACTION Investigators (McCullough PA Site Investigator). Safety of symptom-
    limited cardiopulmonary exercise testing in patients with chronic heart failure due to severe left
    ventricular systolic dysfunction. Am Heart J. 2009 Oct;158(4 Suppl):S72-7. PMID: 19782792

  M263) Flynn KE, Lin L, Ellis SJ, Russell SD, Spertus JA, Whellan DJ, Piña IL, Fine LJ, Schulman KA,
    Weinfurt KP; HF-ACTION Investigators (McCullough PA Site Investigator). Outcomes, health
    policy, and managed care: relationships between patient-reported outcome measures and
    clinical measures in outpatients with heart failure. Am Heart J. 2009 Oct;158(4 Suppl):S64-71.
    PMID: 19782791

  M264) Forman DE, Clare R, Kitzman DW, Ellis SJ, Fleg JL, Chiara T, Fletcher G, Kraus WE; HF-ACTION
    Investigators (McCullough PA). Relationship of age and exercise performance in patients with
    heart failure: the HF-ACTION study. Am Heart J. 2009 Oct;158(4 Suppl):S6-S15. PMID: 19782790

  M265) Atchley AE, Kitzman DW, Whellan DJ, Iskandrian AE, Ellis SJ, Pagnanelli RA, Kao A, Abdul-
    Nour K, O'Connor CM, Ewald G, Kraus WE, Borges-Neto S; HF-ACTION Investigators (McCullough
    PA). Myocardial perfusion, function, and dyssynchrony in patients with heart failure: baseline
    results from the single-photon emission computed tomography imaging ancillary study of the
    Heart Failure and A Controlled Trial Investigating Outcomes of Exercise TraiNing (HF-ACTION)
    Trial. Am Heart J. 2009 Oct;158(4 Suppl):S53-63. PMID: 19782789
                                                                                                        79
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 92 of 183                 PageID #: 222


                                    Peter A. McCullough, M.D., M.P.H.


  M266) Gardin JM, Leifer ES, Fleg JL, Whellan D, Kokkinos P, Leblanc MH, Wolfel E, Kitzman DW; HF-
    ACTION Investigators (McCullough PA). Relationship of Doppler-Echocardiographic left
    ventricular diastolic function to exercise performance in systolic heart failure: the HF-ACTION
    study. Am Heart J. 2009 Oct;158(4 Suppl):S45-52. PMID: 19782788

  M267) Felker GM, Whellan D, Kraus WE, Clare R, Zannad F, Donahue M, Adams K, McKelvie R, Piña
    IL, O'Connor CM; HF-ACTION Investigators (McCullough PA). N-terminal pro-brain natriuretic
    peptide and exercise capacity in chronic heart failure: data from the Heart Failure and a
    Controlled Trial Investigating Outcomes of Exercise Training (HF-ACTION) study. Am Heart J.
    2009 Oct;158(4 Suppl):S37-44. PMID: 19782787

  M268) Horwich TB, Leifer ES, Brawner CA, Fitz-Gerald MB, Fonarow GC; HF-ACTION Investigators
    (McCullough PA). The relationship between body mass index and cardiopulmonary exercise
    testing in chronic systolic heart failure. Am Heart J. 2009 Oct;158(4 Suppl):S31-6. PMID:
    19782786

  M269) Russell SD, Saval MA, Robbins JL, Ellestad MH, Gottlieb SS, Handberg EM, Zhou Y, Chandler B;
    HF-ACTION Investigators (McCullough PA). New York Heart Association functional class predicts
    exercise parameters in the current era. Am Heart J. 2009 Oct;158(4 Suppl):S24-30. PMID:
    19782785

  M270) Piña IL, Kokkinos P, Kao A, Bittner V, Saval M, Clare B, Goldberg L, Johnson M, Swank A,
    Ventura H, Moe G, Fitz-Gerald M, Ellis SJ, Vest M, Cooper L, Whellan D; HF-ACTION Investigators
    (McCullough PA). Baseline differences in the HF-ACTION trial by sex. Am Heart J. 2009
    Oct;158(4 Suppl):S16-23. PMID: 19782784

  M271) O'Connor CM, Whellan DJ; HF-ACTION Investigators (McCullough PA). Understanding heart
    failure through the HF-ACTION baseline characteristics. Am Heart J. 2009 Oct;158(4 Suppl):S1-5.
    PMID: 19782783

  M272) McCullough PA, Tumlin JA. Prostaglandin-Based Renal Protection Against Contrast-Induced
    Acute Kidney Injury. Circulation. 2009 Nov 3;120(18):1749-51. PMID: 19841295

  M273) McCullough PA, Khan M, James J. Serum cystatin C in the estimation of glomerular filtration
    on chronic Angiotensin-converting enzyme inhibitor therapy: an illustrative case report. J Clin
    Hypertens (Greenwich). 2009 Nov;11(11):651-5. PMID: 19878376

  M274) Agrawal V, Agarwal M, Ghosh AK, Barnes MA, McCullough PA. Identification and
    Management of Chronic Kidney Disease Complications by Internal Medicine Residents: A
    National Survey. Am J Ther. 2009 Nov 14. PMID: 19918169




                                                                                                  80
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 93 of 183                  PageID #: 223


                                    Peter A. McCullough, M.D., M.P.H.

  M275) Zalesin KC, Franklin BA, Lillystone MA, Shamoun T, Krause KR, Chengelis DL, Mucci SJ,
    Shaheen KW, McCullough PA. Differential Loss of Fat and Lean Mass in the Morbidly Obese
    after Bariatric Surgery. Metab Syndr Relat Disord. 2010 Feb;8(1):15-20. PMID: 19929598

  M276) Lubanski MS, McCullough PA. Kidney's role in hypertension. Minerva Cardioangiol. 2009
    Dec;57(6):743-59. PMID: 19942846

  M277) Agrawal V, Rai B, Fellows J, McCullough PA. In-hospital outcomes with thrombolytic therapy
    in patients with renal dysfunction presenting with acute ischaemic stroke. Nephrol Dial
    Transplant. 2010 Apr;25(4):1150-7. Epub 2009 Nov 27. PMID: 19945951

  M278) McCullough PA, Chinnaiyan KM. Annual progression of coronary calcification in trials of
    preventive therapies: a systematic review. Arch Intern Med. 2009 Dec 14;169(22):2064-70.
    PMID: 20008688

  M279) Ronco C, McCullough P, Anker SD, Anand I, Aspromonte N, Bagshaw SM, Bellomo R, Berl T,
    Bobek I, Cruz DN, Daliento L, Davenport A, Haapio M, Hillege H, House AA, Katz N, Maisel A,
    Mankad S, Zanco P, Mebazaa A, Palazzuoli A, Ronco F, Shaw A, Sheinfeld G, Soni S, Vescovo G,
    Zamperetti N, Ponikowski P; for the Acute Dialysis Quality Initiative (ADQI) consensus group.
    Cardio-renal syndromes: report from the consensus conference of the Acute Dialysis Quality
    Initiative. Eur Heart J. 2010 Mar;31(6):703-11. Epub 2009 Dec 25. PMID: 20037146

  M280) Whaley-Connell A, Pavey BS, McCullough PA, Saab G, Li S, McFarlane SI, Chen SC, Vassalotti
    JA, Collins AJ, Bakris G, Sowers JR; KEEP Investigators. Dysglycemia predicts cardiovascular and
    kidney disease in the Kidney Early Evaluation Program. J Clin Hypertens (Greenwich). 2010
    Jan;12(1):51-8. PMID: 20047632

  M281) McCullough PA, Whaley-Connell A, Brown WW, Collins AJ, Chen SC, Li S, Norris KC, Jurkovitz
    C, McFarlane S, Obialo C, Sowers J, Stevens L, Vassalotti JA, Bakris GL; on Behalf of the KEEP
    Investigators. Cardiovascular risk modification in participants with coronary disease screened by
    the Kidney Early Evaluation Program. Intern Med J. 2010 Dec;40(12):833-41. doi:
    10.1111/j.1445-5994.2009.02158.x. PMID: 21199222
  M282) Vassalotti JA, Li S, McCullough PA, Bakris GL. Kidney Early Evaluation Program: A
    Community-Based Screening Approach to Address Disparities in Chronic Kidney Disease. Semin
    Nephrol. 2010 Jan;30(1):66-73. PMID: 20116650

  M283) Trivax JE, Franklin BA, Goldstein JA, Chinnaiyan KM, Gallagher MJ, Dejong AT, Colar JM,
    Haines DE, McCullough PA. Acute Cardiac Effects of Marathon Running. J Appl Physiol. 2010
    May;108(5):1148-53. Epub 2010 Feb 11. PMID: 20150567

  M284) McCullough PA, Vassalotti JA, Collins AJ, Chen SC, Bakris GL. NKF's Kidney Early Evaluation
    Program (KEEP) annual data report 2009: executive summary. Am J Kidney Dis. 2010 Mar;55(3
    Suppl 2):S1-3. PMID: 20172443


                                                                                                      81
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 94 of 183                 PageID #: 224


                                    Peter A. McCullough, M.D., M.P.H.

  M285) Stevens LA, Li S, Wang C, Huang C, Becker BN, Bomback AS, Brown WW, Burrows NR,
    Jurkovitz CT, McFarlane SI, Norris KC, Shlipak M, Whaley-Connell AT, Chen SC, Bakris GL,
    McCullough PA. Prevalence of CKD and comorbid illness in elderly patients in the United States:
    results from the Kidney Early Evaluation Program (KEEP). Am J Kidney Dis. 2010 Mar;55(3 Suppl
    2):S23-33.PMID: 20172445

  M286) Bomback AS, Kshirsagar AV, Whaley-Connell AT, Chen SC, Li S, Klemmer PJ, McCullough PA,
    Bakris GL. Racial differences in kidney function among individuals with obesity and metabolic
    syndrome: results from the Kidney Early Evaluation Program (KEEP). Am J Kidney Dis. 2010
    Mar;55(3 Suppl 2):S4-S14.PMID: 20172446

  M287) Bagshaw SM, Cruz DN, Aspromonte N, Daliento L, Ronco F, Sheinfeld G, Anker SD, Anand I,
    Bellomo R, Berl T, Bobek I, Davenport A, Haapio M, Hillege H, House A, Katz N, Maisel A, Mankad
    S, McCullough P, Mebazaa A, Palazzuoli A, Ponikowski P, Shaw A, Soni S, Vescovo G, Zamperetti
    N, Zanco P, Ronco C; for the Acute Dialysis Quality Initiative (ADQI) Consensus Group.
    Epidemiology of cardio-renal syndromes: workgroup statements from the 7th ADQI Consensus
    Conference. Nephrol Dial Transplant. 2010 May;25(5):1406-16. Epub 2010 Feb 25. PMID:
    20185818

  M288) McCullough PA. Transplantation: Coronary angiography prior to renal transplantation. Nat
    Rev Nephrol. 2010 Mar;6(3):136-7. PMID: 20186230

  M289) McCullough PA, Verrill TA. Cardiorenal interaction: appropriate treatment of cardiovascular
    risk factors to improve outcomes in chronic kidney disease. Postgrad Med. 2010 Mar;122(2):25-
    34.PMID: 20203453

  M290) Toth PP, McCullough PA, Wegner MS, Colley KJ. Lipoprotein-associated phospholipase A2:
    role in atherosclerosis and utility as a cardiovascular biomarker. Expert Rev Cardiovasc Ther.
    2010 Mar;8(3):425-38.PMID: 20222820

  M291) Stolker JM, McCullough PA, Rao S, Inzucchi SE, Spertus JA, Maddox TM, Masoudi FA, Xiao L,
    Kosiborod M. Pre-procedural glucose levels and the risk for contrast-induced acute kidney
    injury in patients undergoing coronary angiography. J Am Coll Cardiol. 2010 Apr 6;55(14):1433-
    40.PMID: 20359592

  M292) House AA, Anand I, Bellomo R, Cruz D, Bobek I, Anker SD, Aspromonte N, Bagshaw S, Berl T,
    Daliento L, Davenport A, Haapio M, Hillege H, McCullough P, Katz N, Maisel A, Mankad S, Zanco
    P, Mebazaa A, Palazzuoli A, Ronco F, Shaw A, Sheinfeld G, Soni S, Vescovo G, Zamperetti N,
    Ponikowski P, Ronco C; for the Acute Dialysis Quality Initiative (ADQI) consensus group.
    Definition and classification of Cardio-Renal Syndromes: workgroup statements from the 7th
    ADQI Consensus Conference. Nephrol Dial Transplant. 2010 May;25(5):1416-20. Epub 2010 Mar
    12. PMID: 20228069



                                                                                                     82
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 95 of 183                   PageID #: 225


                                     Peter A. McCullough, M.D., M.P.H.

  M293) Zalesin KC, Franklin, BA, Miller WL, Nori Janosz KE, Veri Silvia, Odom JO, McCullough PA.
    Preventing Weight Regain After Bariatric Surgery: An Overview of Lifestyle and Psychosocial
    Modulators. American Journal of Lifestyle Medicine, Vol. 4, No. 2, 113-120 (2010)
    DOI:10.1177/1559827609351227

  M294) McCullough PA, Haapio M, Mankad S, Zamperetti N, Massie B, Bellomo R, Berl T, Anker SD,
    Anand I, Aspromonte N, Bagshaw SM, Bobek I, Cruz DN, Daliento L, Davenport A, Hillege H,
    House AA, Katz N, Maisel A, Mebazaa A, Palazzuoli A, Ponikowski P, Ronco F, Shaw A, Sheinfeld
    G, Soni S, Vescovo G, Zanco P, Ronco C, Berl T; for the Acute Dialysis Quality Initiative (ADQI)
    Consensus Group. Prevention of cardio-renal syndromes: workgroup statements from the 7th
    ADQI Consensus Conference. Nephrol Dial Transplant. 2010 Jun;25(6):1777-84. Epub 2010 Apr
    6. PMID: 20375030

  M295) Vanhecke TE, Kim R, Raheem SZ, McCullough PA. Myocardial ischemia in patients with
    diastolic dysfunction and heart failure. Curr Cardiol Rep. 2010 May;12(3):216-22.PMID:
    20424964

  M296) Ronco C, McCullough PA, Anker SD, Anand I, Aspromonte N, Bagshaw SM, Bellomo R, Berl T,
    Bobek I, Cruz DN, Daliento L, Davenport A, Haapio M, Hillege H, House A, Katz NM, Maisel A,
    Mankad S, Zanco P, Mebazaa A, Palazzuoli A, Ronco F, Shaw A, Sheinfeld G, Soni S, Vescovo G,
    Zamperetti N, Ponikowski P. Cardiorenal Syndromes: An Executive Summary from the
    Consensus Conference of the Acute Dialysis Quality Initiative (ADQI). Contrib Nephrol.
    2010;165:54-67. Epub 2010 Apr 20.PMID: 20427956

  M297) McCullough PA. Prevention of Cardiorenal Syndromes. Contrib Nephrol. 2010;165:101-111.
    Epub 2010 Apr 20. PMID: 20427960

  M298) Signori C, Zalesin KC, Franklin B, Miller WL, McCullough PA. Effect of Gastric Bypass on
    Vitamin D and Secondary Hyperparathyroidism. Obes Surg. 2010 Jul;20(7):949-52. PMID:
    20443152

  M299) Davenport A, Anker SD, Mebazaa A, Palazzuoli A, Vescovo G, Bellomo R, Ponikowski P, Anand
    I, Aspromonte N, Bagshaw S, Berl T, Bobek I, Cruz DN, Daliento L, Haapio M, Hillege H, House A,
    Katz N, Maisel A, Mankad S, McCullough P, Ronco F, Shaw A, Sheinfeld G, Soni S, Zamperetti N,
    Zanco P, Ronco C; Acute Dialysis Quality Initiative (ADQI) consensus group. ADQI 7: the clinical
    management of the Cardio-Renal syndromes: work group statements from the 7th ADQI
    consensus conference. Nephrol Dial Transplant. 2010 Jul;25(7):2077-89. Epub 2010 May 20.
    PMID: 20494894

  M300) Szczech LA, Granger CB, Dasta JF, Amin A, Peacock WF, McCullough PA, Devlin JW, Weir MR,
    Katz JN, Anderson FA Jr, Wyman A, Varon J; for the Studying the Treatment of Acute
    Hypertension Investigators. Acute Kidney Injury and Cardiovascular Outcomes in Acute Severe
    Hypertension. Circulation. 2010 May 25;121(20):2183-91. Epub 2010 May 10. PMID: 20458014


                                                                                                    83
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 96 of 183                 PageID #: 226


                                    Peter A. McCullough, M.D., M.P.H.

  M301) Sica D, Oren RM, Gottwald MD, Mills RM; Scios 351 Investigators.(McCullough PA,
    Investigator) Natriuretic and neurohormonal responses to nesiritide, furosemide, and combined
    nesiritide and furosemide in patients with stable systolic dysfunction. Clin Cardiol. 2010
    Jun;33(6):330-6.PMID: 20556802

  M302) Soriano-Co M, Vanhecke TE, Franklin BA, Sangal RB, Hakmeh B, McCullough PA. Increased
    central adiposity in morbidly obese patients with obstructive sleep apnoea. Intern Med J. 2011
    Jul;41(7):560-6. PMID: 20546056

  M303) McCullough PA, Zerka M, Heimbach E, Musialcyzk M, Spring T, deJong A, Jafri SS, Coleman C,
    Washington T, Raheem S, Vanhecke T, Zalesin KC. Audiocardiography in the cardiovascular
    evaluation of the morbidly obese. Clin Physiol Funct Imaging. 2010 Sep;30(5):369-74. PMID:
    20618361

  M304) McCullough PA, Verrill T. Lessons learned from acute myocardial infarction in patients with
    chronic kidney disease. J Intern Med. 2010 Jul;268(1):38-9. No abstract available. PMID:
    20642644

  M305) McCullough PA, Franklin BA, Leifer E, Fonarow GC. Impact of Reduced Kidney Function on
    Cardiopulmonary Fitness in Patients with Systolic Heart Failure. Am J Nephrol. 2010 Jul
    22;32(3):226-233. PMID: 20664198

  M306) Warnock DG, Muntner P, McCullough PA, Zhang X, McClure LA, Zakai N, Cushman M,
    Newsome BB, Kewalramani R, Steffes MW, Howard G, McClellan WM; REGARDS Investigators.
    Kidney Function, Albuminuria, and All-Cause Mortality in the REGARDS (Reasons for Geographic
    and Racial Differences in Stroke) Study. Am J Kidney Dis. 2010 Nov;56(5):861-71. Epub 2010 Aug
    8. PMID: 20692752

  M307) McCullough PA. Editorial: Contrast-Induced Acute Kidney Injury: Shifting from Elective to
    Urgent Coronary Intervention. J Interv Cardiol. 2010 Oct;23(5):467-9. doi: 10.1111/j.1540-
    8183.2010.00589.x. Epub 2010 Aug 19. PMID: 20731756

  M308) Bomback AS, Rekhtman Y, Whaley-Connell AT, Kshirsagar AV, Sowers JR, Chen SC, Li S,
    Chinnaiyan KM, Bakris GL, McCullough PA. Gestational diabetes alone, in the absence of
    subsequent diabetes, is associated with microalbuminuria: results from the Kidney Early
    Evaluation Program (KEEP). Diabetes Care. 2010 Dec;33(12):2586-91. Epub 2010 Aug 31. PMID:
    20807871

  M309) Neyou A, O'Neil B, Berman AD, Boura JA, McCullough PA. Determinants of markedly
    increased B-type natriuretic peptide in patients with ST-segment elevation myocardial
    infarction. Am J Emerg Med. 2011 Feb;29(2):141-7. Epub 2010 Mar 25. PMID: 20825778

  M310) McCullough PA. Integration of the clinical laboratory in cardiovascular medicine. Rev
    Cardiovasc Med. 2010;11 Suppl 2:S1-2. PMID: 20700097
                                                                                                     84
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 97 of 183                PageID #: 227


                                    Peter A. McCullough, M.D., M.P.H.


  M311) Lepor NE, McCullough PA. Differential diagnosis and overlap of acute chest discomfort and
    dyspnea in the emergency department. Rev Cardiovasc Med. 2010;11 Suppl 2:S13-23.PMID:
    20700098

  M312) de Lemos JA, Peacock WF, McCullough PA. Natriuretic peptides in the prognosis and
    management of acute coronary syndromes. Rev Cardiovasc Med. 2010;11 Suppl 2:S24-34.PMID:
    20700099

  M313) McCullough PA, Peacock WF, O'Neil B, de Lemos JA. Capturing the pathophysiology of acute
    coronary syndromes with circulating biomarkers. Rev Cardiovasc Med. 2010;11 Suppl 2:S3-
    12.PMID: 20700100

  M314) McCullough PA, Peacock WF, O'Neil B, de Lemos JA, Lepor NE, Berkowitz R. An evidence-
    based algorithm for the use of B-type natriuretic testing in acute coronary syndromes. Rev
    Cardiovasc Med. 2010;11 Suppl 2:S51-65.PMID: 20700103

  M315) Zalesin KC, Miller WM, Franklin B, Mudugal D, Rao Buragadda A, Boura J, Nori-Janosz K,
    Chengelis DL, Krause KR, McCullough PA. Vitamin a deficiency after gastric bypass surgery: an
    underreported postoperative complication. J Obes. 2011;2011. pii: 760695. Epub 2010 Sep
    14.PMID: 20871833

  M316) Maisel AS, Katz N, Hillege HL, Shaw A, Zanco P, Bellomo R, Anand I, Anker SD, Aspromonte N,
    Bagshaw SM, Berl T, Bobek I, Cruz DN, Daliento L, Davenport A, Haapio M, House AA, Mankad S,
    McCullough P, Mebazaa A, Palazzuoli A, Ponikowski P, Ronco F, Sheinfeld G, Soni S, Vescovo G,
    Zamperetti N, Ronco C; for the Acute Dialysis Quality Initiative (ADQI) consensus group.
    Biomarkers in kidney and heart disease. Nephrol Dial Transplant. 2011 Jan;26(1):62-74. Epub
    2010 Oct 26 PMID: 20978142

  M317) McCullough PA. Cardiorenal syndromes: pathophysiology to prevention. Int J Nephrol.
    2010 Dec 1;2010:762590.PMID: 2115153

  M318) McCullough PA, Whaley-Connell A, Brown WW, Collins AJ, Chen SC, Li S, Norris KC, Jurkovitz
    C, McFarlane S, Obialo C, Sowers J, Stevens L, Vassalotti JA, Bakris GL. Cardiovascular risk
    modification in participants with coronary disease screened by the Kidney Early Evaluation
    Program. Intern Med J. 2010 Dec;40(12):833-41. doi: 10.1111/j.1445-5994.2009.02158.x.PMID:
    21199222

  M319) Lubanski MS, Vanhecke TE, Chinnaiyan KM, Franklin BA, McCullough PA. Subclinical
    coronary atherosclerosis identified by coronary computed tomographic angiography in
    asymptomatic morbidly obese patients. Heart Int. 2010 Dec 31;5(2):e15. PubMed PMID:
    21977300



                                                                                                    85
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 98 of 183                     PageID #: 228


                                      Peter A. McCullough, M.D., M.P.H.

  M320) Rose JJ, Vanhecke TE, McCullough PA. Subarachnoid hemorrhage with neurocardiogenic
    stunning. Rev Cardiovasc Med. 2010 Fall;11(4):254-63. PMID: 21389917

  M321) McCullough PA. Micronutrients and cardiorenal disease: insights into novel assessments
    and treatment. Blood Purif. 2011;31(1-3):177-85. Epub 2011 Jan 10. PMID: 21228587

  M322) Alexander P, David S, McCullough PA. Drug-eluting coronary stents in patients with kidney
    disease. Am J Kidney Dis. 2011 Feb;57(2):188-9. No abstract available. PMID: 21251538

  M323) McCullough PA, Chinnaiyan KM, Gallagher MJ, Colar JM, Geddes T, Gold JM, Trivax JE.
    Changes in renal markers and acute kidney injury after marathon running. Nephrology (Carlton).
    2011 Feb;16(2):194-9. doi: 10.1111/j.1440-1797.2010.01354.x. PMID: 21272132

  M324) McCullough PA, Ahmad A. Cardiorenal syndromes. World J Cardiol. 2011 Jan 26;3(1):1-9.
    PMID: 21286212

  M325) Poirier P, Cornier MA, Mazzone T, Stiles S, Cummings S, Klein S, McCullough PA, Ren Fielding
    C, Franklin BA; on behalf of the AHA Obesity Committee of the Council on Nutrition, Physical
    Activity, and Metabolism. Bariatric Surgery and Cardiovascular Risk Factors: A Scientific
    Statement From the AHA. Circulation. 2011 Apr 19;123(15):1683-701. Epub 2011 Mar 14.
    PMID: 21403092

  M326) Goel SK, Bellovich K, McCullough PA. Treatment of severe metastatic calcification and
    calciphylaxis in dialysis patients. Goel SK, Bellovich K, McCullough PA. Int J Nephrol. 2011 Feb
    24;2011:701603. PMID: 21423552

  M327) McCullough PA, El-Ghoroury M, Yamasaki H. Early detection of acute kidney injury with
    neutrophil gelatinase-associated lipocalin. J Am Coll Cardiol. 2011 Apr 26;57(17):1762-4. PMID:
    21511112

  M328) Madder RD, Hickman L, Crimmins GM, Puri M, Marinescu V, McCullough PA, Safian RD.
    Validity of Estimated Glomerular Filtration Rates for Assessment of Baseline and Serial Renal
    Function in Patients with Atherosclerotic Renal Artery Stenosis: Implications for Clinical Trials of
    Renal Revascularization. Circ Cardiovasc Interv. 2011 Jun 1;4(3):219-25. Epub 2011 Apr 26.
    PMID: 21521835

  M329) Whaley-Connell A, Sowers JR, McCullough PA. The role of oxidative stress in the metabolic
    syndrome. Rev Cardiovasc Med. 2011;12(1):21-9. PMID: 21546885

  M330) McCullough PA, Capasso P. Patient Discomfort Associated with the Use of Intra-arterial
    Iodinated Contrast Media: A Meta-Analysis of Comparative Randomized Controlled Trials. BMC
    Med Imaging. 2011 May 24;11:12. doi:10.1186/1471-2342-11-12. PMID: 21609484



                                                                                                       86
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 99 of 183                 PageID #: 229


                                    Peter A. McCullough, M.D., M.P.H.

  M331) Friedewald VE, Emmett M, McCullough P, Yancy CW, Roberts WC. The Editor's Roundtable:
    Anemia and Cardiovascular Disease. Am J Cardiol. 2011 Jun 1;107(11):1630-5. PMID: 21575751

  M332) McCullough PA, Maynard RC. Treatment disparities in acute coronary syndromes, heart
    failure, and kidney disease. Contrib Nephrol. 2011;171:68-73. Epub 2011 May 23. PMID:
    21625092

  M333) McCullough PA, Vassalotti JA, Collins AJ, Chen SC, Bakris GL, Whaley-Connell AT. National
    Kidney Foundation's Kidney Early Evaluation Program (KEEP) Annual Data Report 2010:
    Executive Summary. Am J Kidney Dis. 2011 Mar;57(3 Suppl 2):S1-3. PMID: 21338845

  M334) McFarlane SI, McCullough PA, Sowers JR, Soe K, Chen SC, Li S, Vassalotti JA, Stevens LA,
    Salifu MO, Kurella Tamura M, Bomback AS, Norris KC, Collins AJ, Bakris GL, Whaley-Connell AT;
    KEEP Steering Committee. Comparison of the CKD Epidemiology Collaboration (CKD-EPI) and
    Modification of Diet in Renal Disease (MDRD) Study Equations: Prevalence of and Risk Factors
    for Diabetes Mellitus in CKD in the Kidney Early Evaluation Program (KEEP). Am J Kidney Dis.
    2011 Mar;57(3 Suppl 2):S24-31. PMID: 21338847

  M335) McCullough PA, Brown WW, Gannon MR, Vassalotti JA, Collins AJ, Chen SC, Bakris GL,
    Whaley-Connell AT. Sustainable Community-Based CKD Screening Methods Employed by the
    National Kidney Foundation's Kidney Early Evaluation Program (KEEP). Am J Kidney Dis. 2011
    Mar;57(3 Suppl 2):S4-8. PMID: 21338848

  M336) Stevens LA, Li S, Kurella Tamura M, Chen SC, Vassalotti JA, Norris KC, Whaley-Connell AT,
    Bakris GL, McCullough PA. Comparison of the CKD Epidemiology Collaboration (CKD-EPI) and
    Modification of Diet in Renal Disease (MDRD) Study Equations: Risk Factors for and
    Complications of CKD and Mortality in the Kidney Early Evaluation Program (KEEP). Am J Kidney
    Dis. 2011 Mar;57(3 Suppl 2):S9-S16. PMID: 21338849

  M337) Herzog CA, Asinger RW, Berger AK, Charytan DM, Díez J, Hart RG, Eckardt KU, Kasiske BL,
    McCullough PA, Passman RS, DeLoach SS, Pun PH, Ritz E. Cardiovascular disease in chronic
    kidney disease. A clinical update from Kidney Disease: Improving Global Outcomes (KDIGO).
    Kidney Int. 2011 Sep;80(6):572-86. PMID: 21750584

  M338) Gorges RD, Burke P, David W, Cole A, McCullough PA, David SW. Emerging practice patterns
    and outcomes of percutaneous aortic balloon valvuloplasty in patients with severe aortic
    stenosis. Rev Cardiovasc Med. 2011;12(2):e60-7. PMID: 21796084

  M339) Hanna K, Seder CW, Chengelis D, McCullough PA, Krause K. Shorter circular staple is height
    associated with lower anastomotic stricture rate in laparoscopic gastric bypass. Surg Obes Relat
    Dis. 2012 Mar-Apr;8(2):181-4. PMID: 21798822

  M340) Miller WM, Spring TJ, Zalesin KC, Kaeding KR, Nori Janosz KE, McCullough PA, Franklin BA.
    Lower Than Predicted Resting Metabolic Rate Is Associated With Severely Impaired
                                                                                                    87
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 100 of 183                   PageID #: 230


                                     Peter A. McCullough, M.D., M.P.H.

     Cardiorespiratory Fitness in Obese Individuals. Obesity (Silver Spring). 2012 Mar;20(3):505-11.
     PMID: 21836645

  M341) Zalesin KC, Franklin BA, Miller WM, Peterson ED, McCullough PA. Impact of obesity on
    cardiovascular disease. Med Clin North Am. 2011 Sep;95(5):919-37. PMID: 21855700

  M342) Khouri Y, Steigerwalt SP, Alsamara M, McCullough PA. What is the Ideal Blood Pressure Goal
    for Patients with Stage III or Higher Chronic Kidney Disease? Curr Cardiol Rep. 2011
    Dec;13(6):492-501. PMID: 21887524

  M343) Brown JR, McCullough PA, Splaine ME, Davies L, Ross CS, Dauerman HL, Robb JF, Boss R,
    Goldberg DJ, Fedele FA, Kellett MA, Phillips WJ, Ver Lee PN, Nelson EC, Mackenzie TA, O'Connor
    GT, Sarnak MJ, Malenka DJ; for the Northern New England Cardiovascular Disease Study Group.
    How do centres begin the process to prevent contrast-induced acute kidney injury: a report
    from a new regional collaborative. BMJ Qual Saf. 2012 Jan;21(1):54-62. PMID: 21890755

  M344) Horwich TB, Broderick S, Chen L, McCullough PA, Strzelczyk T, Kitzman DW, Fletcher G,
    Safford RE, Ewald G, Fine LJ, Ellis SJ, Fonarow GC. Relation Among Body Mass Index, Exercise
    Training, and Outcomes in Chronic Systolic Heart Failure. Am J Cardiol. 2011 Dec
    15;108(12):1754-9. PMID: 21907317

  M345) McCullough PA, Khambatta S, Jazrawi A. Minimizing the renal toxicity of iodinated contrast.
    Circulation. 2011 Sep 13;124(11):1210-1. PMID: 21911794

  M346) Marinescu V, McCullough PA. Nutritional and micronutrient determinants of idiopathic
    dilated cardiomyopathy: diagnostic and therapeutic implications. Expert Rev Cardiovasc Ther.
    2011 Sep;9(9):1161-70. PubMed PMID: 21932959

  M347) McCullough PA, Brown JR. Effects of Intra-Arterial and Intravenous Iso-Osmolar Contrast
    Medium (Iodixanol) on the Risk of Contrast-Induced Acute Kidney Injury: A Meta-Analysis.
    Cardiorenal Med. 2011;1(4):220-234. PMID: 22164156

  M348) McCullough PA, Al-Ejel F, Maynard RC. Lipoprotein subfractions and particle size in end-
    stage renal disease. Clin J Am Soc Nephrol. 2011 Dec;6(12):2738-9. PMID: 22157706

  M349) Lepor NE, McCullough PA. Assessing appropriateness of coronary intervention. Rev
    Cardiovasc Med. 2011;12(3):170-1. PMID: 22145194

  M350) McCullough PA, Ahmed AB, Zughaib MT, Glanz ED, Di Loreto MJ. Treatment of
    hypertriglyceridemia with fibric Acid derivatives: impact on lipid subfractions and translation
    into a reduction in cardiovascular events. Rev Cardiovasc Med. 2011;12(4):173-85. PMID:
    22249508.



                                                                                                       88
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 101 of 183                   PageID #: 231


                                     Peter A. McCullough, M.D., M.P.H.

  M351) Palazzuoli A, Beltrami M, Nodari S, McCullough PA, Ronco C. Clinical impact of renal
    dysfunction in heart failure. Rev Cardiovasc Med. 2011;12(4):186-99. PMID: 22249509.

  M352) McCullough PA, Olobatoke A, Vanhecke TE. Galectin-3: a novel blood test for the evaluation
    and management of patients with heart failure. Rev Cardiovasc Med. 2011;12(4):200-10. PMID:
    22249510.

  M353) Vanhecke TE, Franklin BA, Soman P, Lahiri A, Mieres JH, Sias T, Calnon DA, Wolinsky D,
    Udelson JE, McCullough PA. Influence of myocardial ischemia on outcomes in patients with
    systolic versus non-systolic heart failure. Am J Cardiovasc Dis. 2011;1(2):167-75. Epub 2011 Jul
    27. PMID: 22254196.

  M354) Whaley-Connell A, Bomback AS, McFarlane SI, Li S, Roberts T, Chen SC, Collins AJ, Norris K,
    Bakris GL, Sowers JR, McCullough PA; on behalf of the Kidney Early Evaluation Program
    Investigators. Diabetic Cardiovascular Disease Predicts Chronic Kidney Disease Awareness in the
    Kidney Early Evaluation Program. Cardiorenal Med. 2011 Jan;1(1):45-52. Epub 2011 Jan 17.
    PMID: 22258465.

  M355) Saab G, Whaley-Connell A, Bombeck A, Kurella Tamura M, Li S, Chen SC, McFarlane SI,
    Sowers JR, Norris K, Bakris GL, McCullough PA; for the Kidney Early Evaluation Program
    Investigators. The Association between Parathyroid Hormone Levels and the Cardiorenal
    Metabolic Syndrome in Non-Diabetic Chronic Kidney Disease. Cardiorenal Med. 2011;1(2):123-
    130. Epub 2011 Apr 15. PMID: 22258399.

  M356) Trivax JE, McCullough PA. Phidippides Cardiomyopathy: A Review and Case Illustration. Clin
    Cardiol. 2012 Feb;35(2):69-73. PMID: 22222888.

  M357) Peralta CA, Norris KC, Li S, Chang TI, Tamura MK, Jolly SE, Bakris G, McCullough PA, Shlipak
    M; for the KEEP Investigators. Blood Pressure Components and End-stage Renal Disease in
    Persons With Chronic Kidney Disease: The Kidney Early Evaluation Program (KEEP). Arch Intern
    Med. 2012 Jan 9;172(1):41-47. PMID: 22232147.

  M358) McCullough PA, Assad H. Diagnosis of Cardiovascular Disease in Patients with
    Chronic Kidney Disease. Blood Purif. 2012 Jan 20;33(1-3):112-118. [Epub ahead of
    print] PubMed PMID: 22269967.

  M359) Amin AP, Salisbury AC, McCullough PA, Gosch K, Spertus JA, Venkitachalam L, Stolker JM,
    Parikh CR, Masoudi FA, Jones PG, Kosiborod M. Trends in the incidence of acute kidney injury in
    patients hospitalized with acute myocardial infarction. Arch Intern Med. 2012 Feb
    13;172(3):246-53. PubMed PMID: 22332157.

  M360) Whaley-Connell AT, Vassalotti JA, Collins AJ, Chen SC, McCullough PA. National Kidney
    Foundation's Kidney Early Evaluation Program (KEEP) Annual Data Report 2011: Executive


                                                                                                       89
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 102 of 183                  PageID #: 232


                                     Peter A. McCullough, M.D., M.P.H.

     Summary. Am J Kidney Dis. 2012 Mar;59(3 Suppl 2):S1-4. PubMed PMID: 22339897; PubMed
     Central PMCID: PMC3285421.

  M361) Shah A, Fried LF, Chen SC, Qiu Y, Li S, Cavanaugh KL, Norris KC, Whaley-Connell AT,
    McCullough PA, Mehrotra R; KEEP Investigators. Associations Between Access to Care and
    Awareness of CKD. Am J Kidney Dis. 2012 Mar;59(3 Suppl 2):S16-23. PubMed PMID: 22339898.

  M362) Jurkovitz CT, Elliott D, Li S, Saab G, Bomback AS, Norris KC, Chen SC, McCullough PA, Whaley-
    Connell AT; KEEP Investigators. Physician Utilization, Risk-Factor Control, and CKD Progression
    Among Participants in the Kidney Early Evaluation Program (KEEP). Am J Kidney Dis. 2012
    Mar;59(3 Suppl 2):S24-33. PubMed PMID: 22339899.

  M363) Saab G, Chen SC, Li S, Bomback AS, Whaley-Connell AT, Jurkovitz CT, Norris KC, McCullough
    PA; KEEP Investigators. Association of Physician Care With Mortality in Kidney Early Evaluation
    Program (KEEP) Participants. Am J Kidney Dis. 2012 Mar;59(3 Suppl 2):S34-9. PubMed PMID:
    22339900.

  M364) Agrawal V, Jaar BG, Frisby XY, Chen SC, Qiu Y, Li S, Whaley-Connell AT, McCullough PA,
    Bomback AS; KEEP Investigators. Access to Health Care Among Adults Evaluated for CKD:
    Findings From the Kidney Early Evaluation Program (KEEP). Am J Kidney Dis. 2012 Mar;59(3
    Suppl 2):S5-S15. PubMed PMID: 22339901.

  M365) Ismail Y, Kasmikha Z, Green HL, McCullough PA. Cardio-renal syndrome type 1:
    epidemiology, pathophysiology, and treatment. Semin Nephrol. 2012 Jan;32(1):18-25. PubMed
    PMID: 22365158.

  M366) Khambatta S, Farkouh ME, Wright RS, Reeder GS, McCullough PA, Smars PA, Hickson LJ, Best
    PJ. Chronic kidney disease as a risk factor for acute coronary syndromes in patients presenting to
    the emergency room with chest pain. Transl Res. 2012 May;159(5):391-6. Epub 2012 Jan 9.
    PubMed PMID: 22500512.

  M367) Whaley-Connell A, Shlipak MG, Inker LA, Kurella Tamura M, Bomback AS, Saab G, Szpunar
    SM, McFarlane SI, Li S, Chen SC, Norris K, Bakris GL, McCullough PA; Kidney Early Evaluation
    Program Investigators. Awareness of Kidney Disease and Relationship to End-stage Renal
    Disease and Mortality. Am J Med. 2012 Jul;125(7):661-9. PubMed PMID: 22626510.

  M368) McCullough PA, Williams FJ, Stivers DN, Cannon L, Dixon S, Alexander P, Runyan D, David S.
    Neutrophil Gelatinase-Associated Lipocalin: A Novel Marker of Contrast Nephropathy Risk. Am J
    Nephrol. 2012 May 23;35(6):509-514. PubMed PMID: 22627273.

  M369) O'Keefe JH, Patil HR, Lavie CJ, Magalski A, Vogel RA, McCullough PA. Potential adverse
    cardiovascular effects from excessive endurance exercise. Mayo Clin Proc. 2012 Jun;87(6):587-
    95. PubMed PMID: 22677079.


                                                                                                   90
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 103 of 183                   PageID #: 233


                                     Peter A. McCullough, M.D., M.P.H.

  M370) McCullough PA, Ali S. Cardiac and renal function in patients with type 2 diabetes who have
    chronic kidney disease: potential effects of bardoxolone methyl. Drug Des Devel Ther.
    2012;6:141-9. Epub 2012 Jun 14. PubMed PMID: 22787387; PubMed Central PMCID:
    PMC3392144.

  M371) O'Donoghue ML, Vaidya A, Afsal R, Alfredsson J, Boden WE, Braunwald E, Cannon CP,
    Clayton TC, de Winter RJ, Fox KA, Lagerqvist B, McCullough PA, Murphy SA, Spacek R, Swahn E,
    Windhausen F, Sabatine MS. An Invasive or Conservative Strategy in Patients With Diabetes
    Mellitus and Non-ST-Segment Elevation Acute Coronary Syndromes: A Collaborative Meta-
    Analysis of Randomized Trials. J Am Coll Cardiol. 2012 Jul 10;60(2):106-11. PubMed PMID:
    22766336.

  M372) Ronco C, Cicoira M, McCullough PA. Cardiorenal Syndrome Type 1: Pathophysiological
    Crosstalk Leading to Combined Heart and Kidney Dysfunction in the Setting of Acutely
    Decompensated Heart Failure. J Am Coll Cardiol. 2012 Sep 18;60(12):1031-42. PubMed PMID:
    22840531.

  M373) Ronco C, Stacul F, McCullough PA. Subclinical acute kidney injury (AKI) due to iodine-based
    contrast media. Eur Radiol. 2013 Feb;23(2):319-23. PubMed PMID: 22895617.

  M374) McCullough PA, Larsen T, Brown JR. Theophylline or aminophylline for the prevention of
    contrast-induced acute kidney injury. Am J Kidney Dis. 2012 Sep;60(3):338-9. PubMed PMID:
    22901629.

  M375) Patil HR, O'Keefe JH, Lavie CJ, Magalski A, Vogel RA, McCullough PA. Cardiovascular damage
    resulting from chronic excessive endurance exercise. Mo Med. 2012 Jul-Aug;109(4):312-21.
    PubMed PMID: 22953596.

  M376) Bose S, Bomback AS, Mehta NN, Chen SC, Li S, Whaley-Connell A, Benjamin J, McCullough
    PA. Dysglycemia but not lipids is associated with abnormal urinary albumin excretion in diabetic
    kidney disease: a report from the Kidney Early Evaluation Program (KEEP). BMC Nephrol. 2012
    Sep 7;13:104. doi:10.1186/1471-2369-13-104. PubMed PMID: 22958709.

  M377) Wilson GD, Geddes TJ, Pruetz BL, Thibodeau BJ, Murawka A, Colar JM, McCullough PA,
    Trivax JE. SELDI-TOF-MS Serum Profiling Reveals Predictors of Cardiac MRI Changes in Marathon
    Runners. Int J Proteomics. 2012;2012:679301. Epub 2012 Sep 3. PubMed PMID: 22988506;
    PubMed Central PMCID: PMC3439948.

  M378) McCullough PA, Cowan S. Mineralocorticoid receptor antagonists and mortality in heart
    failure with concurrent atrial fibrillation. Circ Heart Fail. 2012 Sep 1;5(5):550-1. PubMed PMID:
    22991404.

  M379) Saab G, Bomback AS, McFarlane SI, Li S, Chen SC, McCullough PA, Whaley-Connell A; for the
    Kidney Early Evaluation Program Investigators. The Association of Parathyroid Hormone with
                                                                                                        91
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 104 of 183                   PageID #: 234


                                     Peter A. McCullough, M.D., M.P.H.

     ESRD and Pre-ESRD Mortality in the Kidney Early Evaluation Program. J Clin Endocrinol Metab.
     2012 Dec;97(12):4414-21. PubMed PMID: 23066118.

  M380) Whaley-Connell A, Kurella Tamura M, McCullough PA. A Decade After the KDOQI CKD
    Guidelines: Impact on the National Kidney Foundation's Kidney Early Evaluation Program (KEEP).
    Am J Kidney Dis. 2012 Nov;60(5):692-3. doi: 10.1053/j.ajkd.2012.08.008. PubMed PMID:
    23067631.

  M381) McCullough PA, Di Loreto MJ. Fibrates and cardiorenal outcomes. J Am Coll Cardiol. 2012
    Nov 13;60(20):2072-3. doi: 10.1016/j.jacc.2012.06.058. Epub 2012 Oct 17. PubMed PMID:
    23083778.

  M382) Babayev R, Whaley-Connell A, Kshirsagar A, Klemmer P, Navaneethan S, Chen SC, Li S,
    McCullough PA, Bakris G, Bomback A; KEEP Investigators. Association of Race and Body Mass
    Index With ESRD and Mortality in CKD Stages 3-4: Results From the Kidney Early Evaluation
    Program (KEEP). Am J Kidney Dis. 2013 Mar;61(3):404-12. PubMed PMID: 23260275.

  M383) Pinto de Carvalho L, McCullough PA, Gao F, Sim LL, Tan HC, Foo D, Ooi YW, Richards AM,
    Chan MY, Yeo TC. Renal function and anaemia in acute myocardial infarction. Int J Cardiol. 2013
    Sep 30;168(2):1397-401. PubMed PMID: 23305857.

  M384) Kashani K, Al-Khafaji A, Ardiles T, Artigas A, Bagshaw SM, Bell M, Bihorac A, Birkhahn R, Cely
    CM, Chawla LS, Davison DL, Feldkamp T, Forni LG, Gong MN, Gunnerson KJ, Haase M, Hackett J,
    Honore PM, Hoste EA, Joannes-Boyau O, Joannidis M, Kim P, Koyner JL, Laskowitz DT, Lissauer
    ME, Marx G, McCullough PA, Mullaney S, Ostermann M, Rimmele T, Shapiro NI, Shaw AD, Shi J,
    Sprague AM, Vincent JL, Vinsonneau C, Wagner L, Walker MG, Wilkerson RG, Zacharowski K,
    Kellum JA. Discovery and validation of cell cycle arrest biomarkers in human acute kidney injury.
    Crit Care. 2013 Feb 6;17(1):R25. [Epub ahead of print] PubMed PMID: 23388612.

  M385) Smith SW, Diercks DB, Nagurney JT, Hollander JE, Miller CD, Schrock JW, Singer AJ, Apple FS,
    McCullough PA, Ruff CT, Sesma A Jr, Peacock WF. Central versus local adjudication of myocardial
    infarction in a cardiac biomarker trial. Am Heart J. 2013 Mar;165(3):273-279.e1. doi:
    10.1016/j.ahj.2012.12.012. Epub 2013 Jan 26. PubMed PMID: 23453092.

  M386) Whaley-Connell AT, Kurella Tamura M, Jurkovitz CT, Kosiborod M, McCullough PA.
    Advances in CKD Detection and Determination of Prognosis: Executive Summary of the National
    Kidney Foundation-Kidney Early Evaluation Program (KEEP) 2012 Annual Data Report. Am J
    Kidney Dis. 2013 Apr;61(4 Suppl 2):S1-3. doi: 10.1053/j.ajkd.2013.01.006. PubMed PMID:
    23507265; PubMed Central PMCID: PMC3608929.

  M387) Amin AP, Whaley-Connell AT, Li S, Chen SC, McCullough PA, Kosiborod MN; KEEP
    Investigators. The Synergistic Relationship Between Estimated GFR and Microalbuminuria in
    Predicting Long-term Progression to ESRD or Death in Patients With Diabetes: Results From the


                                                                                                    92
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 105 of 183                 PageID #: 235


                                    Peter A. McCullough, M.D., M.P.H.

     Kidney Early Evaluation Program (KEEP). Am J Kidney Dis. 2013 Apr;61(4 Suppl 2):S12-23. doi:
     10.1053/j.ajkd.2013.01.005. PubMed PMID: 23507266.

  M388) Jurkovitz CT, Li S, Norris KC, Saab G, Bomback AS, Whaley-Connell AT, McCullough PA; KEEP
    Investigators. Association Between Lack of Health Insurance and Risk of Death and ESRD: Results
    From the Kidney Early Evaluation Program (KEEP). Am J Kidney Dis. 2013 Apr;61(4 Suppl 2):S24-
    32. doi: 10.1053/j.ajkd.2012.12.015. PubMed PMID: 23507267.

  M389) Chang TI, Li S, Chen SC, Peralta CA, Shlipak MG, Fried LF, Whaley-Connell AT, McCullough PA,
    Kurella Tamura M; KEEP Investigators. Risk Factors for ESRD in Individuals With Preserved
    Estimated GFR With and Without Albuminuria: Results From the Kidney Early Evaluation
    Program (KEEP). Am J Kidney Dis. 2013 Apr;61(4 Suppl 2):S4-S11. doi:
    10.1053/j.ajkd.2012.12.016. PubMed PMID: 23507268.

  M390) Narala KR, Hassan S, Lalonde TA, McCullough PA. Management of coronary atherosclerosis
    and acute coronary syndromes in patients with chronic kidney disease. Curr Probl Cardiol. 2013
    May;38(5):165-206. doi: 10.1016/j.cpcardiol.2012.12.004. PubMed PMID: 23590761.

  M391) Mehrotra R, Peralta CA, Chen SC, Li S, Sachs M, Shah A, Norris K, Saab G, Whaley-Connell A,
    Kestenbaum B, McCullough PA. No independent association of serum phosphorus with risk for
    death or progression to end-stage renal disease in a large screen for chronic kidney disease.
    Kidney Int. 2013 Nov;84(5):989-97. PubMed PMID: 23615501.

  M392) Runyan D, Feldman D, McCullough PA, David S, Saba S, Gorges R. Long-term Follow-up of
    Lesion-specific Outcomes Comparing Drug-eluting Stents and Bare Metal Stents in Diseased
    Saphenous Vein Grafts. Rev Cardiovasc Med. 2013;14(1):1-6. PubMed PMID: 23651982.

  M393) Lepor NE, Fouchia DD, McCullough PA. New vistas for the treatment of obesity: turning the
    tide against the leading cause of morbidity and cardiovascular mortality in the developed world.
    Rev Cardiovasc Med. 2013;14(1):20-40. PubMed PMID: 23651984.

  M394) Weisbord SD, Gallagher M, Kaufman J, Cass A, Parikh CR, Chertow GM, Shunk KA,
    McCullough PA, Fine MJ, Mor MK, Lew RA, Huang GD, Conner TA, Brophy MT, Lee J, Soliva S,
    Palevsky PM. Prevention of Contrast-Induced AKI: A Review of Published Trials and the Design of
    the Prevention of Serious Adverse Events following Angiography (PRESERVE) Trial. Clin J Am Soc
    Nephrol. 2013 Sep;8(9):1618-31. PubMed PMID: 23660180

  M395) McCullough PA, Bouchard J, Waikar SS, Siew ED, Endre ZH, Goldstein SL, Koyner JL, Macedo
    E, Doi K, Di Somma S, Lewington A, Thadhani R, Chakravarthi R, Ice C, Okusa MD, Duranteau J,
    Doran P, Yang L, Jaber BL, Meehan S, Kellum JA, Haase M, Murray PT, Cruz D, Maisel A, Bagshaw
    SM, Chawla LS, Mehta RL, Shaw AD, Ronco C. Implementation of Novel Biomarkers in the
    Diagnosis, Prognosis, and Management of Acute Kidney Injury: Executive Summary from the
    Tenth Consensus Conference of the Acute Dialysis Quality Initiative (ADQI). Contrib Nephrol.
    2013;182:5-12. doi: 10.1159/000349962. Epub 2013 May 13. PubMed PMID: 23689652.
                                                                                                    93
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 106 of 183                  PageID #: 236


                                     Peter A. McCullough, M.D., M.P.H.


  M396) McCullough PA, Shaw AD, Haase M, Bouchard J, Waikar SS, Siew ED, Murray PT, Mehta RL,
    Ronco C. Diagnosis of acute kidney injury using functional and injury biomarkers: workgroup
    statements from the tenth acute dialysis quality initiative consensus conference. Contrib
    Nephrol. 2013;182:13-29. doi: 10.1159/000349963. Epub 2013 May 13. PubMed PMID:
    23689653.

  M397) McCullough PA, Kellum JA, Haase M, Müller C, Damman K, Murray PT, Cruz D, House AA,
    Schmidt-Ott KM, Vescovo G, Bagshaw SM, Hoste EA, Briguori C, Braam B, Chawla LS, Costanzo
    MR, Tumlin JA, Herzog CA, Mehta RL, Rabb H, Shaw AD, Singbartl K, Ronco C. Pathophysiology of
    the Cardiorenal Syndromes: Executive Summary from the Eleventh Consensus Conference of the
    Acute Dialysis Quality Initiative (ADQI). Contrib Nephrol. 2013;182:82-98. doi:
    10.1159/000349966. Epub 2013 May 13. PubMed PMID: 23689657.

  M398) Haase M, Müller C, Damman K, Murray PT, Kellum JA, Ronco C, McCullough PA.
    Pathogenesis of Cardiorenal Syndrome Type 1 in Acute Decompensated Heart Failure:
    Workgroup Statements from the Eleventh Consensus Conference of the Acute Dialysis Quality
    Initiative (ADQI). Contrib Nephrol. 2013;182:99-116. doi: 10.1159/000349969. Epub 2013 May
    13. PubMed PMID: 23689658.

  M399) Cruz DN, Schmidt-Ott KM, Vescovo G, House AA, Kellum JA, Ronco C, McCullough PA.
    Pathophysiology of Cardiorenal Syndrome Type 2 in Stable Chronic Heart Failure: Workgroup
    Statements from the Eleventh Consensus Conference of the Acute Dialysis Quality Initiative
    (ADQI). Contrib Nephrol. 2013;182:117-36. doi: 10.1159/000349968. Epub 2013 May 13.
    PubMed PMID: 23689659.

  M400) Bagshaw SM, Hoste EA, Braam B, Briguori C, Kellum JA, McCullough PA, Ronco C.
    Cardiorenal syndrome type 3: pathophysiologic and epidemiologic considerations. Contrib
    Nephrol. 2013;182:137-57. doi: 10.1159/000349971. Epub 2013 May 13. PubMed PMID:
    23689660.

  M401) Tumlin JA, Costanzo MR, Chawla LS, Herzog CA, Kellum JA, McCullough PA, Ronco C.
    Cardiorenal Syndrome Type 4: Insights on Clinical Presentation and Pathophysiology from the
    Eleventh Consensus Conference of the Acute Dialysis Quality Initiative (ADQI). Contrib Nephrol.
    2013;182:158-73. doi: 10.1159/000349972. Epub 2013 May 13. PubMed PMID: 23689661.

  M402) Mehta RL, Rabb H, Shaw AD, Singbartl K, Ronco C, McCullough PA, Kellum JA. Cardiorenal
    Syndrome Type 5: Clinical Presentation, Pathophysiology and Management Strategies from the
    Eleventh Consensus Conference of the Acute Dialysis Quality Initiative (ADQI). Contrib Nephrol.
    2013;182:174-94. doi: 10.1159/000349970. Epub 2013 May 13. PubMed PMID: 23689662.

  M403) McCullough PA, Barnhart HX, Inrig JK, Reddan D, Sapp S, Patel UD, Singh AK, Szczech LA,
    Califf RM. Cardiovascular Toxicity of Epoetin-Alfa in Patients with Chronic Kidney Disease. Am J
    Nephrol. 2013 May 25;37(6):549-558. PubMed PMID: 23735819.
                                                                                                       94
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 107 of 183                   PageID #: 237


                                     Peter A. McCullough, M.D., M.P.H.


  M404) Memon I, Norris KC, Bomback AS, Peralta C, Li S, Chen SC, McCullough PA, Whaley-Connell
    A, Jurkovitz C, Tamura MK, Saab G; for the Kidney Early Evaluation Program Investigators. The
    Association between Parathyroid Hormone Levels and Hemoglobin in Diabetic and Nondiabetic
    Participants in the National Kidney Foundation's Kidney Early Evaluation Program. Cardiorenal
    Med. 2013 Jul;3(2):120-127. Epub 2013 Jun 1. PubMed PMID: 23922552; PubMed Central
    PMCID: PMC3721130.

  M405) McCullough PA, Barnard D, Clare R, Ellis SJ, Fleg JL, Fonarow GC, Franklin BA, Kilpatrick RD,
    Kitzman DW, O'Connor CM, Piña IL, Thadani U, Thohan V, Whellan DJ; for the HF-ACTION
    Investigators. Anemia and Associated Clinical Outcomes in Patients With Heart Failure Due to
    Reduced Left Ventricular Systolic Function. Clin Cardiol. 2013 Oct;36(10):611-20. PubMed
    PMID: 23929781.

  M406) Akrawinthawong K, Shaw MK, Kachner J, Apostolov EO, Basnakian AG, Shah S, Tilak J,
    McCullough PA. Urine catalytic iron and neutrophil gelatinase-associated lipocalin as companion
    early markers of acute kidney injury after cardiac surgery: a prospective pilot study. Cardiorenal
    Med. 2013 Apr;3(1):7-16. doi: 10.1159/000346815. Epub 2013 Feb 6. PubMed PMID: 23946721;
    PubMed Central PMCID: PMC3743453.

  M407) White WB, Cannon CP, Heller SR, Nissen SE, Bergenstal RM, Bakris GL, Perez AT, Fleck PR,
    Mehta CR, Kupfer S, Wilson C, Cushman WC, Zannad F; EXAMINE Investigators. (McCullough PA,
    Data Safety Monitoring Board) Alogliptin after acute coronary syndrome in patients with type 2
    diabetes. N Engl J Med. 2013 Oct 3;369(14):1327-35.

  M408) McCullough PA, Akrawinthawong K. Ascorbic Acid for the Prevention of Contrast-Induced
    Acute Kidney Injury. J Am Coll Cardiol. 2013 Dec 10;62(23):2176-7. PubMed PMID: 23994411.

  M409) Ronco C, McCullough PA, Chawla LS. Kidney attack versus heart attack: evolution of
    classification and diagnostic criteria. Lancet. 2013 Sep 14;382(9896):939-40. doi:
    10.1016/S0140-6736(13)61932-7. PubMed PMID: 24034297.

  M410) Kurella Tamura M, Li S, Chen SC, Cavanaugh KL, Whaley-Connell AT, McCullough PA,
    Mehrotra RL. Educational programs improve the preparation for dialysis and survival of patients
    with chronic kidney disease. Kidney Int. 2013 Sep 25. doi:10.1038/ki.2013.369. [Epub ahead of
    print] PubMed PMID: 24067435.

  M411) Nasser M, Larsen TR, Waanbah B, Sidiqi I, McCullough PA. Hyperacute drug-induced
    hepatitis with intravenous amiodarone: case report and review of the literature. Drug Health
    Patient Saf. 2013 Sep 26;5:191-198. PubMed PMID: 24109195.

  M412) Larsen TR, Kinni V, Zaks J, David S, McCullough PA. A Lethal Case of Influenza and Type 5
    Cardiorenal Syndrome. Blood Purif. 2013 Nov 1;36(2):112-115. PubMed PMID: 24192807.


                                                                                                        95
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 108 of 183                    PageID #: 238


                                      Peter A. McCullough, M.D., M.P.H.

  M413) Fried LF, Emanuele N, Zhang JH, Brophy M, Conner TA, Duckworth W, Leehey DJ,
    McCullough PA, O'Connor T, Palevsky PM, Reilly RF, Seliger SL, Warren SR, Watnick S, Peduzzi P,
    Guarino P; VA NEPHRON-D Investigators. Combined Angiotensin inhibition for the treatment of
    diabetic nephropathy. N Engl J Med. 2013 Nov 14;369(20):1892-903.

  M414) Parsa A, Kao WH, Xie D, Astor BC, Li M, Hsu CY, Feldman HI, Parekh RS, Kusek JW, Greene TH,
    Fink JC, Anderson AH, Choi MJ, Wright JT Jr, Lash JP, Freedman BI, Ojo A, Winkler CA, Raj DS,
    Kopp JB, He J, Jensvold NG, Tao K, Lipkowitz MS, Appel LJ; AASK Study Investigators; CRIC Study
    Investigators (McCullough PA, External Advisory Panel). APOL1 risk variants, race, and
    progression of chronic kidney disease. N Engl J Med. 2013 Dec 5;369(23):2183-96.

  M415) Costanzo MR, Chawla LS, Tumlin JA, Herzog CA, McCullough PA, Kellum JA, Ronco C. The role
    of early and sufficient isolated venovenous ultrafiltration in heart failure patients with
    pulmonary and systemic congestion. Rev Cardiovasc Med. 2013;14(2-4):e123-33. PubMed
    PMID: 24448253.

  M416) Maioli M, Toso A, Leoncini M, Musilli N, Bellandi F, Rosner MH, McCullough PA, Ronco C.
    Pre-procedural Bioimpedance Vectorial Analysis of fluid status and prediction of Contrast-
    Induced Acute Kidney Injury. J Am Coll Cardiol. 2014 Jan 30. pii: S0735-1097(14)00339-8. doi:
    10.1016/j.jacc.2014.01.025. [Epub ahead of print] PubMed PMID: 24530668.

  M417) Chawla LS, Herzog CA, Costanzo MR, Tumlin J, Kellum JA, McCullough PA, Ronco C; Acute
    Dialysis Quality Initiative (ADQI) XI Workgroup. Viewpoint: Proposal for a Functional
    Classification System of Heart Failure in Patients with End-Stage Renal Disease: Proceedings of
    the Acute Dialysis Quality Initiative (ADQI) XI Workgroup. J Am Coll Cardiol. 2014 Jan 30. pii:
    S0735-1097(14)00331-3. doi: 10.1016/j.jacc.2014.01.020. [Epub ahead of print] Review.
    PubMed PMID: 24530671.

  M418) McCullough PA. Calling for Targeted Trials in Cardiorenal Syndromes. Am J Kidney Dis. 2014
    Apr 5. pii: S0272-6386(14)00616-7. doi:10.1053/j.ajkd.2014.03.006. [Epub ahead of print]
    PubMed PMID: 24713221.

  M419) Toth PP, Shah PK, Wilkinson MJ, Davidson MH, McCullough PA. Use of microsomal
    triglyceride transfer protein inhibitors in patients with homozygous familial
    hypercholesterolemia: translating clinical trial experience into clinical practice. Rev Cardiovasc
    Med. 2014;15(1):1-10. PubMed PMID: 24762461.

  M420) McCullough PA, Beaver TM, Bennett-Guerrero E, Emmett M, Fonarow GC, Goyal A, Herzog
    CA, Kosiborod M, Palmer BF. Acute and chronic cardiovascular effects of hyperkalemia: new
    insights into prevention and clinical management. Rev Cardiovasc Med. 2014;15(1):11-23.
    PubMed PMID: 24762462.




                                                                                                         96
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 109 of 183                 PageID #: 239


                                    Peter A. McCullough, M.D., M.P.H.

  M421) McCullough PA. Practical experience using galectin-3 in heart failure. Clin Chem Lab Med.
    2014 May 8. pii:/j/cclm.ahead-of-print/cclm-2014-0278/cclm-2014-0278.xml. doi:
    10.1515/cclm-2014-0278. [Epub ahead of print] PubMed PMID: 24810562

  M422) Chin MP, Reisman SA, Bakris GL, O'Grady M, Linde PG, McCullough PA, Packham D, Vaziri
    ND, Ward KW, Warnock DG, Meyer CJ. Mechanisms Contributing to Adverse Cardiovascular
    Events in Patients with Type 2 Diabetes Mellitus and Stage 4 Chronic Kidney Disease Treated
    with Bardoxolone Methyl. Am J Nephrol. 2014 Jun 3;39(6):499-508. [Epub ahead of print]
    PubMed PMID: 24903467.

  M423) McCullough PA, Whaley-Connell AT, Vassalotti JA. The future of CKD detection: the role for
    the Kidney Early Evaluation Program. Nephrol News Issues. 2014 Apr;28(4):41-2. PubMed PMID:
    24960988.

  M424) Palazzuoli A, Pellegrini M, Ruocco G, Martini G, Franci B, Campagna MS, Gilleman M, Nuti R,
    McCullough PA, Ronco C. Continuous versus bolus intermittent loop diuretic infusion in acutely
    decompensated heart failure: a prospective randomized trial. Crit Care. 2014 Jun 28;18(3):R134.
    doi: 10.1186/cc13952. PubMed PMID: 24974232.

  M425) Manatsathit W, Al-Hamid H, Leelasinjaroen P, Hashmi U, McCullough PA. Management of
    gastrointestinal bleeding in patients anticoagulated with dabigatran compared with warfarin: a
    retrospective, comparative case review. Cardiovasc Diagn Ther. 2014 Jun;4(3):224-31. doi:
    10.3978/j.issn.2223-3652.2014.03.07. PubMed PMID: 25009791; PubMed Central PMCID:
    PMC4069982.

  M426) Neath SX, Jefferies JL, Berger JS, Wu AH, McConnell JP, Boone JL, McCullough PA, Jesse RL,
    Maisel AS. The current and future landscape of urinary thromboxane testing to evaluate
    atherothrombotic risk. Rev Cardiovasc Med. 2014;15(2):119-30. Review. PubMed PMID:
    25051129.

  M427) Brown JR, Solomon RJ, Sarnak MJ, McCullough PA, Splaine ME, Davies L, Ross CS, Dauerman
    HL, Stender JL, Conley SM, Robb JF, Chaisson K, Boss R, Lambert P, Goldberg DJ, Lucier D, Fedele
    FA, Kellett MA, Horton S, Phillips WJ, Downs C, Wiseman A, MacKenzie TA, Malenka DJ; for the
    Northern New England Cardiovascular Disease Study Group. Reducing Contrast-Induced Acute
    Kidney Injury Using a Regional Multicenter Quality Improvement Intervention. Circ Cardiovasc
    Qual Outcomes. 2014 Jul 29. pii: CIRCOUTCOMES.114.000903. [Epub ahead of print] PubMed
    PMID: 25074372.

  M428) Zimering MB, Zhang JH, Guarino PD, Emanuele N, McCullough PA, Fried LF; Investigators for
    the VA NEPHRON-D. Endothelial cell autoantibodies in predicting declining renal function, end-
    stage renal disease, or death in adult type 2 diabetic nephropathy. Front Endocrinol (Lausanne).
    2014 Aug 11;5:128. doi: 10.3389/fendo.2014.00128. eCollection 2014. PubMed PMID:
    25157242; PubMed Central PMCID: PMC4127944.


                                                                                                     97
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 110 of 183                     PageID #: 240


                                      Peter A. McCullough, M.D., M.P.H.

  M429) McCullough PA, Kellum JA, Haase M, Müller C, Damman K, Murray PT, Cruz D, House AA,
    Schmidt-Ott KM, Vescovo G, Bagshaw SM, Hoste EA, Briguori C, Braam B, Chawla LS, Costanzo
    MR, Tumlin JA, Herzog CA, Mehta RL, Rabb H, Shaw AD, Singbartl K, Ronco C. Pathophysiology of
    the Cardiorenal Syndromes: Executive Summary from the Eleventh Consensus Conference of the
    Acute Dialysis Quality Initiative (ADQI). Blood Purif. 2014;37 Suppl 2:2-13. doi:
    10.1159/000361059. Epub 2014 Jul 31. PubMed PMID: 25196564.

  M430) Hoste EA, McCullough PA, Kashani K, Chawla LS, Joannidis M, Shaw AD, Feldkamp T,
    Uettwiller-Geiger DL, McCarthy P, Shi J, Walker MG, Kellum JA; for the Sapphire Investigators.
    Derivation and validation of cutoffs for clinical use of cell cycle arrest biomarkers. Nephrol Dial
    Transplant. 2014 Sep 18. pii: gfu292. [Epub ahead of print] PubMed PMID: 25237065.

  M431) Chin MP, Wrolstad D, Bakris GL, Chertow GM, de Zeeuw D, Goldsberry A, Linde PG,
    McCullough PA, McMurray JJ, Wittes J, Meyer CJ. Risk factors for heart failure in patients with
    type 2 diabetes mellitus and stage 4 chronic kidney disease treated with bardoxolone methyl. J
    Card Fail. 2014 Dec;20(12):953-8. doi:10.1016/j.cardfail.2014.10.001. Epub 2014 Oct 13.
    PubMed PMID: 25307295.

  M432) McCullough PA, Fazel P, Choi JW. Screening, diagnosis, and management of CAD in
    asymptomatic diabetic patients. JACC Cardiovasc Imaging. 2014 Oct;7(10):1011-2. doi:
    10.1016/j.jcmg.2014.08.001. PubMed PMID: 25323163.

  M433) Hundae A, McCullough PA. Cardiac and renal fibrosis in chronic cardiorenal syndromes.
    Nephron Clin Pract. 2014;127(1-4):106-12. doi: 10.1159/000363705. Epub 2014 Sep 24. PubMed
    PMID: 25343831.

  M434) Shin HJ, McCullough PA. Focus on lipids: high-density lipoprotein cholesterol and its
    associated lipoproteins in cardiac and renal disease. Nephron Clin Pract. 2014;127(1-4):158-64.
    doi: 10.1159/000363552. Epub 2014 Sep 24. PubMed PMID:25343842.

  M435) Ball T, McCullough PA. Statins for the prevention of contrast-induced acute kidney injury.
    Nephron Clin Pract. 2014;127(1-4):165-71. doi: 10.1159/000363202. Epub 2014 Sep 24. PubMed
    PMID: 25343843.

  M436) Szczech LA, Stewart RC, Su HL, DeLoskey RJ, Astor BC, Fox CH, McCullough PA, Vassalotti JA.
    Primary Care Detection of Chronic Kidney Disease in Adults with Type-2 Diabetes: The ADD-CKD
    Study (Awareness, Detection and Drug Therapy in Type 2 Diabetes and Chronic Kidney Disease).
    PLoS One. 2014 Nov 26;9(11):e110535. doi: 10.1371/journal.pone.0110535. eCollection 2014.
    PubMed PMID: 25427285; PubMed Central PMCID: PMC4245114.

  M437) McCullough PA, Roberts WC. Peter Andrew McCullough, MD, MPH: An Interview With the
    Editor. Am J Cardiol. 2014 Dec 1;114(11):1772-85. doi: 10.1016/j.amjcard.2014.08.034. Epub
    2014 Sep 16. PubMed PMID: 25439453.


                                                                                                          98
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 111 of 183                 PageID #: 241


                                    Peter A. McCullough, M.D., M.P.H.

  M438) Roberts JK, McCullough PA. The Management of Acute Coronary Syndromes in Patients With
    Chronic Kidney Disease. Adv Chronic Kidney Dis. 2014 Nov;21(6):472-479. doi:
    10.1053/j.ackd.2014.08.005. Epub 2014 Oct 24. Review. PubMed PMID: 25443572.

  M439) McCullough PA, Jefferies JL. Novel Markers and Therapies for Patients with Acute Heart
    Failure and Renal Dysfunction. Am J Med. 2014 Nov 13. pii: S0002-9343(14)00977-2. doi:
    10.1016/j.amjmed.2014.10.035. [Epub ahead of print] PubMed PMID: 25446297.

  M440) Ball T, Wheelan K, McCullough PA. Chronic anticoagulation in chronic kidney disease. J Am
    Coll Cardiol. 2014 Dec 16;64(23):2483-5. doi: 10.1016/j.jacc.2014.09.052. PubMed PMID:
    25500232.

  M441) Akrawinthawong K, Ricci J, Cannon L, Dixon S, Kupfer K, Stivers D, Alexander P, David S,
    McCullough PA. Subclinical and clinical contrast-induced acute kidney injury: data from a novel
    blood marker for determining the risk of developing contrast-induced nephropathy (ENCINO), a
    prospective study. Ren Fail. 2014 Dec 18:1-5. [Epub ahead of print] PubMed PMID: 25519207.

  M442) McCullough PA, Mehta A, Szerlip H. Improving detection of cardiac surgery-associated acute
    kidney injury. J Am Coll Cardiol. 2014 Dec 30;64(25):2763-4. doi: 10.1016/j.jacc.2014.09.065.
    PubMed PMID: 25541129.

  M443) Lepor NE, Fouchia DD, McCullough PA. New vistas for the treatment of obesity: turning the
    tide against the leading cause of morbidity and cardiovascular mortality in the developed world.
    Rev Cardiovasc Med. 2014;15 Suppl 2:S1-19; quiz S20-1. Review. PubMed PMID: 25662755.

  M444) Watson KE, Stocker EH, Jacoby DS, McCullough PA. Advanced lipid testing: when, why, and
    in whom? Rev Cardiovasc Med. 2014;15(4):310-7; quiz 318-9. Review. PubMed PMID:
    25662925.

  M445) Charytan DM, Fishbane S, Malyszko J, McCullough PA, Goldsmith D. Cardiorenal Syndrome
    and the Role of the Bone-Mineral Axis and Anemia. Am J Kidney Dis. 2015 Feb 26. pii: S0272-
    6386(15)00084-0. doi: 10.1053/j.ajkd.2014.12.016. [Epub ahead of print] PubMed PMID:
    25727384.

  M446) Kassis HM, Minsinger KD, McCullough PA, Block CA, Sidhu MS, Brown JR. A Review of the
    Use of Iloprost, A Synthetic Prostacyclin, in the Prevention of Radiocontrast Nephropathy in
    Patients Undergoing Coronary Angiography and Intervention. Clin Cardiol. 2015 May 12. doi:
    10.1002/clc.22407. [Epub ahead of print] PubMed PMID: 25963191.

  M447) Palazzuoli A, McCullough PA, Ronco C, Nuti R. Kidney disease in heart failure: the
    importance of novel biomarkers for type 1 cardio-renal syndrome detection. Intern Emerg Med.
    2015 May 14. [Epub ahead of print] PubMed PMID: 25972236.



                                                                                                    99
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 112 of 183                  PageID #: 242


                                     Peter A. McCullough, M.D., M.P.H.

  M448) Robinson JG, Farnier M, Krempf M, Bergeron J, Luc G, Averna M, Stroes ES, Langslet G, Raal
    FJ, El Shahawy M, Koren MJ, Lepor NE, Lorenzato C, Pordy R, Chaudhari U, Kastelein JJ; ODYSSEY
    LONG TERM Investigators (McCullough PA Site PI). Efficacy and safety of alirocumab in reducing
    lipids and cardiovascular events. N Engl J Med. 2015 Apr 16;372(16):1489-99. doi:
    10.1056/NEJMoa1501031. Epub 2015 Mar 15. PubMed PMID: 25773378.

  M449) McCullough PA, Costanzo MR, Silver M, Spinowitz B, Zhang J, Lepor NE. Novel Agents for the
    Prevention and Management of Hyperkalemia. Rev Cardiovasc Med. 2015;16(2):140-55.
    PubMed PMID: 26198561.

  M450) McCullough PA, Patanker G, Stoler RC. Estimating Renal Filtration, Drug Dosing, and Clinical
    Outcomes. J Am Coll Cardiol. 2015 Jun 30;65(25):2724-5. doi: 10.1016/j.jacc.2015.05.015.
    PubMed PMID: 26112196.

  M451) Husain-Syed F, McCullough PA, Birk HW, Renker M, Brocca A, Seeger W, Ronco C. Cardio-
    Pulmonary-Renal Interactions: A Multidisciplinary Approach. J Am Coll Cardiol. 2015 Jun
    9;65(22):2433-48. doi: 10.1016/j.jacc.2015.04.024. Review. PubMed PMID: 26046738.

  M452) Anker SD, Kosiborod M, Zannad F, Piña IL, McCullough PA, Filippatos G, van der Meer P,
    Ponikowski P, Rasmussen HS, Lavin PT, Singh B, Yang A, Deedwania P. Maintenance of serum
    potassium with sodium zirconium cyclosilicate (ZS-9) in heart failure patients: results from a
    phase 3 randomized, double-blind, placebo-controlled trial. Eur J Heart Fail. 2015 May 23. doi:
    10.1002/ejhf.300. [Epub ahead of print] PubMed PMID: 26011677.

  M453) Palazzuoli A, Ruocco G, Ronco C, McCullough PA. Loop diuretics in acute heart failure:
    beyond the decongestive relief for the kidney. Crit Care. 2015 Sep 3;19:296. doi:
    10.1186/s13054-015-1017-3. PubMed PMID: 26335137; PubMed Central PMCID: PMC4559070.

  M454) McCullough PA, Young A, Shutze WP. Acute Kidney Injury After Carotid Artery Stenting. JACC
    Cardiovasc Interv. 2015 Sep;8(11):1515-7. doi: 10.1016/j.jcin.2015.07.006. PubMed PMID:
    26404205.

  M455) Fallahzadeh MK, McCullough PA. Cardiac Electromechanical Abnormalities in Hemodialysis
    Patients: Indicators of Cardiomyopathy and Future Risk. Am J Nephrol. 2015;42(3):237-8. doi:
    10.1159/000441100. Epub 2015 Oct 20. PubMed PMID: 26484657.

  M456) Thompson-Martin Y, McCullough PA, Agrawal V. Impact of an Educational Program for
    Advanced Practice Nurses on Knowledge of Kidney Disease Outcomes Quality Initiative
    Guidelines. Nephrol Nurs J. 2015 Sep-Oct;42(5):455-60, 496; quiz 461. PubMed PMID:
    26591270.

  M457) Larsen TR, Singh G, Velocci V, Nasser M, McCullough PA. Frequency of fluid overload and
    usefulness of bioimpedance in patients requiring intensive care for sepsis syndromes. Proc (Bayl


                                                                                                  100
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 113 of 183                  PageID #: 243


                                     Peter A. McCullough, M.D., M.P.H.

     Univ Med Cent). 2016 Jan;29(1):12-5. PubMed PMID: 26722156; PubMed Central PMCID:
     PMC4677841.

  M458) Charytan DM, Foley R, McCullough PA, Rogers JD, Zimetbaum P, Herzog CA, Tumlin JA; MiD
    Investigators and Committees. Arrhythmia and Sudden Death in Hemodialysis Patients: Protocol
    and Baseline Characteristics of the Monitoring in Dialysis Study. Clin J Am Soc Nephrol. 2016 Jan
    13. pii: CJN.09350915. [Epub ahead of print] PubMed PMID: 26763255.

  M459) Roberts WC, Hall SA, Ko JM, McCullough PA, Lima B. Atrophy of the Heart After Insertion of
    a Left Ventricular Assist Device and Closure of the Aortic Valve. Am J Cardiol. 2016 Mar
    1;117(5):878-9. doi: 10.1016/j.amjcard.2015.12.008. Epub 2015 Dec 13. PubMed PMID:
    26792135.

  M460) Tecson KM, Silver MA, Brune SD, Cauthen C, Kwan MD, Schussler JM, Vasudevan A, Watts JA,
    McCullough PA. Impact of Enhanced External Counterpulsation on Heart Failure
    Rehospitalization in Patients With Ischemic Cardiomyopathy. Am J Cardiol. 2015 Dec 31. pii:
    S0002-9149(15)30069-2. doi: 10.1016/j.amjcard.2015.12.024. [Epub ahead of print] PubMed
    PMID: 26813739.

  M461) McCullough PA, Roberts WC. Influence of Chronic Renal Failure on Cardiac Structure. J Am
    Coll Cardiol. 2016 Mar 15;67(10):1183-5. doi:10.1016/j.jacc.2015.11.065. PubMed PMID:
    26965539.

  M462) Palazzuoli A, Ruocco G, Pellegrini M, Beltrami M, Giordano N, Nuti R, McCullough PA.
    Prognostic Significance of Hyperuricemia in Patients With Acute Heart Failure. Am J Cardiol.
    2016 May 15;117(10):1616-21. doi: 10.1016/j.amjcard.2016.02.039. Epub 2016 Mar 2. PubMed
    PMID: 27040576.

  M463) McCullough PA, Fallahzadeh MK, Tecson KM. Predicting Acute Kidney Injury in the
    Catheterization Laboratory. J Am Coll Cardiol. 2016 Apr 12;67(14):1723-4. doi:
    10.1016/j.jacc.2016.02.007. PubMed PMID: 27056779.

  M464) Grodzinsky A, Goyal A, Gosch K, McCullough PA, Fonarow GC, Mebazaa A, Masoudi FA,
    Spertus JA, Palmer BF, Kosiborod M. Prevalence and Prognosis of Hyperkalemia in Patients with
    Acute Myocardial Infarction. Am J Med. 2016 Apr 7. pii:S0002-9343(16)30317-5. doi:
    10.1016/j.amjmed.2016.03.008. [Epub ahead of print] PubMed PMID: 27060233.

  M465) Sherwood M, McCullough PA. Chronic kidney disease from screening, detection, and
    awareness, to prevention. Lancet Glob Health. 2016 May;4(5):e288-9. doi: 10.1016/S2214-
    109X(16)30049-3. PubMed PMID: 27102186.

  M466) McCullough PA, Afzal A, Kale P. Goal-Directed Heart Failure Care in Patients With Chronic
    Kidney Disease and End-Stage Renal Disease. JACC Heart Fail. 2016 May 30. pii: S2213-


                                                                                                    101
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 114 of 183                     PageID #: 244


                                      Peter A. McCullough, M.D., M.P.H.

     1779(16)30084-1. doi: 10.1016/j.jchf.2016.03.014. [Epub ahead of print] PubMed PMID:
     27289405.

  M467) Prasad A, Sohn A, Morales J, Williams K, Bailey SR, Levin D, McCullough PA, Mehran R,
    Lopez-Cruz G, Harder J. Contemporary practice patterns related to the risk of acute kidney injury
    in the catheterization laboratory: Results from a survey of Society of Cardiovascular Angiography
    and Intervention (SCAI) cardiologists. Catheter Cardiovasc Interv. 2016 Jun 17. doi:
    10.1002/ccd.26628. [Epub ahead of print] PubMed PMID: 27315581.

  M468) Schussler JM, Vasudevan A, von Bose LJ, Won JI, McCullough PA. Comparative Efficacy of
    Transradial Versus Transfemoral Approach for Coronary Angiography and Percutaneous
    Coronary Intervention. Am J Cardiol. 2016 Aug 15;118(4):482-8. doi:
    10.1016/j.amjcard.2016.05.038. PubMed PMID: 27378143.

  M469) Zannad F, Stough WG, Lipicky RJ, Tamargo J, Bakris GL, Borer JS, Alonso García Mde L,
    Hadjadj S, Koenig W, Kupfer S, McCullough PA, Mosenzon O, Pocock S, Scheen AJ, Sourij H, Van
    der Schueren B, Stahre C, White WB, Calvo G. Assessment of cardiovascular risk of new drugs for
    the treatment of diabetes mellitus: risk assessment vs. risk aversion. Eur Heart J Cardiovasc
    Pharmacother. 2016 Jul;2(3):200-5. doi: 10.1093/ehjcvp/pvw007. Review. PubMed PMID:
    27418973; PubMed Central PMCID: PMC4907355.

  M470) McCullough PA, Bennett-Guerrero E, Chawla LS, Beaver T, Mehta RL, Molitoris BA, Eldred A,
    Ball G, Lee HJ, Houser MT, Khan S. ABT-719 for the Prevention of Acute Kidney Injury in Patients
    Undergoing High-Risk Cardiac Surgery: A Randomized Phase 2b Clinical Trial. J Am Heart Assoc.
    2016 Aug 20;5(8). pii:e003549. doi: 10.1161/JAHA.116.003549. PubMed PMID: 27543797;
    PubMed Central PMCID: PMC5015281.

  M471) Brown JR, McCullough PA, Matheny ME. Novel Developments in Acute Kidney Injury.
    Biomed Res Int. 2016;2016:2756204. doi: 10.1155/2016/2756204. PubMed PMID: 27595099;
    PubMed Central PMCID: PMC4995325.

  M472) McCullough PA, Choi JP, Feghali GA, Schussler JM, Stoler RM, Vallabahn RC, Mehta A.
    Contrast-Induced Acute Kidney Injury. J Am Coll Cardiol. 2016 Sep 27;68(13):1465-73. doi:
    10.1016/j.jacc.2016.05.099. Review. PubMed PMID:27659469.

  M473) Villa G, Neri M, Bellomo R, Cerda J, De Gaudio AR, De Rosa S, Garzotto F, Honore PM, Kellum
    J, Lorenzin A, Payen D, Ricci Z, Samoni S, Vincent JL, Wendon J, Zaccaria M, Ronco C;
    Nomenclature Standardization Initiative (NSI) Alliance (McCullough PA member). Nomenclature
    for renal replacement therapy and blood purification techniques in critically ill patients: practical
    applications. Crit Care. 2016 Oct 10;20(1):283. Review. PubMed PMID: 27719676; PubMed
    Central PMCID: PMC5056485.




                                                                                                      102
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 115 of 183                   PageID #: 245


                                     Peter A. McCullough, M.D., M.P.H.

  M474) McCullough PA, Fallahzadeh MK, Hegazi RM. Nutritional Deficiencies and Sarcopenia in
    Heart Failure: A Therapeutic Opportunity to Reduce Hospitalization and Death. Rev Cardiovasc
    Med. 2016;17(S1):S30-S39. PubMed PMID: 27725625.

  M475) Bakris GL, Burkart JM, Weinhandl ED, McCullough PA, Kraus MA. Intensive Hemodialysis,
    Blood Pressure, and Antihypertensive Medication Use. Am J Kidney Dis. 2016 Nov;68(5S1):S15-
    S23. doi: 10.1053/j.ajkd.2016.05.026. PubMed PMID:27772639.

  M476) Copland M, Komenda P, Weinhandl ED, McCullough PA, Morfin JA. Intensive Hemodialysis,
    Mineral and Bone Disorder, and Phosphate Binder Use. Am J Kidney Dis. 2016 Nov;68(5S1):S24-
    S32. doi: 10.1053/j.ajkd.2016.05.024. PubMed PMID:27772640.

  M477) Morfin JA, Fluck RJ, Weinhandl ED, Kansal S, McCullough PA, Komenda P. Intensive
    Hemodialysis and Treatment Complications and Tolerability. Am J Kidney Dis. 2016
    Nov;68(5S1):S43-S50. doi: 10.1053/j.ajkd.2016.05.021. PubMed PMID:27772642.

  M478) McCullough PA, Chan CT, Weinhandl ED, Burkart JM, Bakris GL. Intensive Hemodialysis, Left
    Ventricular Hypertrophy, and Cardiovascular Disease. Am J Kidney Dis. 2016 Nov;68(5S1):S5-S14.
    doi: 10.1053/j.ajkd.2016.05.025. PubMed PMID: 27772643.

  M479) McCullough PA, Ball T, Cox KM, Assar MD. Use of Oral Anticoagulation in the Management
    of Atrial Fibrillation in Patients with ESRD: Pro. Clin J Am Soc Nephrol. 2016 Nov 7;11(11):2079-
    2084. PubMed PMID: 27797888; PubMed Central PMCID: PMC5108189.

  M480) Zhang J, McCullough PA. Lipoic Acid in the Prevention of Acute Kidney Injury. Nephron.
    2016;134(3):133-140. PubMed PMID: 27603173.

  M481) McCullough PA, Vasudevan A, Lopez LR, Swift C, Peterson M, Bennett-Firmin J, Schiffmann R,
    Bottiglieri T. Oxidative stress reflected by increased F(2)-isoprostanes is associated with
    increasing urinary 11-dehydro thromboxane B(2) levels in patients with coronary artery disease.
    Thromb Res. 2016 Oct 26;148:85-88. doi: 10.1016/j.thromres.2016.10.022. [Epub ahead of
    print] PubMed PMID: 27815971.

  M482) Zhang J, Fallahzadeh MK, McCullough PA. Aging Male Spontaneously Hypertensive Rat as an
    Animal Model for the Evaluation of the Interplay between Contrast-Induced Acute Kidney Injury
    and Cardiorenal Syndrome in Humans. Cardiorenal Med. 2016 Nov;7(1):1-10. Epub 2016 Jul 21.
    Review. PubMed PMID:27994597; PubMed Central PMCID: PMC5159736.

  M483) Vasudevan A, Bottiglieri T, Tecson KM, Sathyamoorthy M, Schussler JM, Velasco CE, Lopez
    LR, Swift C, Peterson M, Bennett-Firmin J, Schiffmann R, McCullough PA. Residual thromboxane
    activity and oxidative stress: influence on mortality in patients with stable coronary artery
    disease. Coron Artery Dis. 2017 Jun;28(4):287-293. doi: 10.1097/MCA.0000000000000461.
    PubMed PMID: 28005558.


                                                                                                   103
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 116 of 183                   PageID #: 246


                                     Peter A. McCullough, M.D., M.P.H.

  M484) Krishnan DK, Pawlaczyk B, McCullough PA, Enright S, Kunadi A, Vanhecke TE. Point-of-Care,
    Ultraportable Echocardiography Predicts Diuretic Response in Patients Admitted with Acute
    Decompensated Heart Failure. Clin Med Insights Cardiol. 2016 Dec 19;10:201-208. doi:
    10.4137/CMC.S38896. eCollection 2016. PubMed PMID: 28008296; PubMed Central PMCID:
    PMC5170880.

  M485) Singer AJ, Than MP, Smith S, McCullough P, Barrett TW, Birkhahn R, Reed M, Thode HC,
    Arnold WD, Daniels LB, de Filippi C, Headden G, Peacock WF. Missed myocardial infarctions in
    ED patients prospectively categorized as low risk by established risk scores. Am J Emerg Med.
    2017 Jan 5. pii: S0735-6757(17)30003-7. doi: 10.1016/j.ajem.2017.01.003. [Epub ahead of print]
    PubMed PMID: 28108220.

  M486) Tecson KM, Arnold W, Barrett T, Birkhahn R, Daniels LB, DeFilippi C, Headden G, Peacock WF,
    Reed M, Singer AJ, Schussler JM, Smith S, Than MP, McCullough PA. Interpretation of positive
    troponin results among patients with and without myocardial infarction. Proc (Bayl Univ Med
    Cent). 2017 Jan;30(1):11-15. PubMed PMID: 28127121; PubMed Central PMCID: PMC5242102.

  M487) Tecson KM, Panettiere-Kennedy KS, Won JI, Garg P, Olugbode O, McCullough PA. Relation
    between proprotein convertase subtilisin/kexin type 9 and directly measured low-density
    lipoprotein cholesterol. Proc (Bayl Univ Med Cent). 2017 Jan;30(1):16-20. PubMed PMID:
    28127122; PubMed Central PMCID: PMC5242103.

  M488) McCullough PA, Vasudevan A, Sathyamoorthy M, Schussler JM, Velasco CE, Lopez LR, Swift
    C, Peterson M, Bennett-Firmin J, Schiffmann R, Bottiglieri T. Urinary 11-Dehydro-Thromboxane
    B(2) and Mortality in Patients With Stable Coronary Artery Disease. Am J Cardiol. 2017 Apr
    1;119(7):972-977. doi: 10.1016/j.amjcard.2016.12.004. Epub 2017 Jan 5. PubMed PMID:
    28139223

  M489) Vasudevan A, Singer AJ, DeFilippi C, Headden G, Schussler JM, Daniels LB, Reed M, Than MP,
    Birkhahn R, Smith SW, Barrett TW, Arnold W, Peacock WF, McCullough PA. Renal Function and
    Scaled Troponin in Patients Presenting to the Emergency Department with Symptoms of
    Myocardial Infarction. Am J Nephrol. 2017;45(4):304-309. doi: 10.1159/000458451. Epub 2017
    Feb 14. PubMed PMID:28192777.

  M490) McCullough PA, Zhang J, Ronco C. Volume expansion and contrast-induced acute kidney
    injury. Lancet. 2017 Apr 1;389(10076):1277-1278. doi:10.1016/S0140-6736(17)30540-8. Epub
    2017 Feb 21. PubMed PMID: 28236468.

  M491) Elbehary S, Szerlip HM, McCullough PA. Potassium Excretion and Outcomes in CKD: Is K
    Intake OK? Am J Kidney Dis. 2017 Mar;69(3):325-327. doi:10.1053/j.ajkd.2016.11.009. PubMed
    PMID: 28236878.

  M492) McCullough PA, Rios A, Smith B. Dialysis fistulas and heart failure. Eur Heart J. 2017 Mar 17.
    doi: 10.1093/eurheartj/ehx114. [Epub ahead of print] PubMed PMID:28329218.
                                                                                                    104
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 117 of 183                 PageID #: 247


                                    Peter A. McCullough, M.D., M.P.H.


  M493) Howard CE, McCullough PA. Decoding Acute Myocardial Infarction among Patients on
    Dialysis. J Am Soc Nephrol. 2017 May;28(5):1337-1339. doi:10.1681/ASN.2017030226. Epub
    2017 Apr 12. PubMed PMID: 28404663.

  M494) Vasudevan A, Jazi HH, Won JI, Ball T, Patankar GR, Sarmast SA, Shin HJ, McCullough PA.
    Personalized treatment of heart failure with biomarker guidance using a novel disease severity
    score. Proc (Bayl Univ Med Cent). 2017 Apr;30(2):139-142. PubMed PMID: 28405060; PubMed
    Central PMCID: PMC5349806.

  M495) Won JI, Zhang J, Tecson KM, McCullough PA. Balancing Low-density Lipoprotein Cholesterol
    Reduction and Hepatotoxicity With Lomitapide Mesylate and Mipomersen in Patients With
    Homozygous Familial Hypercholesterolemia. Rev Cardiovasc Med. 2017;18(1):21-28. PubMed
    PMID: 28509890.

  M496) Afzal A, Sarmast S, Choi JW, McCullough PA, Schussler JM. Spontaneous Coronary Artery
    Dissection: A Review of Pathogenesis, Presentations, Treatment, and Outcomes. Rev Cardiovasc
    Med. 2017;18(1):29-36. PubMed PMID: 28509891.

  M497) McCullough PA. How Trialists and Pharmaceutical Sponsors Have Failed Us by Thinking That
    Acute Heart Failure Is a 48-Hour Illness. Am J Cardiol. 2017 May 11. pii: S0002-9149(17)30795-6.
    doi: 10.1016/j.amjcard.2017.04.056. [Epub ahead of print] PubMed PMID: 28583677.

  M498) Zhang J, Bottiglieri T, McCullough PA. The Central Role of Endothelial Dysfunction in
    Cardiorenal Syndrome. Cardiorenal Med. 2017 Feb;7(2):104-117. doi: 10.1159/000452283. Epub
    2016 Dec 29. Review. PubMed PMID: 28611784; PubMed Central PMCID: PMC5465690.

  M499) Tecson KM, Erhardtsen E, Eriksen PM, Gaber AO, Germain M, Golestaneh L, Lavoria MLA,
    Moore LW, McCullough PA. Optimal cut points of plasma and urine neutrophil gelatinase-
    associated lipocalin for the prediction of acute kidney injury among critically ill adults:
    retrospective determination and clinical validation of a prospective multicentre study. BMJ
    Open. 2017 Jul 10;7(7):e016028. doi: 10.1136/bmjopen-2017-016028. PubMed PMID: 28698338

  M500) Vasudevan A, Schussler JM, Won JI, Ashcraft P, Bolanos I, Williams M, Bottiglieri T, Velasco
    CE, McCullough PA. Urinary metabolites in patients undergoing coronary catheterization via the
    radial versus femoral artery approach. Proc (Bayl Univ Med Cent). 2017 Oct;30(4):404-409.
    PubMed PMID: 28966445; PubMed Central PMCID: PMC5595375.

  M501) Azzalini L, Candilio L, McCullough PA, Colombo A. Current Risk of Contrast-Induced Acute
    Kidney Injury After Coronary Angiography and Intervention: A Reappraisal of the Literature. Can
    J Cardiol. 2017 Oct;33(10):1225-1228. doi: 10.1016/j.cjca.2017.07.482. Epub 2017 Aug 3.
    Review. PubMed PMID: 28941604.



                                                                                                 105
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 118 of 183                   PageID #: 248


                                     Peter A. McCullough, M.D., M.P.H.

  M502) Palazzuoli A, Ruocco G, De Vivo O, Nuti R, McCullough PA. Prevalence of Hyperuricemia in
    Patients With Acute Heart Failure With Either Reduced or Preserved Ejection Fraction. Am J
    Cardiol. 2017 Oct 1;120(7):1146-1150. doi: 10.1016/j.amjcard.2017.06.057. Epub 2017 Jul 17.
    PubMed PMID: 28807403.

  M503) Kovesdy CP, Appel LJ, Grams ME, Gutekunst L, McCullough PA, Palmer BF, Pitt B, Sica DA,
    Townsend RR. Potassium homeostasis in health and disease: A scientific workshop cosponsored
    by the National Kidney Foundation and the American Society of Hypertension. J Am Soc
    Hypertens. 2017 Oct 10. pii: S1933-1711(17)30337-6. doi: 10.1016/j.jash.2017.09.011. [Epub
    ahead of print] PubMed PMID: 29030153.

  M504) Afzal A, Vallabhan RC, McCullough PA. Acute kidney injury in cardiogenic shock: in search of
    early detection and clinical certainty. Eur J Heart Fail. 2017 Oct 12. doi: 10.1002/ejhf.1032.
    [Epub ahead of print] PubMed PMID: 29027337.

  M505) Ronco C, Ronco F, McCullough PA. A Call to Action to Develop Integrated Curricula in
    Cardiorenal Medicine. Blood Purif. 2017 Oct 25;44(4):251-259. doi: 10.1159/000480318. [Epub
    ahead of print] PubMed PMID: 29065398.

  M506) Ronco C, Ronco F, McCullough PA. A Call to Action to Develop Integrated Curricula in
    Cardiorenal Medicine. Rev Cardiovasc Med. 2017;18(3):93-99. PubMed PMID: 29111542.

  M507) Butler J, Hamo CE, Filippatos G, Pocock SJ, Bernstein RA, Brueckmann M, Cheung AK, George
    JT, Green JB, Januzzi JL, Kaul S, Lam CSP, Lip GYH, Marx N, McCullough PA, Mehta CR,
    Ponikowski P, Rosenstock J, Sattar N, Salsali A, Scirica BM, Shah SJ, Tsutsui H, Verma S, Wanner
    C, Woerle HJ, Zannad F, Anker SD; EMPEROR Trials Program. The potential role and rationale for
    treatment of heart failure with sodium-glucose co-transporter 2 inhibitors. Eur J Heart Fail. 2017
    Nov;19(11):1390-1400. doi: 10.1002/ejhf.933. Epub 2017 Aug 24. Review. PubMed PMID:
    28836359.

  M508) McCullough PA, David G, Todoran TM, Brilakis ES, Ryan MP, Gunnarsson C. Iso-osmolar
    contrast media and adverse renal and cardiac events after percutaneous cardiovascular
    intervention. J Comp Eff Res. 2017 Nov 9. doi: 10.2217/cer-2017-0052. [Epub ahead of print]
    PubMed PMID: 29117715.

  M509) Rocha NA, East C, Zhang J, McCullough PA. ApoCIII as a Cardiovascular Risk Factor and
    Modulation by the Novel Lipid-Lowering Agent Volanesorsen. Curr Atheroscler Rep. 2017 Nov
    9;19(12):62. doi: 10.1007/s11883-017-0697-3. Review. PubMed PMID: 29124482.

  M510) Rangaswami J, Mathew RO, McCullough PA. Resuscitation for the specialty of nephrology: is
    cardionephrology the answer? Kidney Int. 2017 Nov 11. pii: S0085-2538(17)30727-5. doi:
    10.1016/j.kint.2017.10.002. [Epub ahead of print] PubMed PMID: 29137816.



                                                                                                   106
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 119 of 183                  PageID #: 249


                                    Peter A. McCullough, M.D., M.P.H.

  M511) Kovesdy CP, Appel LJ, Grams ME, Gutekunst L, McCullough PA, Palmer BF, Pitt B, Sica DA,
    Townsend RR. Potassium Homeostasis in Health and Disease: A Scientific Workshop
    Cosponsored by the National Kidney Foundation and the American Society of Hypertension. Am
    J Kidney Dis. 2017 Dec;70(6):844-858. doi: 10.1053/j.ajkd.2017.09.003. Epub 2017 Oct 10.
    PubMed PMID: 29029808.

  M512) Ostermann M, McCullough PA, Forni LG, Bagshaw SM, Joannidis M, Shi J, Kashani K, Honore
    PM, Chawla LS, Kellum JA; all SAPPHIRE Investigators. Kinetics of Urinary Cell Cycle Arrest
    Markers for Acute Kidney Injury Following Exposure to Potential Renal Insults. Crit Care Med.
    2017 Nov 20. doi:10.1097/CCM.0000000000002847. [Epub ahead of print] PubMed PMID:
    29189343

  M513) Vasudevan A, Tecson KM, Bennett-Firmin J, Bottiglieri T, Lopez LR, Peterson M,
    Sathyamoorthy M, Schiffmann R, Schussler JM, Swift C, Velasco CE, McCullough PA. Prognostic
    value of urinary 11-dehydro-thromboxane B(2) for mortality: A cohort study of stable coronary
    artery disease patients treated with aspirin. Catheter Cardiovasc Interv. 2017 Nov 29. doi:
    10.1002/ccd.27437. [Epub ahead of print] PubMed PMID: 29193683.

  M514) Himmelfarb J, Chertow GM, McCullough PA, Mesana T, Shaw AD, Sundt TM, Brown C,
    Cortville D, Dagenais F, de Varennes B, Fontes M, Rossert J, Tardif JC. Perioperative THR-184
    and AKI after Cardiac Surgery. J Am Soc Nephrol. 2017 Dec 4. pii: ASN.2017020217. doi:
    10.1681/ASN.2017020217. [Epub ahead of print] PubMed PMID: 29203473.

  M515) McCullough PA, Rangaswami J. Real or Perceived: Hyperkalemia Is a Major Deterrent for
    Renin-Angiotensin Aldosterone System Inhibition in Heart Failure. Nephron. 2017 Dec 5. doi:
    10.1159/000485645. [Epub ahead of print] PubMed PMID: 29207385.

  M516) Keuffel E, McCullough PA, Todoran TM, Brilakis ES, Palli SR, Ryan MP, Gunnarsson C. The
    effect of major adverse renal cardiovascular event (MARCE) incidence, procedure volume, and
    unit cost on the hospital savings resulting from contrast media use in inpatient angioplasty. J
    Med Econ. 2017 Dec 15:1-9. doi: 10.1080/13696998.2017.1415912. [Epub ahead of print]
    PubMed PMID: 29226736.

  M517) Tecson KM, Brown D, Choi JW, Feghali G, Gonzalez-Stawinski GV, Hamman BL, Hebeler R,
    Lander SR, Lima B, Potluri S, Schussler JM, Stoler RC, Velasco C, McCullough PA. Major Adverse
    Renal and Cardiac Events After Coronary Angiography and Cardiac Surgery. Ann Thorac Surg.
    2018 Jun;105(6):1724-1730. doi:10.1016/j.athoracsur.2018.01.010. Epub 2018 Feb 2. PubMed
    PMID: 29408241.

  M518) Haase VH, Chertow GM, Block GA, Pergola PE, deGoma EM, Khawaja Z, Sharma A, Maroni BJ,
    McCullough PA. Effects of vadadustat on hemoglobin concentrations in patients receiving
    hemodialysis previously treated with erythropoiesis-stimulating agents. Nephrol Dial Transplant.
    2018 Apr 16. doi: 10.1093/ndt/gfy055. [Epub ahead of print] PubMed PMID: 29672740.


                                                                                                    107
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 120 of 183                   PageID #: 250


                                     Peter A. McCullough, M.D., M.P.H.

  M519) McCullough PA, Ballantyne CM, Sanganalmath SK, Langslet G, Baum SJ, Shah PK, Koren A,
    Mandel J, Davidson MH. Efficacy and Safety of Alirocumab in High-Risk Patients With Clinical
    Atherosclerotic Cardiovascular Disease and/or Heterozygous Familial Hypercholesterolemia
    (from 5 Placebo-Controlled ODYSSEY Trials). Am J Cardiol. 2018 Apr 15;121(8):940-948. doi:
    10.1016/j.amjcard.2017.12.040. Epub 2018 Feb 2. PubMed PMID: 29472008.

  M520) Zhang J, Tecson KM, Rocha NA, McCullough PA. Usefulness of alirocumab and evolocumab
    for the treatment of patients with diabetic dyslipidemia. Proc (Bayl Univ Med Cent). 2018 Apr
    11;31(2):180-184. doi: 10.1080/08998280.2018.1441255. eCollection 2018 Apr. Review.
    PubMed PMID: 29706812; PubMed Central PMCID: PMC5914471.

  M521) McCullough PA. Editorial: Robertsonian Perspectives on Atherosclerosis: The Power of Direct
    Observation. Am J Cardiol. 2018 Apr 3. pii: S0002-9149(18)30255-8. doi:
    10.1016/j.amjcard.2018.02.019. [Epub ahead of print] PubMed PMID: 29724407.

  M522) Maisel AS, Daniels LB, Anand IS, McCullough PA, Chow SL. Utility of natriuretic peptides to
    assess and manage patients with heart failure receiving angiotensin receptor blocker/neprilysin
    inhibitor therapy. Postgrad Med. 2018 Apr;130(3):299-307. doi:
    10.1080/00325481.2018.1440873. Epub 2018 Mar 29. Review. PubMed PMID: 29596012.

  M523) McCullough PA, Kluger AY. Interpreting the Wide Range of NT-proBNP Concentrations in
    Clinical Decision Making. J Am Coll Cardiol. 2018 Mar 20;71(11):1201-1203. doi:
    10.1016/j.jacc.2018.01.056. PubMed PMID: 29544602.

  M524) Turakhia MP, Blankestijn PJ, Carrero JJ, Clase CM, Deo R, Herzog CA, Kasner SE, Passman RS,
    Pecoits-Filho R, Reinecke H, Shroff GR, Zareba W, Cheung M, Wheeler DC, Winkelmayer WC,
    Wanner C; Conference Participants (McCullough PA) . Chronic kidney disease and arrhythmias:
    conclusions from a Kidney Disease: Improving Global Outcomes (KDIGO) Controversies
    Conference. Eur Heart J. 2018 Mar 7. doi:10.1093/eurheartj/ehy060. [Epub ahead of print]
    PubMed PMID: 29522134.

  M525) Cherney DZI, Lytvyn Y, McCullough PA. Cardiovascular Risk Reduction in Patients With
    Chronic Kidney Disease: Potential for Targeting Inflammation With Canakinumab. J Am Coll
    Cardiol. 2018 May 29;71(21):2415-2418. doi:10.1016/j.jacc.2018.04.008. PubMed PMID:
    29793630.

  M526) Barbin CM, Vasudevan A, Choi JW, McCullough PA, Schussler JM, Vallabhan RC, Stoler RC.
    Frequency of abnormal fractional flow reserve measurements among major coronary arteries.
    Cardiovasc Revasc Med. 2018 Apr 25. pii: S1553-8389(18)30145-3. doi:
    10.1016/j.carrev.2018.04.015. [Epub ahead of print] PubMed PMID: 29807815.

  M527) Vasudevan A, Hundae A, Borodge D, McCullough PA, Wells PJ. Frequency of atrial
    arrhythmias after atrial flutter ablation and the effect of presenting rhythm on the day of
    ablation. Proc (Bayl Univ Med Cent). 2018 May 14;31(3):280-283. doi:
                                                                                                   108
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 121 of 183                  PageID #: 251


                                     Peter A. McCullough, M.D., M.P.H.

     10.1080/08998280.2018.1464305. eCollection 2018 Jul. PubMed PMID: 29904288;PubMed
     Central PMCID: PMC5997080.

  M528) Rengarajan R, McCullough PA, Chowdhury A, Tecson KM. Identifying suspected familial
    chylomicronemia syndrome. Proc (Bayl Univ Med Cent). 2018 May 21;31(3):284-288. doi:
    10.1080/08998280.2018.1463784. eCollection 2018 Jul. PubMed PMID: 29904289; PubMed
    Central PMCID: PMC5997083.

  M529) Maioli M, Toso A, Leoncini M, Musilli N, Grippo G, Ronco C, McCullough PA, Bellandi F.
    Bioimpedance-Guided Hydration for the Prevention of Contrast-Induced Kidney Injury: The
    HYDRA Study. J Am Coll Cardiol. 2018 Jun 26;71(25):2880-2889. doi: 10.1016/j.jacc.2018.04.022.
    PubMed PMID: 29929610.

  M530) McCullough PA, Uhlig K, Neylan JF, Pergola PE, Fishbane S. Usefulness of Oral Ferric Citrate
    in Patients With Iron-Deficiency Anemia and Chronic Kidney Disease With or Without Heart
    Failure. Am J Cardiol. 2018 Aug 15;122(4):683-688. doi: 10.1016/j.amjcard.2018.04.062. Epub
    2018 May 19. PubMed PMID: 29961562.

  M531) de Albuquerque Rocha N, Neeland IJ, McCullough PA, Toto RD, McGuire DK. Effects of
    sodium glucose co-transporter 2 inhibitors on the kidney. Diab Vasc Dis Res. 2018 Sep;15(5):375-
    386. doi: 10.1177/1479164118783756. Epub 2018 Jul 2. Review. PubMed PMID: 29963920.

  M532) Chaudhry RI, Mathew RO, Sidhu MS, Sidhu-Adler P, Lyubarova R, Rangaswami J, Salman L,
    Asif A, Fleg JL, McCullough PA, Maddux F, Bangalore S. Detection of Atherosclerotic
    Cardiovascular Disease in Patients with Advanced Chronic Kidney Disease in the Cardiology and
    Nephrology Communities. Cardiorenal Med. 2018;8(4):285-295. doi: 10.1159/000490768. Epub
    2018 Aug 3. PubMed PMID:30078001.

  M533) Kazory A, McCullough PA, Rangaswami J, Ronco C. Cardionephrology: Proposal for a
    Futuristic Educational Approach to a Contemporary Need. Cardiorenal Med. 2018;8(4):296-301.
    doi: 10.1159/000490744. Epub 2018 Aug 8. Review. PubMed PMID: 30089281.

  M534) Kluger AY, McCullough PA. Semaglutide and GLP-1 analogues as weight-loss agents. Lancet.
    2018 Aug 25;392(10148):615-616. doi: 10.1016/S0140-6736(18)31826-9. Epub 2018 Aug 16.
    PubMed PMID: 30122306.

  M535) Ambrosy AP, Mulder H, Coles A, Krauss WE, Lam CSP, McCullough PA, Pina I, Tromp J,
    Whellan DJ, O'Connor CM, Mentz RJ. Renal Function and Exercise Training in AmbulatoryHeart
    Failure Patients With a Reduced Ejection Fraction. Am J Cardiol. 2018 Sep 15;122(6):999-1007.
    doi: 10.1016/j.amjcard.2018.06.011. Epub 2018 Jun 23. PubMed PMID: 30269900.

  M536) McCullough PA, Todoran TM, Brilakis ES, Ryan MP, Gunnarsson C. Rate of major adverse
    renal or cardiac events with iohexol compared to other low osmolar contrast media during


                                                                                                   109
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 122 of 183                  PageID #: 252


                                     Peter A. McCullough, M.D., M.P.H.

     interventional cardiovascular procedures. Catheter Cardiovasc Interv. 2018 Oct 2. doi:
     10.1002/ccd.27807. [Epub ahead of print] PubMed PMID: 30280476.

  M537) McCullough PA, Soman S. Cardiorenal Syndrome: A Call to Action for a Pressing Medical
    Issue. Adv Chronic Kidney Dis. 2018 Sep;25(5):379-381. doi: 10.1053/j.ackd.2018.08.011.
    PubMed PMID: 30309454.

  M538) Rangaswami J, McCullough PA. Heart Failure in End-Stage Kidney Disease: Pathophysiology,
    Diagnosis, and Therapeutic Strategies. Semin Nephrol. 2018 Nov;38(6):600-617. doi:
    10.1016/j.semnephrol.2018.08.005. Review. PubMed PMID: 30413254.

  M539) Goyal A, Chatterjee K, Mathew RO, Sidhu MS, Bangalore S, McCullough PA, Rangaswami J.
    In-Hospital Mortality and Major Adverse Cardiovascular Events after Kidney Transplantation in
    the United States. Cardiorenal Med. 2018 Nov 14;9(1):51-60. doi: 10.1159/000492731. [Epub
    ahead of print] PubMed PMID: 30428461.

  M540) McCullough PA. Treatment of Orthostatic Hypotension Due to Autonomic Dysfunction
    (Neurogenic Orthostatic Hypotension) in a Patient with Cardiovascular Disease and Parkinson's
    Disease. Cardiol Ther. 2019 Jun;8(1):145-150. Doi: 10.1007/s40119-018-0124-z. Epub 2019 Jan
    9. PubMed PMID: 30627953.

  M541) Vasudevan A, Choi JW, Feghali GA, Lander SR, Jialiang L, Schussler JM, Stoler RC, Vallabhan
    RC, Velasco CE, McCullough PA. Event dependence in the analysis of cardiovascular
    readmissions postpercutaneous coronary intervention. J Investig Med. 2019 Jan 18. pii: jim-
    2018-000873. doi: 10.1136/jim-2018-000873. [Epub ahead of print] PubMed PMID: 30659091.

  M542) Rocha NA, McCullough PA. Cardiovascular outcomes in diabetic kidney disease: insights
    from recent clinical trials. Kidney Int Suppl (2011). 2018 Jan;8(1):8-17. doi:
    10.1016/j.kisu.2017.10.004. Epub 2017 Dec 29. Review. PubMed PMID: 30675434; PubMed
    Central PMCID: PMC6336216.

  M543) Rangaswami J, Bhalla V, Blair JEA, Chang TI, Costa S, Lentine KL, Lerma EV, Mezue K, Molitch
    M, Mullens W, Ronco C, Tang WHW, McCullough PA; American Heart Association Council on the
    Kidney in Cardiovascular Disease and Council on Clinical Cardiology. Cardiorenal Syndrome:
    Classification, Pathophysiology, Diagnosis, and Treatment Strategies: A Scientific Statement
    From the American Heart Association. Circulation. 2019 Apr 16;139(16):e840-e878. doi:
    10.1161/CIR.0000000000000664. PubMed PMID: 30852913.

  M544) Ball TN, Vasudevan A, Mi Ko J, Assar MD, McCullough PA, Stoler RC. Analysis of
    electrocardiographic intervals before and after transcatheter aortic valve implantation to predict
    the need for permanent pacing. Proc (Bayl Univ Med Cent). 2018 Sep 11;31(4):407-413. doi:
    10.1080/08998280.2018.1471884. eCollection 2018 Oct. PubMed PMID: 30948968; PubMed
    Central PMCID: PMC6413979.


                                                                                                  110
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 123 of 183                 PageID #: 253


                                    Peter A. McCullough, M.D., M.P.H.

  M545) Brown K, Adams J, McCullough PA. Comparison of reflex, resistance training, and core
    activities using change in blood pressure over time after spontaneous coronary artery
    dissection. Proc (Bayl Univ Med Cent). 2019 Jan 14;32(1):113-115. doi:
    10.1080/08998280.2018.1533308. eCollection 2019 Jan. PubMed PMID: 30956602; PubMed
    Central PMCID: PMC6442865.

  M546) Sudhakaran S, McCullough PA. Common laboratory parameters as indicators of multi-organ
    dysfunction in acute heart failure. Eur J Heart Fail. 2019 Apr 11. doi: 10.1002/ejhf.1466. [Epub
    ahead of print] PubMed PMID: 30972928.

  M547) Rangaswami J, Mathew RO, Parasuraman R, Tantisattamo E, Lubetzky M, Rao S, Yaqub MS,
    Birdwell KA, Bennett W, Dalal P, Kapoor R, Lerma EV, Lerman M, McCormick N, Bangalore S,
    McCullough PA, Dadhania DM. Cardiovascular disease in the kidney transplant recipient:
    epidemiology, diagnosis and management strategies. Nephrol Dial Transplant. 2019 May
    1;34(5):760-773. doi: 10.1093/ndt/gfz053. PubMed PMID: 30984976.

  M548) Rangaswami J, Soman S, McCullough PA. Key Updates in Cardio-Nephrology from 2018:
    Springboard to a Bright Future. Cardiorenal Med. 2019 Apr 17;9(4):222-228. doi:
    10.1159/000498916. [Epub ahead of print] PubMed PMID: 30995636.

  M549) Zhang J, Rocha NA, McCullough PA. Contribution of ApoCIII to Diabetic Dyslipidemia and
    Treatment With Volanesorsen. Rev Cardiovasc Med. 2018 Mar 30;19(1):13-19. doi:
    10.31083/j.rcm.2018.01.890. PubMed PMID: 31032598.

  M550) Tumlin JA, Roy-Chaudhury P, Koplan BA, Costea AI, Kher V, Williamson D, Pokhariyal S,
    Charytan DM; MiD investigators and Committees (McCullough PA) . Relationship between
    dialytic parameters and reviewer confirmed arrhythmias in hemodialysis patients in the
    monitoring in dialysis study. BMC Nephrol. 2019 Mar 5;20(1):80. doi: 10.1186/s12882-019-1212-
    6. PubMed PMID: 30836948; PubMed Central PMCID: PMC6402171.

  M551) Kluger AY, Tecson KM, Barbin CM, Lee AY, Lerma EV, Rosol ZP, Rangaswami J, Lepor NE,
    Cobble ME, McCullough PA. Cardiorenal Outcomes in the CANVAS, DECLARE-TIMI 58, and
    EMPA-REG OUTCOME Trials: A Systematic Review. Rev Cardiovasc Med. 2018 Jun 30;19(2):41-
    49. doi: 10.31083/j.rcm.2018.02.907. PubMed PMID: 31032602.

  M552) McCullough PA, Kluger AY, Tecson KM, Barbin CM, Lee AY, Lerma EV, Rosol ZP, Kluger SL,
    Rangaswami J. Inhibition of the Sodium-Proton Antiporter (Exchanger) is a Plausible Mechanism
    of Potential Benefit and Harm for Drugs Designed to Block Sodium Glucose Co-transporter 2. Rev
    Cardiovasc Med. 2018 Jun 30;19(2):51-63. doi: 10.31083/j.rcm.2018.02.021. PubMed PMID:
    31032603.

  M553) Zanoli L, Lentini P, Briet M, Castellino P, House AA, London GM, Malatino L, McCullough PA,
    Mikhailidis DP, Boutouyrie P. Arterial Stiffness in the Heart Disease of CKD. J Am Soc Nephrol.


                                                                                                  111
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 124 of 183                  PageID #: 254


                                    Peter A. McCullough, M.D., M.P.H.

     2019 Apr 30. pii: ASN.2019020117. doi: 10.1681/ASN.2019020117. [Epub ahead of print]
     PubMed PMID: 31040188.

  M554) House AA, Wanner C, Sarnak MJ, Piña IL, McIntyre CW, Komenda P, Kasiske BL, Deswal A,
    deFilippi CR, Cleland JGF, Anker SD, Herzog CA, Cheung M, Wheeler DC, Winkelmayer WC,
    McCullough PA; Conference Participants. Heart failure in chronic kidney disease: conclusions
    from a Kidney Disease: Improving Global Outcomes (KDIGO) Controversies Conference. Kidney
    Int. 2019 Apr 30. pii: S0085-2538(19)30276-5. doi: 10.1016/j.kint.2019.02.022. [Epub ahead of
    print] PubMed PMID: 31053387.

  M555) Sudhakaran S, Bottiglieri T, Tecson KM, Kluger AY, McCullough PA. Alteration of lipid
    metabolism in chronic kidney disease, the role of novel antihyperlipidemic agents, and future
    directions. Rev Cardiovasc Med. 2018 Sep 30;19(3):77-88. doi: 10.31083/j.rcm.2018.03.908.
    PubMed PMID: 31054556.

  M556) Rangaswami J, Soman S, McCullough PA. Key updates in Cardio-Nephrology from 2018:
    springboard to a bright Future. Rev Cardiovasc Med. 2018 Dec 30;19(4):113-116. doi:
    10.31083/j.rcm.2018.04.896. PubMed PMID: 31064161.

  M557) Tecson KM, Hashemi H, Afzal A, Gong TA, Kale P, McCullough PA. Community-Acquired
    Acute Kidney Injury as a Risk Factor of de novo Heart Failure Hospitalization. Cardiorenal Med.
    2019 May 10;9(4):252-260. doi: 10.1159/000499669. [Epub ahead of print] PubMed PMID:
    31079099.

  M558) Tumlin JA, Roy-Chaudhury P, Koplan BA, Costea AI, Kher V, Williamson D, Pokhariyal S,
    Charytan DM; MiD investigators and Committees (McCullough PA). Relationship between
    dialytic parameters and reviewer confirmed arrhythmias in hemodialysis patients in the
    monitoring in dialysis study. BMC Nephrol. 2019 Mar 5;20(1):80. doi:10.1186/s12882-019-1212-
    6. PubMed PMID: 30836948; PubMed Central PMCID:PMC6402171.

  M559) Vijayaraghavan K, McCullough PA, Singh B, Gupta M, Enas E, Mohan V, Misra A, Deedwania
    P, Brinton EA; for the Consensus Panel Steering Committee . Cardiometabolic-Renal Disease in
    South Asians: Consensus Recommendations from the Cardio Renal Society of America.
    Cardiorenal Med. 2019 May 10;9(4):240-251. doi: 10.1159/000499341. [Epub ahead of print]
    PubMed PMID: 31079117.

  M560) McCullough PA, Mehta HS, Cork DP, Barker CM, Gunnarsson C, Mollenkopf S, Van Houten J,
    Verta P. The healthcare burden of disease progression in Medicare patients with functional
    mitral regurgitation. J Med Econ. 2019 May 20:1. doi: 10.1080/13696998.2019.1621325. [Epub
    ahead of print] PubMed PMID: 31104524.

  M561) Spinowitz BS, Fishbane S, Pergola PE, Roger SD, Lerma EV, Butler J, von Haehling S, Adler SH,
    Zhao J, Singh B, Lavin PT, McCullough PA, Kosiborod M, Packham DK; ZS-005 Study Investigators.
    Sodium Zirconium Cyclosilicate among Individuals with Hyperkalemia: A 12-Month Phase 3
                                                                                                    112
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 125 of 183                PageID #: 255


                                    Peter A. McCullough, M.D., M.P.H.

     Study. Clin J Am Soc Nephrol. 2019 May 20. pii: CJN.12651018. doi: 10.2215/CJN.12651018.
     [Epub ahead of print] PubMed PMID: 31110051.

  M562) Rangaswami J, McCullough PA. Clinical Context of Dyskalemias Across the Heart Failure
    Spectrum and Their Associated Adverse Outcomes. JACC Heart Fail. 2019 Jun;7(6):533. doi:
    10.1016/j.jchf.2019.01.005. PubMed PMID: 31146878.

  M563) Ahmad FS, Kallen MA, Schifferdecker KE, Carluzzo KL, Yount SE, Gelow JM, McCullough PA,
    Kimmel SE, Fisher ES, Cella D. Development and Initial Validation of the PROMIS®-Plus-HF Profile
    Measure. Circ Heart Fail. 2019 Jun;12(6):e005751. doi: 10.1161/CIRCHEARTFAILURE.118.005751.
    Epub 2019 Jun 5. PubMed PMID: 31163985; PubMed Central PMCID: PMC6711378.

  M564) Rizk DV, Silva AL, Pergola PE, Toto R, Warnock DG, Chin MP, Goldsberry A, O'Grady M, Meyer
    CJ, McCullough PA. Effects of Bardoxolone Methyl on Magnesium in Patients with Type 2
    Diabetes Mellitus and Chronic Kidney Disease. Cardiorenal Med. 2019;9(5):316-325. doi:
    10.1159/000500612. Epub 2019 Jun 6. PubMed PMID: 31170712.

  M565) Vasudevan A, Choi JW, Feghali GA, Kluger AY, Lander SR, Tecson KM, Sathyamoorthy M,
    Schussler JM, Stoler RC, Vallabhan RC, Velasco CE, Yoon A, McCullough PA. First and recurrent
    events after percutaneous coronary intervention: implications for survival analyses. Scand
    Cardiovasc J. 2019 Jul 25:1-6. doi: 10.1080/14017431.2019.1645349. [Epub ahead of print]
    PubMed PMID: 31315473.

  M566) Cedars A, Tecson KM, Zaidi AN, Lorts A, McCullough PA. Impact of Durable Ventricular Assist
    Device Support on Outcomes of Patients with Congenital Heart Disease Waiting for Heart
    Transplant. ASAIO J. 2019 Jul 15. doi:10.1097/MAT.0000000000001041. [Epub ahead of print]
    PubMed PMID: 31335373.

  M567) Rangaswami J, Bangalore S, Kaplan B, Birdwell KA, Wiseman AC, McCullough PA, Dadhania
    DM. Cardiovascular disease care fragmentation in kidney transplantation: a call for action.
    Kidney Int. 2019 Sep;96(3):568-571. doi: 10.1016/j.kint.2019.04.042. Epub 2019 Jun 10. PubMed
    PMID: 31349974.

  M568) Rossing P, Block GA, Chin MP, Goldsberry A, Heerspink HJL, McCullough PA, Meyer CJ,
    Packham D, Pergola PE, Spinowitz B, Sprague SM, Warnock DG, Chertow GM. Effect of
    bardoxolone methyl on the urine albumin-to-creatinine ratio in patients with type 2 diabetes
    and stage 4 chronic kidney disease. Kidney Int. 2019 May 16. pii: S0085-2538(19)30503-4. doi:
    10.1016/j.kint.2019.04.027. [Epub ahead of print] PubMed PMID: 31377056.

  M569) Kluger AY, Tecson KM, Lee AY, Lerma EV, Rangaswami J, Lepor NE, Cobble ME, McCullough
    PA. Class effects of SGLT2 inhibitors on cardiorenal outcomes. Cardiovasc Diabetol. 2019 Aug
    5;18(1):99. doi: 10.1186/s12933-019-0903-4. Review. PubMed PMID: 31382965; PubMed
    Central PMCID: PMC6683461.


                                                                                                 113
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 126 of 183                  PageID #: 256


                                     Peter A. McCullough, M.D., M.P.H.

  M570) McCullough PA, Mehta HS, Barker CM, Cork DP, Gunnarsson C, Ryan MP, Baker ER, Van
    Houten J, Mollenkopf S, Verta P. The Economic Impact of Mitral Regurgitation on Patients With
    Medically Managed Heart Failure. Am J Cardiol. 2019 Oct 15;124(8):1226-1231. doi:
    10.1016/j.amjcard.2019.07.033. Epub 2019 Jul 30. PubMed PMID: 31470974.

  M571) Singhania G, Ejaz AA, McCullough PA, Kluger AY, Balamuthusamy S, Dass B, Singhania N,
    Agarwal A. Continuation of Chronic Heart Failure Therapies During Heart Failure Hospitalization -
    a Review. Rev Cardiovasc Med. 2019 Sep 30;20(3):111-120. doi: 10.31083/j.rcm.2019.03.562.
    Review. PubMed PMID: 31601085.

  M572) McCullough PA, Ostermann M, Forni LG, Bihorac A, Koyner JL, Chawla LS, Shi J, Kampf JP,
    McPherson P, Kellum JA; the Sapphire Investigators. Serial Urinary Tissue Inhibitor of
    Metalloproteinase-2 and Insulin-Like Growth Factor-Binding Protein 7 and the Prognosis for
    Acute Kidney Injury over the Course of Critical Illness. Cardiorenal Med. 2019;9(6):358-369. doi:
    10.1159/000502837. Epub 2019 Oct 16. PubMed PMID: 31618746.

  M573) Husain-Syed F, Birk HW, Ronco C, Schörmann T, Tello K, Richter MJ, Wilhelm J, Sommer N,
    Steyerberg E, Bauer P, Walmrath HD, Seeger W, McCullough PA, Gall H, Ghofrani HA. Doppler-
    Derived Renal Venous Stasis Index in the Prognosis of Right Heart Failure. J Am Heart Assoc.
    2019 Nov 5;8(21):e013584. doi: 10.1161/JAHA.119.013584. Epub 2019 Oct 19. PubMed PMID:
    31630601; PubMed Central PMCID: PMC6898799.

  M574) Haq A, McCullough PA. The Promise of next generation sequencing micro RNA for the
    discovery of new targets in contrast induced acute kidney injury. Ann Transl Med. 2019
    Sep;7(18):424. doi: 10.21037/atm.2019.07.83. PubMed PMID: 31700860; PubMed Central
    PMCID: PMC6803241.

  M575) Lo KB, Gul F, Ram P, Kluger AY, Tecson KM, McCullough PA, Rangaswami J. The Effects of
    SGLT2 Inhibitors on Cardiovascular and Renal Outcomes in Diabetic Patients: A Systematic
    Review and Meta-Analysis. Cardiorenal Med. 2020;10(1):1-10. doi: 10.1159/000503919. Epub
    2019 Nov 19. PubMed PMID: 31743918.

  M576) Raju B, McCullough PA. Circulating plasma dipeptidyl dipeptidase 3 and the prognosis of
    cardiogenic shock. Eur J Heart Fail. 2020 Feb;22(2):287-289. doi:10.1002/ejhf.1623. Epub 2019
    Nov 28. PubMed PMID: 31779037.

  M577) Husain-Syed F, Birk HW, Tello K, Richter MJ, Ronco C, McCullough PA, Schörmann T, Ferrari
    F, Yücel G, Yazdani B, Walmrath HD, Seeger W, Gall H, Ghofrani HA. Alterations in Doppler-
    derived renal venous stasis index during decompensation of right heart failure and fluid
    overload in a patient with pulmonary hypertension. Rev Cardiovasc Med. 2019 Dec
    30;20(4):263-266. doi: 10.31083/j.rcm.2019.04.564. PubMed PMID: 31912717.

  M578) Weir MR, McCullough PA, Buse JB, Anderson J. Renal and Cardiovascular Effects of Sodium
    Glucose Co-Transporter 2 Inhibitors in Patients with Type 2 Diabetes and Chronic Kidney
                                                                                                   114
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 127 of 183                  PageID #: 257


                                    Peter A. McCullough, M.D., M.P.H.

     Disease: Perspectives on the Canagliflozin and Renal Events in Diabetes with Established
     Nephropathy Clinical Evaluation Trial Results. Am J Nephrol. 2020;51(4):276-288. doi:
     10.1159/000506533. Epub 2020 Mar 13. PMID: 32172239.

  M579) Cork DP, McCullough PA, Mehta HS, Barker CM, Van Houten J, Gunnarsson C, Ryan MP,
    Baker ER, Mollenkopf S, Verta P. The economic impact of clinically significant tricuspid
    regurgitation in a large, administrative claims database. J Med Econ. 2020 Mar 2:1-8. doi:
    10.1080/13696998.2020.1718681. [Epub ahead of print] PubMed PMID: 31952454.

  M580) Xu MX, Teng RL, Ruddy TD, Schoenhagen P, Bartel T, Di Bartolomeo R, Aksoy O, Desai M, von
    Kodolitsch Y, Escaned J, McCullough PA, Vasudevan A, Shen CX, Zhao X, Zhou YF, Xu HF, Cheng
    XJ, He YM; written on behalf of the AME Interventional Cardiology Collaborative Group. The
    CatLet score: a new coronary angiographic scoring tool accommodating the variable coronary
    anatomy for the first time. J Thorac Dis. 2019 Dec;11(12):5199-5209. doi:
    10.21037/jtd.2019.12.18. PubMed PMID: 32030237; PubMed Central PMCID: PMC6988012.

  M581) Gopalakrishnan A, Mossaid A, Lo KB, Vasudevan V, McCullough PA, Rangaswami J. Fulminant
    Acute Kidney Injury in a Young Patient with Novel Coronavirus 2019. Cardiorenal Med.
    2020;10(4):217-222. doi: 10.1159/000508179. Epub 2020 May 6. PMID: 32375150; PMCID:
    PMC7251584.

  M582) McCullough PA. Prevention Guidelines as Failed Minimal Standards of Care. Am J Cardiol.
    2020 May 1;125(9):1441-1442. doi: 10.1016/j.amjcard.2020.02.001. Epub 2020 Feb 13. PMID:
    32145899.

  M583) Rosol ZP, Kopecky KF, Minehart BR, Tecson KM, Vasudevan A, McCullough PA, Grayburn PA,
    Schussler JM. Limitations of transoesophageal echocardiogram in acute ischaemic stroke. Open
    Heart. 2020 Mar 24;7(1):e001176. doi: 10.1136/openhrt-2019-001176. PMID: 32257245;
    PMCID: PMC7103838.

  M584) Lo KB, McCullough PA, Rangaswami J. Antihypertensive drugs and risk of COVID-19? Lancet
    Respir Med. 2020 May;8(5):e29. doi: 10.1016/S2213-2600(20)30156-9. Epub 2020 Mar 26.
    PMID: 32222167; PMCID: PMC7194509.

  M585) Spertus JA, Jones PG, Maron DJ, O'Brien SM, Reynolds HR, Rosenberg Y, Stone GW, Harrell FE
    Jr, Boden WE, Weintraub WS, Baloch K, Mavromatis K, Diaz A, Gosselin G, Newman JD,
    Mavromichalis S, Alexander KP, Cohen DJ, Bangalore S, Hochman JS, Mark DB; ISCHEMIA
    Research Group (McCullough PA, Optimal Medical Management Committee). Health-Status
    Outcomes with Invasive or Conservative Care in Coronary Disease. N Engl J Med. 2020 Apr
    9;382(15):1408-1419. doi: 10.1056/NEJMoa1916370. Epub 2020 Mar 30. PMID: 32227753;
    PMCID: PMC7261489.

  M586) Spertus JA, Jones PG, Maron DJ, Mark DB, O'Brien SM, Fleg JL, Reynolds HR, Stone GW, Sidhu
    MS, Chaitman BR, Chertow GM, Hochman JS, Bangalore S; ISCHEMIA-CKD Research Group
                                                                                                 115
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 128 of 183                   PageID #: 258


                                     Peter A. McCullough, M.D., M.P.H.

     (McCullough PA Steering Committee). Health Status after Invasive or Conservative Care in
     Coronary and Advanced Kidney Disease. N Engl J Med. 2020 Apr 23;382(17):1619-1628. doi:
     10.1056/NEJMoa1916374. Epub 2020 Mar 30. PMID: 32227754; PMCID: PMC7255621.

  M587) Maron DJ, Hochman JS, Reynolds HR, Bangalore S, O'Brien SM, Boden WE, Chaitman BR,
    Senior R, López-Sendón J, Alexander KP, Lopes RD, Shaw LJ, Berger JS, Newman JD, Sidhu MS,
    Goodman SG, Ruzyllo W, Gosselin G, Maggioni AP, White HD, Bhargava B, Min JK, Mancini GBJ,
    Berman DS, Picard MH, Kwong RY, Ali ZA, Mark DB, Spertus JA, Krishnan MN, Elghamaz A,
    Moorthy N, Hueb WA, Demkow M, Mavromatis K, Bockeria O, Peteiro J, Miller TD, Szwed H,
    Doerr R, Keltai M, Selvanayagam JB, Steg PG, Held C, Kohsaka S, Mavromichalis S, Kirby R,
    Jeffries NO, Harrell FE Jr, Rockhold FW, Broderick S, Ferguson TB Jr, Williams DO, Harrington RA,
    Stone GW, Rosenberg Y; ISCHEMIA Research Group (McCullough PA, Optimal Medical
    Management Committee). Initial Invasive or Conservative Strategy for Stable Coronary Disease.
    N Engl J Med. 2020 Apr 9;382(15):1395-1407. doi: 10.1056/NEJMoa1915922. Epub 2020 Mar 30.
    PMID: 32227755; PMCID: PMC7263833.

  M588) Bangalore S, Maron DJ, O'Brien SM, Fleg JL, Kretov EI, Briguori C, Kaul U, Reynolds HR,
    Mazurek T, Sidhu MS, Berger JS, Mathew RO, Bockeria O, Broderick S, Pracon R, Herzog CA,
    Huang Z, Stone GW, Boden WE, Newman JD, Ali ZA, Mark DB, Spertus JA, Alexander KP,
    Chaitman BR, Chertow GM, Hochman JS; ISCHEMIA-CKD Research Group (McCullough PA
    Steering Committee). Management of Coronary Disease in Patients with Advanced Kidney
    Disease. N Engl J Med. 2020 Apr 23;382(17):1608-1618. doi: 10.1056/NEJMoa1915925. Epub
    2020 Mar 30. PMID: 32227756; PMCID: PMC7274537.

  M589) Packer M, Butler J, Filippatos GS, Jamal W, Salsali A, Schnee J, Kimura K, Zeller C, George J,
    Brueckmann M, Anker SD, Zannad F; EMPEROR-Reduced Trial Committees and Investigators
    (McCullough PA, Steering Committee). Evaluation of the effect of sodium-glucose co-
    transporter 2 inhibition with empagliflozin on morbidity and mortality of patients with chronic
    heart failure and a reduced ejection fraction: rationale for and design of the EMPEROR-Reduced
    trial. Eur J Heart Fail. 2019 Oct;21(10):1270-1278. doi: 10.1002/ejhf.1536. Epub 2019 Jul 16.
    PubMed PMID:31584231.

  M590) Anker SD, Butler J, Filippatos GS, Jamal W, Salsali A, Schnee J, Kimura K, Zeller C, George J,
    Brueckmann M, Zannad F, Packer M; EMPEROR-Preserved Trial Committees and Investigators
    (McCullough PA, Steering Committee). Evaluation of the effects of sodium-glucose co-
    transporter 2 inhibition with empagliflozin on morbidity and mortality in patients with chronic
    heart failure and a preserved ejection fraction: rationale for and design of the EMPEROR-
    Preserved Trial. Eur J Heart Fail. 2019 Oct;21(10):1279-1287. doi: 10.1002/ejhf.1596. Epub 2019
    Sep 16. PubMed PMID: 31523904.

  M591) Roger SD, Lavin PT, Lerma EV, McCullough PA, Butler J, Spinowitz BS, von Haehling S,
    Kosiborod M, Zhao J, Fishbane S, Packham DK. Long-term safety and efficacy of sodium
    zirconium cyclosilicate for hyperkalaemia in patients with mild/moderate versus severe/end-
    stage chronic kidney disease: comparative results from an open-label, Phase 3 study. Nephrol
                                                                                                   116
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 129 of 183                    PageID #: 259


                                     Peter A. McCullough, M.D., M.P.H.

     Dial Transplant. 2020 Feb 6. pii:gfz285. doi: 10.1093/ndt/gfz285. [Epub ahead of print] PubMed
     PMID: 32030422.

  M592) Oliveros E, Oni ET, Shahzad A, Kluger AY, Lo KB, Rangaswami J, McCullough PA. Benefits and
    Risks of Continuing Angiotensin-Converting Enzyme Inhibitors, Angiotensin II Receptor
    Antagonists, and Mineralocorticoid Receptor Antagonists during Hospitalizations for Acute Heart
    Failure. Cardiorenal Med. 2020;10(2):69-84. doi: 10.1159/000504167. Epub 2020 Feb 14.
    Review. PubMed PMID: 32062648.

  M593) McCullough PA, Eidt J, Rangaswami J, Lerma E, Tumlin J, Wheelan K, Katz N, Lepor NE, Vijay
    K, Soman S, Singh B, McCullough SP, McCullough HB, Palazzuoli A, Ruocco GM, Ronco C. Urgent
    need for individual mobile phone and institutional reporting of at home, hospitalized, and
    intensive care unit cases of SARS-CoV-2 (COVID-19) infection. Rev Cardiovasc Med. 2020 Mar
    30;21(1):1-7. doi: 10.31083/j.rcm.2020.01.42. PMID: 32259899.

  M594) Ronco F, Tarantini G, McCullough PA. Contrast induced acute kidney injury in interventional
    cardiology: an update and key guidance for clinicians. Rev Cardiovasc Med. 2020 Mar 30;21(1):9-
    23. doi: 10.31083/j.rcm.2020.01.44. PMID: 32259900.

  M595) Agrawal A, Virk HUH, Riaz I, Jain D, Tripathi B, Krittanawong C, Bozorgnia B, Figueredo V,
    McCullough PA, Rangaswami J. Predictors of 30-day re-admissions in patients with infective
    endocarditis: a national population based cohort study. Rev Cardiovasc Med. 2020 Mar
    30;21(1):123-127. doi: 10.31083/j.rcm.2020.01.552. PMID: 32259911.

  M596) Kazory A, Ronco C, McCullough PA. SARS-CoV-2 (COVID-19) and intravascular volume
    management strategies in the critically ill. Proc (Bayl Univ Med Cent). 2020 Apr 16;0(0):1-6. doi:
    10.1080/08998280.2020.1754700. PMID: 32336959; PMCID: PMC7171388.

  M597) Cedars A, Tecson KM, Zaidi AN, Lorts A, McCullough PA. Impact of Durable Ventricular Assist
    Device Support on Outcomes of Patients with Congenital Heart Disease Waiting for Heart
    Transplant. ASAIO J. 2020 May;66(5):513-519. doi: 10.1097/MAT.0000000000001041. PMID:
    31335373.

  M598) Lo KB, McCullough PA, Rangaswami J. Mediators of the Effects of Canagliflozin on Heart
    Failure: Central Role of the Cardiorenal Axis. JACC Heart Fail. 2020 May;8(5):426. doi:
    10.1016/j.jchf.2020.01.013. PMID: 32354418.

  M599) Glenister RT, McCullough PA. Analysing risk in heart failure: a Kalium check. Eur J Heart Fail.
    2020 May 10. doi: 10.1002/ejhf.1855. Epub ahead of print. PMID: 32390265.

  M600) McCullough PA, Arunthamakun J. Disconnect between community testing and
    hospitalization for SARS-CoV-2 (COVID-19) infection. Proc (Bayl Univ Med Cent). 2020 May
    14;33(3):481. doi: 10.1080/08998280.2020.1762439. PMID: 32675999; PMCID: PMC7340440.


                                                                                                     117
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 130 of 183                    PageID #: 260


                                     Peter A. McCullough, M.D., M.P.H.

  M601) Cork DP, McCullough PA, Mehta HS, Barker CM, Gunnarsson C, Ryan MP, Baker ER, Van
    Houten J, Mollenkopf S, Verta P. Impact of mitral regurgitation on cardiovascular hospitalization
    and death in newly diagnosed heart failure patients. ESC Heart Fail. 2020 Aug;7(4):1502-1509.
    doi: 10.1002/ehf2.12653. Epub 2020 May 29. PMID: 32469120; PMCID: PMC7373926.

  M602) Gul F, Lo KB, Peterson J, McCullough PA, Goyal A, Rangaswami J. Meta-analysis of outcomes
    of patients with COVID-19 infection with versus without gastrointestinal symptoms. Proc (Bayl
    Univ Med Cent). 2020 May 29;33(3):366-369. doi: 10.1080/08998280.2020.1771164. PMID:
    32669979; PMCID: PMC7265105.

  M603) Briedis K, Aldujeli A, Aldujeili M, Briede K, Zaliunas R, Hamadeh A, Stoler RC, McCullough PA.
    Considerations for Management of Acute Coronary Syndromes During the SARS-CoV-2 (COVID-
    19) Pandemic. Am J Cardiol. 2020 Sep 15;131:115-119. doi: 10.1016/j.amjcard.2020.06.039.
    Epub 2020 Jun 30. PMID: 32723554; PMCID: PMC7324338.

  M604) Hamadeh A, Aldujeli A, Briedis K, Tecson KM, Sanz-Sánchez J, Al Dujeili M, Al-Obeidi A, Diez
    JL, Žaliūnas R, Stoler RC, McCullough PA. Characteristics and Outcomes in Patients Presenting
    With COVID-19 and ST-Segment Elevation Myocardial Infarction. Am J Cardiol. 2020 Sep
    15;131:1-6. doi: 10.1016/j.amjcard.2020.06.063. Epub 2020 Jul 3. PMID: 32732010; PMCID:
    PMC7333635.

  M605) Raju B, Roberts CS, Sathyamoorthy M, Schiffman R, Swift C, McCullough PA. Ventricular
    Septal Myectomy for the Treatment of Left Ventricular Outflow Tract Obstruction Due to Fabry
    Disease. Am J Cardiol. 2020 Oct 1;132:160-164. doi: 10.1016/j.amjcard.2020.07.020. Epub 2020
    Jul 13. PMID: 32773220.

  M606) Velasco CE, Suarez NP, Roullard CP, McCullough PA, Roberts WC. Usefulness of coronary
    angiography in patients with left atrial myxoma. Proc (Bayl Univ Med Cent). 2020 Jul
    6;33(4):529-531. doi: 10.1080/08998280.2020.1776024. PMID: 33100521; PMCID:
    PMC7549987.

  M607) Gupta S, Hayek SS, Wang W, Chan L, Mathews KS, Melamed ML, Brenner SK, Leonberg-Yoo
    A, Schenck EJ, Radbel J, Reiser J, Bansal A, Srivastava A, Zhou Y, Sutherland A, Green A, Shehata
    AM, Goyal N, Vijayan A, Velez JCQ, Shaefi S, Parikh CR, Arunthamakun J, Athavale AM, Friedman
    AN, Short SAP, Kibbelaar ZA, Abu Omar S, Admon AJ, Donnelly JP, Gershengorn HB, Hernán MA,
    Semler MW, Leaf DE; STOP-COVID Investigators (McCullough PA, Site Investigator). Factors
    Associated With Death in Critically Ill Patients With Coronavirus Disease 2019 in the US. JAMA
    Intern Med. 2020 Jul 15:e203596. doi: 10.1001/jamainternmed.2020.3596. Epub ahead of print.
    PMID: 32667668; PMCID: PMC7364338.

  M608) Molnar MZ, Bhalla A, Azhar A, Tsujita M, Talwar M, Balaraman V, Sodhi A, Kadaria D, Eason
    JD, Hayek SS, Coca SG, Shaefi S, Neyra JA, Gupta S, Leaf DE, Kovesdy CP; STOP-COVID
    Investigators (McCullough PA, Site Investigator). Outcomes of critically ill solid organ transplant


                                                                                                     118
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 131 of 183                   PageID #: 261


                                     Peter A. McCullough, M.D., M.P.H.

     patients with COVID-19 in the United States. Am J Transplant. 2020 Nov;20(11):3061-3071. doi:
     10.1111/ajt.16280. Epub 2020 Sep 15. PMID: 32844546; PMCID: PMC7460925.

  M609) Singhania N, Bansal S, Nimmatoori DP, Ejaz AA, McCullough PA, Singhania G. Current
    Overview on Hypercoagulability in COVID-19. Am J Cardiovasc Drugs. 2020 Aug 4:1–11. doi:
    10.1007/s40256-020-00431-z. Epub ahead of print. PMID: 32748336; PMCID: PMC7398761.

  M610) McCullough PA, Kelly RJ, Ruocco G, Lerma E, Tumlin J, Wheelan KR, Katz N, Lepor NE, Vijay K,
    Carter H, Singh B, McCullough SP, Bhambi BK, Palazzuoli A, De Ferrari GM, Milligan GP, Safder T,
    Tecson KM, Wang DD, McKinnon JE, O'Neill WW, Zervos M, Risch HA. Pathophysiological Basis
    and Rationale for Early Outpatient Treatment of SARS-CoV-2 (COVID-19) Infection. Am J Med.
    2020 Aug 7:S0002-9343(20)30673-2. doi: 10.1016/j.amjmed.2020.07.003. Epub ahead of print.
    PMID: 32771461; PMCID: PMC7410805.

  M611) Raal FJ, Rosenson RS, Reeskamp LF, Hovingh GK, Kastelein JJP, Rubba P, Ali S, Banerjee P,
    Chan KC, Gipe DA, Khilla N, Pordy R, Weinreich DM, Yancopoulos GD, Zhang Y, Gaudet D; ELIPSE
    HoFH Investigators (McCullough PA Site Investigator). Evinacumab for Homozygous Familial
    Hypercholesterolemia. N Engl J Med. 2020 Aug 20;383(8):711-720. doi:
    10.1056/NEJMoa2004215. PMID: 32813947.

  M612) Elsaid O, McCullough PA, Tecson KM, Williams RS, Yoon A. Ventricular Fibrillation Storm in
    Coronavirus 2019. Am J Cardiol. 2020 Aug 29:S0002-9149(20)30890-0. doi:
    10.1016/j.amjcard.2020.08.033. Epub ahead of print. PMID: 32871109; PMCID: PMC7455792.

  M613) Goyal A, Lo KB, Chatterjee K, Mathew RO, McCullough PA, Bangalore S, Rangaswami J. Acute
    coronary syndromes in the peri-operative period after kidney transplantation in United States.
    Clin Transplant. 2020 Sep 18:e14083. doi: 10.1111/ctr.14083. Epub ahead of print. PMID:
    32946629.

  M614) Palazzuoli A, Ruberto F, De Ferrari GM, Forleo G, Secco GG, Ruocco GM, D'Ascenzo F, Mojoli
    F, Monticone S, Paggi A, Vicenzi M, Corcione S, Palazzo AG, Landolina M, Taravelli E, Tavazzi G,
    Blasi F, Mancone M, Birtolo LI, Alessandri F, Infusino F, Pugliese F, Fedele F, De Rosa FG, Emmett
    M, Schussler JM, McCullough PA, Tecson KM. Inpatient Mortality According to Level of
    Respiratory Support Received for Severe Acute Respiratory Syndrome Coronavirus 2
    (Coronavirus Disease 2019) Infection: A Prospective Multicenter Study. Crit Care Explor. 2020
    Sep 18;2(9):e0220. doi: 10.1097/CCE.0000000000000220. PMID: 32984838; PMCID:
    PMC7505344.

  M615) McCullough PA. Favipiravir and the Need for Early Ambulatory Treatment of SARS-CoV-2
    Infection (COVID-19). Antimicrob Agents Chemother. 2020 Nov 17;64(12):e02017-20. doi:
    10.1128/AAC.02017-20. PMID: 32967849; PMCID: PMC7674042.

  M616) Rangaswami J, Bhalla V, de Boer IH, Staruschenko A, Sharp JA, Singh RR, Lo KB, Tuttle K,
    Vaduganathan M, Ventura H, McCullough PA; American Heart Association Council on the Kidney
                                                                                                   119
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 132 of 183                      PageID #: 262


                                      Peter A. McCullough, M.D., M.P.H.

     in Cardiovascular Disease; Council on Arteriosclerosis, Thrombosis and Vascular Biology; Council
     on Cardiovascular and Stroke Nursing; Council on Clinical Cardiology; and Council on Lifestyle
     and Cardiometabolic Health. Cardiorenal Protection With the Newer Antidiabetic Agents in
     Patients With Diabetes and Chronic Kidney Disease: A Scientific Statement From the American
     Heart Association. Circulation. 2020 Sep 28:CIR0000000000000920. doi:
     10.1161/CIR.0000000000000920. Epub ahead of print. PMID: 32981345.

  M617) Ruocco G, McCullough PA, Tecson KM, Mancone M, De Ferrari GM, D'Ascenzo F, De Rosa
    FG, Paggi A, Forleo G, Secco GG, Pistis G, Monticone S, Vicenzi M, Rota I, Blasi F, Pugliese F,
    Fedele F, Palazzuoli A. Mortality Risk Assessment Using CHA(2)DS(2)-VASc Scores in Patients
    Hospitalized With Coronavirus Disease 2019 Infection. Am J Cardiol. 2020 Sep 28:S0002-
    9149(20)31004-3. doi: 10.1016/j.amjcard.2020.09.029. Epub ahead of print. PMID: 32991860;
    PMCID: PMC7521434.

  M618) Hayek SS, Brenner SK, Azam TU, Shadid HR, Anderson E, Berlin H, Pan M, Meloche C, Feroz R,
    O'Hayer P, Kaakati R, Bitar A, Padalia K, Perry D, Blakely P, Gupta S, Shaefi S, Srivastava A,
    Charytan DM, Bansal A, Mallappallil M, Melamed ML, Shehata AM, Sunderram J, Mathews KS,
    Sutherland AK, Nallamothu BK, Leaf DE; STOP-COVID Investigators (McCullough PA Site
    Investigator). In-hospital cardiac arrest in critically ill patients with covid-19: multicenter cohort
    study. BMJ. 2020 Sep 30;371:m3513. doi: 10.1136/bmj.m3513. PMID: 32998872; PMCID:
    PMC7525342.

  M619) Lo KB, Bhargav R, Salacup G, Pelayo J, Albano J, McCullough PA, Rangaswami J. Angiotensin
    converting enzyme inhibitors and angiotensin II receptor blockers and outcomes in patients with
    COVID-19: a systematic review and meta-analysis. Expert Rev Cardiovasc Ther. 2020 Oct 5:1-12.
    doi: 10.1080/14779072.2020.1826308. Epub ahead of print. PMID: 32945216.

  M620) Palazzuoli A, Mancone M, De Ferrari GM, Forleo G, Secco GG, Ruocco GM, D'Ascenzo F,
    Monticone S, Paggi A, Vicenzi M, Palazzo AG, Landolina M, Taravelli E, Tavazzi G, Blasi F, Infusino
    F, Fedele F, De Rosa FG, Emmett M, Schussler JM, Tecson KM, McCullough PA. Antecedent
    Administration of Angiotensin Converting Enzyme Inhibitors or Angiotensin II Receptor
    Antagonists and Survival After Hospitalization for SARS-CoV-2 (COVID-19). J Am Heart Assoc.
    2020 Oct 7:e017364. doi: 10.1161/JAHA.120.017364. Epub ahead of print. PMID: 33023356.

  M621) Zhang J, Tecson KM, McCullough PA. Endothelial dysfunction contributes to COVID-19-
    associated vascular inflammation and coagulopathy. Reviews in Cardiovascular Medicine, 2020,
    21(3): 315-319. DOI: 10.31083/j.rcm.2020.03.126
    https://rcm.imrpress.com/EN/10.31083/j.rcm.2020.03.126

  M622) Zhang J, McCullough PA, Tecson KM. Vitamin D deficiency in association with endothelial
    dysfunction: Implications for patients with COVID-19. Reviews in Cardiovascular Medicine, 2020,
    21(3): 339-344. DOI: 10.31083/j.rcm.2020.03.131
    https://rcm.imrpress.com/EN/10.31083/j.rcm.2020.03.131


                                                                                                       120
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 133 of 183                   PageID #: 263


                                     Peter A. McCullough, M.D., M.P.H.

  M623) McCullough PA Innovative Early Sequenced Multidrug Therapy for Sars-Cov-2 (Covid-19)
    Infection to Reduce Hospitalization and Death International Journal of Medical Science and
    Clinical Invention7(12): 5139-5150, 2020 DOI:10.18535/ijmsci/v7i12.02

  M624) Flythe JE, Assimon MM, Tugman MJ, Chang EH, Gupta S, Shah J, Sosa MA, Renaghan AD,
    Melamed ML, Wilson FP, Neyra JA, Rashidi A, Boyle SM, Anand S, Christov M, Thomas LF,
    Edmonston D, Leaf DE; STOP-COVID Investigators (McCullough PA Site Investigator).
    Characteristics and Outcomes of Individuals With Pre-existing Kidney Disease and COVID-19
    Admitted to Intensive Care Units in the United States. Am J Kidney Dis. 2020 Sep 19:S0272-
    6386(20)30999-9. doi: 10.1053/j.ajkd.2020.09.003. Epub ahead of print. PMID: 32961244;
    PMCID: PMC7501875.

  M625) Gupta S, Coca SG, Chan L, Melamed ML, Brenner SK, Hayek SS, Sutherland A, Puri S,
    Srivastava A, Leonberg-Yoo A, Shehata AM, Flythe JE, Rashidi A, Schenck EJ, Goyal N, Hedayati
    SS, Dy R, Bansal A, Athavale A, Nguyen HB, Vijayan A, Charytan DM, Schulze CE, Joo MJ,
    Friedman AN, Zhang J, Sosa MA, Judd E, Velez JCQ, Mallappallil M, Redfern RE, Bansal AD, Neyra
    JA, Liu KD, Renaghan AD, Christov M, Molnar MZ, Sharma S, Kamal O, Boateng JO, Short SAP,
    Admon AJ, Sise ME, Wang W, Parikh CR, Leaf DE; STOP-COVID Investigators (McCullough PA Site
    Investigator). AKI Treated with Renal Replacement Therapy in Critically Ill Patients with COVID-
    19. J Am Soc Nephrol. 2020 Oct 16:ASN.2020060897. doi: 10.1681/ASN.2020060897. Epub
    ahead of print. PMID: 33067383.

  M626) Gupta S, Wang W, Hayek SS, Chan L, Mathews KS, Melamed ML, Brenner SK, Leonberg-Yoo
    A, Schenck EJ, Radbel J, Reiser J, Bansal A, Srivastava A, Zhou Y, Finkel D, Green A, Mallappallil
    M, Faugno AJ, Zhang J, Velez JCQ, Shaefi S, Parikh CR, Charytan DM, Athavale AM, Friedman AN,
    Redfern RE, Short SAP, Correa S, Pokharel KK, Admon AJ, Donnelly JP, Gershengorn HB, Douin
    DJ, Semler MW, Hernán MA, Leaf DE; STOP-COVID Investigators (McCullough PA Site
    Investigator). Association Between Early Treatment With Tocilizumab and Mortality Among
    Critically Ill Patients With COVID-19. JAMA Intern Med. 2020 Oct 20:e206252. doi:
    10.1001/jamainternmed.2020.6252. Epub ahead of print. PMID: 33080002; PMCID:
    PMC7577201.

  M627) Chertow GM, Pergola PE, Agarwal R, Block GA, Farag YMK, Jardine AG, Koury MJ, Luo W,
    Khawaja Z, Lewis EF, Matsushita K, McCullough PA, Parfrey PS, Wittes J, Walters KA, Tseng C, Lin
    T, Sarnak MJ, Vargo DL, Winkelmayer WC, Eckardt KU. Cardiovascular Safety and Efficacy of
    Vadadustat for the Treatment of Anemia in Non-Dialysis Dependent CKD: Design and Baseline
    Characteristics. Am Heart J. 2020 Oct 29:S0002-8703(20)30354-9. doi:
    10.1016/j.ahj.2020.10.068. Epub ahead of print. PMID: 33129989.

  M628) McCullough PA, Goldstein JA. A novel strategy to prevent contrast nephropathy:
    "Continuous hemodiafiltration". Catheter Cardiovasc Interv. 2020 Nov;96(6):1182-1183. doi:
    10.1002/ccd.29356. PMID: 33217180.



                                                                                                   121
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 134 of 183                    PageID #: 264


                                      Peter A. McCullough, M.D., M.P.H.

  M629) Aldujeli A, Hamadeh A, Briedis K, Tecson KM, Rutland J, Krivickas Z, Stiklioraitis S, Briede K,
    Aldujeili M, Unikas R, Zaliaduonyte D, Zaliunas R, Vallabhan RC, McCullough PA. Delays in
    Presentation in Patients With Acute Myocardial Infarction During the COVID-19 Pandemic.
    Cardiol Res. 2020 Dec;11(6):386-391. doi: 10.14740/cr1175. Epub 2020 Nov 2. PMID: 33224384;
    PMCID: PMC7666599.

  M630) Barker CM, Cork DP, McCullough PA, Mehta HS, Houten JV, Gunnarsson C, Mollenkopf S,
    Verta P. Healthcare utilization in clinically significant tricuspid regurgitation patients with and
    without heart failure. J Comp Eff Res. 2020 Nov 11. doi: 10.2217/cer-2020-0198. Epub ahead of
    print. PMID: 33174767.

  M631) Eckardt KU, Agarwal R, Farag YM, Jardine AG, Khawaja Z, Koury MJ, Luo W, Matsushita K,
    McCullough PA, Parfrey P, Ross G, Sarnak MJ, Vargo D, Winkelmayer WC, Chertow GM. Global
    Phase 3 programme of vadadustat for treatment of anaemia of chronic kidney disease:
    rationale, study design and baseline characteristics of dialysis-dependent patients in the
    INNO2VATE trials. Nephrol Dial Transplant. 2020 Nov 14:gfaa204. doi: 10.1093/ndt/gfaa204.
    Epub ahead of print. PMID: 33188693.

  M632) Rahimi G, Tecson KM, Elsaid O, McCullough PA. Role of Ischemic Heart Disease in Major
    Adverse Renal and Cardiac Events Among Individuals With Heart Failure With Preserved Ejection
    Fraction (from the TOPCAT Trial). Am J Cardiol. 2020 Dec 3:S0002-9149(20)31296-0. doi:
    10.1016/j.amjcard.2020.11.034. Epub ahead of print. PMID: 33279481.

  M633) Roger SD, Lavin PT, Lerma EV, McCullough PA, Butler J, Spinowitz BS, von Haehling S,
    Kosiborod M, Zhao J, Fishbane S, Packham DK. Long-term safety and efficacy of sodium
    zirconium cyclosilicate for hyperkalaemia in patients with mild/moderate versus severe/end-
    stage chronic kidney disease: comparative results from an open-label, Phase 3 study. Nephrol
    Dial Transplant. 2021 Jan 1;36(1):137-150. doi: 10.1093/ndt/gfz285. PMID: 32030422.


  Published Letters

  ltr1) McCullough PA, O'Neill WW. Letter to the Editor: Regional Variation Across the United
      States in the Management of Acute Myocardial Infarction. New Engl J Med 1996;334:194;
      discussion 194-5. PMID: 96127997

  ltr2) McCullough PA, O’Neill WW. Letter to the Editor: Patient care after percutaneous coronary
      artery interventions. Ann Intern Med 1998 Apr 1;128:598; discussion 599-600. PMID: 98175287

  ltr3) McCullough PA, Redle JD. Letter to the Editor: Amiodarone Prophylaxis for Atrial Fibrillation
      after Bypass Surgery. New Engl J Med 1998;338:1383; discussion 1384. PMID: 98223116

  ltr4) Sharma ND, McCullough PA. Letter to the Editor: Predictability of left ventricular thrombus
      by mitral regurgitation. Am Heart J 1999 Feb;137(2):373-5. PMID: 99156058

                                                                                                     122
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 135 of 183                       PageID #: 265


                                      Peter A. McCullough, M.D., M.P.H.


  ltr5) McCullough PA, Marks KR. Letter to the Editor: Ticlopidine and TTP after Coronary Stenting.
      JAMA 1999;282(18):1717-1718;discussion 1718-9. PMID: 10568636

  ltr6) McCullough PA, Sandberg KR, Thompson RJ. Letter to the Editor: Predicting Outcomes after
      Cardiopulmonary Resuscitation. Arch Intern Med 2001;161(4):615-616. PMID: 11252131

  ltr7) McCullough PA. Letter to the Editor: The Anti-inflammatory Effect of Statins. N Engl J Med.
      2001 Oct 18;345(16):1209; discussion 1210-1. PMID: 11642241

  ltr8) McCullough PA, Sandberg KR, Borzak S. Letter to the Editor: Cardiovascular outcomes and
      renal disease. Ann Intern Med. 2002 Apr 16;136(8):633-4; discussion 633-4. PMID: 11955038

  ltr9) McCullough PA. Reply to Manhapra A, Why is chronic kidney disease the "spoiler" for
      cardiovascular outcomes: an alternate take from a generalist. J Am Coll Cardiol. 2004 Mar
      3;43(5):924; author reply 924-5. PMID: 15006584

  ltr10) Omland T, Knudsen CW, McCullough PA, Maisel AS. Response to LTE. #2005-624 - Schwam.
      Ann Emerg Med. 2006 Feb;47(2):214. PMID: 16431243

  ltr11) Barker D, Artis N, Tan LB, DeJong A, Franklin BA, McCullough PA. Correcting data for body
      size may confound results. Chest. 2006 Feb;129(2):493-4. PMID: 16478872

  ltr12) McCullough PA. Failure of beta-blockers in the reduction of perioperative events: Where did
      we go wrong? Response to the letter to the Editor by Souza et al. Am Heart J. 2007
      Jun;153(6):e39. PMID: 17540183

  ltr13) McCullough PA. Multimodality prevention of contrast-induced acute kidney injury, In Reply.
      Am J Kidney Dis. 2008 Jun;51(6):1068-1069. PMID: 18501789

  ltr14) McCullough PA, Collins AJ, Vassalotti JA. Rapid Response: Optimal Definition of Chronic
      Kidney Disease as a Cardiovascular Risk State. Southern Medical Journal, Volume 101, 977
      Number 10, October 2008

  ltr15) Neyou A, McCullough PA. Response to letter to the editor. Am J Emerg Med. 2010 Dec 1.
      [Epub ahead of print] No abstract available. PMID: 21129890

  ltr16) Palazzuoli A, Ronco C, McCullough PA. Letter by Palazzuoli et al regarding article, "is
      worsening renal function an ominous prognostic sign in patients with acute heart failure? The
      role of congestion and its interaction with renal function". Circ Heart Fail. 2012 Jul 1;5(4):e79.
      PubMed PMID: 22811554

  ltr17) O'Keefe JH, Patil HR, Magalski A, Lavie CJ, Vogel RA, McCullough PA. In reply. Mayo Clin
      Proc. 2012 Nov;87(11):1133-4. doi: 10.1016/j.mayocp.2012.08.010. PubMed PMID: 23127740
                                                                                                           123
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 136 of 183                  PageID #: 266


                                     Peter A. McCullough, M.D., M.P.H.


  ltr18) McCullough PA. Reply: Vitamin E May Protect Against Contrast-Induced Acute Kidney Injury.
      J Am Coll Cardiol. 2017 Apr 11;69(14):1878-1879. doi: 10.1016/j.jacc.2017.01.053. PubMed
      PMID: 28385321

  ltr19) Rangaswami J, McCullough PA. Efficacy of Subcutaneous Versus Intravenous Administration
      of Furosemide in Patients With Worsening Heart Failure: The Devil Is in the Details. JACC Heart
      Fail. 2018 Mar;6(3):266-267. doi: 10.1016/j.jchf.2018.01.010. PubMed PMID: 29496028

  ltr20) Rangaswami J, McCullough PA. Clinical Context of Dyskalemias Across the Heart Failure
      Spectrum and Their Associated Adverse Outcomes. JACC Heart Fail. 2019 Jun;7(6):533. doi:
      10.1016/j.jchf.2019.01.005. PubMed PMID: 31146878.

    Textbook Chapters

      T1) McCullough PA, Goldstein JG. Chapter 5: Heart Pressures and Catheterization. Cardiac
          Catheterization: Concepts, Techniques, and Applications. Uretsky BF, Editor, Blackwell
          Science, Inc., Boston, 1997. ISBN 9780865424067

      T2) McCullough PA. Section III, Chapter 7: Epidemiology of Coronary Heart Disease.
          Interventional Cardiovascular Medicine: Principles and Practice, Second Edition. Roubin GS,
          O’Neill WW, Stack RS, Editors, Churchill Livingstone Inc., Philadelphia and New York, 2002,
          III, 7, 138-159. ISBN 9780443079795

      T3) Franklin BA, McCullough PA, Timmis GC. Chapter: Exercise. Randomized Trials in
          Cardiovascular Disease: a Companion Volume to Eugene Braunwald’s “Heart Disease.”
          Hennekins CH, Buring JE, Ridker PM, Manson JE, Editors, W. B. Saunders Inc., New York,
          1998.

      T4) McCullough PA. Chapter 4. General Examination and Examination Skills, p 41-57 Clinical
          Exercise Physiology. Ehrman JK, Gordon PM, Visich PS, Keteyian SJ, Editors, Human Kinetics
          Publishers, Inc., 2003. ISBN 9780736002523

      T5) Malineni K, McCullough PA. Chapter: Sudden Cardiac Death, eMedicine.com, Textbook of
          Medicine, Obstetrics and Gynecology, Psychiatry, and Surgery, 2001.

      T6) McCullough PA. Chapter 21: Outcome of Myocardial Infarction in Patients with Renal
          Failure, Harrison’s Advances in Cardiology, Eugene Braunwald, M.D., Editor, 2003. pp 123-
          128. McGraw-Hill, New York, NY. ISBN 9780071370882

      T7) McCullough PA. Chapter 26. Renal Injury Following Contrast Agents, Peripheral Vascular
          Disease: Basic Diagnosis and Therapeutic Approaches, Editor: George S. Abela, MD, 2003, pp
          000-000. Lippincott Williams & Wilkins, Philadelphia, PA. ISBN 9780781743839


                                                                                                   124
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 137 of 183                 PageID #: 267


                                    Peter A. McCullough, M.D., M.P.H.

      T8) McCullough PA. The effect of renal disease on outcomes of vascular surgery. Fast Facts in
          Vascular Surgery, Health Press, Alun H. Davies, MA, DM, FRCS, Editor, 2003-2004;74-86.
          ISBN 9781903734513

      T9) McCullough PA. Interface between renal disease and cardiovascular illness. Braunwald’s
          Heart Disease, 7th Edition, 2004, Zipes DP, Libby P, Bonow RO, Braunwald E, Editors, WB
          Saunders, Inc. ISBN 9780721604794

      T10)      McCullough PA. Interface between renal disease and cardiovascular illness.
         Braunwald’s Heart Disease, 8th Edition, 2006, Zipes DP, Libby P, Bonow RO, Braunwald E,
         Editors, WB Saunders, Inc. ISBN 9781416041030

      T11)     McCullough PA. Chapter 23. Renal Complications of Contrast Media: Contrast-
         Induced Nephropathy, p 239-249. Interventional Cardiology, 1st Edition, 2007. King S,
         Yeung A, Editors. The McGraw-Hill Medical, New York. ISBN 9780071415279

      T12)     McCullough PA. Chapter 14. Natriuretic peptides in patients with renal failure, p
         170-180. Markers in Cardiology: A Case Oriented Approach, 2007. Adams JE, Jaffe AS,
         Apple F, Editors. Blackwell Futura, 2007. ISBN 9781405134187

      T13)     Miller WM, McCullough PA. Chapter 21. Obesity, p209-218. Pollock’s Textbook of
         Cardiovascular Disease and Rehabilitation. Durstine JL, Moore GE, LaMonte MJ, Franklin
         BA, Editors. Human Kinetics, 2008. ISBN 0000736059679

      T14)     Franklin BA, Miller WM, McCullough PA. Chapter 11: The Metabolic Syndrome.
         American Council on Exercise Advanced Health and Fitness Specialist Manual. Edited by
         Bryant CX, Green DJ. San Diego, CA. American Council on Exercise; 2008:239-254. ISBN
         9781890720278

      T15)      Marso SP, McCullough PA. Chapter 8: Patient-Specific Approaches and
         Considerations: Unique Subgroups—Diabetes, Renal Failure, Advanced Age. American
         College of Cardiology Cardiac Catheterization and Interventional Self-Assessment Program 3
         (CathSAP-3), David J. Moliterno, Editor. ACC, 2008.
         http://www.cardiosource.com/GenSAPX/

      T16)      Franklin BA, Miller WM, Nori K, McCullough PA. Chapter 12: Guidelines for Exercise
         Testing in Diabetics Starting an Exercise Program. Contemporary Diabetes: Diabetes and
         Exercise. Edited by Regensteiner JC, Reusch JEB, Stewart K, Veves A. Totowa, NJ: Humana
         Press; 2009:263-277. ISBN 9781588299260

      T17)     Nguyen, T, Yee T, Mai T, Phan T, McCullough PA. Chapter 6: Diet. Evidence Based
         Cardiology Practice: A 21st Century Approach. Edited by Hu D, Nguyen T, Kim MH, Kwan T,
         Grines CL, Saito S. Peoples Medical Publishing House—USA, Shelton, CT; 2010; 145-161.
         ISBN 9781607950950
                                                                                                   125
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 138 of 183                  PageID #: 268


                                    Peter A. McCullough, M.D., M.P.H.


      T18)     Kodenchery M, Bhat S, El-Ghoroury M, Yamasaki H, McCullough PA. "Coronary
         Angiography Before and After Renal Transplantation" Coronary Angiography - The Need for
         Improvement in Medical and Interventional Therapy, edited by Branislav Baškot. InTech -
         Open Access Publisher, Rijeka, Croatia, Website: http://www.intechweb.org/, permanent
         web address: http://www.intechopen.com/articles/show/title/coronary-angiography-
         before-and-after-renal-transplantation. ISBN 9789533076416

      T19)     Marinescu V, McCullough PA. Chapter 5d. Managing Comorbidities. Chronic Kidney
         Disease. Hypertension. Bakris G and Baliga RR Editors, Oxford American Cardiology Library,
         Oxford University Press, New York, NY 2012; 71-81. ISBN 9780199754908

      T20)     McCullough PA. Chapter 43. Contrast-Induced Acute Kidney Injury. Specialty Board
         Review: Cardiology. Baliga RR Editor. The McGraw-Hill Companies, Inc., China, 2012; 467-
         473. ISBN 9780071614085

      T21)     Zalesin KC, Franklin BA, Miller WM, Peterson ED, McCullough PA. Impact of obesity
         on cardiovascular disease. Medical Clinics of North America: Obesity. LeRoith D and
         Karnieli E, Editors. WB Saunders Company, New York, NY, 2011 95(5):919-937. ISBN
         9781455723690

      T22)       McCullough PA. Chapter: Interface between renal disease and cardiovascular
         illness. Braunwald’s Heart Disease, 9th Edition, 2011. Zipes DP, Libby P, Bonow RO,
         Braunwald E, Editors, WB Saunders, Inc. ISBN 9781437727081

      T23)      Hanson ID, McCullough PA. B-type natriuretic peptide: beyond diagnostic
         applications. The Kidney in Heart Failure. Bakris GL Editor. Springer, New York, NY,
         2012;67-77. ISBN 9781461436935

      T24)     Brown JE, McCullough PA. Chapter 5: Contrast Nephropathy and Kidney Injury.
         Textbook of Cardiovascular Intervention, Thompson, CA (Editor), Springer, 2014 (5) 53-63.
         ISBN 9781447145288

      T25)      Franklin BA, Miller WM, McCullough PA. Chapter 12, The Metabolic Syndrome,
         American Medical Council, Medical Exercise Specialist Manual, Skinner JS, Bryant CX, Merrill
         S, Green DJ. American Council on Exercise 2015, San Diego CA. ISBN 9781890720520

      T26)     Stewart D, Shah G, Brown JR, McCullough, PA. Chapter 240 Contrast-induced acute
         kidney injury, Oxford Textbook of Clinical Nephrology, 4th Edition, Managing Editors Turner
         Goldsmith DJ, Winearls C, Lamierre N, Himmelfarb J, Remuzzi G, Editors, 2015, Oxford
         University Press, United Kingdom. ISBN 9780199592548

      T27)    Goldsmith DJ, Kumar N, Henderson H, Cameron BD, McCullough PA. Chapter 106
         Malnutrition, obesity, and undernutrition in chronic kidney disease, Oxford Textbook of
                                                                                                   126
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 139 of 183                 PageID #: 269


                                    Peter A. McCullough, M.D., M.P.H.

         Clinical Nephrology, 4th Edition, Managing Editors Turner Goldsmith DJ, Winearls C,
         Lamierre N, Himmelfarb J, Remuzzi G, Editors, 2015, Oxford University Press, United
         Kingdom. ISBN 9780199592548

      T28)       McCullough PA. Chapter 18 Future Therapeutic Prospects for Treatment of
         Cardiorenal Syndromes, p 189-195, Cardiorenal Challenges. Goldsmith DA, Covic A, Spaak
         J. Editors, Springer International Publishing AG, Cham, 2015, Zug, Switzerland. ISBN
         9783319091624

      T29)       McCullough PA. Chapter 88: Interface between renal disease and cardiovascular
         illness. Braunwald’s Heart Disease, 10th Edition, 2015, pp 1909-1930. Zipes DP, Libby P,
         Bonow RO, Braunwald E, Editors, WB Saunders, Inc. ISBN 9781455751334

      T30)     McCullough PA. Chapter 24: Cardiovascular Disease in Chronic Kidney Disease.
         Essentials of Chronic Kidney Disease, 2015, pp 239-245. Fadem SZ, Editor, Nova Publishers,
         ISBN-13: 978-1634825429

      T31)      Prasad A, McCullough PA. Chapter 19: Renal Complications of Contrast Media.
         Interventional Cardiology, 2nd Edition, 2018, pp 293-306. Samady H, Fearon WF, Yeung AC,
         King SB, Editors, McGraw-Hill, ISBN-13: 978-0071820363

      T32)     Rangaswami J, Lerma EV, McCullough PA, Editors. Kidney Disease in the Cardiac
         Catheterization Laboratory, 1st Edition 2020, ISBN-13: 978-3030454135 ISBN-10:
         3030454134, Springer Nature Switzerland AG. Chapter 27 Ronco C, Ronco F, McCullough
         PA. A Call to Action to Develop Integrated Curricula in Cardiorenal Medicine, pp 449-463.

      T33)     McCullough PA, Ronco C. Textbook of Cardiorenal Medicine, 1st Edition 2021, ISBN-
         13: 978-3030574598 ISBN-10: 3030574598, Springer Nature Switzerland AG. Chapter 1
         McCullough PA, Kluger AY. Implications of Chronic Kidney Disease on the Epidemiology of
         Cardiovascular Disease, pp 1-6. Chapter 8 Rocha N, McCullough PA. Type 2 Cardiorenal
         Syndrome, pp 75-94. Chapter 17 McCullough PA Novel Biomarkers of Chronic Cardiorenal
         Disease, pp 227-234.
  .

  Invited Non-Peer Reviewed Works

      1) McCullough PA. Acute Renal Failure after Coronary Intervention. American College of
         Cardiology Educational Highlights, Fall 1997 Issue, C.R. Conti, Editor

      2) McCullough PA, Thompson RJ, Tobin KJ, Kahn JK, Schwender F, O’Neill WW. Outcome of
         Out-of-Hospital Cardiac Arrest Survivors. Cardiology Review, 2000;17:15-19




                                                                                                    127
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 140 of 183                   PageID #: 270


                                     Peter A. McCullough, M.D., M.P.H.

      3) Thompson RJ, McCullough PA, Kahn JK, O’Neill WW. A Simple Scoring System to Predict
         Clinical Outcome after Resuscitation from Cardiac Arrest. The Journal of Critical Illness,
         1998;13:298-300

      4) McCullough PA. Clinical Evaluation. Part I. The Cardiopulmonary System. Clinical Exercise
         Physiology, 1999;1:33-41

      5) McCullough PA. Clinical Evaluation. Part II. The Musculoskeletal and other Body Systems.
         Clinical Exercise Physiology, 1999:1:92-99

      6) McCullough PA. Ridogrel: Literature Evaluation. IDdb Reports, Current Drugs Ltd,
         February, 1999

      7) McCullough PA. Debate Commentary: Complete Assessment of the Lipid Profile is Advised.
         Medical Crossfire, 1999:5;52

      8) McCullough PA. Narrative Fields in Hospital Records. Invited comment on Loss of Narrative
         Data in New Zealand Health Statistics Public Hospital Injury Files, John Langley (Australasian
         Epidemiologist 1998:5.4). The Australasian Epidemiologist, 1999;6.1:17-18

      9) McCullough PA. Previews in Cardiovascular Medicine: Prediction and Prevention of
         Contrast Nephropathy. Rev Cardiovasc Med. 2001;2(Suppl 1):S1-S3

      10) Creager MA, Faxon DP, Fonarow GC, Gross SB, Hachamovitch R, Jacobs AK, Lepor NE,
          McCullough PA, Naqvi T, Nesto RW, Prystowsky EN, Shah PK, Vogel RA, Yeung AC. Meeting
          Reviews: Best of the AHA Scientific Sessions, 2001. Rev Cardiovasc Med. 2002;3(1):22-48

      11) McCullough PA. Update from the International Society on Hypertension in Blacks.
          Rev Cardiovasc Med. 2002 Fall;3(4):192-95. PMID: 12650156

      12) Nguyen PN, Spertus JA, McCullough PA. Is there a Heart Failure Epidemic? Cardiology
          Review 2002;19(9):32-36

      13) Lepor NE, Yeung AC, McCullough PA, Creager MA, Weber MA, Jacobs AK, Faxon DP, Vogel
          RA, Gersh BJ. Meeting Review: Best of the ACC Scientific Session 2002. Rev Cardiovasc
          Med 2002;3(2):85-104

      14) Franklin BA, deJong A, McCullough PA. Interpreting Exercise Test-Fitness Data for Your
          Patients. Am J Sports 2003;5:12-17

      15) McCullough PA. The interface between heart disease and renal dysfunction: from
          association to action. ACC Current Journal Review 2003;12(2):20-24



                                                                                                      128
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 141 of 183                 PageID #: 271


                                    Peter A. McCullough, M.D., M.P.H.

      16) Fonarow GC, Prystowsky EN, McCullough PA, Lepor NE, Watson KE, Gersh BJ, Young JJ,
          Kereiakes D, Faxon DP, Weyman A, Jacobs AK, Yeung A, Holmes D, Berger P, Weber MA.
          Meeting Review: Best of the ACC Scientific Sessions 2003. Rev Cardiovasc Med.
          2003;4(3):150-179

      17) McCullough PA. Debate Commentary: Atrial Fibrillation: Preventing Thromboembolism
          and Ischemic Stroke. Medical Crossfire 2003, 4(10), 3-17

      18) Creager M, Faxon DP, Gersh BJ, Jacobs AK, Lepor NE, McCullough PA, Naqvi T, Prystowsky
          EN, Shah PK, Watson KE, Weber MA, Wyman A. Meeting Review: Best of the AHA Scientific
          Sessions 2003. Rev Cardiovasc Med 2004;5(1)26-52

      19) McCullough PA. The use of contrast media in peripheral, combined, and sequential
          procedures. Applications in Imaging: Cardiac Interventions: Contrast Use in Renally
          Compromised Patients 2003;Sept:47-51

      20) McCullough PA. Chapter Four: Major Risk Factors for Chronic Kidney Disease. Kidney Early
          Evaluation Program Annual Data Report. Am J Kid Dis 2003;42(5):S34-S41

      21) Fonarow GC, Prystowsky EN, Lepor NE, Weyman AE, Weber MA, Watson KE, Young JJ,
          Kereiakes DJ, McCullough PA, Gersh BJ. Best of the ACC Scientific Session 2004. Rev
          Cardiovasc Med. 2004;5(2)104-129

      22) Franklin BA, de Jong A, Kahn JK, McCullough PA. Fitness and mortality in the primary and
          secondary prevention of coronary artery disease: Does the effort justify the outcome? Am J
          Med Sports 2004;6:23-27

      23) McCullough PA, Franklin BA. Atherosclerosis: Conventional risk factors and cardiac
          events—debunking an old myth about prevalence. Rev Cardiovasc Med. 2004;5(3):185-186

      24) Dutcher JR, McCullough PA. Commentary: Glycoprotein IIb/IIIa Inhibitors in Acute
          Coronary Syndromes. Evidenced Based Cardiovascular Medicine 2004;8:362-363

      25) McCullough PA, Faxon DP, Fonarow GC, Jacobs AK, Watson KE, Weyman AC. Meeting
          Review: Best of the AHA 2004. Rev Cardiovasc Med. 2005;6(1):33-46

      26) Bashore TM, Faxon DP, Fonarow GC, Jacobs AK, Lepor NE, McCullough PA, Shah PK, Weber
          MA, Yeung AC. Best of the ACC Scientific Session 2005. Rev Cardiovasc Med. 2005
          Spring;6(2):98-117

      27) Fonarow GC, Lepor NE, McCullough PA, Jacobs AK, Bashore, TM, Faxon DP. Best of the AHA
          Scientific Session 2005. Rev Cardiovasc Med. 2006 Winter;7(1):23-36



                                                                                                 129
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 142 of 183                    PageID #: 272


                                     Peter A. McCullough, M.D., M.P.H.

      28) McCullough PA. Clinical utility of blood natriuretic peptide levels. Business Briefing: US
          Cardiology 2006. Touch Briefings, Touch Cardiology. www.touchcardiology.com

      29) McCullough PA, Wase A. Do implantable cardioverter-defibrillators improve survival in
          dialysis patients after cardiac arrest? Nature Clinical Practice Nephrology 2006; 2(2): 70-71

      30) McCullough PA. Ranolazine: focusing on angina pectoris. Drugs of Today 2006, 42 (3):177-
          183

      31) Singh PP, Nesto RW, Faxon DP, Lepor NE, Watson KE, Jacobs AK, McCullough PA. Best of
          the AHA Scientific Sessions 2006. Rev Cardiovasc Med. 2007 Winter;8(1):25-35. PMID:
          17401300

      32) McCullough PA. Safety Concerns Trump Public Health Benefit in the Eyes of the FDA
          Cardiorenal Panel. FDA Advisory Committee Did Not Recommend Approval Of Rimonabant
          (ZIMULTI(R)) For Use In Obese And Overweight Patients With Associated Risks Factors.
          www.medicalnewstoday.com GLG NewsWatch for 6/14/2007

      33) Friedewald VE, Goldfarb S, Laskey WK, McCullough PA, Roberts WC. The Editor's
          Roundtable: Contrast-Induced Nephropathy. Am J Cardiol. 2007 Aug 1;100(3):544-51. Epub
          2007 Jun 4. PMID: 17659944

      34) McCullough PA, Lepor NE. Erratum - the rosiglitazone meta-analysis. Rev Cardiovasc Med.
          2007 Summer;8(3):174. PMID: 17938618

      35) McCullough PA, Chronic Kidney Disease as a Cardiovascular Risk State and Considerations
          for the Use of Statins. The Fats of Life, Lipoproteins and Vascular Disease Division, American
          Association of Clinical Chemistry, Volume XXII, No 1, 9-16 Winter 2008

      36) Lepor NE, McCullough PA, Jacobs AK. Best of the AHA Scientific Sessions 2007. Rev
          Cardiovasc Med. 2008 Winter;9(1):62-9. PMID: 18418310

      37) Lepor NE, McCullough PA. Best of the ACC 2010 Scientific Session. Rev Cardiovasc Med.
          2010 Summer;11(3):e153-63

      38) Narala KR, LaLonde TA, Hassan S, McCullough PA. Management of Chronic Coronary
          Disease and Acute Coronary Syndromes in Patients with Chronic Kidney Disease. US
          Cardiology, 2011;8(2):123-31

      39) Larsen T, Narala KR, McCullough PA. Type 4 Cardiorenal Syndrome: Myocardial
          Dysfunction, Fibrosis, and Heart Failure in Patients with Chronic Kidney Disease. J Clinic
          Experiment Cardiol 2012, 3:4. http://dx.doi.org/10.4172/2155-9880.1000186



                                                                                                       130
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 143 of 183                 PageID #: 273


                                    Peter A. McCullough, M.D., M.P.H.

  INVITED LECTURES: NATIONAL AND INTERNATIONAL FORUMS

      L1) “The Role of Triage Angiography in Acute Coronary Syndromes.” Advances in Interventional
          Cardiology. WBH and the University of Maryland, Aruba, April, 1997.

      L2) “New Understandings of Anticoagulation During Unstable Angina.” Co-Chair, American
          College of Cardiology 47th Annual Scientific Session, Atlanta, Georgia, March 30, 1998.

      L3) National Library of Medicine: The Emerging Health Information Infrastructure '99.
          "Electronic Outcomes", Washington, D.C., April 28, 1999.

      L4) Kansas City Southwest Clinical Society, 77th Annual Clinical Conference, Overland Park,
          Kansas: “Cardiac-Renal Risk: Incorporating Scientific Evidence into Your Practice,” October
          29, 1999.

      L5) The Health Forum, Best Practices, Chicago, Illinois. “Overview of Cardiovascular Health
          Fellowship,” December 9, 1999.

      L6) AHA Scientific Conference on Existing Databases: Do They Hold Answers to Clinical
          Questions in Geriatric Cardiovascular Disease and Stroke? “Resource Utilization Among
          Congestive Heart Failure (R.E.A.C.H.) Database Overview,” Washington, DC, January 27,
          2000.

      L7) Health Forum Cardiovascular Health Fellowship Retreat: “Cardiovascular Risk and Health,”
          Colorado Springs, CO, July 20, 2000.

      L8) Third Annual Center for Health Futures Advisory Board Meeting:          “Congestive Heart
          Failure,” La Jolla, CA, August 24, 2000.

      L9) Health Forum ACT Learning Collaborative Meeting: “Bridging Clinical, Community, and
          Population Health Strategies,” St. Joseph, MO, September 20, 2000.

      L10)     “Renal Disease as an Independent Risk Factor for Cardiovascular Disease in
         Diabetes,” The Nexus of Cardiovascular and Renal Disease, Duke Clinical Research Institute,
         Tyson’s Corner, VA, November 4, 2000.

      L11)     “Atherosclerosis and Heart Disease,” Winter Scientific Seminar, Missouri Society of
         the American College of Osteopathic Physicians, Kansas City, MO, January 27, 2001.

      L12)     “Routine vs Selective Intervention in Acute Coronary Syndromes,” Tenth Annual
         Cardiovascular Conference at Beaver Creek, Colorado, WBH and Duke University, February
         14, 2001.



                                                                                                 131
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 144 of 183                  PageID #: 274


                                    Peter A. McCullough, M.D., M.P.H.

      L13)     “Intervention in the Patient with Renal Insufficiency,” Tenth Annual Cardiovascular
         Conference at Beaver Creek, Colorado, WBH and Duke University, February 16, 2001.

      L14)     “The Epidemic of Cardiovascular Disease and Cardiorenal Risk,” The Nexus of
         Cardiovascular and Renal Disease, Duke Clinical Research Institute, Tyson’s Corner, VA,
         February 24, 2001.

      L15)     “Cardiovascular Risk in Chronic Kidney Disease: Cardiorenal Risk,” Symposium on
         Cardio-renal Consequences of Angiotensin II, Insights from AII Blockade, NKF Spring Clinical
         Meeting, Orlando, FL, April 18, 2001.

      L16)     Plenary Session: “Cardiac Emergencies and Cardiac Critical Care,” American College
         of Chest Physicians, CHEST 2001, Philadelphia, PA, November 5, 2001.

      L17)    “Cardiorenal Risk,” The 33rd Annual ACC Cardiovascular Conference at Snowmass,
         Snowmass, Colorado, January 18, 2002.

      L18)     “Epidemiology of Diabetes and Its Cardiovascular Risk” Eleventh Annual
         Cardiovascular Conference at Beaver Creek, Colorado, WBH and Duke University, February
         14, 2002.

      L19)     “Late-Breaking Clinical Trials II: A Prospective, Blinded Trial of B-Type Natriuretic
         Peptide as a Diagnostic Test for the Emergency Diagnosis of Heart Failure: The Breathing
         Not Properly (BNP) Multinational Study,” March 19, 2002, 51st Annual Scientific Session of
         the American College of Cardiology, Atlanta, GA.

      L20)     “Scope of Cardiovascular Complications in Patients with Kidney Disease.” Plenary
         Session III: Reversing Cardiovascular Complications in Patients with Kidney Disease.
         International Society on Hypertension in Blacks: 17th International Interdisciplinary
         Conference on Hypertension and Related Risk Factors in Ethnic Populations, Miami, FL, June
         11, 2002.

      L21)     “Epidemiology: Renal—Chronic Kidney Disease.” Atherosclerotic Vascular Disease
         Conference, AHA, Boston, MA, July 8, 2002.

      L22)      “B-type Natriuretic Peptide Should be a Part of the Diagnostic Evaluation of Heart
         Failure: Implications from the Breathing Not Properly (BNP) Multinational Study”
         International Academy of Cardiology 8th World Congress on Heart Failure—Mechanisms and
         Management, Washington, DC, July 15, 2002.


      L23)    “Epidemiology and Physiology of Radiocontrast Nephropathy and its Impact on
         Outcomes” Prevent the Event Transcatheter Therapeutics 2002 Satellite Symposium,
         Washington, DC, September 26, 2002.
                                                                                                   132
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 145 of 183                   PageID #: 275


                                     Peter A. McCullough, M.D., M.P.H.


      L24)       “Calcification or ‘Phosphication’—Controversies of Calcium Phosphate Deposition:
         Invited Lecture: Coronary Calcification: A Predictor of Future Events or a Marker of Plaque
         Stability? American Society of Nephrology 2002 Annual Scientific Sessions Satellite
         Symposium, Philadelphia, PA, November 1, 2002.

      L25)     “Renal Insufficiency and Clinical Outcome” Cardiovascular Seminar, AHA Scientific
         Sessions, Chicago, IL, November 18, 2002.

      L26)     “Role of BNP in the Diagnosis of Heart Failure” ACC 34th Annual Cardiovascular
         Conference at Snowmass, CO, January 14, 2003.

      L27)    “Managing the Patient with Combined Heart and Renal Failure—the Importance of
         Anemia” ACC 34th Annual Cardiovascular Conference at Snowmass, CO, January 14, 2003.

      L28)     “The Emerging Healthcare Crisis of Obesity,” Twelfth Annual Cardiovascular
         Conference at Beaver Creek, CO, February 10, 2003.

      L29)     “BNP in the Management of Heart Failure,” Twelfth Annual Cardiovascular
         Conference at Beaver Creek, CO, February 11, 2003.

      L30)     “Contrast Nephropathy: Can it be Eliminated,” Twelfth Annual Cardiovascular
         Conference at Beaver Creek, CO, February 13, 2003.

      L31)     “How Subtle Degrees of Renal Dysfunction Work as a Cardiac Risk Factor” First
         Cardiovascular Prevention Symposium: Updates and New Guidelines. AHA, Puerto Rico
         Chapter, San Juan, PR, March 22, 2003.

      L32)      “What Is the Incremental Diagnostic Value of B-Type Natriuretic Peptide in Heart
         Failure?” Symposium. American College of Cardiology Scientific Sessions, 2003, Chicago, IL,
         April 1, 2003.

      L33)     “Heart Failure Insights From Ejection Fraction” Session Co-Chair. Oral Contributions.
         American College of Cardiology Scientific Sessions, 2003, Chicago, IL, April 1, 2003.

      L34)      “Chronic Renal Insufficiency as a Vascular Risk Factor” 14th Annual Scientific Sessions
         of the Society for Vascular Biology and Medicine, Chicago, IL, June 7, 2003.

      L35)     “Phosphate Control and Calcification from a Cardiologist’s Perspective” World
         Congress of Nephrology Satellite Symposium, Berlin, Germany, June 12, 2003.

      L36)      “Renal Disease is a Risk Factor for Cardiovascular Disease” ACC 29th Annual Tutorials
         in the Tetons 2003: Update in Cardiovascular Disease, August 25-27. 2003.


                                                                                                    133
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 146 of 183                  PageID #: 276


                                    Peter A. McCullough, M.D., M.P.H.

      L37)    “Diagnosis of Congestive Heart Failure: Is BNP Needed in Every Case?” ACC 29th
         Annual Tutorials in the Tetons 2003: Update in Cardiovascular Disease, August 25-27. 2003.

      L38)    “How to Treat Combined Heart and Renal Failure with Hypertension” ACC 29th
         Annual Tutorials in the Tetons 2003: Update in Cardiovascular Disease, August 25-27. 2003.

      L39)      “Which Agents Prevent Contrast-Induced Nephropathy?” European Society of
         Cardiology 2003 Symposium: Managing Patients at Risk for Contrast-Induced Nephropathy,
         Vienna, Austria, September 2, 2003.

      L40)     “Epidemiology of Contrast Nephropathy” Symposium Chair for “A Contrast in Risk:
         Radiographic Imaging in the Renally Compromised Patient”, Satellite Symposium at the
         Transcatheter and Therapeutics Scientific Meeting, Washington, DC, September 17, 2003.

      L41)      “Update on Cardiovascular Risk Reduction in Acute Coronary Syndrome Patients”
         14th Annual Great Wall International Congress of Cardiology, Beijing, China, October 10-13,
         2003.

      L42)     “Renal Function and Dysfunction in Coronary Arteriography” 14th Annual Great Wall
         International Congress of Cardiology, Beijing, China, October 10-13, 2003.

      L43)     “Interventional Cardiology 2003: Bench to Bedside and Beyond, Session III: Contrast
         Nephropathy: Separating the Hype from the Data. Antagonist: Contrast Nephropathy Can
         be Prevented.” AHA Scientific Sessions 2003, November 9, 2003, Orlando, FL.

      L44)     ”Reversing Diabetes and Its Consequences: Pipe Dream or Reality?” The 35th Annual
         Cardiovascular Conference at Snowmass, ACC, Snowmass, CO, January 12-16, 2004.

      L45)      “Refining the Use of B-type Natriuretic Peptide as a Diagnostic Test in Clinical
         Practice” The 35th Annual Cardiovascular Conference at Snowmass, ACC, Snowmass, CO,
         January 12-16, 2004.

      L46)    “Practical Management of Obesity for the Cardiologist: The Future of Dietary
         Management and Bariatric Surgery” The 35th Annual Cardiovascular Conference at
         Snowmass, ACC, Snowmass, CO, January 12-16, 2004.


      L47)      “Update from the Hypertension World: JNC 7—What’s New and How Will it
         Influence Practice?” Thirteenth Annual Cardiovascular Conference at Beaver Creek,
         Colorado, WBH and Duke University, February 9-13, 2003

      L48)     “The Lethal Couplet” Thirteenth Annual Cardiovascular Conference at Beaver Creek,
         Colorado, WBH and Duke University, February 9-13, 2003


                                                                                                   134
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 147 of 183                  PageID #: 277


                                    Peter A. McCullough, M.D., M.P.H.

      L49)       “BNP to Differentiate Between Cardiac and Extracardiac Sources of Dyspnea” 33rd
         Critical Care Congress, Society of Critical Care Medicine, Orlando, Florida, February 23,
         2004.

      L50)    “BNP Testing: Is It Ready for In-Hospital Monitoring of Therapy?” Point-of-Care
         Symposium, American College of Cardiology Scientific Sessions 2004, New Orleans, LA,
         March 8, 2004.

      L51)    “Role of Brain Natriuretic Peptide Levels in Diagnosis” Natriuretic Peptides
         Symposium, American College of Cardiology Scientific Sessions 2004, New Orleans, LA,
         March 8, 2004.

      L52)     “Renal Insufficiency and the Heart” Symposium Co-Chair, American College of
         Cardiology Scientific Sessions 2004, New Orleans, LA, March 9, 2004.

      L53)    “Renal Insufficiency and Bypass Surgery” Renal Insufficiency and the Heart
         Symposium, American College of Cardiology Scientific Sessions 2004, New Orleans, LA,
         March 9, 2004.

      L54)     “Causes and Consequences of Contrast-Induced Nephropathy and other Major
         Adverse Coronary Events” Contrast-Induced Nephropathy: Addressing the Needs of the
         High Risk Patient. A Satellite Symposium to the American College of Cardiology Scientific
         Sessions 2004, New Orleans, LA, March 9, 2004.

      L55)    “Chronic Kidney Disease as a Cardiovascular Risk Factor” 2nd Annual Scientific
         Symposium, AHA of Puerto Rico, San Juan, PR, March 13, 2004

      L56)    “Modern use of Angiotensin Receptor Blockade in Cardiovascular Disease” 2nd
         Annual Scientific Symposium, AHA of Puerto Rico, San Juan, PR, March 13, 2004

      L57)      “Chronic Kidney Disease and Cardiovascular Disease” Satellite Symposium: Impact
         of Anemia Correction in Cardiovascular Patients, American Society of Hypertension Annual
         Scientific Session, New York, NY, May 22, 2004.

      L58)      “Contrast-Induced Nephropathy—Clinical Anomaly or Reality” Satellite Symposium:
         Selecting Contrast Media - Implications for Patient outcomes, EuroPCR 2004, Paris, France,
         May 26, 2004.

      L59)     “Contrast Nephropathy” Intervention 2004. American College of Cardiology
         Nationwide Symposium, CNN Center, Atlanta, GA, June 2, 2004.

      L60)     “Technical Issues in Selection of the BNP Assay” Satellite Symposium of the American
         Association of Clinical Chemistry, Los Angeles, CA, July 28, 2004.


                                                                                                     135
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 148 of 183                     PageID #: 278


                                     Peter A. McCullough, M.D., M.P.H.

      L61)     “B-type Natriuretic Peptide in Clinical Practice” New Development in Cardiac
         Biomarkers for Detection and Management of Cardiovascular Diseases, EBAC Accredited
         Educational Programme, in conjunction with the European Society of Cardiology 2004
         Annual Congress, Munich, Germany, August 30, 2004.

      L62)     “Hot Topics: Renal Disease and Contrast Nephropathy—Implications for the PCI
         Patient” Session Moderator, Transcatheter Cardiovascular Therapeutics 2004, September
         27, 2004.

      L63)     “Definition and Pathophysiology of Contrast Nephropathy”, “Hot Topics: Renal
         Disease and Contrast Nephropathy—Implications for the PCI Patient” Transcatheter
         Cardiovascular Therapeutics 2004, September 27, 2004.

      L64)     “Use of BNP in Clinical Practice” “Hot Topics: Clinical Utility of Biomarkers”
         Transcatheter Cardiovascular Therapeutics 2004, September 28, 2004.

      L65)      “Contrast Media, Renal Insufficiency, and Radiocontrast Nephropathy” Introduction
         to Cardiac Catheterization and Indications for Percutaneous Interventions, 7th Annual
         Interventional Cardiology Self Assessment and Review Course, Transcatheter Cardiovascular
         Therapeutics 2004, September 29, 2004.

      L66)     “Body Weight—Optimal Targets and How Good are We in Getting There” “Drug
         Combinations for Cardiovascular Disease” Duke Clinical Research Institute and U.S. Food
         and Drug Administration Think Tank, Washington, DC, October 8, 2004.

      L67)     “Does Coronary Calcification Imply Plaque Instability?” Managing Cardiovascular and
         Calcium/Phosphorus Complications of CKD. Official Luncheon Symposium, Renal Week
         2004, American Society of Nephrology, St. Louis, MO, October 20, 2004.

      L68)      “B-type Natriuretic Peptide in the Diagnosis of Acute Heart Failure,” New Advances in
         the Diagnosis and Management of Acute Decompensated Heart Failure, Satellite
         Symposium to the AHA Scientific Sessions 2004, New Orleans, LA, November 8, 2004.

      L69)     “Oportunidades para Aprimoramento no Tratamiento da Insuficiencia Cardiaca,” 3rd
         Congresso Brasileiro de Insuficiencia Cardiaca, II Simposio Luso-Brasileiro de Insufiencia
         Cardiaca, I Encontró Multiporfissional em Insuficiencia Cardiaca, II Simposio
         Latinoamericano de Insuficiencia Cardiaca, (Portugese) Salvador, Bahía, Brasil, November
         25-27, 2004.

      L70)      “Peptideo Natriuretico Intravenoso-Perspectivas para Emprego na IC
         Descompensada,” 3rd Congresso Brasileiro de Insuficiencia Cardiaca, II Simposio Luso-
         Brasileiro de Insufiencia Cardiaca, I Encontro Multiprofissional em Insuficiencia Cardiaca, II
         Simposio Latinoamericano de Insuficiencia Cardiaca, (Portugese) Salvador, Bahia, Brasil,
         November 25-27, 2004.
                                                                                                     136
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 149 of 183                  PageID #: 279


                                    Peter A. McCullough, M.D., M.P.H.


      L71)      “Nesiritide (Peptideo Natriuretico Intravenoso) uma Nova Arma no Tratamento da IC
         Grave e Decompensada,” 3rd Congresso Brasileiro de Insuficiencia Cardiaca, II Simposio
         Luso-Brasileiro de Insufiencia Cardiaca, I Encontro Multiporfissional em Insuficiencia
         Cardiaca, II Simposio Latinoamericano de Insuficiencia Cardiaca, (Portuguese) Salvador,
         Bahia, Brasil, November 25-27, 2004.

      L72)      “Conferenca Magna (Keynote Address): The Cardiorenal Intersection: Crossroads to
         the Future,” 3rd Congresso Brasileiro de Insuficiencia Cardiaca, II Simposio Luso-Brasileiro
         de Insufiencia Cardiaca, I Encontro Multiporfissional em Insuficiencia Cardiaca, II Simposio
         Latinoamericano de Insuficiencia Cardiaca, (Portuguese) Salvador, Bahia, Brasil, November
         25-27, 2004.

      L73)     “Practical Use of BNP in the Diagnosis and Management of Heart Failure” Medical
         Grand Rounds, Olathe Regional Medical Center, Olathe, KS, December 3, 2004.

      L74)     “Management of Heart and Renal Failure” The 36th Annual Cardiovascular
         Conference at Snowmass, ACC, Snowmass, CO, January 18, 2005.

      L75)    “Contrast-Induced Nephropathy” The 36th Annual Cardiovascular Conference at
         Snowmass, ACC, Snowmass, CO, January 18, 2005.

      L76)     “Combined Heart and Kidney Failure” Cardiovascular Conference at Snowmass,
         Aspen, CO, January 18, 2005.

      L77)    “Practice Strategies and Protocols to Reduce Renal Complications” PCI:
         Understanding and Managing In-Hospital Cardiac and Renal Complications, 3rd European
         Summit, Chantily, France, February 11, 2005.

      L78)    “HDL Cholesterol: A Powerful New Therapeutic Target” 14th (Conference Chair)
         Annual Cardiovascular Conference at Beaver Creek, Beaver Creek, CO, February 14, 2005.

      L79)     “BNP-ology, is the Enthusiasm Warranted?” (Conference Chair) 14th Annual
         Cardiovascular Conference at Beaver Creek, Beaver Creek, CO, February 15, 2005.

      L80)      “Anticoagulation for Atrial Fibrillation: Can Warfarin be Replaced?” (Conference
         Chair) 14th Annual Cardiovascular Conference at Beaver Creek, Beaver Creek, CO, February
         18, 2005.


      L81)     "New Multimarker Strategies in the Diagnosis of Acute Coronary Syndromes" Satellite
         Symposium to the 54th Annual American College of Cardiology Scientific Sessions 2005,
         Orlando, FL, March 7, 2005.


                                                                                                  137
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 150 of 183                   PageID #: 280


                                     Peter A. McCullough, M.D., M.P.H.

      L82)     “Effect of Lowering LDL Level on Progression of Vascular Calcification” Reducing the
         Burden of Cardiovascular Calcification in Chronic Kidney Disease, Satellite Symposium to the
         Renal Physicians Association Annual Meeting, Washington, DC, March 20, 2005.

      L83)      "Why Chronic Kidney disease is a CVD risk factor: Practical Implications in the Care of
         Cardiovascular Patients" Cardiology Grand Rounds, Clinical Science Institute, Galway,
         Ireland, UK, May 5, 2005.

      L84)     “Clinical Application of B-type Natriuretic Peptide Levels in the Care of Cardiovascular
         Patients” EuroLab 2005, Glasgow, Scotland, UK, May 9, 2005.

      L85)     “Anemia Is a Cardiovascular Risk Factor in Patients With Diabetic Nephropathy” The
         Kidney is a Key Link between Diabetes and Cardiovascular Disease: Managing Risk; Satellite
         Symposia to the Annual Scientific Sessions of the American Association of Clinical
         Endocrinology, Washington, DC, May 18, 2005.

      L86)     “CIN: Emerging Trends in Identifying and Managing the At-risk Patient”
         Cardiovascular and Interventional Radiology Society of Europe (CIRSE) 2005, Nice, France,
         September 13, 2005.

      L87)     “Recent Advances in Cardiac Markers and their Clinical Role in Cardiovascular
         Disease: Update of the BNP Consensus Panel Statements and Cost Effectiveness of BNP
         Testing” Turning Science into Caring Programme, Abbott European Laboratory Symposium,
         Wiesbaden-Delkenheim, Germany, October 14, 2005.

      L88)    “Epidemiology and Prevention of Contrast Nephropathy” Transcatheter Therapeutics
         Annual Scientific Sessions, Washington, DC, October 19, 2005.

      L89)     “BNP—What Does it All Mean?” Heart Failure 2005: What to Do for the Failing Left
         Ventricle” AHA Symposium in Conjunction with the 2005 Scientific Sessions, Dallas, TX,
         November 11, 2005.

      L90)     “How to Use Cardiac Biomarkers in Heart Failure” 2005 Annual Scientific Sessions of
         the AHA, Dallas, TX, November 14, 2005, broadcasted nationally as “Best of Sessions 2005
         on Wednesday, November 30 from 1:00-2:30PM EST”

      L91)     “Chronic Kidney Disease as a Cardiovascular Risk State: Practical Management for
         the Cardiologist” St. Vincent’s Hospital, University of British Columbia, Distinguished
         Speakers in Cardiovascular Medicine, 2005-2006, Vancouver, BC, Canada, December, 1,
         2005.

      L92)     “Anemia, Chronic Kidney Disease, and Cardiovascular Disease: Diagnosis, Prognosis,
         and Treatment. Nephrology Grand Rounds, University of British Columbia, St. Vincent’s
         Hospital, Vancouver, BC, Canada, December 2, 2005.
                                                                                                    138
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 151 of 183                  PageID #: 281


                                    Peter A. McCullough, M.D., M.P.H.


      L93)     “The Deadly Triangle of Anemia, Kidney and Heart Disease: Implications for
         Treatment and Management” 37th Annual Cardiovascular Conference at Snowmass,
         January 20, 2006, Snowmass, CO.

      L94)     “Anemia in Cardiovascular Patients: Diagnosis, Prognosis, and Therapy.” AHA,
         Prevention VIII Conference: Kidney Disease, Hypertension, and Cardiovascular Disease,
         January 27, 2006, Orlando, FL.

      L95)     “Update on Bariatric Surgery” (Conference Chair) 15th Annual Cardiovascular
         Conference at Beaver Creek, Beaver Creek, CO, February 17, 2006.

      L96)     “Multimarker Approach to Chest Pain.” Satellite Symposium to the Annual Scientific
         Sessions of the American College of Cardiology, March 11, 2006, Atlanta, GA.

      L97)    ” Preventing Contrast Nephropathy: What Works?” American College of Cardiology
         Annual Scientific Sessions (ACC.06 and the i2 Summit 2006), March 14, 2006, Atlanta, GA.

      L98)      “Consensus statements on strategies to reduce the risk of CIN.” Satellite Symposium
         Society for Cardiac Angiography and Intervention 29th Annual Scientific Sessions
         (Symposium Chair): Consensus Statements on Contrast-Induced Nephropathy (CIN): Report
         of an International, Multidisciplinary Panel, Chicago, IL, May 11, 2006.

      L99)     “Contrast-induced nephropathy: identifying and managing the patient at risk.” Euro
         PCR 2006 Satellite Symposium: The Underestimated Impact of Contrast Media on Patient
         Outcomes in PCI (Symposium Chair), Paris, France, May 27, 2006.

      L100)     “Debate: Acute Decompensated Heart Failure--Biomarker will suffice” 17th Annual
         Scientific Sessions of the American Society of Echocardiography, Baltimore, MD, June 6,
         2006.

      L101)    “Heart and Kidney: Clinical Impact of Contrast Media” Update on Cardiovascular
         Disease 2006, Casa Di Cura Montevergine, Napoli Castel Dell’Ovo, Naples, Italy, June 19,
         2006.

      L102)     “Cardiovascular Disease in CKD: Where Does Calcium Fit In?” Satellite Symposia:
         Current Strategies for the Management of Hyperphosphatemia in End-Stage Renal Disease.
         European Renal Association/European Dialysis and Transplantation Association Annual
         Scientific Meeting, Glasgow, Scotland, July 17, 2006.

      L103)     “Applications of BNP in Cardiovascular Disease” Satellite Symposia: New and
         Evolving Markers for Cardiovascular Disease: Myeloperoxidase (MPO) and BNP. American
         Association of Clinical Chemistry Annual Meeting, Chicago, IL, July 26, 2006.


                                                                                                    139
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 152 of 183                   PageID #: 282


                                     Peter A. McCullough, M.D., M.P.H.

      L104)      “Clinical Applications of B-type Natriuretic Peptide Testing” Clinical Biochemistry
         Satellite Symposium: The Role of Biochemical Markers in Clinical Cardiology, Sponsored by
         the Australasian Association of Clinical Biochemists at the 54th Annual Scientific Meeting of
         the Cardiac Society of Australia and New Zealand, Canberra, Australia, August 4, 2006.

      L105)     “Update on BNP in the Management of Heart Failure” 54th Annual Scientific Meeting
         of the Cardiac Society of Australia and New Zealand, Canberra, Australia, August 6, 2006.

      L106)    “Update on BNP in the Management of Heart Failure” Cardiology Grand Rounds,
         Royal North Shore Hospital, Sydney, Australia, August 7, 2006.

      L107)    “Contrast-Induced Nephropathy: Identifying and Managing the Patient at Risk”
         Advances in Contrast-Enhanced Imaging: Improving Outcomes and Reducing Risks of
         Iodinated Contrast (Chairman), a CME Satellite Symposium at the Transcatheter
         Therapeutics 2006 Conference, Washington, DC, October 24, 2006.

      L108)     “Cardiorenal Syndrome: Etiology, Therapy, and Prognosis” Unresolved Issues in
         Heart Failure, Cardiovascular Seminars, 2006 Annual Scientific Sessions of the AHA, Chicago,
         IL, November 14, 2006

      L109)    “Prevention and Management of CAD in CKD” Coronary Artery Disease in CKD:
         Updating the Pathophysiology and Management. Official Symposium of the American
         Society of Nephrology, Sand Diego, CA, November 16, 2006.

      L110)    “Pharmacologic Prevention of Sudden Death in Dialysis Patients” Sudden Death in
         Hemodialysis Patients: Towards Prevention. American Society of Nephrology Renal Week
         2007, San Diego, CA, November 17, 2006.

      L111)    “Contrast Nephropathy: Finding Consensus on a Rational Approach” Radiology
         Grand Rounds, Hôpital Notre-Dame, University of Montreal, Canada, November 23, 2006.

      L112)    “Contrast Nephropathy: Finding Consensus on a Rational Approach” Radiology
         Grand Rounds, Hôpital St-Luc, University of Montreal, Canada, November 23, 2006.

      L113)    “Cardiorenal Syndrome and Anemia” 3rd Annual Heart Failure University (HFU)
         Cardiovascular Fellows Program, Los Angeles, CA, December 2, 2006.

      L114)    “Implications of Age-Related Decline in Renal Function” 16th Annual Cardiovascular
         Conference at Beaver Creek, Beaver Creek, CO, February 12, 2007.

      L115)    “Using BNP in Your Practice: Pearls and Pitfalls” 16th Annual Cardiovascular
         Conference at Beaver Creek, Beaver Creek, CO, February 15, 2007.



                                                                                                    140
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 153 of 183                  PageID #: 283


                                    Peter A. McCullough, M.D., M.P.H.

      L116)    “Consensus Panel Findings on Contrast Nephropathy” 16th Annual Cardiovascular
         Conference at Beaver Creek, Beaver Creek, CO, February 16, 2007.

      L117)    “Measuring BNP in ACS,” American College of Cardiology Scientific Sessions Satellite
         Symposium, “ACS & Biomarkers: From Molecules to Patient Management”, New Orleans,
         LA, March 24, 2007.

      L118)    “Anemia Correction and CVD Trials” “Ask the Experts” clinicaltrialresults.org,
         American College of Cardiology Scientific Sessions, New Orleans, LA, March 26, 2007.

      L119)     “CKD and CVD: Interaction and Risk Factors”, Kidney Disease: The Unrecognized
         Silent Killer, NKF 2007 Scientific Meetings, Orlando, FL, April 11, 2007.

      L120)    “Contrast-Induced Nephropathy: A Meta-Analyses of the Renal Safety of Iodixanol”
         Special Lecture for the Radiological Society of the Republic of China, National Yang-Ming
         University, School of Medicine, Taipei, Taiwan, May 4, 2007.

      L121)    “Contrast-Induced Nephropathy: A Meta-Analyses of the Renal Safety of Iodixanol”
         Annual Meeting of Kaohsiung Society of Radiology, Chang Gung Memorial Hospital,
         Kaohsiung Hsien, Taiwan, May 5, 2007.

      L122)     ”Meta-Analyses of the Renal Safety of Iodixanol”, Plenary Session, 15th Annual
         Scientific Congress of the Hong Kong College of Cardiology, Hong Kong, SAR, May 6, 2007.

      L123)    “Contrast-Induced Nephropathy: A Meta-Analyses of the Renal Safety of Iodixanol”
         Cardiology Special Lecture, 12th Department of Cardiology, Beijing AnZhen Hospital, Beijing,
         Peoples Republic of China, May 7, 2007.

      L124)     “Prevention of CIN during PCI in Diabetic Patients: Proposal of a Guideline"
         (Prevencion del Fracaso Renal Inducido por Contraste en Pacientes Diabeticos Sometidos a
         Intervencionismo Coronario: Propestuesta de un Protocolo Actuacion), Optimizacion del
         Tratamiento de Revascularizacion Percutanea en Pacientes Diabeticos, TEAM (Terapia
         Endovascular & Miocardica), Hospital del Mar, Barcelona, Spain, May 11, 2007.

      L125)   “Acute Kidney Injury from Iodinated Contrast: Findings from an International Panel,”
         Hungarian Society of Cardiology Annual Scientific Meeting (Magyar Kardiologusok Tarsasaga
         Tudomanyos Kongresszusa) Balatonfured, Hungary, May 12, 2007.

      L126)    “Which Types and Which Amount of Physical Activities to Achieve and Maintain a
         Healthy Body Weight?” 4th Metabolic Syndrome, Type II Diabetes, and Atherosclerosis
         Congress (MSDA), 2007, Lisbon, Portugal, May 19, 2007.




                                                                                                  141
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 154 of 183                    PageID #: 284


                                     Peter A. McCullough, M.D., M.P.H.

      L127)    “The Role of BNP in Patients with Shortness of Breath,” Laboratory Diagnostic
         Technologies for Patients with Shortness of Breath, Satellite Symposium to the American
         Association of Clinical Chemistry Annual Scientific Meeting, San Diego, CA, July 18, 2007.

      L128)     “Acute Kidney Injury after Contrast: A Serious Problem by Any Name”,
         Hemodynamics, Electrolytes, Acute Kidney Injury: Novel Considerations in Contrast
         Selection, Transcatheter Cardiovascular Therapeutics 2007 Annual Meeting Satellite
         Symposium, Washington, DC, October 23, 2007.

      L129)    “Vascular Calcification: Myth versus Realty: A Cardiologist's Perspective,” Changing
         Paradigms: Evolving Bone and Mineral Metabolism Treatment in CKD, An American Society
         of Nephrology 2007 Official Symposia, San Francisco, CA, November 3, 2007.

      L130)    “Contrast-Induced Nephropathy” Cardiology Grand Rounds, Auckland City Hospital,
         Auckland, New Zealand, November 22, 2007.

      L131)    “Practical Use of Natriuretic Peptides in Cardiovascular Disease” North Shore
         Hospital- Waitemata Health, Takapuna, Auckland, New Zealand, November 22, 2007.

      L132)    “Practical Use of Natriuretic Peptides in Cardiovascular Disease” Waikato Hospital,
         Hamilton, New Zealand, November 23, 2007.

      L133)    “Practical Use of Natriuretic Peptides in Cardiovascular Disease” Wakefield Hospital,
         Adelaide, Australia, November 23, 2007.

      L134)      “Clinical Utilization of Cardiac Troponin and Natriuretic Peptides in ACS and CHF”
         Satellite Symposium to Australasian Emergency Meeting (ACEM), Gold Coast, Brisbane,
         Australia, November 27, 2007.

      L135)    “Clinical Utilisation of Cardiac Troponin and Natriuretic Peptides in ACS and CHF: Part
         1: Congestive Heart Failure, Part 2: Acute Coronary Syndrome, Part 3: Cardio-Renal
         Syndrome, Kuala Lumpur, Malaysia, November 29, 2007.

      L136)     “Multimarker Strategies in the Management of Cardiovascular Emergencies,” YMCA
         for Dr. H.F.Ho, Queen Elizabeth Hospital, Hong Kong, SAR, November 30, 2007.

      L137)     “Practical Management of Cardiovascular Disease in Patients with Kidney Disease”
         Williamsburg, Virginia for the 34th Annual Williamsburg Conference on Heart Disease,
         Williamsburg, VA, December 3, 2007.

      L138)    “New Cardiovascular Drugs” 17th Annual Cardiovascular Conference at Beaver
         Creek” Avon, CO, February 12, 2008.



                                                                                                      142
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 155 of 183                   PageID #: 285


                                     Peter A. McCullough, M.D., M.P.H.

      L139)    “New Insights into Atherosclerosis and Global CVD Risk,” 17th Annual Cardiovascular
         Conference at Beaver Creek” Avon, CO, February 12, 2008.

      L140)    “Plenary 2 : Mini-Symposia: Acute Kidney Injury (AKI): Pathophysiology: Contrast
         Nephropathy: Epidemiology and Prognosis” 13th Annual International Conference on
         Continuous Renal Replacement Therapies, San Diego, CA, February 28, 2008.

      L141)    “Heart Failure and Cardio-Renal Syndrome 1: Pathophysiology” 13th Annual
         International Conference on Continuous Renal Replacement Therapies, San Diego, CA,
         February 29, 2008.

      L142)    “Hemodynamic Monitoring: Principles and Practice” 13th Annual International
         Conference on Continuous Renal Replacement Therapies, San Diego, CA, February 29, 2008.

      L143)    “Cardiovascular Calcification, Potential Strategies in Minimizing Cardiovascular
         Disease in CKD”, Satellite Symposia at the 57th ACC Annual Scientific Sessions, Chicago, IL,
         March 30, 2008.

      L144)    “Emergency Evaluation of Chest Pain: Building a Better Mousetrap” Olathe Medical
         Center Annual Heartbeat Symposium, Olathe, KS, April 4, 2007.

      L145)     “Interventions and CVD Interactions in Diabetics with Proteinuria” Satellite Symposia
         (Chairman) Chronic Kidney Disease Interventions: Improving CKD and CVD Outcomes” NKF
         Clinical Meeting 2008, Dallas, TX, April 5, 2008.

      L146)   “Shifting Paradigms in PCI: Controversial Issues in High-Risk Patients” International
         Symposium (Chairman), Barcelona, Spain, April 10, 2008.

      L147)     “Success in Identifying Heart Failure” Satellite Symposia “Managing CVD: What Every
         Internist Needs to Know” Annual Scientific Sessions of the American College of Physicians,
         Washington, DC, May 14, 2008.

      L148)     “Cardiovascular Calcification in Patients with Chronic Kidney Disease” Satellite
         Symposia “Cardiovascular Disease in CKD: Strategies for Minimizing Mortality” Annual
         Scientific Sessions of the American College of Physicians, Washington, DC, May 15, 2008.

      L149)    “Clinical Trial Designs in Contrast Induced Acute Kidney Injury,” Third Annual AKIN
         Conference on Research Initiatives in AKI, Bethesda, MD, June 10-12, 2008.

      L150)     “Neutrophil Gelatinase Associated Lipocalin (NGAL)” on Behalf of Inverness Medical,
         Third Annual AKIN Conference on Research Initiatives in AKI, Bethesda, MD, June 10-12,
         2008.



                                                                                                     143
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 156 of 183                  PageID #: 286


                                    Peter A. McCullough, M.D., M.P.H.

      L151)    “Practical Strategies to Manage Contrast-induced Acute Kidney Injury (CI-AKI): The
         Evidence and the Controversy” Radiological Society of Taiwan, Taipei, Taiwan, July 17,
         2008.

      L152)    “Practical Strategies to Manage Contrast-induced Acute Kidney Injury (CI-AKI): The
         Evidence and the Controversy” Radiological Society of Taiwan, Kaushiung, Taiwan, July 18,
         2008.

      L153)    “Practical Strategies to Manage Contrast-induced Acute Kidney Injury (CI-AKI): The
         Evidence and the Controversy” Contrast-Induced Nephropathy Symposium, Professor Yalin
         Han, MD, Chairwoman of Military Cardiology Society of China, Shenyang, China, July 20,
         2008.

      L154)     Cardiology Teaching Rounds, with Professor Runlin Gao, Beijing Fuwai Hospital,
         Beijing, China, July 21, 2008.

      L155)     Cardiology Teaching Rounds, with Professor Yujie Zhou, Beijing Anzhen Hospital,
         Beijing, China, July 21, 2008.

      L156)     Cardiology Teaching Rounds with Professor Yundai Chen, General Hospital of
         Military, Peoples Liberation Army, Beijing, China, July 21, 2008.

      L157)    “Practical Strategies to Manage Contrast-induced Acute Kidney Injury (CI-AKI): The
         Evidence and the Controversy” Contrast-Induced Nephropathy Symposium, Contrast-
         Induced Nephropathy Symposium, Professor Runlin Gao, Chairman of Chinese Cardiology
         Society, Beijing, China, July 22, 2008.K

      L158)     “New Insights on Accelerated Vascular Calcification in Patients with Kidney Disease”
         Plenary Session: Ischemic Heart Disease/Risk Assessment/New Treatment Strategies”
         International Academy of Cardiology 14th World Congress on Heart Disease, Annual
         Scientific Sessions, Toronto, Ontario, Canada, July 29, 2008.

      L159)      “Cardiorenal Syndrome: the Diagnostic Value of Brain Natriuretic Peptide and
         Neutrophil Gelatinase Associated-Lipocalin in Interventional Cardiology,” Cardiovascular
         Biomarkers which Enhance Clinical Practice in Emergency Medicine and Cardiology: the
         State of the Art for Markers of Necrosis, Hemodynamic Stress and Cardiorenal Syndrome,
         Satellite Symposium to the European Society of Cardiology Annual Scientific Sessions,
         Munich, Germany, September 2, 2008.

      L160)    “Diagnosis and Management of Diabetes, Hypertension, and Acute Dyspnea,” 2008
         CVD and CKD Intersection Consensus Conference, Chicago, IL, September 26, 2008.

      L161)      “Chronic Kidney Disease and Contrast Nephropathy (Contrast-Induced Acute Kidney
         Injury [CI-AKI]): From Prognostic Scores to the Latest Preventive Strategies” Complex
                                                                                                  144
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 157 of 183                  PageID #: 287


                                    Peter A. McCullough, M.D., M.P.H.

         Patients, Complex Lesions, 20th Annual Transcatheter Therapeutics Conference,
         Washington, DC, October 14, 2008.

      L162)    “Chronic Kidney Disease: a CHD Risk Equivalent” 2008 Cardiometabolic Health
         Congress, Harvard Medical School, Boston, MA, October 19, 2008.

      L163)   “Hyperphosphatemia as a Cardiovascular Risk Factor” Nephrology Conference, The
         Ottawa Hospital, Ottawa, Ontario, Canada, October 28, 2008.

      L164)     “Cardiovascular Calcification in Patients with Chronic Kidney Disease” Nephrology
         Division-Wide Conference, The Ottawa Hospital, Ottawa, Ontario, Canada, October 28,
         2008.

      L165)    “Hyperphosphatemia and CVD Risk,” Management of Hyperphosphatemia Across the
         Continuum of CKD, American Society of Nephrology Satellite Symposium, Philadelphia, PA,
         November 8, 2008.

      L166)    “Cardiovascular Calcification” Nephrology Grand Rounds, Humber River Regional
         Hospital, Toronto, Ontario, Canada, December 9, 2009.

      L167)    “Cardiovascular Calcification” Nephrology Grand Rounds, St. Joseph’s Hospital,
         Toronto, Ontario, Canada, December 9, 2009.

      L168)    “Critical Concepts in the Progression of Atherosclerosis” 18th Annual Cardiovascular
         Conference at Beaver Creek, Beaver Creek, CO, February 9, 2009.

      L169)    “New Molecular Targets in the Treatment of Atherosclerosis” 18th Annual
         Cardiovascular Conference at Beaver Creek, Beaver Creek, CO, February 9, 2009.

      L170)    “Sudden Cardiac Death in Patients with Renal Disease” 18th Annual Cardiovascular
         Conference at Beaver Creek, Beaver Creek, CO, February 12, 2009.

      L171)    “Cardiovascular and Renal Implications of Contrast Media” Radiology Grand Rounds,
         The Kingston Hospital, Queens University School of Medicine, Kingston, Ontario, Canada,
         March 3, 2009.

      L172)    “Recent Evidence into the Pathophysiology of Cardiovascular Calcification in Chronic
         Kidney Disease,” NKF Symposium 2009 Spring Clinical Meetings, “Exploring Recent
         Evidence Related to Cardiovascular Calcification and Chronic Kidney Disease”, Nashville, TN,
         March 27, 2009.

      L173)    “Chronic Kidney Disease: Implications For Patients With CAD” Managing the High Risk
         Coronary Patient, I2 Summit, American College of Cardiology Annual Scientific Sessions,
         Orlando, FL, March 30, 2009.
                                                                                                    145
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 158 of 183                 PageID #: 288


                                    Peter A. McCullough, M.D., M.P.H.


      L174)    “BNP and Cardiovascular Disease” Cardiology Grand Rounds, Hospital PróCardíaco,
         Rio deJaniero, Brasil, April 14, 2009.

      L175)     “Acute Cardiac Effects of Marathon Running” Special Guest Lecture, CLINIMEX -
         Clínica de Medicina do Exercício, Rio deJaniero, Brasil, April 14, 2009.

      L176)    “Interface entre doenca renal e cardiovascular: o rim mata o coracao ou o coracao
         mata o rim? Da para evitar esse extermino?” Terapeutica Cardiovascular International,
         Hospital Espanhol, Salvador, Brasil, April 17, 2009.

      L177)     “A angiotomografia coronaria deve ser empregada em todo paciente com do toracica
         de risco baixo-moderado?” Terapeutica Cardiovascular International, Hospital Espanhol,
         Salvador, Brasil, April 17, 2009.

      L178)     “Conferencia Internacional: Opportunidades para aperfeicoar o tratamento da
         insuficiencia cardiaca avancada/descompensada” Terapeutica Cardiovascular International,
         Hospital Espanhol, Salvador, Brasil, April 17, 2009.

      L179)     “Invasive Versus Non-invasive Coronary Angiography: Guidelines for Achieving
         Optimal Outcomes” Annual Scientific Sessions of the Society for Cardiac Angiography and
         Intervention, Las Vegas, NV, May 7, 2009.

      L180)     “Cardiorenal Syndrome” Moderator, American Society of Nephrology Annual
         Scientific Sessions, Renal Week 2009, San Diego, CA, October 29, 2009.

      L181)    “The Creatinine Changes: Now What?” Cardiorenal Syndromes, Annual Scientific
         Sessions, AHA, Orlando, FL, November 16, 2009.

      L182)    “Cardiorenal Syndromes: Strategies for Success” 19th Annual Cardiovascular
         Conference at Beaver Creek, Avon, CO, February 6-11, 2010.

      L183)     “Cardiomyopathy of Obesity” 19th Annual Cardiovascular Conference at Beaver
         Creek, Avon, CO, February 6-11, 2010.

      L184)    “Why Does Atherosclerosis Calcify: Clinical Implications” 19th Annual Cardiovascular
         Conference at Beaver Creek, Avon, CO, February 6-11, 2010.

      L185)    “Prevention Trials in AKI” 15th International Conference on Continuous Renal
         Replacement Therapies (CRRT: 2010) Scientific Meeting, Del Coronado, CA, February 24,
         2010.

      L186)    “Cardiology Trials” 15th International Conference on Continuous Renal Replacement
         Therapies (CRRT: 2010) Scientific Meeting, Del Coronado, CA, February 24, 2010.
                                                                                                   146
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 159 of 183                  PageID #: 289


                                    Peter A. McCullough, M.D., M.P.H.


      L187)    “Contrast Nephropathy: Prevention and Management” 15th International
         Conference on Continuous Renal Replacement Therapies (CRRT: 2010) Scientific Meeting,
         Del Coronado, CA, February 26, 2010.

      L188)    “Lipoprotein-Associated Phospholipase A2 (Control#: 4599)” Symposium: Do New
         Markers & Genomics Enhance Risk Prediction? Annual Scientific Sessions of the ACC,
         Atlanta, GA, March 15, 2010.

      L189)    “New Insights Into the Role of Heart-Kidney Interactions in the Cardiorenal
         Syndrome” (Control#: 16660) Symposium: Recognition and Management of the Cardiorenal
         Syndrome in Advanced Heart Failure, Annual Scientific Sessions of the American College of
         Cardiology, Atlanta, GA, March 15, 2010.

      L190)     “B-Type Natriuretic Peptides in Cardiorenal Syndromes” 5th Annual Turning Science
         into Caring Symposium, Wiesbaden, Germany, March 25, 2010.

      L191)    “CKD and CVD Interaction in KEEP” KEEP Update: the Common Soil of CKD and CVD,
         NKF Spring Clinical Meetings, Orlando, FL, April 16, 2010.

      L192)    “Cardio Renal Intersection, Crossroads to the Future - Novel Coronary Risk Factors"
         NKF Spring Clinical Meetings, Orlando, FL, April 16, 2010.

      L193)    “Diagnostic Workup of suspected heart disease in CKD” NKF Spring Clinical Meetings,
         Orlando, FL, April 17, 2010.

      L194)     “BNP: Beyond Heart Failure (BNP más allá de la insuficiencia cardiaca)”, XIX Chile
         2010 Congreso Latinoamericano de Bioquimica Clinica, XVI Congreso Chileno de Quimica
         Clinica, Biomarcadores en Enfermedades Cario-Renales COLABIOCLI 2010, Santiago del
         Chile, April 21, 2010.

      L195)    “Prevention of Cardiorenal Syndromes”, 19th International Vicenza Course on Critical
         Care Nephrology, Vicenza, Italy, June 10, 2010.

      L196)    “La Pandemia de la Obesidad: Que podemos hacer aquí y ahora” “Importancia de la
         Evaluación previa y el monitoreo cardiaco en rehabilitación cardiaca” “Ergoespirometria:
         Diagnostico e implicaciones terapéuticas,” Sociedad Columbiana de Cardiologica y Ciruga
         Cardiovacular Fundacion Columbiana del Corazon Comite de Prevencion y Rebabilitacion
         Cardiovascular Dia Mundial del Corazon, Santa Marta, Columbia, September 25, 2010.

      L197)   “CKD: A CHD Equivalent” 2010 Cardiometabolic Health Congress (CMHC), Boston
         MA, October 22, 2010.



                                                                                                     147
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 160 of 183                  PageID #: 290


                                    Peter A. McCullough, M.D., M.P.H.

      L198)    “Treatment Disparities in Patients with Acute Coronary Syndromes and Kidney
         Disease” AHA Scientific Sessions 2010, Chicago, IL, November 13, 2010.

      L199)   “Integration of Advanced Information Technology into Nephrology Practice”
         Moderator, at the American Society of Nephrology, Denver, CO, November 21, 2010.

      L200)    “Cardiorenal Syndromes” Special Lecture, Mansoura Nephrology and Urology
         Center, Mansoura, Egypt, November 29, 2010.

      L201)     “Neutrophil Gelatinase Associated Lipocalin.” Al Mokhtabar Laboratories, Cairo,
         Egypt, December 1, 2010.

      L202)   “Cardiorenal Syndromes” ACC Williamsburg Conference, Williamsburg, VA,
         December 5, 2010.

      L203)    “Micronutrients and Cardiorenal Disease: Insights into Novel Assessments and
         Treatment” 13th International Conference on Dialysis, Advances in CKD 2011, Miami, FL,
         January 26, 2011.

      L204)    “Managing High Risk Patients in a i2 Spotlight entitled Cardiac Care Team Spotlight:
         Approaches for CAD Management” American College of Cardiology 60th Annual Scientific
         Session and i2 Summit 2011, April 2, 2011, in New Orleans, LA.

      L205)     “Lipid Management in Patients with Renal Insufficiency in a ACC Symposium entitled
         Lipid Management in Special Populations” American College of Cardiology 60th Annual
         Scientific Session and i2 Summit 2011, April 2, 2011, in New Orleans, LA.

      L206)    “KEEP Symposium 2011: KEEP A New Longitudinal Dimension for a New Decade”
         NKF Spring Clinical Meetings, April 29, 2011, Las Vegas, NV.

      L207)    “Disparities of Treatment for ACS and Heart Failure in CKD Patients” 20th
         International Vicenza Course on Hemodialysis and CKD, June 8, 2011, Vicenza, Italy.

      L208)    “AKI: Can We Prevent It?” 20th International Vicenza Course on Hemodialysis and
         CKD, June 9, 2011, Vicenza, Italy.

      L209)    “Measuring Natriuretic Peptides in Acute Coronary Syndromes” American
         Association of Clinical Chemistry Annual Meeting, Atlanta, GA, July 26, 2011.

      L210)      “Biomarkers in Stable Angina and Microvascular Dysfunction”, Emerging Role of
         Biomarkers in Cardiorenal Syndrome and Acute Coronary Syndrome: Diagnosis
         Stratification and Management, Siena Italy, September 2, 2011.



                                                                                                  148
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 161 of 183                 PageID #: 291


                                    Peter A. McCullough, M.D., M.P.H.

      L211)    “Cardiorenal Syndrome Definition and Scope: Cardiac Perspective” 28th National
         Congress of Nephrology, Hypertension, Dialysis, and Transplantation, Antalya, Turkey,
         October 20, 2011.

      L212)    “Targeted Hypertension Management for Optimal Cardiorenal Outcomes” 28th
         National Congress of Nephrology, Hypertension, Dialysis, and Transplantation, Antalya,
         Turkey, October 22, 2011.

      L213)    “The KEEP Experience” 3rd International Symposium on Albuminuria – The
         Prognostic Role of Albuminuria: Impact on Kidney and Cardiovascular Outcomes,
         Groningen, Netherlands, December 1, 2011.

      L214)    “Cardiorenal Syndromes” Cardiology Guest Lecture, University of Chicago, Pritzker
         School of Medicine, Chicago, IL, January 18, 2012.

      L215)     “Diagnosis of Cardiovascular Disease in CKD” 14th international conference on
         dialysis, advances in CKD 2012, Palm, Harbor, FL, January 26, 2012

      L216)    “Acute Kidney Injury Guidelines” KDIGO Clinical Practice Conference: KDIGO
         Guidelines on Acute Kidney Injury, Glomerulonephritis, and Anemia, Shanghai, China,
         February 5, 2012

      L217)     “Galectin-3: A Novel Blood Test for the Evaluation and Management of Heart
         Failure” Cardiology Grand Rounds, University of Arkansas for Medical Sciences, Little Rock,
         Arkansas, February 8, 2012

      L218)    “Contrast-Induced Acute Kidney Injury” 17th Annual CRRT 2012, Acute Kidney Injury
         Controversies, Challenges, and Solutions, San Diego, CA February 15, 2012

      L219)     “Recent Trials in the Prevention of Contrast-Induced AKI: Importance of Emerging
         Biomarkers” 17th Annual CRRT 2012, Acute Kidney Injury Controversies, Challenges, and
         Solutions, San Diego, CA February 17, 2012

      L220)     “Role of Galectin-3 in Heart Failure” Joint American Association of Cardiologists of
         Indian Origin and ACC Dinner Symposium, American College of Cardiology Scientific Sessions
         2012, Chicago, IL, March 25, 2012

      L221)    “Bariatric Surgery: A Cure for Obesity?” American College of Cardiology Scientific
         Sessions 2012, Joint Symposium of the American Association of Clinical Endocrinologists and
         the ACC: Cardiologists as Endocrinologists – Emerging Management of the Diabetic Patient,
         Chicago, IL, March 26, 2012

      L222)    “Practical Management of Obesity for the Cardiologist” 48th Annual Robert M.
         Jeresaty Cardiovascular Symposium, Hartford, CT, May 3, 2012
                                                                                                   149
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 162 of 183                 PageID #: 292


                                    Peter A. McCullough, M.D., M.P.H.


      L223)    “Prevention of Cardiovascular Events: Beyond Statins” 48th Annual Robert M.
         Jeresaty Cardiovascular Symposium, Hartford, CT, May 3, 2012

      L224)     “Contrast Media and Patient Safety: The Clinical Impact” Swiss Congress of Radiology,
         Zurich, Switzerland, May 31, 2012

      L225)    “Importance of Methodological Rigor in CI-AKI Meta-Analyses” 48th Congresso
         Nazionale Italian Society of Radiology (SIRM), Torino, Italy, June 2, 2012

      L226)   “Chronic Kidney Disease and Heart Failure” 2012 Cardiometabolic Health Congress
         (CMHC) Boston, MA, October 12, 2012

      L227)    “Chronic Kidney Disease and Acute Myocardial Infarction” CKD a Recipe for CVD
         Disaster, Kidney Week, American Society of Nephrology, San Diego, CA, October 30, 2012

      L228)    “Epidemiology and Pathophysiology of Coronary Artery Disease in Chronic Kidney
         Disease” Scientific Sessions 2012, AHA, Los Angeles, CA, November 5, 2012

      L229)    “The Cardiorenal Syndrome” Acute Dialysis Quality Initiative 11: Cardiorenal
         Syndromes, Venice, Italy, November 30, 2012

      L230)    “Cardiorenal Syndromes” Cardiology Grand Rounds, University of Missouri School of
         Medicine, Columbia, MO, December 20, 2012

      L231)    “Diagnosis and Management of Coronary Disease in Patients with Kidney Disease”
         Internal Medicine Grand Rounds, University of Missouri School of Medicine, Columbia, MO,
         December 20, 2012

      L232)    “The Hypertension Epidemic: Are We Any Further Ahead?” 22nd Annual
         Cardiovascular Conference at Beaver Creek, Avon, CO, February 9-16, 2013

      L233)    “Cardiorenal Syndromes: The Cardiac Perspective” Inaugural Cardio Renal Society of
         America (CRSA), 14th Annual Southwest Nephrology Conference (SWNC), Chandler, AZ,
         March 2, 2013

      L234)     "Managing Hyponatremia in Cardiorenal Syndromes" Satellite Symposia to the NKF
         Spring Clinical Meetings, Orlando, FL, April 3, 2013

      L235)    “Session Title: Debate: To Screen or Not to Screen for CKD--PRO? NKF Spring Clinical
         Meetings, Orlando, FL, April 5, 2013




                                                                                                  150
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 163 of 183                  PageID #: 293


                                    Peter A. McCullough, M.D., M.P.H.

      L236)     “Galectin-3: A Novel Biomarker for the Assessment and Management of Heart
         Failure” Heart Failure Conference, University of Pittsburgh Medical Center, Pittsburgh, PA,
         May 28, 2013

      L237)   “The Kidney in Heart Failure” 31st International Vicenza Course on Critical Care
         Nephrology, June 11-14, 2013, Vicenza, Italy

      L238)    “Contrast-Induced Acute Kidney Injury” 31st International Vicenza Course on Critical
         Care Nephrology, June 11-14, 2013, Vicenza, Italy

      L239)    “Novel Biomarkers in the Prognosis and Management of Heart Failure” BUMC
         Medicine Grand Rounds, August 20, 2013, Dallas, TX

      L240)    “Cardiorenal Syndromes: New Insights into Combined Heart and Kidney Failure”
         Cardiology Grand Rounds, University of Virginia Medical Center, August 26, 2013,
         Charlottesville, VA

      L241)     “Major Advances in the Treatment of Atherosclerosis: New Options for Patients with
         Familial Hypercholesterolemia and Those Intolerant to Conventional Lipid Lowering
         Therapy” Cardiology Update, University of Missouri School of Medicine, September 14,
         Columbia, MO

      L242)    “Keynote Address: Recent Advances in the Assessment of Acute Kidney Injury with
         Neutrophil Gelatinase Associated Lipocalin” 47th Brazilian Congress of Clinical Pathology
         and Laboratory Medicine, September 23, 2013, Sao Paulo, Brazil.

      L243)    “Advancements in Cardiometabolic Risk Assessment: Expert Analysis of Recent
         Evidence and Outcomes” 2013 Cardiometabolic Health Congress, October 2, 2013, Boston,
         MA.

      L244)    “Keynote Address: Cardiorenal Syndromes: New Insights to Patients with Combined
         Heart and Kidney Failure” Fourth Italian Great Network Congress, Focus on Innovation and
         Translational Research in Emergency Medicine, Sapienza Universita di Roma, October 14-18,
         2013, Rome, Italy.

      L245)    “Practical Experience with Galectin-3” Fourth Italian Great Network Congress, Focus
         on Innovation and Translational Research in Emergency Medicine, Sapienza Universita di
         Roma, October 14-18, 2013, Rome, Italy.

      L246)    “Using Novel Biomarkers in the Assessment and Management of Heart Failure” Bon
         Secours Cardiovascular Conference, October 25, 2013, Williamsburg, VA




                                                                                                  151
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 164 of 183                  PageID #: 294


                                    Peter A. McCullough, M.D., M.P.H.

      L247)      “Detection and Consequences of Iron Deficiency Anemia in CKD Patients” Session
         Title: The Role of Iron in the Optimization of Anemia Management in CKD, American Society
         of Nephrology, Kidney Week, November 9, 2013, Atlanta, GA

      L248)     “Bench to Bedside: What Happens to the Physiologic Systems After an Acute Bout of
         High Intensity/Volume Exercise?” Session Title: Cardiovascular Seminar entitled Potential
         Cardiotoxicity of Extreme Endurance Exercise, Annual Scientific Sessions of the AHA,
         November, 20, 2013, Dallas, TX.

      L249)     “Atrasentan for the treatment of diabetic nephropathy: how to control the risk of
         heart failure?” Session Title: “Lessons Learned from First Post FDA Guidance Case Studies
         of Diabetes CV Outcomes Trials, 10th Global CardioVascular Clinical Trialists (CVCT) Forum,
         December 7, 2013, Paris, France.

      L250)    “Reflection: Biomarker-based modeling tools: safer drugs and faster development?”
         A workshop initiated by the TI-Pharma Escher project for academia, industry, and the
         European Medicines Agency, January 24, 2014, Amsterdam, the Netherlands.

      L251)      “Focus on lipids: HDL and Its Associated Lipoproteins in Cardiac and Renal Disease”
         Changing Paradigms in Acute Kidney Injury: From Mechanisms to Management Sponsored
         by UAB/UCSD O’Brien Center for AKI Research, 19th International Conference on Advances
         in Critical Care, CRRT 2014, International Society of Nephrology, Acute Kidney Injury
         Network, March 4-7, 2014, San Diego, CA.

      L252)     “Cardiac and Renal Fibrosis in Chronic Cardiorenal Syndromes” Targeting Recovery
         from Acute Kidney Injury:, 19th International Conference on Advances in Critical Care, CRRT
         2014, International Society of Nephrology, Acute Kidney Injury Network, March 4-7, 2014,
         San Diego, CA.

      L253)    “Statins for AKI: Friend or Foe” Controversies in Critical Care Nephrology:, 19th
         International Conference on Advances in Critical Care, CRRT 2014, International Society of
         Nephrology, Acute Kidney Injury Network, March 4-7, 2014, San Diego, CA.

      L254)    “Managing Heart Failure and Cardiorenal Syndrome” Workshop, 19th International
         Conference on Advances in Critical Care, CRRT 2014, International Society of Nephrology,
         Acute Kidney Injury Network, March 4-7, 2014, San Diego, CA.

      L255)    “ST2: A Novel Biomarker in the Assessment and Management of Heart Failure” 2nd
         Annual Cardio Renal Society of America (CRSA), 15th Annual Southwest Nephrology
         Conference (SWNC), Ft. McDowell, AZ, March 8, 2014.

      L256)    “Cardiac and Renal Fibrosis in Chronic Cardiorenal Syndromes” 2nd Annual Cardio
         Renal Society of America (CRSA), 15th Annual Southwest Nephrology Conference (SWNC),
         Ft. McDowell, AZ, March 8, 2014.
                                                                                                  152
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 165 of 183                    PageID #: 295


                                     Peter A. McCullough, M.D., M.P.H.


      L257)    “New Approaches to the Management of Cardiorenal Syndromes” 2nd Annual Cardio
         Renal Society of America (CRSA), 15th Annual Southwest Nephrology Conference (SWNC),
         Ft. McDowell, AZ, March 8, 2014.

      L258)   “My New Favorite Biomarker: Galectin-3” 2014 UCSD Biomarkers in Clinical Practice
         Symposium, La Jolla, CA, April 5, 2014.

      L259)    “Changing Profile of Chronic Hyperkalemia” NKF Spring Clinical Meetings, Las Vegas,
         NV, April 24, 2014.

      L260)    “The Next Generation of Screening for Kidney Disease” NKF Spring Clinical Meetings,
         Las Vegas, NV, April 25, 2014.

      L261)    “Cardiorenal Syndromes” Cardiology, Diabetes & Nephrology at the Limits, Royal
         College of Physicians, London, UK, April 26, 2014.

      L262)     “Acute Cardiorenal Syndromes: New Insights into Combined Heart and Kidney
         Failure” Actual Problems of Extracorporeal Blood Purification in Intensive Care, Russian
         Scientific Society of Specialists in Extracorporeal Blood Purification, Bakoulev Scientific
         Center for Cardiovascular Surgery of the Russian Academy of Medical Sciences, Moscow,
         Russia, May 22, 2014.

      L263)     "Fibrosis in the Heart and Kidneys in the Pathogenesis of Chronic Cardiorenal
         Syndromes" Actual Problems of Extracorporeal Blood Purification in Intensive Care, Russian
         Scientific Society of Specialists in Extracorporeal Blood Purification, Bakoulev Scientific
         Center for Cardiovascular Surgery of the Russian Academy of Medical Sciences, Moscow,
         Russia, May 23, 2014.

      L264)     “Hyperkalemia: Old Foe with New Faces” 51st European Renal Association – European
         Dialysis and Transplantation Association Congress, Amsterdam, the Netherlands, June 2,
         2014.

      L265)    “Contrast Induced Complications in the Cath Lab” Transcatheter Cardiovascular
         Therapeutics (TCT) Russia, Moscow, Russia, June 16, 2014.

      L266)    “The RAASi Debate: Should RAAS Continue with a Declining GFR?: Will the Path be
         Clearer” Co-Chair, European Society of Cardiology, Barcelona, Spain, August 31, 2014.

      L267)     “Novel Markers of Acute and Chronic Kidney Injury,” Where Inflammation Meets
         Lipids: Broad Based Strategies for Risk Reduction, Cleveland Heart Labs, Cleveland, OH,
         September 12, 2014.



                                                                                                       153
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 166 of 183                   PageID #: 296


                                     Peter A. McCullough, M.D., M.P.H.

      L268)     “Advances in the Understanding of Acute and Chronic Cardiorenal Syndromes:
         Pathophysiological Crosstalk of Multiple Metabolic and Neurohormonal Systems” 41st
         Williamsburg Cardiovascular Conference, Williamsburg, VA, December 7, 2014.

      L269)      “CHADS, CHADS-VASc, HAS-BLED, What Does it Mean and How Do We Use It? Atrial
         Fibrillation Session, Dallas-Leipzig Valve 2104, Dallas, TX, December 11, 2014.

      L270)      “Soup-to-Nuts Renal Failure: Caring for the Patient with Kidney Injury” Society of
         Critical Care Medicine, Phoenix, AZ, January 19, 2015.

      L271)    “RAASi Optimization in Heart Failure” 2nd Annual Cardiorenal Society of America
         Meeting, Phoenix, AS, February 28, 2015.

      L272)     “Cardiac Surgery Associated Acute Kidney Injury” Association of Physician Assistants
         in Cardiac Surgery, Las Vegas, NV, March 3, 2015.

      L273)    “The Potassium Challenge in CKD: Managing Acute and Chronic Hyperkalemia: Novel
         Polymer-Based Potassium Binders: Clinical Evidence” NKF Spring Clinical Meetings, March
         27, 2015.

      L274)     “KEEP Healthy: Insights into CKD Care” NKF Spring Clinical Meetings, March 28, 2015.

      L275)     “The Heart of the Matter” NKF Spring Clinical Meetings, March 28, 2015.

      L276)     “Literature Review: CVD” NKF Spring Clinical Meetings, March 28, 2015.

      L277)    “Biomarkers of Kidney and Heart Injury in Cardiorenal Syndrome” Cardionephrology
         2015, Rome, Italy, April 16, 2015.

      L278)    “AKI after Acute Myocardial Infarction: Contrast, Organ Crosstalk and Complications”
         33rd Vicenza Course on Critical Care Nephrology in Vicenza, Italy, June 9-12, 2015.

      L279)    “A New Mechanism of Action for Addressing Hyperkalemia: New Data on Non-
         Polymer Hyperkalemia Therapies” 33rd Vicenza Course on Critical Care Nephrology in
         Vicenza, Italy, June 9-12, 2015.

      L280)     “Lp-PLA2 as a marker of Vascular Inflammation and CHD Risk Assessment”
         Symposium: Advances in Laboratory Testing for Coronary Heart Disease; The New PLAC
         Test for Lp-PLA2 Activity, American Association of Clinical Chemistry Annual Meeting,
         Atlanta, GA, June 29, 2015.

      L281)    “Galectin-3 in the Prognosis and Management of Heart Failure” American
         Association of Clinical Chemistry Annual Meeting, Atlanta, GA, June 29, 2015.


                                                                                                      154
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 167 of 183                    PageID #: 297


                                     Peter A. McCullough, M.D., M.P.H.

      L282)     “Cardio-Renal Syndrome and Clinical Implications” AKI from Pathophysiology to
         Clinical Implications, Global Research on Acute Conditions Team (GREAT) Annual Meeting,
         Rome, Italy, September 5, 2015.

      L283)    “Lp-PLA2 and Testing for Primary Prevention Risk Assessment” 2015 Cardiometabolic
         Health Congress, Harvard Medical School, Boston, MA, October 22, 2015.

      L284)    “Heart and Kidney: a Dangerous Liaison” Comorbidities in Heart Failure: From
         Guidelines to Clinical Practice, 775 Anniversary University of Sienna, Sienna, Italy, October
         29, 2015.

      L285)    “Role of BNP, Pro-BNP, and Elevated Left Ventricular Mass in Cardiorenal Syndrome”
         American Society of Nephrology Kidney Week, San Diego, CA, November 6, 2015.

      L286)   “How to Use Urine Thromboxane B2 to Select and Monitor Aspirin Therapy”
         Moderator, Scientific Sessions 2015, AHA, Orlando, FL, November 10, 2015.

      L287)      “Putting it All Together: How to Use Urine 11-Dehydrothromboxane B2
         In Clinical Practice” Scientific Sessions 2015, AHA, Orlando, FL, November 10, 2015.

      L288)    “Neurogenic Orthostatic Hypotension” Moderator, Scientific Sessions 2015, AHA,
         Orlando, FL, November 10, 2015.

      L289)    “Cardiac Cachexia” Managing Disease Related Lean Body Mass Loss Through Clinical
         and Nutritional Interventions, The Sackler Institute for Nutrition Science The New York
         Academy of Sciences, New York, NY, December 4, 2015.

      L290)     “The Devastating Consequences of Systemic Hypertension and What To Do About
         It?” 42st Williamsburg Cardiovascular Conference, Williamsburg, VA, December 6-8, 2015.

      L291)     “The Impact and Management of Malnutrition in Patients with Heart Failure” Heart
         Failure University 2015, Conference Co-Chair, Los Angeles, CA, December 11-13, 2015.

      L292)    “Acute and Chronic Cardiovascular Effects of Hyperkalemia: New Insights Into
         Prevention and Clinical Management” Heart Failure University 2015, Conference Co-Chair,
         Los Angeles, CA, December 11-13, 2015.

      L293)    “Lipoic Acid in the Prevention of Acute Kidney Injury” 21st International Conference
         on Continuous Renal Replacement Therapies CRRT 2016, San Diego, CA, February 16-18,
         2016.

      L294)    “Novel Approaches for Recognition and Management of Life Threatening
         Complications of AKI and CKD” 21st International Conference on Continuous Renal
         Replacement Therapies CRRT 2016, San Diego, CA, February 16-18, 2016.
                                                                                                     155
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 168 of 183                   PageID #: 298


                                     Peter A. McCullough, M.D., M.P.H.


      L295)    “Making Iodinated Contrast Less Nephrotoxic with Cyclodextrin” 21st International
         Conference on Continuous Renal Replacement Therapies CRRT 2016, San Diego, CA,
         February 16-18, 2016.

      L296)    “Cardiorenal Syndrome” 4th Annual Cardio-Renal Metabolic Conference, Cardiorenal
         Society of America, Phoenix, AZ, March 13, 2016.

      L297)      “Cardiorenal Syndromes Identification: Prevention and Management of CI-AKI” China
         Interventional Therapeutics (CIT), Beijing, Shanghai Zhong Shan Hospital, Shanghai, The 2nd
         Affiliated Hospital of Zhejiang University, Hangzhou, Xi Jing Hospital, Xi’an, Nanjing 1st
         Hospital, Nanjing, Peoples Republic of China, March 14-21, 2016.

      L298)    “Cardiorenal Syndromes” Keynote Address, Inaugural Cardio-Renal Connections
         Meeting, San Antonio, TX , April 16, 2016.

      L299)    “Galectin-3 in the Prognosis and Management of Heart Failure” American
         Association of Clinical Chemistry Annual Scientific Meeting, Philadelphia, PA, August 1,
         2016.

      L300)   Hemodialysis University, “Is It Heart Failure or Fluid Overload?”, Chicago, IL,
         September 10, 2016.

      L301)   “Novel Agents for the Treatment of Hyperkalemia” Heart Failure Society of America
         Annual Scientific Meeting, Orlando, FL, September 18, 2016.

      L302)    Symposium “Hyperkalemia in the Emergency Department: Updates on the Current
         Management of a Complex Condition.” “Novel Agents for the Prevention and Treatment of
         Hyperkalemia” American College of Emergency Physicians Scientific Assembly, Las Vegas,
         NV, October 14, 2016

      L303)    Moderator “CVD in Patients with CKD: Update from the CRIC Study” Annual Scientific
         Sessions of the AHA, New Orleans, LA, November 13, 2016

      L304)    Program Chairman “A Night at the Museum: Inaugural Symposium of the
         Cardiorenal Society of America Transcending the Dinosaurs: Guiding AKI Prevention using
         next-gen biomarkers: Real World Experiences from modern practices” satellite Symposium
         at American Society of Nephrology Kidney Week, Field Museum, Chicago, IL, November 18,
         2016

      L305)    “Pathobiologic Systems Involved in Cardiorenal Disease” 43rd Williamsburg
         Cardiovascular Conference, Williamsburg, VA, December 3-5, 2016



                                                                                                    156
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 169 of 183                PageID #: 299


                                    Peter A. McCullough, M.D., M.P.H.

      L306)   “Cardiac Cachexia” Heart Failure University, MedReviews LLC, Los Angeles, CA,
         December 10, 2016

      L307)     “Is There a Role for Bariatric Surgery in Heart Failure Patients with Obesity?”
         Scientific Sessions 2017, American College of Cardiology , Washington, DC, March 18, 2017

      L308)   “Vascular and Cardiac Hypertrophy in Fabry Disease” 5th Annual Fabry Nephropathy
         Update, Mexico City, Mexico, April 26, 2017

      L309)    “Introduction to Cardiorenal Medicine” Cardiorenal University, Anaheim, CA, May
         18, 2017

      L310)   “Sudden Death in End-Stage Renal Disease” Cardiorenal University, Anaheim, CA,
         May 18, 2017

      L311)    “Cardiorenal Syndromes and Heart Failure” Conference Chair, Disease Global
         Outcomes (KDIGO) Controversies Conference on Heart Failure in Chronic Kidney Disease,
         Athens, Greece, May 25-28, 2017

      L312)    “Vadadustat Does Not Prolong Corrected QT Interval In A Thorough QTC Study In
         Healthy Subjects” 54th ERA-EDTA Congress, Madrid, Spain, June 3-6, 2017

      L313)    “Cardiorenal Syndromes” 1st Annual Heart iN Diabetes: Where the Heart, Kidney,
         and Diabetes Meet in Clinical Practice, Philadelphia, PA, July 14-16, 2017

      L314)    “Cardiovascular Disease in Patients with Chronic Kidney Disease: A Serious Link” TOP
         2017--Target Organ Protection Conference, Bangalore, India, August 11, 2017

      L315)    “Statin Therapy to Prevent Onset and Progression of Vascular Disease” TOP 2017--
         Target Organ Protection Conference, Bangalore, India, August 11, 2017

      L316)    “Keynote Address: Cardiorenal Society of America” 5th Annual Scientific Meeting of
         the Cardiorenal Society of America, Phoenix, AZ, October 6, 2017

      L317)    “Cardiovascular Benefits of Home Hemodialysis” Addressing Unmet Needs in Dialysis:
         Cardiovascular Care and Volume Control Symposium, Kidney Week 2017 American Society
         of Nephrology, New Orleans, LA, November 4, 2017

      L318)    “CIEDs in ESRD Patients: What Are the Long-Term Data?” Kidney Week 2017
         American Society of Nephrology, New Orleans, LA, November 4, 2017

      L319)    “Cardiovascular Seminar Cardiorenal Syndrome: Who hurts who?” AHA Scientific
         Sessions 2017, Anaheim, CA, November 14, 2017


                                                                                                 157
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 170 of 183                 PageID #: 300


                                    Peter A. McCullough, M.D., M.P.H.

      L320)   “Cardiac and Renal Fibrosis in CRS” AHA Scientific Sessions 2017, Anaheim, CA,
         November 14, 2017

      L321)    Chair, Inaugural Cardiometabolic University and Nutrition Academy “The Skinny on
         Weight Loss: Practical Considerations for the Cardiovascular Specialist” MedReviews,
         Westlake, TX, December 1-3, 2017

      L322)     “Clinical Laboratory Advancements in Cardiometabolic Disease: Screening, Diagnosis,
         Prognosis, and Management” 44th Annual Williamsburg Conference on Heart Disease,
         Williamsburg, VA, December 4, 2017

      L323)    “The Skinny on Weight Loss: Practical Approaches for the Cardiovascular Specialist”
         Cardiometabolic University 2017, Conference Chair, Dallas, TX , December 1-3, 2017

      L324)    “Diagnosis, Evaluation, and Role of Biomarkers in Heart Failure” Heart Failure
         University 2017, Conference Co-Chair, Los Angeles, CA, December 10-12, 2017

      L325)     “Biomarkers of Kidney Dysfunction and Cardiorenal Syndrome” University of
         California at San Diego 14th Annual Biomarkers in Heart Failure and Acute Coronary
         Syndromes: Diagnosis, Treatment and Devices, San Diego, CA, March 2, 2018

      L326)    “What do I do to Prevent Contrast Induced Renal Injury” 23rd International
         Conference on Continuous Renal Replacement Therapies CRRT 2018, San Diego, CA, March
         8, 2018

      L327)    “AKI in the patient with Cancer” 23rd International Conference on Continuous Renal
         Replacement Therapies CRRT 2018, San Diego, CA, March 8, 2018.

      L328)    “CKD-Related Anemia and Cardiac Complications” NKF Spring Clinical Meetings,
         Austin, TX April 14, 2018

      L329)   “Principles of Distributive Shock” Cardiorenal Society of America National Grand
         Rounds Series, Boston, MA, April 30, 2018

      L330)    “Biomarkers with More Muscle: Moving Beyond Serum Creatinine to Define
         Cardiorenal Syndrome in HF” Heart Failure Society of American Annual Scientific Sessions,
         Nashville, TN, September 15, 2018

      L331)    “Heart Failure in Cardiorenal Syndrome: Updates on Biomarkers” Cardiorenal Society
         of America Annual Scientific Meeting, Phoenix, AZ, October 6, 2018

      L332)     “Novel Approaches in Lowering LDL-C” Cardiorenal Society of America Annual
         Scientific Meeting, Phoenix, AZ, October 6, 2018


                                                                                                 158
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 171 of 183                PageID #: 301


                                    Peter A. McCullough, M.D., M.P.H.

      L333)    “What Do We Know About Cardiorenal Physiology? An Overview” American Society
         of Nephrology Kidney Week, San Diego, CA, October 26, 2018

      L334)    “Prevention of Heart Failure: The Next Frontier” Cardiometabolic Health
         Conference, Boston, MA, October 27, 2018

      L335)    “AKI and Heart Failure: How to Manage Compared to the General Population”
         Cardiometabolic Health Conference, Boston, MA, October 27, 2018

      L336)    “SGLT-2 Inhibitors and Cardio-renal Outcomes: Mechanistic Role and Rationale for
         Treatment of Heart Failure” American Heart Association Annual Scientific Sessions,
         Chicago, IL, November 10, 2018

      L337)     “Obesity and Heart Disease” 44th Annual Williamsburg Conference on Heart Disease,
         Williamsburg, VA, December 4, 2018

      L338)    “Current Concepts in Hypertension Management” University of Texas Health Science
         Center, Tyler, TX, January 15, 2019

      L339)    “Managing the Heart Failure Patient with Worsening Renal Function (WRF)” 24th
         International Conference on Continuous Renal Replacement Therapies CRRT 2019, San
         Diego, CA, February 28, 2019

      L340)    “Cardiorenal Syndrome: What Have We Learned?” 24th International Conference on
         Continuous Renal Replacement Therapies CRRT 2019, San Diego, CA, February 28, 2019

      L341)    ” Debate: Biomarker Guided Heart Failure Therapy: Con: Neuropeptides; ST2” 15th
         Annual USCD Biomarkers in Heart Failure and Acute Coronary Syndromes, Diagnosis,
         Treatment & Devices, La Jolla, CA March 1, 2019

      L342)     “Cardiorenal Syndromes” Cardionephrology Congress, Rome, March 12 to 14, 2019

      L343)    “Iron and Heart Failure” Cardiometabolic Health Congress West meeting in Phoenix,
         AZ on Saturday, May 4, 2019

      L344)   “Up to Date Management of Arrhythmias in Dialysis Patients” National Kidney
         Foundation Spring Clinical Meetings, May 11, 2019

      L345)    “Lipids in Chronic Kidney Disease” National Kidney Foundation Spring Clinical
         Meetings, May 11, 2019

      L346)    “Cardiorenal Syndromes” Helen Dunham Cardio-Renal Lecture and Cardiovascular
         Grand Rounds, Brigham and Women’s Hospital, Boston, MA, May 23, 2019


                                                                                                  159
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 172 of 183                  PageID #: 302


                                    Peter A. McCullough, M.D., M.P.H.

      L347)    “Chronic Kidney Disease as a Cardiovascular Risk State” Helen Dunham Cardio-Renal
         Lecture and Cardiovascular Grand Rounds, Brigham and Women’s Hospital, Boston, MA,
         May 23, 2019

      L348)    “Biomarkers and Assessment of Cardiac Function In Fabry Cardiomyopathy” 6th
         Update on Fabry Disease: Biomarkers, Progression and Treatment Opportunities, Prague,
         Czech Republic, May 26-28, 2019

      L349)     “Contrast-Induced Acute Kidney Injury” 37th Vicenza Course on AKI &CRRT, Vicenza,
         Italy, May, 28-30 2019

      L350)    “Cardiac Biomarkers in AKI” 37th Vicenza Course on AKI &CRRT, Vicenza, Italy, May,
         28-30 2019

      L351)    “Risk Mitigation in the Cardiac Catheterization Laboratory” 37th Vicenza Course on
         AKI &CRRT, Vicenza, Italy, May, 28-30 2019

      L352)    “Pathophysiology and Current Concepts in Classification” Clinical Practice Clinical
         Science Track: Treatment of Cardiorenal Syndrome, American Heart Association
         Hypertension Scientific Sessions, New Orleans, LA, Sept 8, 2019

      L353)     “Cardiovascular Genetics” 44th Annual Williamsburg Conference on Heart Disease,
         Williamsburg, VA, December 9, 2019

      L354)    “Cardiorenal Syndromes” 17th World Congress on Insulin Resistance, Diabetes &
         Cardiovascular Disease (WCIRDC), Los Angeles, CA, December 4-7, 2019

      L355)    “Cardiorenal Syndromes” Internal Medicine Grand Rounds, Eastern Virginia College
         of Medicine, Norfolk, VA, February 19, 2020

      L356)   "Keynote Address: Prevention of Heart and Kidney Disease” Annual Cardio Renal
         Metabolic Conference, Cardiorenal Society of America, Phoenix, AZ March 6, 2020

      L357)    “Cardioprotective Effects of Antidiabetic Medications: Focus on Sodium-Glucose
         Transporter-2 Antagonists” Annual Cardio Renal Metabolic Conference, Cardiorenal Society
         of America, Phoenix, AZ March 7, 2020

      L358)    “Fabry Disease: A Unique Cardiorenal Model” Annual Cardio Renal Metabolic
         Conference, Cardiorenal Society of America, Phoenix, AZ March 7, 2020

      L359)    “Biomarkers in Heart and Kidney Disease: Practical Applications” Annual Cardio
         Renal Metabolic Conference, Cardiorenal Society of America, Phoenix, AZ March 7, 2020



                                                                                                     160
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 173 of 183               PageID #: 303


                                   Peter A. McCullough, M.D., M.P.H.

      L360)    “Expert Briefing from ADA 2020 Select Sessions: Update on Heart Failure for the
         Diabetologist & Cardiorenal–Metabolic Axis in Diabetes” American Diabetes Association,
         June 14, 2020

      L361)    “CKD, CHD and Hyperkalaemia: Clinical Outcomes, Morbidity and Mortality”
         American College of Cardiology - American Society of Nephrology Masterclass September
         11, 2020

      L362)    “RAASi Enabling in Cardiology Practice - Traditional vs New Potassium Binders;
         Potassium Binders for Treatment of Hyperkalaemia in HF” American College of Cardiology -
         American Society of Nephrology Masterclass September 11, 2020

      L363)   ”Optimizing Transitions from Hospital to Home: Best Practices for Reducing
         Readmissions in Heart Failure” Hospital Management Summit, October 3, 2020.

      L364)    “Assessment and Management of Hyperkalemia in the Hospital Setting: Optimizing
         Patient Outcomes” Hospital Management Summit, October 3, 2020.

      L365)    “Navigating the Challenges of Cardio-Renal Syndrome” 7th Annual Kansas
         Cardiovascular Symposium, October 10, 2020

      L366)   ”Management Considerations for Heart Failure in CKD” American Society of
         Nephrology Kidney Week 2020, October 24, 2020

      L367)    “Pathophysiologic Basis and Rationale for Early Ambulatory Treatment of SARS-CoV-2
         (COVID-19), SciInov, November 2, 2020

      L368)   “CV and Renal Benefits with new anti-diabetes medications: Potential Mechanisms”
         CReDO Conferences Middle East North Africa (MENA) 2020, November 6, 2020

      L369)    “Consequences of Witholding GDMT for Heart Failure in CKD: One Step Forward, Two
         Steps Back” AHA 2020 November 16, 2020

      L370)     “Early Ambulatory Treatment for SARS-CoV-2 (COVID-19)” Early Outpatient
         Treatment: An Essential Part of a COVID-19 Solution. US. Senate Committee on Homeland
         Security and Governmental Affairs, Washington DC November 19, 2020

      L371)    “Pathophysiological Basis & Rationale for Early Outpatient Treatment of SARS-CoV-2
         (COVID-19) Infection” 18th Annual World Congress Insulin Resistance Diabetes &
         Cardiovascular Disease, December 3, 2020




                                                                                                  161
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 174 of 183               PageID #: 304


                                   Peter A. McCullough, M.D., M.P.H.

  INTERNAL COMMITTEE POSITIONS

      1) Member, Henry Ford Medical Group Hypertension Control Committee, 1998.

      2) Ranking Member and Presenter, HFHS Institutional Review Board, 1998-2000.

      3) Member, HFHS Teaching and Education Committee, Co-Chair of the Research
         Subcommittee, 1999-2000

      4) Member, HFHS Graduate Medical Education Committee, 1999-2000.

      5) Member, HFHS, Internal Medicine Residency Selection Committee, 1998-2000.

      6) Chair, HFHS, Cardiovascular Diseases Fellowship Program Selection Committee, 1999-2000.

      7) Co-Chair, HFHS, Information Technology and Medical Records Committee, 1999-2000.

      8) Member, HFHS Department of Internal Medicine, Research Committee, 1999-2000.

      9) Member, UMKC Adult Health Sciences Institutional Review Board, 2001-2002

      10) Member, UMKC, Cardiovascular Diseases Fellowship Program Selection Committee, 2000-
          2002

      11) Member, Truman Medical Center (TMC) Information Technology Steering Committee, 2001-
          2002.

      12) Member, WBH Diabetes Research Center Steering Committee, 2002-2003

      13) Chairperson, WBH Staff Privileges Appeals Committee, March 31, 2004

      14) Chairperson, WBH Search Committee for Medical Director of Transplantation Medicine,
          2005-2006

      15) WBH Research Institute Board of Governors, board member, 2007-2010

      16) Oakland University William Beaumont School of Medicine, Medical Student Committee
          (founding) for development of Liaison Committee on Medical Education (LCME) application,
          2007-2010

      17) St. John Providence Health System Graduate Medical Education Steering Committee (Chair),
          2010 to 2013



                                                                                                162
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 175 of 183                PageID #: 305


                                    Peter A. McCullough, M.D., M.P.H.

      18) St. John Providence Health System Research Leaders Committee, Chair, 2010 to 2012; Co-
          Chair 2012 to 2013

      19) Ascension Michigan Research Affinity Group, Chair, 2010 to 2012; Co-Chair 2012 to 2013

      20) St. John Providence Health System Executive Committee, 2011 to 2013

      21) St. John Providence Health System Guidelines Committee, 2012 to 2013

      22) St. John Providence Health System Presidents Council, 2012 to 2013

      23) St. John Providence Health System Electronic Medical Record Meaningful Use Steering
          Committee, 2013

      24) BUMC Graduate Medical Education Committee, 2014 to present

      25) BUMC Internal Medicine Residency Program Clinical Competency Committee, 2014 to
          present

      26) BUMC Clinical Cardiology Fellowship Program Clinical Competency Committee, 2014 to
          present

      27) BUMC Founding Member, Department of Molecular Pathology and Medicine, 2016 to
          present

      28) BUMC Precision Medicine Executive Committee, 2016 to present

      29) BUMC COVID-19 Therapeutic Task Force 2020


  EXTERNAL COMMITTEE POSITIONS

      1) Member, AHA National Women’s Heart Disease and Stroke Campaign, Healthcare Provider
         Sub-Group, Dallas, TX, 1998-1999

      2) Member, AHA, Chronic Coronary Disease in the Elderly National Database Planning
         Committee, Dallas, TX, 1998-2000

      3) Chair, Michigan Chapter of the American College of Cardiology, Annual Mini-Board Review,
         1999-2000

      4) Member, Michigan Chapter of the American College of Cardiology, Annual Meeting Planning
         Committee, 1999-2000


                                                                                                   163
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 176 of 183                   PageID #: 306


                                     Peter A. McCullough, M.D., M.P.H.

      5) Member, National Kidney Disease Outcomes Quality Initiative (K/DOQI) Clinical Practice
         Guidelines Committee on Chronic Kidney Disease, Andrew S. Levey, MD, Chair, 2001-2002

      6) Member, K/DOQI Learning System (KLS) Advisory Board, NKF, New York, NY, 2003 to
         2010

      7) Member, International EECP Patient Registry Working Group, 2003-2008.

      8) Counselor at large, Michigan Chapter of the American College of Cardiology, 2004-2006

      9) Member, Planning Committee, AHA, Prevention VIII Conference: Kidney Disease,
         Hypertension, and Cardiovascular Disease, January 26-28, 2006, Orlando, FL

      10) Chair, Contrast-Induced Nephropathy (CIN) Working Group Consensus Panel, (international,
          multispecialty, consensus panel with published findings) 2004-2006. Published in Am J
          Cardiol 2006 Vol 98(6)

      11) Workgroup Member, Kidney Disease Improving Global Outcomes (KDIGO), United States
          Representative, Amsterdam, Netherlands, 2004, 2006

      12) Member, Kidney Disease Improving Global Outcomes (KDIGO) Group for the development
          of Clinical Practice Guidelines for the Diagnosis, Evaluation, Prevention, and Treatment of
          Chronic Kidney Disease Related Mineral and Bone Disorders (CKD-MBD), Paris, France,
          2007-2008

      13) Board of Directors Member, Kidney Disease Improving Global Outcomes (KDIGO), United
          States Representative, Brussels, Belgium, 2007-2010

      14) Workgroup Member, The Sixth International Acute Dialysis Quality Initiative (ADQI)
          Consensus Conference VI: Acute Kidney Injury in Cardiac Surgery, Vicenza, Italy May 27 –
          28, 2007

      15) Workgroup Leader, Prevention: The Seventh International Acute Dialysis Quality Initiative
          (ADQI) Consensus Conference VII: Cardiorenal Syndrome, Venice, Italy, September 4-5,
          2008, with publication n Nephrology, Dialysis, and Transplantation, 2010.

      16) Chairman, Natriuretic Peptide Testing in Acute Coronary Syndromes Consensus Panel, with
          published findings in Reviews in Cardiovascular Medicine 2010, Dallas, TX, March 2, 2010

      17) Scientific Advisory Board, NKF, New York, NY, 2010 to present

      18) Scientific Advisory Board, Cardiorenal Society of America, Phoenix, AZ, 2012 to present



                                                                                                     164
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 177 of 183                     PageID #: 307


                                     Peter A. McCullough, M.D., M.P.H.

      19) Workgroup Member, “Cardiovascular Disease in CKD: What is it and what can we do about
          it?” Kidney Disease Improving Global Outcomes (KDIGO), October 29-31, 2010, London,
          England.

      20) Chairman, “Cardio-Renal Syndromes II: from pathophysiology to therapy” Eleventh
          Consensus Conference Cardio-Renal Syndromes II November 30 – December 2, 2012,
          Venice, Italy.

      21) Conference Co-Chair: “Kidney Disease Global Outcomes (KDIGO) Controversies Conference
          on Heart Failure in Chronic Kidney Disease”, Athens, Greece, May 25-28, 2017

      22) Chairman, “Cardiometabolic University”, Dallas, TX, December 3-4, 2017

      23) Chair, American Heart Association Council on the Kidney in Cardiovascular Disease and
          Council on Clinical Cardiology. Cardiorenal Syndrome: Classification, Pathophysiology,
          Diagnosis, and Treatment Strategies: A Scientific Statement From the American Heart
          Association, 2019

      24) Committee Member, American College of Cardiology, Navigating Treatment Decisions for
          Patients with ASCVD and Multiple Comorbidities Committee, 2019-2020

      25) National and International Advisor/Reviewer/Presenter/Contributor for 4D Molecular
          Therapies, ABC News, Abbott Laboratories, AbbVie, Advanced Health Media, Aegerion,
          Affymax, Akceia, Akebia, Alere North America, AMAG, Amersham, Amgen, Amylin,
          AntiSeptiscope, Aralez, Ardian, Arra Hitech, Astellas, AstraZeneca, Astute Medical,
          Atherotech, BG Medicine, Avenue Therapeutics, Aventyn, Back Bay Lifescience Advisors,
          Bayer, Biocritique, Bioexpertise, Biomarin, Bionest Partners, Bioporto, Biosite, Biostar, BioZ,
          Boehringer Ingelheim, Braintree Laboratories, Broeker, Bristol Myer Squibb, Cardiokine,
          Cardiorentis, Charles River Associates, Chelsea Therapeutics, Chiesi USA, ClearView
          Healthcare Partners, Clinipace, Complexa, Connected Research and Consulting, CorMedix,
          Cornerstone Therapeutics, Corvidia, Covance, Critical Diagnostics, Cromsource, Crossover
          Technologies, Chrysalis BioTherapeutics, Cytopheryx, DaVita, Daws, DeMatteo Monness,
          Diadexus, Daiichi Sankyo, Decision Resources, ECG Healthcare, Edwards Life Sciences,
          Elsevier, F. Hoffmann-La Roche Ltd, Fast Biomedical, Fish and Richardson, LLC, Fisher
          Scientific, FlowMedica Inc, Frictionless Digital, Fresenius Medical Care, General Electric,
          Genzyme, Gerson Lehrman, Gilead, GVI Clinical Development Solutions, Health Law
          Partners, Healthspan DX, HealthSTAR Communications, Hershey, Hikari, Hudson Global,
          ICON, Huff, Powell, and Bailey, LLC, Imidex, Impact Education, Instrumentation
          Laboratories, Intercept Pharmaceuticals, Intrinsic Life Sciences, Ischemix Technologies,
          Janssen, Jannsen, Johnson and Johnson, Jordan, KAI Research, Keryx, Ketchum, Inc,
          Knowledge Point 360, Kowa, Eli Lilly, LabCorp, Lewis Brisbois, Liberty Dialysis, Ligand,
          Lipocine, Litchfield Cavo, Luitpold Pharmaceuticals, Lundbeck, Maxaccess Managed
          Markets, MannKind, MEDACorp, MedEd Group, Medevera, Medical Exchange International,
          Medical Package, Medicines Company, Medicure Pharma, Inc., MedReviews, Medscape,
                                                                                                      165
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 178 of 183                  PageID #: 308


                                    Peter A. McCullough, M.D., M.P.H.

         Medtronic, Merck, Meso Scale Diagnostics, Miller Tanner Associates, Mitsubishi, Nanomix,
         Nanosphere, Nabi Biopharmaceuticals, Navigant, NephroGenix, Neumedicines, Noorik
         GmbH, Norman, Hanson, and Detroy, LLC, Novartis, NovoNordisk, NxStage, Ortho Clinical
         Diagnostics, Osprey, Otsuka, Overcome, P-value Communications, Parexel, Pharmapprove,
         Pfizer, Phoenix Holdings, Physicians World, PLC Medical, Praetego, PriMed, Progenabiome,
         Quidel Corporation, Qualidigm, Quintiles, Reata, Reliant Pharmaceuticals, Renew Research,
         Relypsa, Repros Therapeutics, Roche Diagnostics, Rock Creek, Saferox, Saghmos
         Therapeutics, Salix, Sanfit, Sankyo, Sanofi, Sarepta Therapeutics, Scarritt Group, Sentinel
         Investment, Sphingotec, Spectracell, St. Jude Medical, Strataca Systems, Statprobe,
         Synageva, Takeda, Tasly, TheHill, Thrasos, TrialSiteNews, Trinity, Triptych Health Partners,
         US Medical Management, Vasomedical, Verrow, Vindico, Visiting Physicians Association,
         Vitalmetrix, Vivus, Watermark, WebMD, ZS Pharma, Inc.




                                                                                                   166
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 179 of 183   PageID #: 309




                                   EXHIBIT B




                                       12
Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 180 of 183   PageID #: 310
         Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 181 of 183
WHO nformat on Not ce for VD Users                                                                                      PageID #: 311
                                                                                                                                  2/3/21   3 17 PM



      Product type: Nucleic acid testing (NAT) technologies
      that use real-time polymerase chain reaction (RT-PCR)
      for detection of SARS-CoV-2

      Date: 7 December
      2020

      WHO-identifier: 2020/5, version 1

      Purpose of this notice: To ensure users of certain
      nucleic acid testing (NAT) technologies are aware of
      certain aspects of the instructions for use (IFU) for all
      products.

      Description of the problem: WHO has received user
      feedback on an elevated risk for false SARS-CoV-2
      results when testing specimens using RT-PCR reagents
      on open systems.

      As with any diagnostic procedure, the positive and
      negative predictive values for the product in a given
      testing population are important to note. As the positivity
      rate for SARS-CoV-2 decreases, the positive predictive
      value also decreases. This means that the probability
      that a person who has a positive result (SARS-CoV-2
      detected) is truly infected with SARS-CoV-2 decreases
      as positivity rate decreases, irrespective of the assay
      specificity. Therefore, healthcare providers are
      encouraged to take into consideration testing results
      along with clinical signs and symptoms, confirmed
      status of any contacts, etc.

      Users of RT-PCR reagents should read the IFU carefully
      to determine if manual adjustment of the PCR positivity
      threshold is necessary to account for any background
      noise which may lead to a specimen with a high cycle
      threshold (Ct) value result being interpreted as a


https //web arch ve org/web/20201215013928/https //www who nt/news/ tem/14 12 2020 who nformat on not ce for vd users                 Page 2 of 4
         Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 182 of 183
WHO nformat on Not ce for VD Users                                                                                      PageID #: 312
                                                                                                                                  2/3/21   3 17 PM



      positive result. The design principle of RT-PCR means
      that for patients with high levels of circulating virus (viral
      load), relatively few cycles will be needed to detect virus
      and so the Ct value will be low. Conversely, when
      specimens return a high Ct value, it means that many
      cycles were required to detect virus. In some
      circumstances, the distinction between background
      noise and actual presence of the target virus is difficult
      to ascertain. Thus, the IFU will state how to interpret
      specimens at or near the limit for PCR positivity. In
      some cases, the IFU will state that the cut-off should be
      manually adjusted to ensure that specimens with high
      Ct values are not incorrectly assigned SARS-CoV-2
      detected due to background noise.

      Manufacturers regularly review the design of their
      product, including labelling and IFU based on customer
      feedback. In the early phases of the COVID-19
      pandemic, in vitro diagnostics (IVDs) were rapidly
      developed, validated and verified, and then rolled out.
      Therefore, it is not unexpected that IVDs may require
      refinement based on user feedback after their
      introduction at scale. Users should verify the version of
      the IFU with each consignment they receive to see if
      any changes have been made to the IFU.

      Advice on action to be taken by users:

     1. Please read carefully the IFU in its entirety.
     2. Contact your local representative if there is any
        aspect of the IFU that is unclear to you.
     3. Check the IFU for each incoming consignment to
        detect any changes to the IFU.
     4. Consider any positive result (SARS-CoV-2
        detected) or negative results (SARS-CoV-2 not
        detected) in combination with specimen type,
        clinical observations, patient history, and
        epidemiological information.

https //web arch ve org/web/20201215013928/https //www who nt/news/ tem/14 12 2020 who nformat on not ce for vd users                 Page 3 of 4
         Case 1:21-cv-00071-LEW Document 10-5 Filed 04/09/21 Page 183 of 183
WHO nformat on Not ce for VD Users                                                                                      PageID #: 313
                                                                                                                                  2/3/21   3 17 PM



     5. Provide the Ct value in the report to the
        requesting healthcare provider.

      Transmission of this WHO Information Notice for
      Users:

      Please disseminate this notice to all those who need to
      be aware within your organization or to any organization
      where the potentially affected product has been
      deployed and used.

      Contact person for further information:

      Anita SANDS, Regulation and Prequalification, World
      Health Organization, e-mail: sandsa@who.int




                                     Subscribe to our
                                     newsletters →




https //web arch ve org/web/20201215013928/https //www who nt/news/ tem/14 12 2020 who nformat on not ce for vd users                 Page 4 of 4
